Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 1 of 372
JUDGE BRICCETT]

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MATTHEW I. BRENNAN

 

Plaintiff, Civil Action No.
COMPLAINT
ACTION FOR
DAMAGES
Jury Trial Demanded
-Against-

Clarkstown Supervisor George Hoehmann,

Clarkstown Councilman Frank Borelli,

Clarkstown Building Code Task Force Attorney Leslie Kahn,
Clarkstown Zoning Board of Appeals Chairman Kevin Hobbs,
Clarkstown Code Enforcer Raymond L. Francis

Defendants-Respondent

 

Plaintiff, MATTHEW I. BRENNAN Pro Se complaining of the Defendants
herein, respectfully alleges upon information and belief as follows:
NATURE AND SUMMARY OF ACTION
1. This is an action seeking recovery and declaratory relief regarding violations
to the property rights of the Plaintiff by action of the Defendants in this matter.
2. The basis of this action is that the Defendants have wrongfully interfered
with the property of the Plaintiff and as part of a continued conspiracy deprive the

Plaintiff of his constitutionally protect right to utilize his property in a legal manner
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 2 of 372

for which he has received proper building permits and in a manner of which he is
being taxed.
PARTIES, JURISDICTION, AND VENUE
3. At all times here after mentioned petitioner is the owner of certain real
property located in the Town of Clarkstown, County of Rockland and state of New
York known as 23 Germonds Road, New City, New York also identified on the
Town of Clarkstown Tax Roll as Map 51.18-3-19 Tax Map 35 Block B Lot 21.6.
4, At all times relevant herein, the Defendants, were all compensated for their
actions as either employees or elected officials by the TOWN OF
CLARKSTOWN which was and is a municipal corporation operating and existing
under and by virtue of the laws of the State of New York and is located in the
County of Rockland, State of New York.
5, That Defendants have the power and jurisdiction to initiate and or approve
of commencement of legal and or court actions on behalf of the TOWN OF
CLARKSTOWN.
6, This is an action arising under 42 USC §1983, the Fourteenth Amendment of
the Constitution of the United States of America, as well as. Jurisdiction is
founded upon 28 U.S.C. §1331 and 28 U.S.C. § 1343.
7. The venue of this matter is established under 28 U.S.C. § 1391(b)(1) as this

is the judicial district where all the Defendants reside or have an office and this is
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 3 of 372

the judicial district in which a substantial part of the events or omissions giving
rise to the claim occurred.
8. Plaintiff brings this action to vindicate his federal and state civil rights, and
seeks a recovery of compensatory damages, declaratory relief and punitive
damages pursuant to 42 USC §1983.

BACKROUND OF THE ACTION
9. Plaintiff was illegally penalized and punished for owning a large four
thousand square foot house located at 23 Germonds Road, New City, New York
10956 located within the Town of Clarkstown. No interior or exterior alterations
have been made to this property since the Clarkstown Building Department issued
a Certificate of Occupancy for a Second Kitchen along with other alterations on
July 13, 2012; Exhibit A
10. The Clarkstown Building Department as per Freedom of Information Law
request routinely issues permits for Second Kitchens without any codified
authority; EXHIBIT B.
11. The Clarkstown Attorney rationalizes this under Religious Use of Property
doctrine and that they cannot win in court.
12. Subsequent to the issuance of a Certificate of Occupancy for a Second
Kitchen by the Clarkstown Building Department the Clarkstown Assessor’s Office

changed the property classification from a New York State Department of Finance
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 4 of 372

and Taxation “Code 210 Single F amily House” to a “Code 215 Single Family

House with year-round Accessory Apartment”. An accessory apartment is defined

¢

as a separate dwelling unit tha

ing u is located within the structure of a principal
dwelling unit and which is secondary to the principal dwelling: Exhibit C.

13. Even though the Clarkstown Building Department publicly states they do
not recognize NYS Code 215 and tasks their code enforcers to issue violation
letters and criminal court summonses for such violations, which is where this
action has it’s conception on December 9, 2016, the fact of the matter is that the
Clarkstown Accessor’s Office does recognize NYS Code 215. As per Freedom of
Information Act taxes approximately one thousand single family houses
accordingly. These actions alone mean that a “Code 215 Single Family House
with year-round Accessory Apartment” is a legal entity in Clarkstown because the
township conducts business and collects taxes as if these NYS code 215 homes are
legal and has no specific laws regarding accessory apartments. These actions in
turn mean the owners of NYS code 215 homes may share their homes with
Strangers, live in whichever side of the house they wish, and sell these homes
accordingly; Exhibit D.

14, After receiving a Building Permit in 2010 to add a second kitchen and

subsequently Certificate of Occupancy for a Second Kitchen with interior

alterations, Plaintiff subsequently became a victim of an overzealous Clarkstown
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 5 of 372

Supervisor who was elected to that office on the platform of not allowing the Town
of Clarkstown to become like the neighboring county of Ramapo which is
dominated by an Hassidic Jewish population that has a reputation for unaddressed
excessive building code violations. Before being sworn in to the Supervisor office
on January 1 2016, he had served as a Town Councilman from 2009 - 2015
appointed to fill a vacancy, left open by the resignation of the late
Councilman Mandia.

15. During the Summer of 2016 under the direction of Supervisor Hochmann the
Clarkstown Town Board voted for unspecific changes to local laws Code 157 and
Code 290. A RENTAL REGISTRY created allowing Clarkstown to
unconstitutionally collect information on who lived where outside the federal
census. Also, this violated property rights when house occupants had the
protection of local Clarkstown Justice Court. The definition of SENIOR

HOUSING was changed. The FAMILY DEFINITION was changed and only two
unrelated people were allowed to live in a house no matter it’s size.

Meanwhile, the town has yet to enact a proposed Accessory Apartment Law
that could help seniors afford to stay in one of the most high-taxed places in the
entire United States and actually help obtain the Goals of the 2009 Comprehensive
Plan which recognized the lack of affordable housing for seniors, volunteer first

responders, and Millennials who grew up in Clarkstown and want to remain.
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 6 of 372

Voting for this legislation under RESOLUTION NO. (378-2016) were George
Hoehmann, Supervisor, Frank Borelli, Counciiman, Stephanie G. Hausner,
Councilwoman, John Noto, Councilman, Adrienne Carey, Councilwoman;
EXHIBIT E.

16, During the Fall of 2016 under the direction of Supervisor Hoehmann the
Clarkstown Town Board voted for unspecific changes to local law amending
Chapter 290 (Zoning) with respect to TABLE 12 (GENERAL BULK
REGULATIONS). Voting for RESOLUTION NO. (448-2016) were George
Hoehmann, Supervisor, Frank Borelli, Councilman, Stephanie G. Hausner,
Councilwoman, John Noto, Councilman, Adrienne Carey, Councilwoman:
EXHIBIT F.

17. Supervisor Hoehmann has created an administration with excessive
government intervention of homeowners by getting rid of legally educated
attorneys through attrition, outsourcing legal work, and replacing them with less
legally educated code enforcers who work with guidance from Clarkstown Town
Attorney Leslie Kahn who began employment on May 9, 2016. An official
HOUSING CODE TASK FORCE has been created as Supervisor Hoehmann
keeps a running score on how many more summons has been issued year to year as

if the entire situation is a sporting event; EXHIBIT G.
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 7 of 372

18. Supervisor Hohmann’s creative code enforcement initiative has focused
upon Accessory Apartments which have been legal in Clarkstown since before
anyone can remember. The fact of the matter is in Clarkstown there are one
thousand houses taxed as New York State Code 215 single family house with year-
round Assessor Apartment. The reality of the situation is that the Clarkstown
Building Department has become the military wing of this new administration with
such stated goals as preventing “Clarkstown from becoming like Ramapo” and
“Keeping the Ramapo Voting Block out of Clarkstown”. The goals of the 2009
Comprehensive Plan are ignored with regards to housing for seniors, volunteer first
responders, and millennials who want to remain in Clarkstown while the fact of the
matter is Accessory apartments help accomplish those housing goals.

19. Effective April 25, 2016 Code Enforcer I Raymond L. Francis was hired for
the Clarkstown Building Department. Only a few short months later with

unknown insufficient training he issued Plaintiff an incorrect Notice of Violation.
Plaintiff was accused of turning his single-family house into a multi-family house
despite the fact no alterations had occurred since the Issuance of a Certificate of
Occupancy for a second kitchen plus the house still had one utility meter for
electric usage and one utility for gas usage. This notice was subsequently returned

by Plaintiff along with letter to the Clarkstown Building Inspector dated December

21, 2016 because the code that was referenced to was non-existent; EXHIBIT H.
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 8 of 372

19. Subsequently a second incorrect Violation Notice was received which was
issued by Code Enforcer I Raymond L. Francis based upon his observations
December 9, 2016. It was dated December 29, 2016 and mailed J anuary 17, 2017.
This letter also quoted of Clarkstown Town code 290 — 11 (A) Table 4 Column 2
the chapter relevant for an R-15 zone when the house is located in a R-22 zone.
Again, accusing Plaintiff of turning his single-family house into a multi-family
house despite the fact no alterations had occurred since the issuance of certificate
of occupancy for a second kitchen plus the house still had one utility meter for
electric usage and one utility for gas usage.

20. Subsequently Acting Building Inspector Erik Asheim sent a letter dated
January 3, 2016 and mailed January 5, 2017 stating home was located in a Zonel5,
when it was actually in a Zone 22 and included a table of use for a R- 15 Zone;
EXHIBIT J.

21. Plaintiff subsequently sent a letter dated J anuary 23, 2017 to the Clarkstown
Building Inspector requesting specific information with regards to the violation -
and explained there was confusion because NO INTERIOR OR EXTERIOR
CHANGES HAD OCCURRED SINCE THE CLARKSTOWN BUILDING
DEPARTMENT CERTIFICATE OF OCCUPANCY FOR A SECOND KITCHEN

WAS ISSUED IN 2013; EXHIBIT K.
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 9 of 372

22. Subsequently another letter arrived from the acting Clarkstown Building
Inspector Erik Asheim. It was dated January 27, 2017 referencing Violation
Notice #16-965. This letter was written by the acting Chief Building Department
Inspector. He did not make the observations and was working out of title which
puts the entire legality of this document in question. However, it was used by
Plaintiff to apply fora USE VARIANCE; EXHIBIT L.
23. Plaintiff subsequently responded with a letter to the Clarkstown Building
Inspector Erik Asheim dated February 1, 2017 stating that he would file for a Use
Variance; EXHIBIT M.
24. Subsequently on May 23, 2017 Clarkstown Zoning Board of Appeals
received a completed USE VARIANCE APPLICATION #4066; EXHIBIT N.
CLARKSTOWN ZONING BOARD OF APPEALS
25. Petitioner was aggrieved by a certain decision of the Clarkstown Zoning
Board of Appeals filed in the Office of the Town Clerk of the Town of Clarkstown
on the 9 day of November 2017 which denied an application for a “Use
Variance” to turn his house from a four thousand square foot single family into a
two family on 30,000 square feet or 2/3 acre of property without any structural
changes. The denial of said application to change classification of petitioner’s
property was not warranted by the facts or record and was illegal, unjust, arbitrary,

capricious, irrational, and contrary to the proofs submitted and contrary to the
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 10 of 372

proofs submitted in support of § 267-b (2) of New York State Town Law, all as
hereafter set forth, Decision and report; EXHIBIT O.
26. This federal court needs to take notice that the guiding principle
utilized by the Clarkstown Zoning Board to reach it’s decision is defective
New York State Town Law § 267-b (2). This statute which just barley
passed as the New York State Legislature session ended, requires standards
which are impossible to obtain, is severely prejudiced against the
Homeowner and does not differentiate between Commercial or Residential
Property. In addition, the Clarkstown Zoning Board of Appeals utilized a
civil court PREPONDERENCE OF THE EVIDENCE standard and nota
criminal court BEYOND A REASONABLE DOUBT standard.
New York Town § 267-b. Permitted action by board of appeals) No
such use variance shall be granted by a board of appeals without a
showing by the applicant that applicable zoning regulations and
restrictions have caused unnecessary hardship. In order to prove such
unnecessary hardship the applicant shall demonstrate to the board of
appeals that for each and every permitted use under the zoning
regulations for the particular district where the property is located, (1)

the applicant cannot realize a reasonable return, provided that lack of

return is substantial as demonstrated by competent financial evidence;
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 11 of 372

(2) that the alleged hardship relating to the property in question is

unique, and does not apply to a substantial portion of the district or

neighborhood; (3) that the requested use variance, if granted, will not

alter the essential character of the neighborhood; and (4) that the

alleged hardship has not been self-created.

27. . Standard one required by New York State Town Law § 267-b (2), is that
THE APPLICANT CANNOT REALIZE A REASONABLE RETURN,
PROVIDED THE LACK OF RETURN IS SUBSTANTIAL, AS
DEMONSTRATED BY COMPETENT FINANCIAL EVIDENCE.

Somehow the expectation is that an accountant can be easily employed to
explain this for all parties concerned. However the fact of the matter is that this
expectation is only feasible for a legitimate Commercial Corporate Property. How
can a residential home owner explain this law even if they possess a Bachelor
Degree in Finance from New York University as the Plaintiff does?

The fact of the simple math is that 23 Germonds Road, New City, New York
is incapable of earning a reasonable return on total investments to date since
Plaintiff acquired the home in 1997. Considering twenty years of mortgage, tax,
and insurance payments being approximately being at least $1.25 million with a
recent appraisal being for $520k. the difference is over a one half million-dollar

difference; therefore, no return upon investment.
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 12 of 372

28. Standard two required by New York State Town Law § 267-b (2), IS THAT
THE ALLEGED HARDSHIP RELATING TO THE PROPERTY IS UNIQUE
AND DOES NOT APPLY TO A SUBSTANTIAL PORTION OF THE
DISTRICT OR NEIGHBORHOOD. Currently the Plaintiff's primary source of
income is from his employment as a Nuclear Security Responder at the Indian
Point Nuclear power plant. The New York State Governor has recently announced
a deal with Entergy Corporation, the Indian Point Energy Center’s owner, to close
this plant in the near future which will terminate the property owner’s main source
of income creating an UNNECESSARY HARDSHIP where he will no longer be
able make mortgage, tax, and insurance payments on this his primary home and
needs this variance in order to share it with someone who will help with these
payments. That is unique circumstance and does not apply to the other residents of
the neighborhood. Does this not qualify as a unique circumstance which no one
else in the neighborhood is experiencing?
29. Standard three required by New York State Town Law § 267-b (2), is THAT
THE REQUESTED VARIANCE, IF GRANTED, WILL NOT ALTER THE
ESSENTENTIAL CHARACTER OF THE NEIGHBORHOOD.

With the dominant word in this standard being neighborhood, the definition,
especially in a suburban residential neighborhood has to be vicinity and not only

limited to the small R-22 zone 23 Germonds Road, New City is located in even
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 13 of 372

though this zone has a basic property requirement of a 22,000 square feet lot size
and this lot at 2/3 acre is approximately 30,000 twice the 15,000 required to have a
two family house in an in an R-10 zone which are only located in the south west
corner of Clarkstown a short distance away.

Considering a mile perimeter as 23 Germonds Road’s neighborhood, from
the NYS Department of Transportation website approximately 131,000 vehicles a
day travel through this neighborhood without even counting those on the
residential side streets. A comparable traffic flow area would be the Long Island
Expressway just west of the Cross-Island Parkway with a 148,605 vehicle flow per
day. Also Including New York State Thruway’s 300,000 vehicles per day flow
within a mile and one half is equivalent to a neighborhood traffic flow of almost
one half million vehicles per day!

Also included in this one-mile perimeter neighborhood is the entire several
mile-long Route 304 Business Shopping District where residentially zoned
property under the Supervisor Hoehmann administration is allowed to convert into
commercial office space simply with a special permit despite that fact there is not
one word concerning lack of commercial property in the 2009 Clarkstown
Comprehensive Plan which is being totally ignored by Clarkstown Supervisor

Hoehmann.
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 14 of 372

“The Town currently allows by Special Permit the conversion of existing

buildings, which are residential in appearance, to professional and business offices

intent of the Special Permit to have these businesses act as a transition between the
heavily trafficked State Route and the adjacent single-family residential areas
behind them. Zoning in this area will be further studied with the State Route
Corridor Analysis described in the plan.”

Also within the mile radius is the former Chestnut Elementary School which
is now the headquarters of the Clarkstown Central School district which isa
Commercial Property 612- School consisting of 7.6 acres and the Albertus Magnus
Catholic High School also a Commercial Property 612- School consisting of 21.6

acres.

Nearby 39-46 Germonds Road is 16.93 acres with the one hundred and
fifty year old Germonds Church, graveyard, woman’s shelter, and day care center
classified as Commercial Property Class 620 Religious.

If the definition of this neighborhood is expanded to one and one-half miles
that puts 23 Germonds Road into the one mile long New City Hamlet Zone with its
H-4 zoning that permits two family housing without a Special Permit or Use
Variance.

A more specific examination of this neighborhood is as follows.
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 15 of 372

To the north there are numerous single-family homes located along several
residential town streets until reaching Kings Highway where the zoning changes to
R-15 with a 15,000 square foot lot size which continues to Virginia Street.

To the west on South Little Tor Road, which becomes Middletown Road at
the Germonds Road intersection, there is much commercial property built on lots
too small to be approved for new commercial construction today. Actually, the
number of Commercial Property sites listed in more detail in the original variance
request is approximately one hundred. Also, in the neighborhood are
approximately two dozen NYS Code 220 Two Family Houses and seventy NYS
code 215 One Family Houses with Accessory Apartment.

The one- and one-half mile perimeter surrounding 23 Germonds Road, New
City could actually be the most intense area in Clarkstown for commercial
development with both the eastern and western sides of this neighborhood
consisting of very significant commercial areas plus many locations of high density
housing. Granting a Use Variance for four thousand square foot 23 Germonds
Road located on 2/3 acre property in order to allow it to change from a NYS code
215 Single Family with year round Accessory Apartment into a NYS code 220
Two Family house will definitely not change the neighborhood.

30. Standard four required by New York State Town Law § 267-b (2), IS
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 16 of 372

THAT THE ALLEGED HARDSHIP IS NOT SELF-CREATED. This is a totally
absurd expectation. Is there a person alive who would create a hardship in order to
obtain a Use Variance from their local zoning board of appeals? How could that
even be accomplished?

Since Day One Plaintiff has been a hard-working middle-class father
struggling from paycheck to paycheck in order to make ends meet. However, over
the last two decades nefarious people and banking institutions have had no qualms
utilizing his work ethic to their financial gain. An Indy Mac Bank construction
mortgage which was used to expand 23 Germonds Road from 1800 square feet into
4000 square feet in order to accommodate a growing family. For the first decade
of the loan there was an excessive 6.25 rate on a $500k outstanding balance while
the Plaintiff paid Indy Mac approximately $400,000. However, utilizing an
average market rate of 4% over the same period of time, even though it did drop
much lower to below 3%, Indy Mac Bank received approximately $100k more
than the market’s prevailing interest rates which translated into an extra one
thousand more dollars per month.

The Clarkstown Zoning Board even falsely stated in their decision that the
Indy Mac construction loan to expand house was taken after the 2008 market crash
when in fact the Indy Mac loan to expand home occurred in 2003 creating over

$300k of equity for the property.
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 17 of 372

However, after the 2008 market crash there was no longer any equity left in
the home and even selling to just breakeven was no longer an option. Plaintiff like
most middle-class Americans was the victim of the criminal conduct by the Wall
Street hedge funds personnel which invented and traded “Credit Default Swaps”.
Today like most of the large house housing market has not recovered to its pre
2008 market crash value of $850k.

Also, as a result of the 2008 market crash Indy Mac Bank, the holder of the
first mortgage failed, and was taken over by the Federal Deposit Insurance
Corporation costing taxpayers $9 billion. Subsequently FDIC Chair Sheila Bair
allowed the group which became known as One West Bank (subsequently received
group fine of $25 billion by Federal Reserve) to buy Indy Mac Bank for only $1
billion with the stipulation loan modifications would occur, which clearly did not
become the case.

The Plaintiffs mortgage loan was bundled and sold to Deutsche Bank
(subsequently fined $14 billion by Department of Justice) as part of their
international investment portfolio. Additionally, Plaintiffs job will end in the near
future when Entergy closes Indian Point because of a deal made with the NYS

Governor along with litigants.
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 18 of 372

These are all factual occurrences which directly affected Plaintiff negatively
financially to the point the Use Variance is required in order to continue to reside
at 23 Germonds Road.

31. Ifthe Clarkstown Zoning Board of Appeals needed more proof regarding the
above described situations there was plenty of time to specifically request it before
holding a public hearing and making their decision. However that concept could
actually help a Petitioner in getting an approval for a Use Variance which seems to
be the opposite goal of such boards. An epiphany occurred for the Petitioner when
Clarkstown Zoning Board member Edward Mistretta publicly berated Plaintiff
stating “No one ever comes before us to turn a single-family house into a two-
family house! It was then Plaintiff realized Clarkstown has always conducted
business as if NYS code 215 single family homes with accessory apartments are
legal!

32. Following a public hearing on 9/11/2017 the Clarkstown Zoning Board denied
the request for a Use Variance and eventually filed their decision with the
Clarkstown Clerk on November 9, 2017. On September 27, 2017 Plaintiff sent a
certified letter to the Clarkstown Building Inspector regarding his intentions to file
an Article 78 in New York State Supreme Court; EXHIBIT P.

33. According to New York State Law § 267-C-1 Plaintiff had thirty days to file

an Article 78 in New York State Supreme Court. On December 8, 2017 Plaintiff
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 19 of 372

filed for an ARTICLE 78 HEARING in NEW YORK STATE SUPREME COURT
Index# 2017-001874 which was exactly twenty-nine days after the Clarkstown
Zoning Board of Appeals filed their decision on November 9 2017 with the
Clarkstown Town Clerk denying him a “USE VARIANCE” from application 4066
in order to convert his one family house to a two-family house despite the fact the
house and yard were certainly large enough.

New York State Law § 267-C-1 Application to supreme court by

aggrieved persons. Any person or persons, jointly or severally

aggrieved by any decision of the board of appeals or any officer,

department, board or bureau of the town, may apply to the supreme

court for review by a proceeding under article seventy-eight of the

civil practice law and rules. Such proceeding shall be instituted

within thirty days after the filing of a decision of the board in the

office of the town clerk.

New York State Town Law § 267-C-1_ Stay upon appeal. An

appeal shall stay all proceedings in furtherance of the action appealed

from, unless the administrative official charged with the enforcement

of such ordinance or local law, from whom the appeal is taken,

certifies to the board of appeals, after the notice of appeal shall have

been filed with the administrative official, that by reason of facts
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 20 of 372

Stated in the certificate a stay, would, in his or her opinion, cause

imminent peril to life or property, in which case proceedings shall not

be stayed otherwise than by a restraining order which may be granted

by the board of appeals or by a court of record on application, on

notice to the administrative official from whom the appeal is taken

and on due cause shown.
34. Also According to New York State Law § 267-A-6 an appeal stays all
proceedings in furtherance of the action appealed from. However, on December 5,
2017 COMPLAINTANT Raymond F rancis, Code Enforcement Officer I filed an
INFORMATION that on or about December 4, 2017 DEFENDANT COMMITED
THREE BUILDING VIOLATIONS OF THE CLARKSTOWN TOWN CODE;
109.6A FAILED TO OBTAIN C/O, 109.14 NON-COMPLIANCE, and 290 USES
PERMITTED/RIGHT. Also with regards to the Clarkstown Code Violation
charges returnable to Clarkstown Justice Court the Code Enforcer I Raymond
Francis changed the date of the original sworn and witnessed observation from
December 9, 2016 to December 4, 2017 in order to avoid violating the one year
statute of limitations for Violations because that statute of limitations would have
expired on December 8, 2017 when the Plaintiff legally had until December 9,
2017 to file an Article 78. Done under the supervision of Clarkstown Code

Enforcement Task Force Attorney Leslie Kahn, Plaintiff believes Clarkstown
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 21 of 372

Town Attorney ’s action of filing criminal charges was done deliberately to create
duress and intimidate Plaintiff from utilizing all due process available to him while
utilizing his absolute right to appeal a decision of the Clarkstown Zoning Board.
35. With the original Arraignment date scheduled for January 10, 2017,
DEFENDANT subsequently plead not guilty and there have been over a dozen
scheduled appearances, each with the threat of an ARREST WARRANT for non-
appearance. The next appearance currently scheduled for March 18, 2020.

Despite filing a MOTION TO DISMISS along with an AMENDED MOTION TO
DISMISS these charges, Clarkstown Justice David Asher has yet to rule upon them
apparently following the lead of Clarkstown Attorney Leslie Kahn. Again, this has
been deliberately done to create duress and intimidate DEFENDANT from
utilizing all due process available to him. EXHIBIT Q.

36. DEFENDANT also believes the INFORMATION filed by Raymond Francis
will not withstand the scrutiny of a proper DISCOVERY HEARING. This is
especially true for his testimony regarding the statement that DEFENDANT during
his September 11, 2017 Zoning Board of Appeals hearing admitted to converting
his home from a one family to a two- family residence maintaining an apartment
for himself while renting the main home which was never said. An audio
recording of this hearing has been translated and the DEFENDANT is explaining

how he received a Building Permit from the Clarkstown Building Department for a
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 22 of 372

second kitchen and after a Certificate of Occupancy was issued the Clarkstown
Comptroller changed the classification of his house from a NEW YORK STATE
CODE 210 SINGLE FAMILY to a NEW YORK STATE CODE 215 SINGLE
FAMILY WITH YEAR ROUND ACESSORY APARTMENT.
CLAIMS FOR RELIEF

AS AND FOR FIRST CLAIM FOR RELIEF
37. Plaintiff repeats and realleges each and every allegation as though set forth
in full herein.
38. Petitioner is forced to seek a legal remedy because actions of Defendants
were illegal, intentional, extreme, and outrageous and violates the right of Plaintiff
pursuant to 42 U.S.C. § 1983.
39. The foregoing conduct by Defendants violates the rights of Plaintiff pursuant
to 42 U.S.C.
40. By reason of the foregoing, Plaintiff has sustained damages and is entitled to
appropriate monetary relief.
41. Plaintiff has also incurred and will incur Attorney’s fees with regard to this
matter and pursuant to 42 U.S.C. § 1988 is entitled to the recovery of Attorney’s
fees, costs, and disbursements.

SECOND CAUSE OF ACTION
VIETNAM ERA VETERAN DISCRIMINATION
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 23 of 372

42. Plaintiff repeats and re-alleges each and every allegation as though set forth
in full herein.

43. Petitioner is forced to seek a legal remedy because actions of Defendants
were illegal, intentional, extreme, and outrageous and violates the right of Plaintiff
pursuant to 42 U.S.C. § 1983.

44. The foregoing conduct by Defendants violates the rights of Plaintiff pursuant
to 42 U.S.C. § 1983.

45. Plaintiff BRENNAN served on active duty with the UNITED STATES
MARINE CORPS from August 28, 1973 until August 27, 1975. During that time
he served a thirteen month overseas tour in the Far East as shown on his DD-214
with regards to separation from active military service. His military service
qualifies him as a VIET NAM ERA VETERAN which is a protected

discrimination class; EXHIBIT S.

THIRD CAUSE OF ACTION- SENIOR CITIZEN DISCRIMINATION

46. Plaintiff repeats and re-alleges each and every allegation as though set forth
in full herein.

47. Petitioner is forced to seek a legal remedy because actions of Defendants

were illegal, intentional, extreme, and outrageous and violates the right of Plaintiff

pursuant to 42 U.S.C. § 1983.
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 24 of 372

48. The foregoing conduct by Defendants violates the rights of Plaintiff pursuant

49. Plaintiff BRENNAN recently turned sixty-five years old. As a SENIOR
CITIZEN and over forty years of age he is a member of another protected

discrimination class.

DEMAND FOR TRIAL BY JURY
50. Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff
demands a Trial by Jury on all questions of fact raised in the Complaint.
PRAYER FOR RELIEF
WHEREFORE, Plaintiff MATTHEW L. BRENNAN prays for the following relief
against Defendants:

a. Declare Defendants in violation of the Federal and State Constitution and
Statutory provisions under which Plaintiff brings this action and grant a
permanent injunction against Defendants from engaging in any conduct that
violates Plaintiff's civil rights.

b. Order that Defendants take affirmative action as is necessary to ensure these
unlawful and retaliatory practices are eliminated.

c. Order Defendant to make Plaintiff whole by awarding compensatory and

punitive damages.
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 25 of 372

Award Plaintiff costs in this action including attorney fees, costs, and expert

witness fees.

d. Order such other and further relief as the Court deems just and proper.

Dated: December 3, 2019
New City, New York

Respectfully submitted,

Night Proven

Matthew I. Brennan Pro Se
23 Germonds Road

New City, New York 10956
(845)641-1882

 
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 26 of 372
Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Page 27 of 372

EXHIBIT A
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 28 of 372
 

 

 

Case 7:19-cV-11115-VB Document 1 Filed 12/04/19 Page 29 of 372

TOWN OF CLARKSTOWN
BUILDING DEPARTMENT
10 MAPLE AVENUE, NEW CITY, NY 10956

 

CERTIFICATE OF OCCUPANCY
And or USE

To: MATTHEW BRENNAN

 

23 GERMONDS ROAD, NEW CITY, N. Y. 10956 owner of premises

located at: SAME AS ABOVE

 

ache a . et

THIS CERTIFIES THAT the work described on the application for the noted Building Permit has been completed
and that the proposed use and or occupancy is in conformity with the applicable Building Code and Ordinances
of the Town of Clarkstown. This Certificate is issued for the following purposes:

 

SECOND KITCHEN W/INTERIOR ALTERATIONS

 

 

 

 

Special Conditions:

 

 

Building Permit No. 10-896

Permit Issued Date: 9/17/10

Section Block Lot _°!-18-3-19

 

Remapped SBL 35821.6

 

Date: JULY 13, 2012 (MA)

Zone R-22

 

Use and Occupancy SINGLE FAMILY DWELLING

Construction Type 5-8

 

Assembly Occupant Load N/A

‘ System Require Yes. No

Building Inspector

 

 

NOTE: In the event of any change in the use and/or occupancy of these premises, as authorized, this Certificate
shall become null and void in accordance with Chapter 290-31 (H) 6 of the Town Code.

Rev. 9/10

OWNERS COPY
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 30 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 31 of 372

EXHIBIT B
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 32 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 33 of 372

      

 

Clarkstown

ROCKLAND COUNT ¥, NEW YORK

 

FOIL: APPLICATION FOR PUBLIC ACCESS TO RECORDS

  

TO: TOWN CLERK

I HEREBY APPLY TO INSPECT THE FOLLOWING RECORD: “
Ello Ww CLALKSTOON

 

LO we OeParrmvy CODE 290 Beevurmons

 

.

 

 

 

putt 0X6 AIS TO Cero KOK “owe: OAvT wer |
DPOF OK
Hygtat Ones aa \\2 | 7.01 @
Signature Date
Mba BEerWNY 72% GoLmodts tod) We CN (ux

 

Print Name Address

BOE NNAY 10956 AOL.com ZS CL (She

E Mail Address Phone Number

 

Lop pp fatiad. feet fn tenpentet +.
PET TTT CEE TTT ETT ETT Ee TT t+4+-+44

 

Approved
Denied (for the reason(s) checked below:
( ) Confidential Disclosure
( ) Part of Investigatory Files
() Unwarranted Invasion of Personal Privacy
( ) Record of which this Agency if Legal Custodial Cannot be Found
(_) Record if not maintained by this Office
( ). Exempted by Statute other than the Freedom of Information
( ) Inspection Only
( ) Record returned
( ) Other (specify)

 

 

 

Title Date

fff fetter epee
{ t t ft EE PEEP TT TE TOT TET TT TT TF F

Signature

fff pt { f.4 pt
fete pet tte bt EAA ATA ET ETT

Notice: You have a tight to appeal a denial of this application within thirty days of the

date of denial to the head of this agency.
10 Maple Avenue New City, NY 10956

 

 

George Hoehmann _

Name ‘ Business Address
Supervisor (845) 639-2050
Title Business Phone Number

Who must fully explain his reasons for such denial in writing within ten business days of
the receipt of the appeal.
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 34 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 35 of 372

From: Maureen Landro <m.landro@clarkstown.org>
To: Brennan10956 <Brennan10956@aol.com>
Subject: FOIL 3
Date: Thu, Jan 18, 2018 12:54 pm

 

Mr. Brennan:

RE: FREEDOM OF INFORMATION REQUEST # 3
BUILDING DEPT. CODE 290- SECOND KITCHEN

There is no code specific to second kitchens in the Town of Clarkstown Town Code. You can view the complete
Code # 290 on the Town website.

Maureen

Maureen Landro
Town Clerk's Office
10 Maple Avenue
New City, NY 10956

wn
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 36 of 372
Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Page 37 of 372

EXHIBIT C
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 38 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 39 of 372

John J. Noto Jr, CCD
Assessor

Tax Year
2017 Final

Assessment Details
Assessed Total Value
Assessed Land Value
. Market Value

‘Parcel ID
- SwIS

Site Details
| Building Style
Year Built
First Floor Area
Second Floor Area

Total Living Area

Parcel Owner
Name
Address
City

Uniform % of Value

$215,600

$41,300
$653,333 as of
51,18-3-19
392089

Colonial
1962
2148
1836
3984

BRENNAN MATTHEW
23 GERMONDS RD
NEW CITY

33

Town of Clarkstown Real Property Assessment Informatio

Assessment Report

Roll

Section
1

Property Details

Legal Address

Type

Property Class

Acreage

Neighborhood
School District

Finished Rec Room

Sale Details

Bathrooms
Fireplaces
Central Air

Garages

Sale Price
Sale Date
Deed Book

Municipality
CLARKSTOWN

23 GERMONDS RD NEW CITY
Residential |
215 ~ i Fmly, yr/rnd Acsry Apt
36s m
112

CLARKSTOWN CSD #1

No Rec Room
3.50000000 |
1

Yes

No Garage

$185,000
8/01/1997
1997
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 40 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 41 of 372

EXHIBIT D
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 42 of 372
Date: 9/6/2017 Time: 9:33 AM

Year: This Year Status: Active Parcels
Index: Section\Block\Lot

Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392001

Parcel 1D Mailing Address Legai Address
Addr J
0.9-1~4 KAISER CAROLYN 600 PALMER DR UPPER NYACK
600 PALMER DR
UPPER NYACK, NY 10960
60.9-1-24 JUNG STEPHEN
210 LEXOW AVE
UPPER NYACK, NY 10960
0.9-2-9 1 BREGANTI MICHAEL A &
PATRICIA
228 OLD MOUNTAIN RD
UPPER NYACK, NY 10960
50.13-1-34 DILLON DAVID & LESLIE
415 CEDAR AVE
UPPER NYACK, NY 10966
HO. 1 3-3-4 HONIG SUSAN, GABRIEL L = 503 N MIDLAND AVE UPPER NYACK
Sc KATHERINE R
ao 303 N MIDLAND AVE
= UPPER NYACK, NY 10960
50
oO
oO
1

Page 43,of 372

210 LEXOW AVE UPPER NYACK

228 OLD MOUNTAIN RD U NYACK

415 CEDAR AVENUE UPPER NYACK

Filed 12/Q4/19

14-1-12.8 MCMANUS CHARLES & LYNNE 10 TOMPKINS CT UPPER NYACK
10 TOMPKINS CT
Q UPPER NYACK, NY 10960
CO TOTALS FOR SWIS CODE 392001
Number of Parcels = 6

6.18-1-18 DENIS JEAN & MARIE | 5 CITY VIEW DR NEW CITY
5 CITY VIEW DR

NEW CITY, NY 10956

TURNIER PIERRE & MARIE 1 RED ROCK RD NEW CITY
1 RED ROCK RD

NEW CITY, NY 10956

Case 7:19-6v-14115

Search Results

Name 1 Name 2
Addr 2
KAISER CAROLYN

JUNG STEPHEN

BREGANTI MICHAEL A & PATRICIA

DILLON DAVID & LESLIE

HONIG SUSAN, GABRIEL L + KATHERINE R

MCMANUS CHARLES & LYNNE

DENIS JEAN & MARIE

TURNIER PIERRE & MARIE

PB

2
Case 7

19-cv-11115-VB Document1 Filed 12/04/19 Page 44 of 372

Date: 9/6/2017 Time: 9:33 AM
Year: This Year Status:
index: Section\Block\Lot

Criteria: From screen Base Information: Property Class equal tn 215
Swis Code: 392089

Search Results

 

 

 

34.6-1-10

2
2
i
i)

3

  

 

PATRICIA & CARLA

98 OLD PHILLIP HILL RD

NEW CITY, NY 10956
TAKAHASHI JANINE & MASAYA
{i SCENIC VISTA DR

NEW CITY, NY 19956
KOUTROS MADELINE

& DENVER DR

NEW CITY, NY 10956
GENTILE BARBARA & DEAN &
HALL KIMBERLY GRACE

8 DENVER DR

NEW CITY N ¥ 10956

MARTIN YWADN & LUCIA

16 DENVER DR

NEW CITY, N¥ 10956

COMITO CARLO

& MARGARET L/E LAWRENCE
392 S MOUNTAIN RD

NEW CITY, NY 10956

FACCI LAURIE

& MILSOM DR

NEW CITY, NY 10056

 

 

 

 

 

11 SCENIC VISTA DR NEW CITY

 

§ DENVER DR

8 DENVER DR NEW CITY

16 DENVER DR NEW CITY

302 S MOUNTAIN RD NEW CITY

8 MILSOM DR NEW CITY

TAKAHASHI JANINE & MASAYA

KOUTROS MADELINE

GENTILE BARBARA & DEAN &

MARTIN YWAIN & LUCIA

COMITO CARLO

FACCI LAURIE

Parcel ID Mailing Address Legal Address Name 1 Mame 2
Addr i Adar 2

33,16-2-22 BANKS DARELLE S$ & JOHNSON 352 BUENA VISTA RD NEW CITY BANKS DARELLE $ & JOHNSON ALANE
ALANE
352 BUE
NEW CITY, NY 10956

33.20-2-8.13 BENFANTE KENNETH 36 RED ROCK RD NEW CITY BENFANTE KENNETH
36 RED ROCK RD
NEW CITY, NY 10956

33.20-2-29 JASINSKI] RAYMOND & 98 GOLD PHILLIPS HILL RD NC JASINSSI RAYMOND & PATRICIA & CARLA

HALL KIMBERLY GRACE

& MARGARET LE LAWRENCE
Date: 9/6/2017 Time: 9:33 AM

Year: This Year Status: Active Pareels
Index: Section\Biock\Lot

Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

Parcel ID

ge 45 of 372

4.6-2-27

34.6-2-29

w

4.7-1-8

34,12-1-79

34.13-1-2

34.13-1-61

34,14-1-28

4.14-1-36

Qe

11115-VB Document1 Filed 12/04/19 Pa

1 34.15-1-40

Case 7:19-cv

Mailing Address

HAGGERTY JOHN & NANCY
233 ZUKOR ROAD

NEW CITY, NY 10956
DELONGIS FRANCES

217 ZUKOR RD

NEW CITY, NY 10956
COLETT DENISE

510 S MOUNTAIN RD

NEW CITY, NY 10956

FBO R JUDITH KELLER
TRUST

49 PECAN VALLEY DR
NEW CITY, NY 10956
BARBACCIA FRANK

406C BUENA VISTA RD
NEW CITY, NY 10956
MANKEVICH VLADIMIR & OLGA
& ROMAN

13 RED ROCK RD

NEW CITY, NY 10956

LEW ROBERT & RANDI

32 WOODGLEN DR

NEW CITY, NY 10956
PASTORE NICHOLAS E

6 FINDLAY CT

NEW CITY, NY 10956
VROULETIS JEAN L/E &
GLADE KATHERINE L/E &
GLADE MATTHEW&NICHOLAS L
8 OLD RTE 304

NEW CITY, NY 10956

Legal Address
Addr
223 ZUKOR ROAD NEW CITY
217 ZUKOR ROAD NEW CITY

510 § MOUNTAIN RD NEW CITY

49 PECAN VALLEY DR NEW CITY

406C BUENA VISTA RD NEW CITY

13 RED ROCK RD NEW CITY

32 WOODGLEN DR NEW CITY
6 FINDLAY CT NEW CITY

8 OLD RTE 304 NEW CITY
GLADE MATTHEWE&NICHOLAS L

Search Results

Name I Name 2
Addr 2

HAGGERTY JOHN & NANCY

DELONGIS FRANCES

COLETT DENISE

FBO R JUDITH KELLER TRUST

BARBACCIA FRANK.

MANKEVICH VLADIMIR & OLGA & ROMAN

LEW ROBERT & RANDI

PASTORE NICHOLAS E

VROULETIS JEAN LIE & GLADE KATHERINE LiE &

Page: 3
Case 7

19-cv-11115-VB Document1 Filed 12/04/19 Page 46 of 372

Year: This Year Status:
Index: Section\Biock\Lot
Criteria: From screen Base Information: Property Class equal to

Parcel 1D

‘Swis Code: 392089

 

Active Parcels

Wh

Search Results

 

 

34,15-2-40

34.18-1-27

34,19-1-33

34,19-3-33

34.19-3-64

JOEN

8 LINDEN C I
NEW CITY, NY 10956
RECK RONALD T= W
8 ALMUTH DRIVE
NEW CITY 'N Y¥ 10956

 

  

 

FISCH INA & JOHN
290 N LITTLE TOR
NEW CITY, NY 10956

 

TERVAST ROCCO

118 PHILLIPS HILL ROAD
NEW CITY, NY [0956
BLOCH REBECCA

9 CRUM CREEK RD

NEW CITY, NY 10956

KOTLARSKY AVREMEL & CHANY

1 TARRY HILL DRIVE

NEW CITY, NY 10956
GENOVESE JOHN & ANNA
28 CRAGMERE OVAL

NEW CITY, NY 10956
FERRARA-GELARDI MARIA
6 ORIENT ©

N

   

 

8 ALMUTH DR NEW CITY

290 N LITTLE TOR RD NEW CITY

118 PHILLIPS HILL RD NEW CITY

9 CRUM CREEK RD NC

i TARRY HILL DR NC

28 CRAGMERE OVAL NEW CITY

6 ORIENT COURT NEW CITY

. Malling Address Legal Address . Name i Mame 2
ome _ Addr 1 Addr 2
34.15-2-14 STECKLER JONATHAN & LT ALMUTH DR NEW CITY STECKLER JONATHAN & ALVAREZ KARIN
ALVAREZ KARIN
1] ALMUTH DRIVE
NEW CITY, NY 10956
34.15-2-20 MCGRATH THOMAS & MARY ) LINDEN CT NEW CITY MCGRATH THOMAS & MARY
21 LINDEN COURT
NEW CITY, NY 10956
34, 15-23 | VIDEC NADA L/R ROBERT + VIDEC NADA L/R ROBERT + JOHN

RECK RONALD T= W

FISCHETTI DENA & JOHN
IERVASI ROCCO

BLOCH REBECCA .

ROTLARSKY AVREMEL & CHANY
GENOVESE JOHN & ANNA

FERRARA-GELARDI MARIA
Date: 9/6/2017 Time: 9:33 AM

Year: This Year

Status:

index: Section’BlockiLot

Swis Code: 392089

Parcel ID

ge 47 of 372

4.19-3-82

34.20-2-42

34,20-2-71

aa

4.20-2-72

we
=
i
2
Y
Ww

34,20-3-5

34.20-3-3

34.20-3-38

V-11115-VB Document1 Filed 12/04/19 Pa

7534.20-3-40
1

Case 7:19

Criteria: From screen Base Information: Property Class equal to 215

Mailing Address

REDA ANTONIO F & VICTORIA
& SQUITIERI NICHOLAS A &
KATHRYN LIE

6 LOWELL DR

NEW CITY, NY 10956

COHEN LYNN

2 CRESCENT CT

NEW CITY, NY 10956

SILVA MARIA.

9 CYPRESS STREET

NEW CITY, NY 10956
BOYARSKY STEVEN & LIBOW
ROBIN

7 CYPRESS ST

NEW CITY N ¥ 10956

NELSON ALWYN & IMELDA
144 OLD RTE 304

NEW CITY, NY 10956

SCERBO ANTHONY + BARBARA
4 BEAVER CT

NEW CITY, NY 10956

PERRI FRANK J & SABRINA

7 BEAVER COURT

NEW CITY, NY 10956

SMITH NYCOLE & NYTRICHA
9 SCHER DRIVE

NEW CITY, NY 10956
BASTONE THERESA TRUST
% F BASTONE

11 NOB HILL RD

NEW CITY, NY 10956

Active Parcels

Legal Address
Addr i

6 LOWELL DR NEW CITY
KATHRYN LE

2 CRESCENT CT NEW CITY

9 CYPRESS ST NEW CITY

7 CYPRESS ST NEW CITY

144 OLD RTE 304 NEW CITY

4 BEAVER CT NEW CITY

7 BEAVER CT NEW CITY

9 SCHER DR NEW CITY

5 SCHER DR NEW CITY
% F BASTONE

Search Results

Name 1
Addr 2

REDA ANTONIO F & VICTORIA

COHEN LYNN

SILVA MARIA

BOYARSKY STEVEN & LIBOW

NELSON ALWYN & IMELDA

SCERBO ANTHONY + BARBARA

PERRI FRANK J & SABRINA

SMITH NYCOLE & NYTRICHA

BASTONE THERESA TRUST

Name 2

& SQUITIERI NICHOLAS A &

ROBIN

Page: 5
 

P2017 Time: 9:32 AM

Year: This Year Status:

Index: Section\BiockiLot
Criteria: From screen Base Inform
Swis Cade: 392089

Parcel 1D Mailing Address

34.20-3-48 SEIDENFRAL MICHAEL

12 BRENT DDR
NEW CITY, NY 10956

 
  

34.20-3-60 GEORGE SUI & BINU &

4 MILL CREEK RD
NEW CITY, N

 

35.9-1-24 GIRAUDIN JUDY

7135'S MOUNTAIN RD
NEW CITY, NY 10956
YVIROLA ERVIN & ENA
710 8 MOUNTAIN RD
NEW CITY, NY 10956

 
 

33,9-2-32 VERNA FRANTZ & MARIE

ua
ta

ww
tA
nt

.19

Case 7

-cv-11115-VB Document1 Filed 12/04/19 Page 48 of 372

262 RIDGE ROAD
NEW CITY, NY 10956

 

32 PARLIAMENT DR
NEW CITY, NY 10956
.15-1-66.2 KELLY BRIAN & DIANE
2 NELSON LA

CONGERS, NY 10920

5-41-72 FURDON WILLIAM & SUSAN

1] OLD CLAVE RD

CONGERS N ¥ 10929
KADAMTHOTTU JOSEPH A

& SUSAN J

12 OLD CLAVE ROAD
CONGERS, NY 10926

771-50 PERRONE FRANK & ROXANNE
14 RIDGE RD

NEW CITY, NY 10956

  

Active Parcels

Legal Address

Addr i

12 BRENTWOOD DR NEW CITY

4 MILL CREEK RD NEW CITY

715 8 MOUNTAIN RD NEW CITY

7103 MOUNTAIN RD NEW CITY

262 RIDGE RD NEW CITY

32 PARLIAMENT DR NEW CITY

2 NELSON LANE CONGERS

LP OLD CLAVE RD CONGERS

i2 OLD CLAVE RD CONGERS

104 RIDGE RD NEW CITY

Search Results

Name 1 ; Name 2
Addr 2

SEIDENFRAU MICHAEL

GEORGE Sil & BINU &

GIRAUDIN JUDY

VIROLA ERVIN & ENA

VERNA FRANTZ & MARIE

VARUGHESE ANU & JOHN VARUGHESE

RELLY BRIAN & DIANE

 

PURDON WILLIAM & SUSAN

KADAMTHOTTU JOSEPH A & SUSAN J

PERRONE FRANK & ROXANNE

 

Page: 6
age A9 of 372

Case 7:19-cv-11115-VB, Document.1 Filed 12/04/19, P

Date: 9/6/2017 Time: 9:33 AM

Year: This Year

Status:

Index: Section\Block\Lot

Swis Code: 392089

Parcel ID

A9-F-16

19-1-19

wn

19-14-2441

wa

.19-1-29

con

5.19-1-50

$.19-1-55.2

.19-1-56.1

a

tn
fet
So
f
~
wa
a
iv

5.19-2-27

Mailing Address

IAROCCI ANTHONY & LISA A
1 BEACON ST

CONGERS, NY 10920
KANTERMAN STEVEN & GAIL
13 BEACON ST

CONGERS WN Y 10920

SHOY DOROTHY

217 OLD HAVERSTRAW RD
CONGERS, NY 10920

DAIKOS PETER C &
MARGARET J

11 NORFOLK AVE

CONGERS, NY 10920
YOHANNAN RAJU & RAJU
BINDHU

10 BEACON ST

CONGERS, NY 10920

LURCH DAVID & ANDREA

15 FERSCH LANE

CONGERS, NY 10920
DMITRIEV VALERY &
LEONELLA & STOMOKHINA R
14 FERSCH LA

CONGERS, NY 10920
CICCONE THOMAS & KAREN
13 POLLYS LANE

CONGERS, NY 10920

HICKEY EUGENE M.+M.A.

12 BERRY CT

CONGERS, NY 10920

Active Parcels

Criteria: From screen Base Information: Property Class equal to 215

Legal Address
Addr i

1 BEACON ST CONGERS

13 BEACON ST CONGERS

217 OLD HAVERSTRAW RD CONGERS

11 NORFOLK AVE CONGERS

10 BEACON ST CONGERS

15 FERSCH LANE CONGERS

14 FERSCH LANE CONGERS

13 POLLYS LANE CONGERS

12 BERRY CT CONGERS

Search Results

Name 1 Name 2
Addr 2

IAROCCI ANTHONY & LISA A

KANTERMAN STEVEN & GAIL

SHOY DOROTHY

DAIKOS PETER C & MARGARET J

YOHANNAN RAJU & RAJU BINDHU

LURCH DAVID & ANDREA

DMITRIEV VALERY & LEONELLA & STOMOKHINA R

CICCONE THOMAS & KAREN

HICKEY EUGENE M.+MLA.

Page. 7
-cv-11115-VB Document1 Filed 12/04/19 Page 50 of 372

19

Case 7

 

Year: This Year Status:
index: Section\Block\Lot
Criteria: From sereen Base Informa
Swis Cade: 392089

Pareel {D Mailing Address

35.19-2-28 RUSSO LEONARD T & MAUREEN
“p
212 OLD HAVERSTRAW RD
CONGERS, NY 10920
42.8-2-3 GOURDET DENISE NYUGM FOR.
GOURDET JUDE
19 SCENIC VISTA DR
NEW CITY, NY 10956
428-24 MCPHERSON EVERTON & ERICA
2 TEMPO ROAD
NEW CITY, NY 10956
A2.8-2-11 ZORILLA JAAN
12 CANDLELIGHT CIRCLE
NEW CITY, NY 10956
GERSON STEVEN & ORLOFSKY
RACHEL
5 BARBARA ROAD
NEW CITY, NY 10956
BIELE ARTHUR & MARYANNE
7 RHEINLANDER LANE
NEW CITY, N'Y 10956
JACOB MARACHERTL, &
KUNIAMMA
10 RAMCLARK LA
NEW CITY, NY 10956
ROSENBLATT MICHELLE
36 WEST CLARKSTOWN RD
NEW CITY, N¥ 10956
HENEIN MARK
PO BOX 1104
NEW CITY, NY 10956

   

4$2.12-2-44

42, 16-3-24

42.16-3-48

oe
iS
we
?
ta
i
m

   

of
bh
ty
2
wo
¢
SO

Active Parcels

 

Legal Address
Addr i

212 OLD HAVERSTRAW RD CONGERS

19 SCENIC VISTA DR NEW CITY

2 TEMPO RD NEW CITY

12 CANDLELIGHT CIRCLE NC

5 BARBARA RD NEW CITY

10 RAMCLARK LANE NEW CITY

36 W CLARKSTOWN RD NEW CITY

75 'W CLARKSTOWN RD NEW CITY

Search Results

Name i
Addr 2

RUSSO LEONARD T & MAUREEN

GOURDET DENISE NYUGM FOR

MCPHERSON EVERTON & ERICA

ZORILLA JAAN

GERSON STEVEN & ORLOFSKY

BIELE ARTHUR & MARYANNE

JACOB MARACHERIL &

ROSENBLATT MICHELLE

HENEIN MARK

ie

 

Name 2

GOURDET JUDE

RACHEL

KUNIAMMA
age 51 of 372

Ne

42

43

43

43

43

43

Case 7:19-cv-11115-VB Documenti Filed 12/04/19 P

a
ww

co
w

Date: 9/6/2017 Time: 9:33 AM

Year: This Year Status: Active Parcels
Index: Section\Block\Lot

Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

Legal Address
Addr 1

Parcel ID Mailing Address

20-3-49 ALCANTARA JERICK H 7 GRAND ST NEW CITY
7 GRAND ST
NEW CITY, NY 10956
.20-3-50 FRAY MICHAEL F
5 GRAND ST
NEW CITY, NY 10956
BAKER-ARMOND LORI
20 TOMAHAWK DR
WHITE PLAINS, NY 10603
ROSARIO CAROL LEE
1 BEVERLY PLACE
NEW CITY N Y 10956
5-1-50 POWER JAMES & MARGARET 217 N LITTLE TOR RD NEW CITY
L/E MCNEILL MICHAEL & MAUREEN
MAUREEN
217 N LITTLE TOR RD
NEW CITY, NY 10956
&-1-73 ROGO STEVEN & LISA
12 LITTLE BROOK LANE
NEW CITY, NY 10956
6-3-29 VALENTE ANTONIO +
ALVINO - VALENTE CARMELA
6 YALE DR
NEW CITY, NY 10956
.6-3-64 MARINO ROCCO A &
MARINO LOUISE TRUST
35 CHRISTOPHER DR
NEW CITY, NY 10956
2741-35 GALKOVICH FAMILY TRUST
49 YALE DR
NEW CITY, NY 10956

5 GRAND ST NEW CITY

3 LITTLE BROOK LN NEW CITY

tn
7
aa
nN
=

1 BEVERLY PL NEW CITY

Ww
t
—
to
oo

12 LITTLE BROOK LN NEW CITY

6 YALE DR NEW CITY

35 CHRISTOPHER DR NEW CITY

40 YALE DR NEW CITY

Search Results

Name 1 Name 2
Addr 2

ALCANTARA JERICK H

FRAY MICHAEL F

BAKER-ARMOND LORI

ROSARIO CAROL LEE

POWER JAMES & MARGARET L/E MCNEILL MICHAEL &

ROGO STEVEN & LISA

VALENTE ANTONIO + ALVINO - VALENTE CARMELA

MARINO LOUISE TRUST

MARINO ROCCO A &

GALKOVICH FAMILY TRUST

Page: 9
   

Date: 9/6/2017 Time: 9:33 AM
Year: This Year Status:
Index: Section’ Block{Lot

Parcel ID

439.268

 

43,10-1-44

-VB Document 1 Filed 12/04/19 Page 52 of 372

Ld 23-10-3-35
o
od
4 43.10-3-67
1
>
2
o
143.,10-3-70

Case 7

Criteria: From screen Base Information: Property Class equ
Swis Code: 392089

Mailing Address

MICHAELS BRUCE & ROBIN

17 RIDGEFIELD RD

NEW CITY, NY 16956

LEVY IEFPREY & LISA

35 SNOWDROP DRIVE

NEW CITY, NY 10936

REICH RICHARD & VIRGINIA

& MELISSA & BROUGHTON W
349 PHILIPS HILL RD

NEW CITY, NY 10956

CATINA BRIAN & JENNIFER

6 BEVERLY PLACE

NEW CITY, NY 10956

MURRAY PATRICK & RUDELINA
34 LORAINE DRIVE

NEW CITY N Y¥ 10956

HUANG CHE-WEN

2 SHARON DR

NEW CITY N ¥ 10956

THOMAS JOSEPH & GIG!

10 WREN LANE

NEW CITY, NY 10956
HALILAJ LEN]
53 VERDIN DRIVE
NEW CITY N Y 10956
SCHMIDT ELEANOR
IRREVOCABLE TRUST
29 GAIL DRIVE
NEW CITY, NY 10956
PETERSON HAROLD & STELLA
39 GAIL DRIVE
NEW CITY N ¥ 10956

 

A

 
 

 

Active Parcels

Legal Address
Addr i
1? RIDGEFIELD RD NEW CITY

35 SNOWDROP DRIVE NEW CITY

349 PHILLIPS HILL RD NEW CITY

4 BEVERLY PL NEW CITY

34 LORAINE DRIVE NEW CITY

2 SHARON DR NEW CITY

iQ WREN LANE NEW CITY

53 VERDIN DR NEW CITY

29 GAIL DR NEW CITY

39 GAIL DR NEW CITY

Search Results

Name i
Addr 2

MICHAELS BRUCE & ROBIN

  

UPFREY & LISA

REICH RICHARD & VIRGINIA

CATINA BRIAN & JENNIFER

MURRAY PATRICK & RUDELINA

HUANG CHE-WEN

THOMAS JOSEPH & GIGI

HALILA] LENDITA

SCHMIDT ELEANOR

PETERSON HAROLD & STELLA

Name 2

& MELISSA & BROUGHTON W

IRREVOCABLE TRUST

Pa;

wm

©: 10
ge 53 of 372

3

=
mB

ff
Go

=
w&

ae

3

43

cv-11115-VB Document 1 Filed 12/04/19 Pa

43

Case 7:19

Date: 9/6/2017 Time: 9:33 AM

Year: This Year Status: Active Parcels
Index: Section\Block\Lot

Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

Parcel ID Mailing Address Legal Address
Addr i

14-1-63 SALVANT EMMANUEL 2 DORCHESTER AVE NEW CITY
& FABIENNE
2 DORCHESTER AV
NEW CITY, NY 10956
.11-1-70 MPAZICOS PATRICIA
3 WASHINGTON CIRCLE
NEW CITY, NY 10956
-11-2-13 WINTMAN DONALD & WENDY 3 NANCY DR NEW CITY
3 NANCY DRIVE
NEW CITY N Y 10956
.12-1-35 SAGLIMBENI ANTONINA & 199 GOEBEL ROAD NEW CITY
ANGELA
199 GOEBEL RD
NEW CITY, NY 10956
12-2-27 COJOCARU DAN &
BANDREMER PAULINA
279 CONGERS RD
NEW CITY, NY 10956
LEONE ALISA J 5 PRIDES CROSSING NEW CITY
5 PRIDES CROSSING
NEW CITY, NY 10956
.12-2-56 O'BRIEN KEVIN P & LAURA 17 PRIDES CROSSING NEW CITY
17 PRIDES CROSSING
NEW CITY, NY 10956
-12-2-57 MAGNATTA JEFFREY & LUANNE 10 PRIDES CROSSING NEW CITY
10 PRIDES CROSSING
NEW CITY N ¥ 10956
-12-2-88 THARIAN THOMAS & 10 TAMARAC AVE NEW CITY
THOMAS MANIU
10 TAMARAC AVE
NEW CITY, NY 10956

3 WASHINGTON CIRCLE NC

279 CONGERS ROAD NEW CITY

eo)
mw
.
%
’
A
oo

Search Results

Name 1
Addr 2

SALVANT EMMANUEL

MPAZICOS PATRICIA

WINTMAN DONALD & WENDY

SAGLIMBENI ANTONINA &

COJOCARU DAN &

LEONE ALISA J

O'BRIEN KEVIN P & LAURA

MAGNATTA JEFFREY & LUANNE

THARIAN THOMAS &

Name 2

& FABJENNE

ANGELA

BANDREMER PAULINA

THOMAS MANIU

Page: 11
19-cv

Case 7

-11115-VB Document 1 Filed 12/04/19 Page 54 of 372

Bate:

 

Year:
Index:
Criteria: From screen Base Information: Property Class eqi
Swis Cede: 392039

States: Active Parcels

 

to 235

Search Results

 

 

 

  

NEW CITY, NY 10956
43,13-2-43 RUTTER SCOTT & JOLIENNE
7 HEMPTOR RD
NEW CITY, NY 10956
43.13-3-24 CAGLIONE BRYAN J & CLAIRE
FOLEY
207 NEW HEMPSTEAD RD
NEW CITY § ¥ 10956
AB.14-1-1 TORKHI JAMIL & KHATIRA
5 BOECHER CT
NEW CITY, NY 10956
43.14-}-2 KAHN DONALD & JOAN LA 6 BOECHER CI NEW CITY
ZIMMERMAN STACY I & CLIFF
6 BOECHER COURT
NEW CITY, NY 10956
44-1-10.5 CORDARO MEGAN & NICHOLAS
67N LITTLE TOR RD
: NEW CITY, NY 109356
A427 VETTICHIRA JOSEPH P +
VETTICHIRA ALICE J
2 HENRY ST
NEW CITY, NY 10956
MAYER PHYLLIS & PETER
27 OLD HEMPSTEAD RD

7 HEMPTOR RD NEW CITY

3 BOECHER CT NEW CITY

&
Gs

67 N LITTLE TOR RD NEW CITY

Be
Ga

2 HENRY ST NEW CITY

a
bo
ia
+
‘
tal
~

™
~I

7 OLD HEMPSTEAD RD NEW CITY

NEW CITY N ¥ 10956
43.14-1-52 KORMANIK JOSEPH & 23 GREENWOOD DR NEW CITY
DEOBORAH

23 GREENWOOD DR
NEW CITY?

    

207 NEW HEMPSTEAD RD NEW CITY

RUTTER SCOTT & JOLIENNE

CAGLIONE BRYAN J & CLAIRE

TOKHI JAMIL & KHATIRA

KAHN DONALD & JOAN L/E

CORDARO MEGAN & NICHOLAS

PETTICHIRA JOSEPH P +

MAYER PHYLLIS & PETER

KORMANIK JOSEPH &

Parcel ID Mailing Address Legal Address Name 1 Name 2
ee Addr 1 Addr 2
43.13-2-7 GRECO ROSEMARY 417 LOMBARDI DR NEW CITY GRECO ROSEMARY
41 LOMBARDI DR

FOLEY

ZIMMERMAN STACY I & CLIFF

VETTICHIRA A

 

DEOBORAH

Page: {2
Date: 9/6/2017 Time: 9:33 AM

Search Results

 

 

Year: This Year Status: Active Parcels
CN Index: Section’\Block\Lot
M Criteria: From sercen Basc Information: Property Class equal to 215
©) Swis Code: 392089
e
oO
Lo. Parcel 1D Mailing Address Legal Address Name 1 Name 2
Ww Addr i Addr 2
wm .
3.14-2-40 FRANCIS SHEILA A 6 JOHN ST NEW CITY FRANCIS SHEILA A
O. 6 JOHN ST
NEW CITY, NY 10956
0)43.14-2-61 BARILE RAYMOND & GAEL 5 STEPHEN CT NEW CITY BARILE RAYMOND & GAEL
a 5 STEPHEN CT
tT NEW CITY, NY 10956
O43.14-2-65.2 MATA WADY & NADIUSKA 7 JOUN ST NEW CITY MATA WADY & NADIUSKA DONNA M
N DONNA M
7 JOHN ST
3 NEW CITY, NY 10956
"= 43.14-3-14 M & P PROPERTIES OF 15 ROSLYN LANE NEW CITY M & P PROPERTIES OF ROCKLAND LLC
LL ROCKLAND LLC

6 SUMMIT DRIVE

NEW CITY N Y 10956

43.14-3-31 MARTINI ANTHONY R+ W 43 EBERLING DR NEW CITY
43 EBERLING DR

NEW CITY NY 10956

MAHER BRIAN P 3 ROSLYN LANE NEW CITY
3 ROSLYN LANE

NEW CITY, NY 10956

43.15-1-51 FEIGELMAN HOWARD + HELENE 1 VERDIN DR NEW CITY

1 VERDIN DR

NEW CITY N ¥ 10956

43.15-2-14 COVERT DENNIS & ELISE 23 ELMWOOD DR NEW CITY
23 ELMWOCD DRIVE

NEW CITY, NY 10956

L 43.15-3-6 FRANK MICHAEL & ABBY 12 NANCY DR NEW CITY

12 NANCY DR.

NEW CITY, N¥ 10956

MOLLAHAN MICHAEL P 30 TOR VIEW AVE NEW CITY
& BILEEN

30 TOR VIEW AV

NEW CITY, NY 10956

&
w
im
>
.
oe
i
On
of

Case 7:19-cv 11115-VB Document 1

MARTINI ANTHONY R + W
MAHER BRIAN P

FEIGELMAN HOWARD + HELENE
COVERT DENNIS & ELISE
FRANK MICHAEL & ABBY

MOLLAHAN MICHAEL P & EILEEN

wh

Page: 13
Date: V6/2017 Time: 9:33 AM

Year: This Year Status:
Index: SectioniBlockiLot
Criteria: From screen Base Information: Property Class equal io 2

Swis Code: 392089

ve Parcels

Acti

15

Search Results

 

 

 

43.16-1-59

43.16-2-

he

-cv-11115-VB Document1 Filed 12/04/19 Page 56 of 372

43. §6-2-48

Case 7:19

MARIA

23 PINE STREET

NEW CITY, NY 10956
ALTIERI PATRICIA LEE

6 SUNRISE AVE

NEW CITY, NY 10956
KENNEDY EUGENE & CLAIRE
LUDWIG DAVID & DAWN

138 CONGERS ROAD

NEW CITY, NY 10956
DICKSON JOHN L/E

TERICO PAUL & CLAIRE

134 CONGERS ROAD
NEW CITY, NY 10956
ARZUMAY AN GARNIK &
MARINA
21 LONG MEADOW DR
NEW CITY NY 10956

 

 
 

6 SUNRISE AVE NEW CITY

138 CONGERS ROAD NEW CITY

i34 CONGERS ROAD NEW CITY

21 LONG MEADOW DR NEW CITY

ALTIERI PATRICIA LEE

KENNEDY EUGENE & CLAIRE

DICKSON JOHN L/E

ARZUMAYAN GARNIK &

Parcel ID Mailing Address _. Legal Address Name i Name 2
_ Addri Addy 2 -
43,15-3-17 LYNCH, PHILIP J. & DENISE 32 TOR VIEW AVE NEW CITY LYNCH, PHILIP J. & DENISE Vv.
32 TOR VIEW AY
NEW CITY, NY 10956
43.15-3-43 VELLAVALLIL SUNNY K & 103 ALAN DR NEW CITY VELLAVALLIL SUNNY K & ANNIE $
ANNIE §
103 ALAN DR
NEW CITY, NY 10956
43.45-3-72 BRENNAN SARAH 24 ELMWOOD DR NEW CITY BRENNAN SARAH
24 ELMWOOD DR
NEW CITY, N¥ 10956
43.16-3-43 GIGLIO DOMENICO & ROSA 27 PINE ST NEW CITY GIGLIO DOMENICO & ROSA
27 PINE 8T
NEW CITY, NY¥ 10956
43, 16-144 CONTE GERARDO & ANNA 23 PINE ST NEW CITY CONTE GERARDO & ANNA MARIA

LUDWIG DAVID & DAWN

TERICO PAUL & CLAIRE

MARINA

Page: 14
Date: 9/6/2017 Time: 9:33 AM

Year: This Year

Index: Section’\Block\Lat
Criteria: From screen Base Information: Property Class equal to 215
Swis Code: 392089

Parcel [ID

3.16-3-6

age 57 of 372

43.17-4-21

43.17-4-37

43.17-4-44

43.18-1-53

43.18-1-71

43.18-2-2.1

VB Document1 Filed 12/04/19 P

1 43.18-2-5

43.18-2-30

-cv-11115

19

TH 43,18-2-31

Case 7

Status:

Mailing Address

HUQ JAVEDUL & FIZA
| MUIR LANE

NEW CITY, NY 10956

GASHI LUAN & SHUKRIE

63 GRAND STREET

NEW CITY N Y 10956

AMERI SARA

6 BURGUNDY LANE

NEW CITY NY 10956
PEARCE STEVEN

1 SHORT HILL RD

NEW CITY, NY 10956
GUARINO LOUIS & THERESA M
9 BEL AIRE TERRACE

NEW CITY, NY 10956
STABILE CARMINE & JOANNE
3 ROSEMONT DR

NEW CITY, NY 10956
STRANIERE RICHARD JR &
MARIA

26 TWIN ELMS LANE

NEW CITY, NY 10956
DAMIANI JOSEPH C

25 TWIN ELMS LANE

NEW CITY, NY 10956

THE BANK OF NEW YORK
MELLON

4425 PONCE LEON BLVD
CORAL GABLES, FL 33146
DAMIANI PATRICK & ROBIN
28 TWIN ELMS LANE

NEW CITY, NY 10956

Active Parcels

Legal Address

Addr 1

1 MUIR LANE NEW CITY

63 GRAND ST NEW CITY

6 BURGUNDY LANE NEW CITY

1 SHORT HILL RD NEW CITY

9 BEL AIRE TERR NEW CITY

9 ROSEMONT DR NEW CITY

26 TWIN ELMS LANE NEW CITY

25 TWIN ELMS LANE NEW CITY |

30 TWIN ELMS LANE NEW CITY

28 TWIN ELMS LANE NEW CITY

Search Results

Name i Name 2
Addr 2

HUQ JAVEDUL & FIZA

GASHI LUAN & SHUKRIE

AMERI SARA

PEARCE STEVEN

GUARINO LOUIS & THERESA M

STABILE CARMINE & JOANNE

STRANIERE RICHARD IR & MARIA

DAMIANI JOSEPH C

THE BANK OF NEW YORK MELLON

DAMIANI PATRICK & ROBIN

ear

Page. 15
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 58 of 372

Date: 9/6/2017 Time: 9:32 AM

Year:
Index:

 

Criteria: From sereen
Swis Code: 392089

Status:

Active Parcels

Base Information: Property Class equal to 215
PCR) zi

Search Results

 

 

43,19-3-35

43,19-3-69

       

 

KILLIAN WILLIAM J &
THERESA RK

668 LITTLE TOR RD
NEW CITY N ¥ 10956

DAMUANI ALYCIA

24 CAPRAL LANE

NEW CITY, NY 10956

HINDS GREGORY & CATHY

12 PATTICT

NEW CITY, NY 10956
LOMEDICO THOMAS & DONNA
19 OLD SCHOOLHOUSE ROAD
NEW CITY, N¥ 10956
LATANZIO JOHN & FILOMENA
iS WINDMILL LANE

NEW CITY, NY 10956

CHUNG EUN KYUNG & WON

14 SCARLETT CT

NEW CITY, N'Y 10956
REYES-DOWNES MARIA &
DOWNES WILLIAM

2 SCARLETT CT

NEW CITY, 1
BURSHTEIN HELLEN
16 BRIARWOCD DRIVE
NEW CITY, NY 10956

  

 

THERESA R

24 CAPRAL LANE NEW CITY

12 PATTI CT NC

19 OLD SCHOOLHGUSE RD NC

15 WINDMILL LANE NEW CITY

 

9 SCARLETT CT NEW CITY

16 BRIARWOOD DR NEW CITY

Parcel ID . Mailing Address Legal Address Name 1 . Name 2
Addr I __ Addr 2
43,18-2-48 DOUGLAS JEFFREY R & IL TRION DR NEW CITY DOUGLAS JEFPREY R & GLAVIN COLLEEN
GLAVIN COLLEEN
TLIRION DRIVE
NEW CITY, NY 10956
43.18-3-1 KULLIAN GINIA M LIE 66 S LITTLE TOR RD NEW CITY KILLIAN VIRGINIA M L/E KILLIAN WILLIAM J &

DAMIANT ALYCIA

HINDS GREGORY & CATHY

LOMEDICO THOMAS & DONNA

LATANZIO JOHN & FILOMENA

CHUNG EUN KYUNG & WON

REYES-DOWNES MARIA & DOWNES WILLIAM

BURSHTEIN HELLEN

Page: 16
Date: 9/6/2017 Time: 9:33 AM

Year: This Year
Index: Section\Block\Lot
Criteria: From screen Base Information: Property Class equal to 215

Swis Cade: 392089

Parcel [ID

ge 59 of 372

43.19-4-46

43.20-1-8

43.20-1-62

43.20-3-4

43.20-3-23

43,20-3-42

43,20-4-37

43.20-4-51

cv-11115-VB Document1 Filed 12/04/19 Pa

: 43,20-4-54

Case 7:19

Status:

Mailing Address

STILES JAMES M & JOANNE
58 THIRD STREET

NEW CITY, NY 10956
WEIDNER CYNTHIA

21 FARM CT

NEW CITY, NY 10956
SEILER JOHN & MURIEL

18 COURTNEY DR

NEW CITY, NY 10956
ALLISON KEITH E &
NAYMARK EMILY A

15 BRADLEY DRIVE

NEW CITY, NY 10956
GALATI JOSEPH A+CM

§ DEERFOOT LA

NEW CITY N Y 10956
REDNER EVELYN T LE
TAYLOR ROBERT W THERESA J
18 WOODSIDE DR

NEW CITY, NY 10956

SOCCI FAMILY TRUST

4] MARK LANE

NEW CITY, NY 10956
SCHWARTZ JEROME & REGINA
AM

1 KENDALL DR

NEW CITY, NY 10956
MCCAHEY PAUL & MARY
156 THIRD ST

NEW CITY, NY 10956

Active Parcels

Legal Address

Addr i

38 THIRD ST NEW CITY

21 FARM CT NEW CITY

18 COURTNEY DR. N.C.

15 BRADLEY DR NEW CITY

§ DEERFOOT LA NEW CITY

18 WOODSIDE DR NEW CITY

4] MARK LANE NEW CITY

1 KENDALL DR NEW CITY

156 THIRD ST NEW CITY

Search Results

Name 1 _Name2
Addr 2

STILES JAMES M & JOANNE

WEIDNER CYNTHIA

SEILER JOHN & MURIEL

ALLISON KEITH E & NAYMARK EMILY A

GALATI JOSEPH A+CM

REDNER EVELYN T L/E TAYLOR ROBERT W THERESA J

SOCCI FAMILY TRUST

SCHWARTZ JEROME & REGINA AM

MCCAHEY PAUL & MARY

Page: 17
19-cv-11115-VB Document1 Filed 12/04/19 Page 60 of 372

Date: 9/6/2017

 

ne, 9:33 AM

i

 

Search Results

 

 

 

Year; This Year Status: Active Parcels

Index: Section BlockiLot

Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089
nw arcel ED _ Mailing Address . Legal Address Name i Name 2
eee noe Anette a a Addr i Addr 2
43.20-4-57 TORTORELLO ROCCO & 138 THIRD ST NEW CITY TORTORELLO ROCCO & HELEN TRUST

4] Ind)

44,7-1-50

fs
&
sa
a
tn
NS

Case 7

HELEN TRUST
138 THIRD $
NEW CITY, NY 10956
ABRAHAM MATHEW & MATH:
ELIZABETH
119 OLD HAVERSTRAW RD
CONGERS, NY 19920
SCULLY BRIAN & ALICE 16 PARK. AVE CONGERS
16 PARK AY
CONGERS, N¥ 10920
VASQUEZ JUAN & 5 KOHLER COURT CONGERS
SILVERIO TENA
> KOHLER ¢
CONGERS, N¥ 10920
FERRARO ELEANOR is
& HAROLD C
i} PATRICIA AVE
CONGERS
FARRELL THOMAS & GAIL
7 PATRICIA AVE
CONGERS, N'¥ 10920
FAILLA ANTONIO & IDA 10 PATRICIA AVE CONGERS
10 PATRICIA AVE
CONGERS N ¥ 10920
ARENHOLZ NICHOLAS J 7? MICHELLE AVE CONGERS
ROBERT & DANIELLE
? MICHELLE AVE
CONGERS N ¥ 1092

 

119 OLD HAVERSTRAW RD CONGERS

 

    

 

a)

ATRICIA AVE CONGERS

 

7 PATRICIA AVE CONGERS

 

 

PULIKEEL THOMAS T & 22 ESTHER AVE CONGERS
ELIZABETH T
22 ESTHER AVE

CONGERS, N

 

16920

ABRAHAM MATHEW & MATHEW

SCULLY BRIAN é& ALICE

VASQUEZ JUAN &

FERRARO ELEANOR

FARRELL THOMAS & GAR.

FAILLA ANTONIO & IDA

ARENHOLZ NICHOLAS J

PULIKEEL THOMAS T &

ELIZABETH

SILVERIO TINA

& HAROLD C

ROBERT & DANIELLE

ELIZABETH T

Page: 18
Date: 9/6/2017 Time: 9:33 AM

Year: This Year Status: Active Parcels
Index: Section\Block\Lot

Criteria: From screen Base Informaiion: Property Class equal to 215

Swis Code: 392089

Parcel ID

age 61 of 372

44, 7-2-24

A4,7-2-26

44.7-2-39

44.7-2-51

44.8-1-30

44,8-1-34

5-VB Document 1. Filed 12/04/19 P

1 44.8-1-41

4, 44.8-1-42

v-1111

19-c

, 44.8-1-63

Case 7

Mailing Address

COULTER WILLIAM & JOANNE
25 WALTHAM AVE

CONGERS, NY 10920
SANSONE DOUGLAS & KELLY
119 N HARRISON AVE
CONGERS, NY 10920
BRADLEY PETER M

114.NO GRANT AVE
CONGERS, NY 10920
MULROONEY JANE S

7 STATE ST

CONGERS, NY 10920
ANNUNZIATA KRYSTYNA

1 ALPINE CT

CONGERS, NY 109260
FORTUNATO LORENZO

48 LAKELAND AVE
CONGERS, NY 10920

GODEL WILLIAM F & ROSE
HOPPER JASON S & DAWNR
61 LAKELAND AVE
CONGERS, NY 10920
OLIVIERI SALVATORE & ANN
TRUSTEES

2 AMANDA LANE

CONGERS N Y 10920

JOSEPH BENNY & VALSAMMA
11 AMANDA LANE

CONGERS, NY 10920

ALIAS, ELDHO

6 LINDA CT

CONGERS, NY 10920

Legal Address

Addr |

25 WALTHAM AVE CONGERS

119'N HARRISON AVE CONGERS

114 N GRANT AVE CONGERS

7 STATE ST CONGERS

1 ALPINE CT. CONGERS

48 LAKELAND AVE CONGERS

61 LAKELAND AVE CONGERS

2 AMANDA LANE CONGERS

11 AMANDA LANE CONGERS

6 LINDA CT CONGERS

Search Results

Name Name 2
Addr 2

COULTER WILLIAM & JOANNE

SANSONE DOUGLAS & KELLY

BRADLEY PETER M

MULROONEY JANE $

ANNUNZIATA KRYSTYNA

FORTUNATO LORENZO

GODEL WILLIAM F & ROSE HOPPER JASON S & DAWN R

OLIVIERI SALVATORE & ANN TRUSTEES

JOSEPH BENNY & VALSAMMA

ALIAS, ELDHO

Page: 19
rT.

Year:

44.9-1-27

44.10-1-8

44, 30-1-1]

44.10-1-2]

§4.10-2-4

-cv-11115-VB Document1 Filed 12/04/19 Page 62 of 372

19

+ 4414-464

Case 7

Dare: 6/2017 Ti

index:

Parcel ID

Status:

Section\Biock\Lot
Criteria: From screen Base Information: Property Class equal to 215
Swis Code: 392089

Mailing Address

GEORGE ALEYAMMA

10 BETH LANE

CONGERS, NY 10920
RENTERIA JOHN E

& MICHELLE E

35 STRAWTOWN RD

NEW CITY, NY 10956
ZELLER ANDREW M & DINA M
9 SPIREA LANE

NEW CITY, NY 10956
KUNZ TIMOTHY P

49 STONEWALL LANE
CONGERS N ¥ 10920
LUNDBERG ARLENE
16 CALICO PL
CONGERS N ¥ 10926
MALLO DONALD & CORIN
20 WATERS EDGE
CONGERS, NY¥ 10920
PALUMBO ROBERT
TUGHES 57

 

 

 

BREIT THOMAS
19 GARRET AVE
CONGERS,
BURGIO LAWRENCE f
& NATALIYA ¥

 

22 OAK RD
CONGERS, NY 10920
LUNDGREN DONALD & LOIS

   

 

AWRENCE + MARY
%DONALD ‘DOGREN
22 KARL CT

CONGERS, NY 10920

Active Parcels

Legal Address
Addy 1
10 BETH LANE CONGERS

55 STRAWTOWN RD NEW CITY

9 SPIREA LANE NEW CITy

49 STONEWALL LANE CONGERS
16 CALICO PLACE CONGERS

26 WATERS EDGE CONGERS

33 HUGHES ST CON

 

19 GARRET AVE CONGERS

22 OAK RD CONGERS

22 KARL CT CONGERS
‘DONALD LUNDGREN

Search Results

Name 1
Addr 2

GEORGE ALEYAMMA

RENTERIA JOHN E

ZELLER ANDREW M & DINAM

RUNZ TIMOTHY P

LUNDBERG ARLENE

MALLO DONALD & CORINNE

PALUMBO ROBERT

BREIT THOMAS

BURGIO LAWRENCE T

LUNDGREN DONALD & LOIS

 

Name 2

& MICHELLE E

& NATALIVA V

L/E LAWRENCE + MARY

Page: 26
Date: 9/6/2017 Time: 9:33 AM

Year: This Year Status: Active Parcels
Index: Section’Block\Lot

Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

Search Results

Parcel ID

ge 63 of 372

4.11-1-15.1

44.11-1-43.1

44,11-1-48

44.11-1-51

44.11-2-10

44.11-2-16

44.11-2-45

44,11-2-50

44,11-2-53

¥

Case 7:19-cv-11115-VB Documenti Filed 12/04/19 Pa

Mailing Address

KENNELLY DONNA & WALTER J
79 OLD HAVERSTRAW RD
CONGERS, NY 10920
PAYNE JOSHUA & KATHRYN
23 WESTVIEW AVE
CONGERS, NY 10920
LORUSSO ANNAMARIE

10 HUGHES ST

CONGERS, NY 10920
GOEDECKE WAYNE

20 HUGHES ST

CONGERS, NY 10920
JACOB ALEX P & SHIBI
112 N HARRISON AVE
CONGERS, NY 10920
GEORGE RANIN &
THOMAS GEORGE

100 N HARRISON AVE
CONGERS, NY 10920
DHIVAKARABABU
VENKATAPATHY

165 N HARRISON AVE
CONGERS, NY 10920

MC GOVERN THOMAS C &
EILEEN

80 N GRANT AVE
CONGERS, NY 10920
YERKOVICH EDWARD &
CHARLENE

66 N GRANT AVE
CONGERS N Y 10920

Legal Address
Addr 1

79 OLD HAVERSTRAW RD CONGERS

23 WESTVIEW AVE CONGERS

10 HUGHES ST CONGERS

20 HUGHES ST CONGERS

112 N HARRISON AVE CONGERS

106 N HARRISON AVE CONGERS

105 N HARRISON AVE CONGERS

80 N GRANT AVE CONGERS

66 N GRANT AVE CONGERS

Namie 1 Name 2

Addr 2

KENNELLY DONNA & WALTER J

PAYNE JOSHUA & KATHRYN

LORUSSO ANNAMARIE

GOEDECKE WAYNE

JACOB ALEX P & SHIBI

GEORGE RANI N & THOMAS GEORGE

VENKATAPATHY

DHIVAKARABABU

MC GOVERN THOMAS C & EILEEN

YERKOVICH EDWARD & CHARLENE

Page: 21
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 64 of 372

 

Year: This Year Status:
Index: Section\BiockiLot

Swis Code: 392089

Active Parcels

Criteria: From screen Base Information: Property Class equal to 215

 

 

Search Results

 

 

 

58 N GRANT AVENUE
CONGERS, MY 10920
A4&Y1~3-25 VANTULL BERKLEY & ANNETTE
i SOUTHWARD AVE
CONGERS, NY 10920
44,11-3-43 DONALDSON JOSEPH &
DONALDSON CAROLYN, TIC
51 SOUTHWARD AVE
CONGERS, NY 10926

44,11-3-47 ARTUSO JOSEPH & LINDA
24 WELLS AVE
CONGERS, NY 10920

44,11-3-57.1 ALFIERI SUSAN

21 WELLS AVE

CONGERS, NY 10926
DESIDERIO THOMAS §

& NANCY A

2 LAMBORN AVE

CONGERS, NY [0920

44,11-3-59 ROMANOWSKY BORIS & KARIN
TRUST TSCHERNE V ALMOND M
TRUSTEE

8 LAMBORN AVE

CONGERS, NY 16920

44,11-3-63 VARGHESE THOMAS P +
ACHAMMA

ig LAMBORN AVE

CONGERS, N¥ 16920

 

13 SOUTHWARD AVE CONGERS

5i SOUTHWARD AVE CONGERS

24 WELLS AVE CONGERS

21 WELLS AVE CONGERS

2 LAMBORN AVE CONGERS

8 LAMBORN AVE CONGERS
TRUSTEE

I6 LAMBORN AVE CONGERS

DAUBKSZA ROBERT & STEVEN

VANTULL BERKLEY & ANNETTE

DONALDSON JOSEPH &

ARTUSO JOSEPH & LINDA

ALFIER] SUSAN

DESIDERIO THOMAS §

ROMANOWSKY BORIS & KARIN

VARGHESE THOMAS P +

___ Parcel 1D . Mailing Address egal Address Name Name 2
__. i Addr 1 Addr 2
64,11-2-54 LETTRE JONATHAN & DANA 64.N GRANT AVE CONGERS LETIRE JONATHAN & DANA
64.N GRANT AVE
CONGERS, MY 10920
44.11-2-60 DAUKSZA ROBERT & STEVEN 58 N GRANT AVE CONGERS

DONALDSON CAROLYN, TIC

& NANCY

bs

TRUST TSCHERNE V ALMOND N

ACHAMMA

Page: 22
Date: 9/6/2017 Time: 9:33 AM

Year: This Year

Status:

Index: Section\Block\Lat

Swis Code: 392089

Parcel ID

5 of 372

e6

TA4.11-3-66

19 Pa

12/04/

4412-31-32

Filed

44,12-1-49

ao
a
p
=
Nn
Ga

44.12-1-63

4.12-1-71

-11115-VB Dogument 1

w44.12-2-6

Case 7:19-cv

Criteria: From screen Base Information: Property Class equal to 215

Mailing Address

BURKHOLDER ALLEN G &
DISALVO JANNINE

1 SHERWOOD RD
CONGERS, NY 10920
UNIKRISHNAN SHEELA &
SANKARANARAYANAN

9 LAMBORN AVE
CONGERS, NY 10920
MARTUCCI MARIA

83 LAKEWOOD DR
CONGERS, NY 10920
SHAVIRI ARMAAN

35 LAKEWARD AVE
CONGERS, NY 10920
COLONNA RONALD & DEBRA
20 SOUTHWARD AVE
CONGERS, NY 10926
THURUTHUVELIL JAMES &
ELSAMMA

23 HILLTOP ROAD
CONGERS, NY 10920
PALADINE JOSEPH -JR +
PALADINE JENNIFER

68 JOLLIFFE AVE
CONGERS, NY 10920

DE LUCA PETER F & LINDA A
72 JOLLIFFE AVE
CONGERS, NY 10920
BALIATICO ROBERT & JOANNE
27 BEECHWOOD DR
CONGERS, NY 10920

Active Parcels

Legal Address
Addr 1

1 SHERWOOD ROAD CONGERS

9 LAMBORN AVE CONGERS

83 LAKEWOOD DR CONGERS

35 LAKEWARD AVE CONGERS

20 SOUTHWARD AVE CONGERS

23 HILLTOP RD CONGERS

68 JOLLIFFE AVE CONGERS

72 JOLLIFFE AVE CONGERS

27 BEECHWOOD DR CONGERS

Search Results

Name 1
Addr2

BURKHOLDER ALLEN G &

UNIKRISHNAN SHEELA &

MARTUCCI MARIA

SHAVIRI ARMAAN

COLONNA RONALD & DEBRA

THURUTHUVELIL JAMES &

PALADINE JOSEPH -JR +

DE LUCA PETER F & LINDA A

BALIATICO ROBERT & JOANNE

Name 2

DISALVO JANNINE

SANKARANARAYANAN

ELSAMMA

PALADINE JENNIFER

Page, 23
Case 7

44, 12-2-66 TAUBER BRONYA & ARKADI

44,12-2-70 GUARINO,

44.42-2-71 EMHARDT RICHARD &

o
Bs
he
tM
nh
.

J

OO

-VB Document1 Filed 12/04/19 Page 66 of 372

19-¢v-11115

Date: V62017 Time: $33 AM

Year: This Year Status: Active Parcels
Index: Section'B lock’

 

Criteria: From screen Base Information: Property Class equal to 215
Swis Code: 392089

Search Results

 

 

22 BEECHWOOD DR
CONGERS, NY 10920
44,12-2-18 THAMBI PAULUS + SHEEBAMOL
26 BEECHWOOD DR

26 BEECH WOOD DR CONGERS

30 BEECHWOOD DR CONGERS

 

CONGERS, NY 10926
104 LAKEWOOD DR CONGERS
104 LAKEWOOD DR
CONGERS, NY 10920
THOMAS 112 LAKEWOOD DR CONGERS
112 LAKEWOOD RD
CONGERS, WY 10926

 

 

114 LAKEWOOD DR CONGERS

 

THARDT ANASTASIA

114 LAKEWOOD DR
CONGERS, NY 10920
FERNANDEZ ALAN & GOMEZ
LISETTER

PO BOX 159

CONGERS, NY 1092
HENDRICKSON DAVID & LYNN
2 SCANDIA ROAD

CONGERS, N'Y 10920
CULIANOS ANASTASIA

29 SCANDIA ROAD

CONGERS, N'¥ 10920

 

123 LAKEWOOD DR CONGERS

2 SCANDIA RD CONGERS

iS
nN
\O
wo

20 SCANDIA RD CONGERS

 

7 Parcel ID Mailing Address Legal Address Name } Name 2
Addr 1 7 Addr 2
44,122.17 SIMONETTI FRANCIS 4 22 BEECHWOOD DR CONGERS SIMON FRANCIS A TRUST
TRUST

THAMBI PAULUS + SHEEBAMOL

JIMENEZ JUAN J & SAUL

TAUBER BRONYA & ARKADI

GUARINO, THOMAS

EMHARDT RICHARD & EMHARDT ANASTASIA

FERNANDEZ ALAN & GOMEZ LISETTE H

HENDRICKSON DAVID & LYNN

CULIANOS ANASTASIA
Date: 9/6/2017 Time: 9:33 AM

Year: This Year Status: Active Parcels
Index: Section\Block\Lot

Criteria: From screen Base Information: Property Class equal 1o 215

Swis Code: 392089

Parce! ID Mailing Address Legal Address
Addr

4.13-1-16 SPULER DIANE M & ROBERT J 8 GEORGETOWN OVAL NEW CITY
8 GEORGETOWN OVAL
NEW CITY, NY 10956
44.13-1-63 CANNER SCOTT & MARINA 69 CAIRNSMUIR LANE NEW CITY
69 CAIRNSMUIR LA
NEW CITY N Y 10956
4.13-1-68 ABREU JUAN C & MADELAINE 106 STRAWTOWN RD NEW CITY
106 STRAWTOWN RD
NEW CITY, NY 10956
4.13-1-71 FROATZ CALEB & STEPHANIE 7 WENDOVER LANE NEW CITY
7 WENDOVER LANE
NEW CITY, N¥ 10956
44,14-1-5] PRINCIPE EUGENE L &
DONNA E
44 WATERS EDGE
CONGERS, NY 10920
MARCIANO PASQUALE & 55 ENDICOTT ST CONGERS
ROSEANNE
55 ENDICOTT ST
CONGERS, NY 10920
44,15-2-4 MC KIVERKIN BARBARA ANN 15.N HARRISON AVE CONGERS
C/O BARBARA SCHENO
15 N HARRISON AVE
CONGERS, NY 10920
4.15-2-10 SUNNY PAUL +RAJIMOL 29 N ROCKLAND AVE CONGERS
29'N ROCKLAND AVE
CONGERS, NY 10920
15 -2-28 BEGLEY DESMOND 58 S ROCKLAND AVE CONGERS
58 S ROCKLAND AVE
CONGERS, NY 10920

Filed 12/04/19, Page 67 of 372

44 WATERS EDGE CONGERS

Document 1

c -Gy-11115-VB

Case 7:19

Search Results

Name 1

Addr 2

SPULER DIANE M & ROBERT J

CANNER SCOTT & MARINA

ABREU JUAN C & MADELAINE

FROATZ CALEB & STEPHANIE

PRINCIPE EUGENE L &

MARCIANO PASQUALE &

MC KIVERKIN BARBARA ANN

SUNNY PAUL +RAJIMOL

BEGLEY DESMOND

Name 2

DONNA E

ROSEANNE

C/O BARBARA SCHENO

Page: 25
M2017 Time: 9:33 AM

 

Search Results

 

 

 

 

Year: This Year Status: Active Parcels

Index: Section\B lock\Lot

Criteria: From sereen Base Information: Property Class equal to 215

Swis Code: 392089

Parcel ID Mailing Address Legal Address Name i Name 2
Addr i Addr 2
44,15-2.-30 NARVAEZ SEGUNDO C 61 3 HARRISON AVE CONGERS NARVAEZ SE

61S HARRISON AVE
CONGERS, NY 16920

 

44 18-2-42 WILSON DO & JAMES

    

CONGERS, NY 10920
44.15-3-26 MIANO MICHAFL.& IRENE
$9 SHERMAN AVE
CONGERS, NY 10926
44,15-3-47 WEISS PHILIP M
39 WHITMAN STREET
CONGERS, NY 10920
94 45-3-52 SANABRIA JOAQUIN
& RUTILIA
29 WHITMAN ST
CONGERS, N¥ 10926
44.13-3-67 SHINE ROBERT P &
DERRDRE
45 WHITMAN ST
CONGERS, NY 10920
44,15-3-76 COLEMAN ANNE,
38 WHITMAN ST
CONGERS, N¥ 10926
HOROWITZ EVAN & MARIE
30 WHITMAN STREET
CONGERS, *
ys 4416-11 TAMAZIAN ANDRANIK & NINEL

DB
&
ret
y
aw
:
y
us

     

19-cv-11115-VB Document1 Filed 12/04/19 Page 68 of 372

CONGERS }

  

Case 7

16S HARRISON AVE CONGERS

20 SHERIDAN AVE CONGERS

9 SHERMAN AVE CONGERS

39 WHITMAN ST CONGERS

29 WHITMAN ST CONGERS

35 WHITMAN ST CONGERS

38 WHITMAN ST CONGERS

30 WHITMAN ST CONGERS

28 LAREWARD AVE CONGERS

WILSON DONNA & JAMES

SHARKEY THOMAS

MIANO MICHAEL & IRENE

 

SS PHILIP M

SANABRLS JOAQUIN & RUTILIA
SHINE ROBERT P & DEIRDRE

COLEMAN ANNE

HOROWITZ EVAN & MARIE

TAMAZIAN ANDRANIK & NINEL

Papi

eo 2S
Date: 9/6/2017 Time: 9:33 AM

Year: This Year

Index: Section'BlockiLot
Criteria: From screen Base Information: Property Class equal to 215
Swis Code: 392089

Parcel ID

69 of 372

wo
AS. 16-1-3
oO

| ont. 16-1-34
ua
nn,
wT
O44.16-2-1

44,16-2-19.1

44,16-2-64

44,17-1-49
44,18-1-7

44.18-1-21

cv-11115-VB Documenti Filed 12

44,18-1-34

Case 7:19

Status:

Mailing Address

RINCIARI GLORIA

43 FRIEND ST

CONGERS, NY 10920

QURESHI KHALID & SHABANA
69 LAKEWOOD DR

CONGERS, NY 10920
O'MALLEY ROBERT E & ANN M
78 LAKEWOOD DR

CONGERS, NY 10920
RODRIGUEZ JORGE L &
NELYDA + TORRES MARIA
114 OLD LAKE RD

CONGERS, NY 10920
SCHMIDT EILEEN

41 FISHER AVE

CONGERS, NY 10920

GOETZ MICHAEL & SARAH
LIVING TRUST

28 KENDALL DR

NEW CITY, NY 10956
MURPHY PATRICK H & JANE P
IRR TRUST

92 WATERS EDGE

CONGERS, NY 10920
GARBARINI JOHN T & ANNA
15 GREENFIELD TERR
CONGERS, NY 10926

CAPRIO ALFONSE & ANGELA
LYE PAUL & MARIA

2 PARK OVAL

CONGERS, NY 10920

Active Parcels

Legal Address
Addr 1
43 FRIEND ST CONGERS
69 LAKEWOOD DR CONGERS

78 LAKEWOOD DR CONGERS

114 OLD LAKE RD CONGERS

41 FISHER AVE CONGERS

28 KENDALL DR NEW CITY

92 WATERS EDGE CONGERS

18 GREENFIELD TERR CONGERS

2 PARK OVAL CONGERS

Search Results

Name 1

Addr 2
RENCIARI GLORIA
QURESHI KHALID & SHABANA

O'MALLEY ROBERT E & ANN M

RODRIGUEZ JORGE L &

SCHMIDT EILEEN

GOETZ MICHAEL & SARAH

MURPHY PATRICK H & JANE P

GARBARINI JOHN T & ANNA

CAPRIO ALFONSE & ANGELA

Name 2

NELYDA + TORRES MARIA

LIVING TRUST

IRR TRUST

LYE PAUL & MARIA

Page: 27
19-cv-11115-VB Document1 Filed 12/04/19 Page 70 of 372

Case 7

 

ate. O17 Time: $33 AM
Year: This Year Status:
index: Section\Block\Lot

Criteria: From screen Base Information: Property Class equal t

Swis Code: 392089

Parcel 1D Mailing Address

to 245

Active Parcels

Wn

Search Results

 

 

 

 

 

Legal Address Name i Mame 2
Addr i _ Addr 2 _
44.48.1235 KRIZHARERAYI? GUE + 4 PARK OVAL CONGERS KRIZHAKKAYIZ GI 4 BINDU GUI
BIND GUI

 

4 PARK OVAL
CONGERS, NY 10920
4A Y8-1-47 RYAN DENNIS & BARBARA
7 WESLEY ROAD
CONGERS, NY 10920
44,18-1-56 VENUSIO FRANCO & PHYLLIS
31N PARK TERRACE
CONGERS, NY 10920
44,18-1-62 LOPEZ PERRY & MICHELINA
49% PARK TERRACE
CONGERS, NY 10926

 

A4,18-1-63 VARGHESE SHIBU & SHERLY
33. N PARK TERRACE

GERS, NY 10920
44,18-1-67 MC KIVERKIN PHILLIP J
35 BLUEBIRD DR
CONGERS, NY 10920
44,18-1-7] WINN MATTHEW L
ANITA R &ICHNSON TAISHAUN
& AMANDA & WINN JESSE T
39 BLUEBIRD DR
CONGERS, NY¥ 10920
44,18-1-76 VARGHESE RESHMA & ELDHO
i9 BLUEBIRD DRIVE
CONGERS, NY 10920
44,18-1-77 COTUMACCIO CORRADO
& PACE ANGELA
15 BLUEBIRD DR
CONGERS, NY 10920

 

  

 

31 N PARK TERRACE CONGERS

49 N PARK TERRACE

 

ONGERS

33 N PARK TERRACE CONGERS

35 BLUEBIRD DR CONGERS

39 BLUEBIRD DR CONGERS
& AMANDA & WINN JESSE T

19 BLUEBIRD DR CONGERS

i5 BLUEBIRD DR CONGERS

RYAN DENNIS & BARBARA

YENUSIO FRANCO & PHYLLIS

LOPEZ PERRY & MICHELINA

VARGHESE SHIBU & SHERLY

MC KIVERKIN PHILLIP

WINN MATTHEW L/E

VARGHESE RESHMA & ELDHO

COTUMACCIO CORRADO

ANITA R &JOHNSON TAISHAUN

& PACE ANGELA

Page: 28
Date: 9/6/2017 Time: 9:33 AM
Search Results
Year: This Year Status: Active Parcels
Index: Section’Block\Lot
Criteria: From screen Base Information: Property Class equal to 215
Swis Code: 392089

L of 372

Parcel [1D

4

4.18-2-2

age 7

44,18-2-10

44,18-2-20

44,18-2-45

44.19-1-23

44,19-1-35

VB Documenti Filed 12/04/19 P

1 44,19-1-51

1 44.19-2-4

Case 7:19-cv-11115

Mailing Address

MANIMALA CHACKO &
CYRIAC SEENA M

46 THE RISE

CONGERS, NY 10920
MANCINO ANTHONY & DONNA
37 PARKSIDE DRIVE
CONGERS, NY 10926
SANFRATELLO ANTHORY &
BENITA

14 DOVER RD

CONGERS N Y 10920
CALTABELLOTTA SANTO &
GABRIELLA

24 DOVER ROAD

CONGERS N Y 10920
AJELLO LUIGI & JOSEPHINE
TRUSTS

104 S CONGER AVE
CONGERS, NY 10920

DI FALCO PAULINE

140 SOUTH CONGER AVE
CONGERS, NY 10920

SMITH ARTHUR CJR +
SMITH ANN MARIE

31 PONDVIEW DRIVE
CONGERS, NY 10920
CAGLIONE WILLIAM +
JOHANNE,

66S ROCKLAND AVE
CONGERS, NY 10920

Legal Address Name 1 Name 2

Addr i

46 THE RISE CONGERS

37 PARKSIDE DR CONGERS

14 DOVER RD CONGERS

22 DOVER RD CONGERS

104 § CONGER AVE CONGERS

140 § CONGER AVE CONGERS

31 PONDVIEW DR CONGERS

66 § ROCKLAND AVE CONGERS

Addr 2

MANIMALA CHACKO &

MANCINO ANTHONY & DONNA

SANERATELLO ANTHONY &

CALTABELLOTTA SANTO &

AIELLO LUIGI & JOSEPHINE

DI FALCO PAULINE

SMITH ARTHUR C JR +

CAGLIONE WILLIAM +

CYRIAC SEENA M

BENITA

GABRIELLA

TRUSTS

SMITH ANN MARIE

JOHANNE
Date; 96/2017 Time: 9:33 AM

Year:
index:

44, 19-2-62

44,20-1-14

44,20-1-38

44,20-1-49

4420-147

-VB Document 1 Filed 12/04/19 Page 72 of 372

44,

NW

O- 1-69

19-cv-11115

Case 7

Criteria:
Swis Code: 292089

a _vareel TD

This Year
Section\Biock\Lot

Status:

From screen Base Information: Property Class equal to 2

Mailing Address

JOHNSON MIRIAM & KATZ
LARRY & NICOLE

73 8 HARRISON AVE

CONGERS, NY 10920

LETO BERNARD + MARIE

idd S HARRISON AVE
CONGERS, NY 10926
KORIUSCHIN NICHOLAS &
ELEANOR

18 LENOX AVE

CONGERS, NY 10920
RUBALLOS MARIO & MIRNA

46 RIGHWAY AVE

CONGERS, NY 10920

OATTS LAURA

34 HIGHWAY AVE

CONGERS, NY 10920

TACK EDMOND + NOREEN

62 HIGHWAY AVE

CONGERS, NY 10926

MATHAI MATHAI & LEELAMMA
76 HIGHWAY AVE

CONGERS, NY¥ 10920

HOLLAND EUGENE + TRICIA

72 LENOX A
CONGERS N Y¥ 10920
SCHEMBER ANNE

  
 

 

 

        

 

OOMMEN
692 ROL
CONGERS, NY 16920

 

 

Active Parcels

js

Legal Address
Addr

75 S HARRISON AVE CONGERS

144 S HARRISON AVE CONGERS

18 LENOX AVE CONGERS

46 HIGHWAY AVE CONGERS

54 HIGHWAY AVE CONGERS

62 HIGHWAY AVE CONGERS

76 HIGHWAY AVE CONGERS

72 LENOX AVE CONGERS

34 MEDWAY AVE CONGERS

892 S$ ROUTE 8W CONGERS

Search Results

Name i Name 2
Addr 2

JOHNSON MIRIAM & KATZ LARRY & NICOLE

LETO BERNARD + MARIR

KIRTUSCHIN NICHOLAS & ELEANOR,

RUBALLOS MARIO & MIRNA

OATTS LAURA

STACK EDMOND + NOREEN

MATHAI MATHAI & LEELAMMA

HOLLAND EUGENE + TRICIA

SCHEMBER ANNE

OOMMEN JACOB & LALI

 

g

we

om
Date: 9/6/2017 Time: 9:33 AM

Year: This Year Status: Active Parcels
Index: Section\Block\Lot
Criteria: From sereen Base Information: Property Class equal to 215

Swis Code: 392089

Parcel ID

Mailing Address

 

ge 73 of 372

44 ,20-4-31

4,20-4-32

44,20-4-40

wv
>
oO
¢
&
cy

50.8-3-1

30.8-3-46

30.12-1-11

0.12-1-25

11115-VB Document 1. Filed 12/04/19 Pa

ui

0.12-2-47

19-cv

50.12-2-49

Case 7

COWEN STEVEN & DENISE
87 MASSACHUSETTS AVE
CONGERS, NY 10920
ABERION ENRICO L & ELVIZA
85 MASSACHUSETTS AVE
CONGERS, NY 10920
CUCCARO ELIO + AGATHA
TRUST

55 MASSACHUSETTS AVE
CONGERS, NY 10920
DELEON VILMA &
MAZARIEGO ERLINOO M

5 ADDISON BOYCE DRIVE
NEW CITY, NY 10956
ORFANOUDAKIS GEORGE
7 FRANKLIN LA

NEW CITY, NY 10956
REYES OURANIA & LAMBERTA
3 SETTLERS COURT

NEW CITY, NY 10956
MATHAI JOHN & MARIAMMA
5 CARNABY COURT

NEW CITY, NY 10956
JEAN-PIERRE MARIE

252 W CLARKSTOWN RD
NEW CITY, NY 10956
GOUBOTH ELDA & JEAN
62 GERARDINE PLACE

NEW CITY, NY 10956
MARKS PAUL & KRISTINE
8 HANA COURT

WEST NYACK, NY 10994

Legal Address
Addr i
87 MASSACHUSETTS AVE CONGERS

85 MASSACHUSETTS AVE CONGERS

55 MASSACHUSETTS AVE CONGERS

5 ADDISON BOYCE DR NEW CITY

7 FRANKLIN LANE NEW CITY

3 SETTLERS CT NEW CITY

5 CARNABY COURT NEW CITY

252 W CLARKSTOWN RD NEW CITY

62 GERARDINE PL NEW CITY

73 WEST BURDA PLACE NEW CITY

Search Results

Name t Name 2
Addr 2
COWEN STEVEN & DENISE

ABERION ENRICO L & ELVIZA

CUCCARO ELIO + AGATHA TRUST

DELEON VILMA & MAZARIEGO ERLINOO M

ORFANOUDAKIS GEORGE
REYES OURANIA & LAMBERTH
MATHAI JOHN & MARIAMMA
JEAN-PIERRE MARIE
GOUBOTH ELDA & JEAN

MARKS PAUL & KRISTINE

Page: 31
19-cv-11115-VB Document1 Filed 12/04/19 Page 74 of 372

Case 7

Date: 9/6/2017 Time: 9:33 AM

Year: This Year

Status:

Index: Section BlocktLot

Criteria: From screen Base information: Property Class equal to 21

Swis Code: 392089

Parcel ID

Active Parcels

Search Results

 

 

 

Mailing Address Legal Address Name 1 Name 2
Addr 1 Addr 2
$0.12-2-64 CHUNASAMY MOOTOO 18 GLADE CT NEW CITY CHUNASAMY MOOTCO

50.16-1-2

50.16-1-16

50, 16-1-23.12

5C.16-2-1.1

59.16-3-48

50, 16-4-5

S0.16-4-

obs
~

18 GLADE CT
NEW CITY, NY 10956
STU KIM & LAM SIU
16 GLADE COURT
NEW CITY, NY 10956
DIAZ CARLOS A & SONNIA
BLANCO & ELADIO
§ TALL OAKS LANE
NEW CITY, NY 10956
HUTCHINSON CLEMENT
234 WEST CLARKSTOWN ROAD
NEW CITY, NY 10956
SALGADO MARIA CRUZ-
324 WEST CLARKSTOWN RD
NEW CITY, NY 10956
ALATRISTE MIGUEL & AMELIA
2FAYVACT
NEW CITY, MY 10956
NOEL CARLO & LYNDA
273 W CLARKSTOWN RD
NEW CITY, NY 10956
TASSY MARIE R
20 GREAT OAKS DRIVE
NEW CITY, NY 10956
BACHIR ZENON
13 RELTZ ST
NEW CITY, NY (0956
PAPELE LOUIS > W
9 KELTZ ST
NEW CITY. NY 16956

 

16 GLADE CT NEW CITY

9 TALL OAKS LANE NEW CITY

234 W CLARKSTOWN RD NEW CITY

324 W CLARKSTOWN RD NEW CITY

2 FAYVA CT NEW CITY

273 W CLARKSTOWN RD NEW CITY

20 GREAT OAKS DR NEW CITY

iS KELTZ ST NEW CITY

9 RELTZ ST NEW CITY

SIU KIM & LAM SIU

DIAZ CARLOS A & SONNIA BLANCO & ELADIO

HUTCHINSON CLEMENT

SALGADO MARIA CRUZ-

ALATRISTE MIGUEL & AMELIA

NOEL CARLO & LYNDA

 

BACHIR ZENON

PAPELE LOUIS = W

ee

a

2
us

he
Date: 9/6/2017 Time: 9:33 AM

Year: This Year
index: Section\Block\Lot
Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

Parcel ID

age 75 of 372

0.16-4-57

50.16-4-59

50.20-1-18

50.20-1-39

50.20-1-48

50.20-2-19

$0.20-2+55

50.20-3-14

5) $0.20-3-70

Case 7:19-cv-11115-VB Documenti Filed 12/04/19 P

Status:

Mailing Address

RALPH KENNETH + ALLEN
JULIET

10 ELLEN ST

NEW CITY, NY 10956
MCNEILL TYRONE & LUCINDA
14 ELLEN ST

NEW CITY, NY 10956
YIMBO JIBAO

15 DREXEL CT

NEW CITY, NY 10956
ROCCABRUNA ROBERT &
MARGARET

8 DREXEL CT

NEW CITY, NY 10956
LEGER SENALIA UNELUS-
5 DREXEL CT

NEW CITY, NY 10956
PETITO CARMEN & TAFURI
JAMES & LAURA

5 HIGH ST

NEW CITY, NY 10956
HARDER REYFRED & FE

12 GERARDINE PLACE
NEW CITY, NY 10956
MANGALATHU GEORGE P +
GEORGE GRACY M

12 TOPAZ CT

NEW CITY, NY 10956
PALMIERI STEVEN & DIANA
5 OPAL COURT

NEW CITY, NY 10956

Active Parcels

Legal Address
Addri

10 ELLEN ST NEW CITY

14 ELLEN ST NEW CITY
15 DREXEL CT NEW CITY

8 DREXEL CT NEW CITY

5 DREXEL CT NEW CITY

5 HIGH ST NEW CITY

12 GERARDINE PL NEW CITY

12 TOPAZ CT NEW CITY

5 OPAL CT NEW CITY

Search Results

Name 1
Addr2

RALPH KENNETH + ALLEN

MCNEILL TYRONE & LUCINDA

YIMBO JIBAO

ROCCABRUNA ROBERT &

LEGER SENALIA UNELUS-

PETITO CARMEN & TAFURI

HARDER REYFRED & FE

MANGALATHU GEORGE P +

PALMIERI STEVEN & DIANA

Name 2

JULIET

MARGARET

JAMES & LAURA

GEORGE GRACY M

th

Page: 33
19-cv-11115-VB Document1 Filed 12/04/19 Page 76 of 372

Case 7

Date: 6/2017 Time: 9:33 AM

 

 

Search Results

 

 

Year: j Status: Active Parcels
Index: Section\Biock\Lot
Criteria: From screen Base Information: Property Class equal to 215
Swis Code: 392089
Pare DB _Mailing Address Legal Address Name J Name 2
__ en net Addr 1 Addr 2
50.20-3-88 LU LIGANG & WEI NANCY M 5 BALTIC CT NEW CITY LU LIGANG & WEI] NANCY M
3 BALTIC COURT
NEW CITY, NY 10956
30,20-6-1.1 POSENATO ROBERT & DAWN 356 W CLARKSTOWN RD NEW CITY. POSENATO ROBERT & DAWN
336 W CLARKSTOWN RD
NEW CITY, NY 10956
50.20-4-7 O'DANIELS THOMAS M &

50.20-4-34

50.20-4-43

ta

in
7
i
ao
ts

TURTELTAUB JENNIE

3 GERKE AVE

NEW CITY, N¥ 10956

CHILLIN EN
CAVALLUZZI PAUL & JOANNA
20 GERKE A
NEW CITY, NY 16956
OUSEPH MATHEW A & SUJA
& JACOB & REENA

4 ARROW LANE

NEW CITY, NY 10956
BERMUDEZ JULIO & W
21 NEW CLARKSTOWN RD
NANUET, NY 10954

VAN COTT THOMAS & ALICE
& MCCORMICK PETER I &
DANIELLE B

6 NEW CLARKSTOWN RD
NANUET, NY 10954

MORO TINA A & CHRISTOPHER
W

22 HALLMARK DRIVE

NEW CITY, N¥ 10956

     

 
  
 

3 GERKE AVE NEW CITY

20 GERKE AVE NEW CiTy

4 ARROW LANE NEW CITY

21 NEW CLARKSTOWN RD NANUET

6 NEW CLARKSTOWN RD NANUET

DANIELLE B

22 HALLMARK DR NEW CITY

O'DANIELS THOMAS M &

CHILLINO EL

  

OUSEPH MATHEW A & SUJA

BERMUDEZ JULIO & WILDA

VAN COTT THOMAS & ALICE

MORO TINA A & CHRISTOPHER

TURTELTAUB JENNIE

CAVALLUZZI PAUL & JOANNA

& JACOB & REENA

& MCCORMICK PETER] &

Ww

Page: 34
Date: 9/6/2017 Time: 9:34 AM

Year: This Year Status: Active Parcels
Index: Section\Block\Lot

Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

Parcel D

ge 77 of 372

a
ta
<
ary
'
aS
an

a
=
in
7
ts
7:
2S

51.5-2-31

51,5-2-82

tA
~
yt
te
'
Oo

Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Pa

Mailing Address

ABUBAKER SYED
SOOFIA SYEDA AYESHA
2) HALLMARK DR

NEW CITY, NY 10956
MIOTTG MARC

66 AMUNDSEN LANE
NEW CITY, NY 10936
SEIDEL JENNIFER A &
WALSH WILLIAM KEVIN
26 LINDBERGH LA

NEW CITY, NY 10956
DWYER JOSEPH & KATHLEEN
27 LINDBERG LN

NEW CITY, NY 10956
VOGELSANG JUDITH A &
DOUG

37 AMUNDSEN LANE
NEW CITY, NY 10956
VENEZIA GEORGE F JR
ESTATE OF

59 AMUNDSEN LANE
NEW CITY, NY 10956
LOBICO JOHN & DOLORES
TRUST & BOYLE SUSAN
94 BIRCH LANE

NEW CITY N Y¥ 10956
ABRAHAM BINU K +
BINU SARAMMA

22 OLD BRICK RD

NEW CITY, NY 10956

Legal Address
Addr 1

21 HALLMARK DR NEW CITY

66 AMUNDSEN LANE NEW CITY

26 LINDBERGH LN NEW CITY

27 LINDBERGH LN NEW CITY

37 AMUNDSEN LANE NEW CITY

59 AMUNDSEN LANE NEW CITY

94 BIRCH LANE NEW CITY

22 OLD BRICK RD NEW CITY

Search Results

Name 1
Addr 2

ABUBAKER SYED

MIOTTO MARC

SEIDEL JENNIFER A &

DWYER JOSEPH & KATHLEEN

VOGELSANG JUDITH A &

VENEZIA GEORGE F JR

LODICG JOHN & DOLORES

ABRAHAM BINU K +

Name 2

SOOFIA SYEDA AYESHA

WALSH WILLIAM KEVIN

DOUG

ESTATE OF

TRUST & BOYLE SUSAN

BINU SARAMMA

Page: 35
 

 

 

 

 

 

 

 

 

 

Date: 9/6/2017 Time: 9:34 AM
Search Results
Year: This Year Status: Active Parcels

N Index: Section’BlockiLot
h Criteria: Prom screen Base Information: Property Class equal to 215
o Swis Code: 392089
we

oO
co Pareel ID __ Mailing Address - Legal Address _ Name 1 _ Name 2
MN ee __ Adar i Addr 2 .
®

° 51.5-3-46 FEMIANO MARK & ALISA 140 RED HILL RD NEW CITY FEMIANO MARK & ALISA
Oo. 140 RED HILL ROAD

NEW CITY, NY 10956
O) 51.6-1-3 JOSE ROY V 72 HAVERMILL RD NEW CITY JOSE ROY V & JOSEPH PUSHPPAMMA K
a & JOSEPH PUSHPPAMMA K
tT 72 HAVERMILL RD
9 NEW CITY, NY 10956
N S1L6-1-5.2 RUE DI PARADISE INC 107 S LITTLE TOR RD NEW CITY: RUE DI PARADISE INC
197 S LITTLE TOR RD

3 NEW CITY, NY 10956
“—= 54.6-1-11 CECERE LUIGI & ANNA 78 HAVERMILL RD NEW CITY CECERE LUIGI & ANNA

LL 78 HAVERMILL ROAD

d NEW CITY, NY 19956

qo 51.6-2-1.2 TOSTO PETER & LORETTA 3 KRISTOFFER CT NEW CITY TOSTO PETER & LORETTA

c 3 KRISTOFFER CT

= NEW CITY, NY 10956

5 31.6-2-1.5 PISANO VINCENT & PATRICIA 4KRISTOFFER CT NEW CITY PISANO VINCENT & PATRICIA -

8 4 KRISTOFFER CT

a 31.8-2-17 i CEDARCRAFT LANE NEW CITY LOPEZ DINA & RAUL

cc 1 CEDARCRAPT LANE

> NEW CITY, NY 10956

1 39.6-2-55 LIM RACHELLE 8S + PICARD 142 8 LITTLE TOR RD NEW CITy LIM RACHELLE § + PICARD JANIZ D

Lo JANIZ, D

a 142 S LITTLE TOR RD

4 NEW CITY, NY 19956

151.6-3-36 DEVINCENZO ROBERTO & AR 11 BSQUIRE RD NEW CITy DEVINCENZO ROBERTO & AR

B TT ESQUIRE ROAD

oO NEW CITY, NY 109456

oH i.7-2-5 AUNZ IR ARTHUR F & 53 THIRD ST NEW CITY KUNZ JR ARTHUR F & BARBARA LYNN

NS BARBARA LYNN

Case 7

33 THIRD ST
NEW CITY § ¥ 10956

a

&

ty

R
Date: 9/6/2017 Time: 9:34 AM

Search Results

 

 

Year: This Year Status: Active Parcels
Index: Section\Block\Lot

w Criteria: From screen Base Information: Property Class equal to 215

0) ~~ Swis Code: 392089

ee

° Parcel 1D Mailing Address Legai Address Narae 1 Name 2

2 Adar 1 Addr 2

Bs 722-36 LACKER ALFRED & W 25 DEERFIELD DR NEW CITY LACKER ALFRED & W

oO 25 DEERFIELD DR

ou NEW CITY, NY 10956

51.7-3-13 DOYLE GARY & LORRAINE 103 ELON COURT NEW CITY DOYLE GARY é& LORRAINE

o 103 ELON COURT

= NEW CITY, NY 10956

O51.7-3-27 NIGRO ROBERT & JACQUELINE 13 ACORN TERR NEW CITY NIGRO ROBERT & JACQUELINE

Ni 13 ACORN TERRACE

aa NEW CITY, NY 10956

O51.7-3-52 YOUNG FRANCINE M & TODD F 1 PLAINS DR NEW CITY YOUNG FRANCINE M & TODD F

2 1 PLAINS DR

LL NEW CITY, NY 10956 :

51,7-3-54 KRONISH ALICE L/E 5 PLAINS DR NEW CITY KRONISH ALICE LE THE 5 PLAINS DRIVE TRUST

a THE 5 PLAINS DRIVE TRUST

Sc 5 PLAINS DR

o NEW CITY, NY 10956

& 51.7-4.23 KOLYER GLENN + KAREN § PEPPERILL CT NEW CITY KOLYER GLENN + KAREN

5 8 PEPPERILL COURT

Oo NEW CITY, NY 10956

O’51,7-4-30 ALEX MANOJ P & REENA 4 WAYNE AVE NEW CITY ALEX MANOJ P & REENA
4 WAYNE AVE

a NEW CITY, NY 10956

> 51.7-4-34 JEAN-BAPTISTE JEAN 2 CAPITOL CT NEW CITY JEAN-BAPTISTE JEAN & LAURORE SPENCER

LO & LAURORE SPENCER

4 2 CAPITOL CT

od NEW CITY, NY 10956

“1 51.7-4-35 ALMONTE GERARDO & 4-CAPITOL CT NEW CITY ALMONTE GERARDO & ERNESTINA L
ERNESTINA L
4 CAPITOL CT

Case 7:19-cv

NEW CITY, NY 10956

Page, 37
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 80 of 372

Date: 9/6/2017 Time: 9:34 AM

Year:
Index:

Criteria: From screen Base Information: Property Class equal to 21

 

Swis Code: 392089

 

Status:

 

in

Search Results

 

 

Pareel ID Mailing Address Legal Address _ Name i Name 2
_ Addr i Addr 2
31.7-4-61 ANASTASIA M 3 DONNA ST NEW CITY DOHERTY ANASTASIA M & GRANT TARA

a
oo
i
on
a

51.3-2-86

wa
ia
wy
7
fae)

Lat
ay
co
7
bad
Go
nN

  

ALY NY 10956
FRUMAN JACK + CAROLE
13 DONNA 8ST

NEW CITY N ¥ 10956

 

125 THIRD §
NEW CITY, BY 100956

SAEED KHURRAM & SHADIA &

SHABNAM

$ CORTLAND DR

NEW CITY, NY 10956
CAIAZZ0 DOMINICK J &
MARIAN

i9A DEERFIELD DR

NEW CITY, N¥ 10956
MALGIERT JOSEPH &
CATHLEEN

131 BREWERY RD

NEW CITY, NY 10956
PANICH OLEG & TATIANA

2 DEERFIELD DRIVE

NEW CITY, NY 10956

TANG BILLY & SOKUNTHEA
6 TROTTERS TRAIL

NEW CITY, NY 10956
GISONNI GAIL

12 MAIDEN LANE
NEW CITY,

  

13 DONNA ST NEW CITY

[25 THIRD ST NEW CITY

9 CORTLAND DR NEW CITY

i9A DEERFIELD DR NEW CITY

i3l BREWERY RD NEW CITY

2 DEERFIELD DR NEW CITY

6 TROTTERS TRAIL NEW CITY

12 MAIDEN LANE NEW CITY

PRUMAN JACK + CAROLE

CHOI HAN SIE & GEUNG NIM

SAEED KHURRAM & SHADUA &

CAIAZZO DOMINICK J &

MALGIERI JOSEPH &

PANICH OLEG & TATIANA

TANG BILLY & SOKUNTHEA

GISONNI GAIL.

wn

HABNAM

MARIAN

CATHLEEN

Pago: 38
Date: 9/6/2017 Time: 9:34 AM

Year: This Year Status: Active Parcels
Index: Section\Block\Lot ,

Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

Parcel ID Mailing Address Legal Address
Adar i

ge 81 of 372

ANTHWAL SHWETANK 17 PIPPEN PL NEW CITY

& KANCHAN

17 PIPPEN PL

NEW CITY, NY 10956

51.8-3-59 BORENKOFF STEVEN & STACEY 10 PIPPEN PL NEW CITY

10 PIPPEN PL

NEW CITY, NY [0956

51.8-3-64 KEARNEY WILLIAM & 12 PIPPEN PL NEW CITY
VERONICA

12 PIPPEN PLACE

NEW CITY, NY 10956

ARLIEVSKY SERGY & NINA 3 JOCKEY LANE NEW CITY
3 JOCKEY LANE

NEW CITY, NY 10956

518-412 ABRAMOVICH EFIM & NINA - 1 POST CT NEW CITY

1 POST CT

NEW CITY, NY 10956

51.8-4-15 FICUCELLO T CASTELLANIL 2 HORSESHOE CT NEW CITY
& CASTELLANIGI&L

2 HORSESHOE CT

NEW CITY, NY 10956

51.8-4-17 CINELLI PHILIP & MARY 9 HORSESHOE CT NEW CITY
9 HORSESHOE CT

NEW CITY, NY 10956

$1.9-1-26 PROSAPIO ALEXANDER & 81 RED HILL RD NEW CITY
LINDA

81 RED HILL RD

NEW CITY, NY 10956

+ 51.9-1-44 MILICH SCOTT 9 LINK CT NEW CITY

9 LINK COURT

NEW CITY, NY 10956

0
r
Ww
;
Px
©

wn
=
oe
:
Be
ds

cv-11115-VB Document1 Filed 12/04/19 Pa

Case 7:19

Search Results

Name |
Addr 2

ANTHWAL SHWETANK

BORENKOFF STEVEN & STACEY

KEARNEY WILLIAM &

ARLIEVSKY SERGY & NINA

ABRAMOVICH EFIM & NINA

FICUCELLO T CASTELLANIL

CINELLI PHILIP & MARY

PROSAPIO ALEXANDER &

MILICH SCOTT

Name 2

& KANCHAN

VERONICA

& CASTELLANIGI&L

LINDA

Page: 19
Date: Y

 

Year: This Year

index: SectionB lock\Lot
Criteria: From screen Base Information: Property Class equal to 215
Swis Code: 392089

Parcel [1D

S1.10-1-85

31.10-1-87

31,10-2-10

19-cv-11115-VB Document1 Filed 12/04/19 Page 82 of 372

Case 7

Status:

Mailing Address

MODAFFERI! JOSEPH & W
180 BURDA LANE
NEW CITY N ¥ 10956
DEMAIO IR RALPH & LINDA
CKO CIT] MORTGAGE INC
LOAN # 1124410165-22
PO BOX 6279
SIOUX FALLS, SD 57117-6279
SCACCIO PENNI & DANIEL A
191 SLITTLE TOR RD
NEW CITY, NY¥ 10956
GRITZ LAWRENCE
193 SO LITTLE TOR RD
NEW CITY, NY 10956
ALMONTE CARMEN F
19 COLLYER AVE
NEW CITY, NY 10956
OMLAND JOHN & DANA
23 FANLEY AVE
NEW CITY,
GENOVESE JANET
16 VIRGINIA STREET
NEW CITY, NY 10956
NIEDLEMAN JEFFREY
Ci0 VANDERBUILT MORTGAGE
PO BOX 9800
MARYVILLE, TN 37803
MALONEY JAMES & MARY
7 TAVO LANE
NEW CITY, NY 10956

 

  

 

   

Active Parcels

Legal Address
Adar j

180 BURDA LANE NEW CITY

  

64 RED HILL RDN
LOAN #1

iS
ce
be
o
x
Ao
i
ho
he

195 $ LITTLE TOR RD NEW CITY

18 COLLYER AVE NEW CIry

23 FANLEY AVE NEW CITY

16 VIRGINIA

 

PNEW CITY

 

i} LAUREL RD NEW CITY

7 TAVO LANE NEW CITY

Search Results

Name j
Addr 2
MODAFFERI JOSEPH & W

DEMAIO JR RALPH & LINDA

SCACCIO PENNI & DANIEL A
GRITS LAWRENCE
ALMONTE CARMEN F
OMLAND JOHN & DANA
GENOVESE JANET

NIEDLEMAN JEFFREY

MALONEY JAMES & MARY

Mame 2

C/O CITI MORTGAGE INC

C/O VANDERBUILT MORTGAGE

 
Date: 9/6/2017 Time: 9:34 AM

Year: This Year

Status:

Index: Section\BiockiLot

Swis Code: 392089

Parcel {1D

ge 83 of 372

ELb-b-47

wn

PE1-2-2

51.11-2-8

S51.11-2-16

51.11-2-36

54,11-2-40

S1.11-4-10

51.11-4-48

Ln

L.11-4-70

Case 7:19-cv-11115-VB_ Document1 Filed 12/04/19 Pa

Criteria: From screen Base Information: Property Class equal to 215

Mailing Address

BAINO BERNARD & AILEEN
15 DURANT RD

NEW CITY, NY 10956
FITZPATRICK THOMAS &
DOREEN R

61 LAUREL RD

NEW CITY, NY 10956
RUSSO JOHN & LINDA

97 LAUREL RD

NEW CITY, NY 10956
FARBER RICHARD & KATHLEEN
95 LAUREL ROAD

NEW CITY, NY 10956
HAUGHEY JOHN & ANTONIA M
4 TAVO LANE

NEW CITY, NY 10956
CARNEY WILLIAM & SAINZ
EMILIO & KATHLEEN

6 TAVO LANE

NEW CITY N Y 10956

FEIN MICHAEL P

+ FEIN JENNIFER A

6 GABLE ROAD

NEW CITY, NY 10956
KULANGARA JOSEPH J &
GIGI J

12 DALEWOOD CT

NEW CITY, NY 10956
FOLIGNO THOMAS & MARIA
12 NORTH LANE

NEW CITY N ¥ 10956

Active Parcels

Legal Address
Addr
15 DURANT RD NEW CITY

61 LAUREL RD NEW CITY

97 LAUREL RD NEW CITY

95 LAUREL RD NEW CITY

11 GABLE RD NEW CITY

6 TAVO LANE NEW CITY

6 GABLE RD NEW CITY

12 DALEWOOD CT NEW CITY

12 NORTH LANE NEW CITY

Search Results

Name }
Addr 2
BAINO BERNARD & AILEEN

FITZPATRICK THOMAS &

RUSSO JOHN & LINDA

FARBER RICHARD & KATHLEEN

HAUGHEY JOHN & ANTONIA M

CARNEY WILLIAM & SAINZ

FEIN MICHAEL P

KULANGARA JOSEPH I &

FOLIGNO THOMAS & MARIA

Name 2

DOREEN R

EMILIO & KATHLEEN

+ FEIN JENNIFER A

GIGI J

Page: 4f
Date: 9/6/2017

Year:
index:

vias
Swis Code:

 

 

12-53-67

S1.42-2.1

“v1 15-VB Document 1 Filed 12/04/19 Page 84 of 372

wr
bo
7
wr
oi
hod
wo

Case 7:19

  

Parcel 1D

2: S34 AM

 

Status:
Section\Block\Lot

From screen Base Information: Property Class equal to
392089

Mailing Address

JL KENNETH P +
DRISCOLL TONIA E
112 LAUREL RD
NEW CITY, NY 10956
CUFFARI LOUIS & CHRISTINE
120 LAUREL RD
NEW CITY, NY 10956
VALLE GINA & ROBERTO
4 RALEIGH DR
NEW CITY. NY 10956
VASCO-IR&
MAROCCHI ROSEMARY
§21 LAUREL RD
NEW CITY, NY 10956
ROTHMAN GARY & ARLENE
25 PREAKNESS LA
} CITY, NY 10956
BELLEW JOHN A & JOANM
142 LAUREL RD
NEW CITY, NY 10956
i PHONY + NANCY
BREWERY RD
NEW CITY, NY 10956
VIGNOLA FRANK
x SEYMOUR DR

LW CITY
TELLICON JOHN & MARIA
22 PEPPERIDGE DR
NEW CITY, NY 16956
CHABLIS GEORGE
& SOHN SHERRY
210 BREWERY RD
NEW CITY, NY 10956

 

 

 

 

   

 

    

      

Active Parcels

Legal Address
Addr J

112 LAUREL RD NEW CITY

120 LAUREL RD NEW CITY

4 RALEIGH DR NEW CITY

i121 LAUREL RD NEW CIT

25 PREAKNESS LANE NEW CITY

142 LAUREL RD NEW CITY

169 BREW

 

i] SEYMOUR DR NEW CITY

22 PEPPERIDGE DR NEW CITY

210 BREWERY RD NEW CITY

Search Results

Name ?
Addr 2

DRISCOLL KENNETH P +

CUPPARI LOUIS & CHRISTINE

VALLE GINA & ROBERTO

MAROCCHI VASCO -JR&

ROTHMAN GARY & ARLENE

BELLEW JOHN A & JOANM

tr

VIGNGOLA FRANK

PELLICONE JOHN & MARIA

CHABLIS GEORGE

UCCHESE ANTHONY = NANCY

Name 2 _

DRISCOLL TONIA E

MAROCCHI ROSEMARY

& SOHN SHERRY

 
Date: 9/6/2017 Time: 9:34 AM

Year: ‘This Year Status: Active Parcels
index: Section\Block\Lot

Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

Parcel ID Mailing Address Legal Address
Addr 1

ROLF GRIEBESLAND 200A BREWERY RD NEW CITY
200A BREWERY RD
NEW CITY, NY 10956
51.13-1-3 CAMPISE MARTIN 75 BURDA LANE NEW CITY
& KIM ALLEN
75 BURDA AVE
NEW CITY, NY 10956
51.13-1-18 CASTIGLIA JOSEPHINE AS TR 24 FOXBURN ST NEW CITY
CASEY & DEMARISCO DOUGLAS
24 FOXBURN STREET
NEW CITY, NY 10956
S1.13-1-21 VARUGHESE JOGY
42 BURDA AVENUE
NEW CITY, NY 10956
51.13-1-29 SCHNEIDER JESSE & SUSAN 60 BURDA LANE NEW CITY
60 BURDA LANE
NEW CITY, NY 10956
351.13-1-42 ALPER SANFORD 4 ASPEN LA NEW CITY
4 ASPEN LANE
NEW CITY, NY 10956
51.13-2-14 LUNA MARTIN
GIRALDO-CARILLO MARIA C
69 NEW VALLEY RD
NEW CITY, NY 10956
§1.13-2-32 LALL PREMAUTH &
ALI-LALL SHAIROON
15 NEW VALLEY RD
NEW CITY, NY 10956
$y 51.13-3-25 KASSER TOBY & SANTOS 15 DEERWOOD DR NEW CITY
LYNNE DELOS
15 DEERWOCD DR
NEW CITY, N.Y. 10956

age 85 of 372

42 BURDA AVENUE NEW CITY

69 NEW VALLEY RD NEW CITY

15 NEW VALLEY RD NEW CITY

Case 7:19-cv-11115-VB Documenti Filed 12/04/19 P

Search Results

Name lt
Addr 2
ROLF GRIEBESLAND

CAMPISE MARTIN

CASTIGLIA JOSEPHINE AS TR

VARUGHESE JOGY
SCHNEIDER JESSE & SUSAN
ALPER SANFORD

LUNA MARTIN

LALL PREMAUTH &

KASSER TOBY & SANTOS

Name 2

& KIM ALLEN

CASEY & DEMARISCO DOUGLAS

GIRALDO-CARILLO MARIA C

ALI-LALL SHAIROON

LYNNE DELOS

Page: 43
Date: 962017 Time: 9:34 AM

Year:
Index:

Status:
Section\BiockiLot

Active Parcels

Criteria: From screen Base Information: Property Class equal to 215

Swis Cede: 392089

Parcel ID

31,13-4-160

ise
eo
ate
'
hs
¥
a

 

:
st
-
tad
;
mo

19-cv-11115-VB Document1 Filed 12/04/19 Page 86 of 372

Case 7

Mailing Address

QURESHI AEJAZ & SHAHEDA

2 FOXBURN ST

NEW CITY, NY 10956

HOAG GREGORY & BATES

LAUREN

36 BURDA AVENUE

NEW CITY, NY 10956

GENTILE PIETRO & ANGELA
3 QUAKER RD

NEW CITY, NY 10956
KAPUSTIN DINA

3 CHESTNUT PARK CT

NEW CITY, NY 10956

RUSSO LOUISE BAKER +
RUSSO THOMAS

32 LEONA AVE

NEW CITY, NY 16956
PICCOLO ELIZABETH

4 LORRAINE CT
NEW CITY, N¥ 10956
EMERSLEY TRISH

& GALATI DAVID

83 LEONA AVENUE
NEW CITY, NY 10956
HENNELLY RITA A

& BARRY MATTHEW & JEAN
128 KINGS HIGHWAY
NEW CITY N ¥ 10956
LOPFREDO ROSANNE
3 ISLAND PL
NEW CITY, NY 10956

 

 

 

  

Legal Address
Addr 1
5 FOXBURN ST NEW CITY

36 BURDA AVENUE NEW CITY

3 QUAKER RD NEW CITY

3 CHESTNUT PARK CT NEW CITY

32 LEONA AVE NEW CITY

4 LORRAINE CT NEW CITY

83 LEONA AVE NEW CITY

128 KINGS HWY NEW CITY

3 ISLAND PLACE NEW CITY

Search Results

Name 1
Addr Z
QURESHI AEJAZ & SHAHEDA

HOAG GREGORY & BATES

GENTILE PIETRO & ANGELA

KAPUSTIN DINA

RUSSO LOUISE BAKER +

PICCOLO ELIZABETH

EMERSLEY TRISH

HENNELLY RITA A

 

LOFFREDO ROSAN

Name 2

LAUREN

RUSSO THOMAS

& GALATI DAVID

& BARRY MATTHEW & JEAN
Date: 9/6/2017 ‘Time: 9:34 AM

Year: This Year

Status:

Index: Section\Block\Lot

Parcel ID

ge 87 of 372

1.14-4-5

1.14-4-17

ue

51.15-1-16

ta
me
be
wa
3
ou
+
Ga
us

51.15-1-58

1.15-1-85

A

51.15-2-86

51.16-1-12

$1.16-2-25

Case 7:19-cv-11115-VB Documenti Filed 12/04/19 Pa

Criteria: From screen Base Information: Property Class equal to 215
Swis Code: 392089

Mailing Address

CARELLI SR JOSEPH F &
CARELLI ERICA

6 JODIE LANE

NEW CITY, NY 10956
RANIERI SALVATORE

107 KINGS HIGHWAY

NEW CITY, NY 10956

POLK JAMES & MELIZA

25 JOHNSON'S LANE

NEW CITY, NY 10956
MARCHINA PAUL M+ MARY
JEAN

18 SHETLAND DR

NEW CITY, NY 10956
MOSCHETTI DANIEL +
ERIKAA

23 KENWOOD LANE

NEW CITY, NY 10956
DEMASI STEPHEN & NANCY
594 ROUTE 304

NEW CITY, NY 10956
FASANO JOHN & JEANINE M
$2 SHETLAND DRIVE

NEW CITY, NY 10956 .
BROSNAN KEVIN + MAUREEN
10 LAFAYETTE DR

NEW CITY, NY 10956
LLANOS CARLOS & JANINA
107 ROBINHOOD LANE
WEST NYACK, NY 10994

Active Parcels

Legal Address
Addr 1

6 JODI LANE NEW CITY

107 KINGS HWY NEW CITY

25 JOHNSON'S LANE NEW CITY

18 SHETLAND DR NEW CITY

23 KENWOOD LANE NEW CITY

594 ROUTE 304 NEW CITY

$2 SHETLAND DR NEW CITY

10 LAFAYETTE DR NEW CITY

107 ROBINHOOD LANE WEST NYACK

Search Results

Name 1 oie tne nie wane ef OE 2
Addr 2

CARELLI SR JOSEPH F & CARELLI ERICA

RANITERI SALVATORE

POLK JAMES & MELIZA

MARCHINA PAUL M + MARY JEAN

MOSCHETTI DANIEL + ERIKA A

DEMAS] STEPHEN & NANCY

FASANO JOHN & JEANINE M

BROSNAN KEVIN + MAUREEN

LLANOS CARLOS & JANINA

Page. 45
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 88 of 372

Date: 9/6/2017 Time: 9:34 AM

 

Search Results

 

 

Year: This Year Status: Active Parcels
Index: Section’BlockiLot
Criteria: From screen Base information: Property Class equal to 215
Swis Code: 392089
Pareel ID ; Mailing Address Legal Address Name 1 Name 2
ee oo _ Addr i Addr 2
FL16-3-4 NEVILLE WILLIAM & ANN 146 PARROTT RD WEST NYACK NEVILLE WILLIAM & ANN
146 PARROT ROAD
WEST NYACK, NY 10994
31.16-3-8 BEAUDETTE JEFFREY R i74 PARROTT RD WEST NYACK BEAUDETTE JEFFREY R & ELISA A
& ELISA A
174 PARROTT ROAD
WEST NYACK, NY 10994
31.16-3-22 BAGATTA TOMMASINA 301-303 BREWERY RD WNYACK BAGATTA TOMMASINA
30] BREWERY ROAD
WEST NYACK, NY 10994
51.16-3-32 OSTROWSEY JOSEPH & 167 PARROTT RD WEST NYACK OSTROWSKY JOSEPH & RUSSO ESPOSITO ROSEMARIE
RUSSO ESPOSITO ROSEMARIE
167 PARROTT ROAD
WEST NYACK, NY 10994
S1.16-3-51 CROCE RICHARD 133 PARROTT RD WEST NYACK. CROCE RICHARD
133 PARROTT ROAD
WEST NYACK, NY 10994
SLA7-1-1 JEAN-CHARLES PIERRE & 465 W CLARKSTOWN RD NEW CITY JEAN-CHARLES PIERRE & FLORENCE
FLORENCE

463 W CLARKSTOWN RD
NEW CITY, NY 10956

 

SLU? PRIEDITIS RITA L/EGINGRID 9 WOLF PL NANUET
PRIEDITIS TR EDGARS ABELE TRUSTEES
TRUSTEES

9 WOLF PLACE

NANUET. NY 10954

SU47-1-25 MONTELEONE ANTONIO & 349 N MIDDLETOWN RD NANUET
MARIA

349.'N MIDDLETOWN RD

NANUET, 10954

 

PRIEDITIS RITA L/E&INGRID

MONTELEONE ANTONIO &

PRIEDITIS TR EDGARS ABELE

MARIA

Page: 46
Date: 9/6/2017 Time: 9:34 AM

Year: This Year

Status:

Index: Section\Block\Lot

Swis Code: 392989

Parcel ID

1,17-1-42

9, Page 89 of 372

QA/1

6 1.17-2-7

1.17-2-8.1

1,17-2-52

Document}. Filed 12/

un
pry
os
ay
‘
oo

1.18-1-10

151,18-1-22

Case 7:19-cv-11115-VB,

Mailing Address

GENAO PEDRO & YRMA M
469 W CLARKSTOWN RD
NEW CITY, NY 10956
FLAMINO PALMA

4 BELLWOOD DR

NEW CITY, NY 10956
HUGHES ROBERT &
ANNE-MARIE

28 BURDA AVENUE

NEW CITY N Y 10956
SAYTOO DINDIAL & SUMINTRA
399 S LITTLE TOR RD

NEW CITY, NY 10956
DANIEL SHIBU & SMITHA
14 BROWARD DR

NEW CITY, NY 16956
NAPIORSKI THADDEUS J &
CAROLA

26 JODELA

NEW CITY N Y 10956:
HAGAN SEAN & EILBEN &
FLAVIN SR THOMAS

2 TWIN PEG DR

NEW CITY, NY 10956
ASSALONE MICHAEL &
WEBER SARAH

19 JODILA

NEW CITY N ¥ 10956
SCHIFF SEYMOUR &
GROSSMAN DINAL & DAVID
6 TWIN PEG DR

NEW CITY N Y 10956

Active Parcels

Criteria: From screen Base Information: Property Class equal to 215

Legal Address
Addr 1
469 W CLARKSTOWN RD NEW CITY

4 BELLWOOD DR NEW CITY

28 BURDA AVENUE NEW CITY

399 § LITTLE TOR RD NEW CITY

14 BROWARD DR NEW CITY

26 JODI LANE NEW CITY

2 TWIN PEG DR NEW CITY

19 JOD] LANE NEW CITY

6 TWIN PEG DR NEW CITY

Search Results

Name 1 Name 2
Addr 2

GENAO PEDRO & YRMA M

PLAMINO PALMA

HUGHES ROBERT & ANNE-MARIE

SAYTOO DINDIAL & SUMINTRA

DANIEL SHIBU & SMITHA

NAPIORSKI THADDEUS J & CAROL A

HAGAN SEAN & EILEEN & FLAVIN SR THOMAS
WEBER SARAH

ASSALONE MICHAEL &

SCHIFF SEYMOUR & GROSSMAN DINA L & DAVID
cv-11115-VB Document1 Filed 12/04/19 Page 90 of 372

19-

Case 7

Date: 9/6/2017 Time: 9.34 AM

Year: This Year Status:

Index: Section\Biovk\Lot

Criteria: From sereen Base Information: Property Class eq

Swis Code: 392089

 

Active Parcels

 

Search Results

 

 

 

Parcel ID ue Malling Address _ Legal Address. Name Name 2
a Addr i. a Addr 2
S1.18-1-25 CUMMINGS BARBARA I & 7 TWIN PEG DR NEW CITY CUMMINGS BARBARA I & KEITH & TALTY IUDIT?
KEITH & TALTY JUDITH

 

7 TWIN PEG DR
NEW CITY N ¥ 10956
S1.48-1-58 JACKSON MATHEW + SARA +
SHUBERT REBECCA
13 BROWARD DR
NEW CITY, NY 10956
5118-21-60 APRAHAMIAN SIMON &
OUSANNA
9 BROWARD DR
NEW CITY, NY 10956
51.18-1-62 BUCCIERL EVELYN LIE
NUNEZ SHARRON
5 BROWARD DR
NEW CITY, N¥ 10956
S4.18-2-4 BORWORNTHAMMARAT SATIT
33 KINGS HIGHWAY
NEW CITY, NY 10956
S1.18-2-6 CHEN ALBERT & NAIL-FEN
980 GREENVILLE TURNPIKE
MIDDLETOWN, NY 10940
31.18-2-38 GRANDE JOHN & PATRICY
9 CLEARVIEW ROAD
NEW CITY N ¥ 10956
DUNLAVEY THOMAS & ALLIS
6 STEGMAYER LN
NEW CITY, NY 10956
BRENNAN MATTHEW
23 GERMONDS RD
NEW CITY,

 

 

A
oo
7
wd
z
st
a

a
“
?
tad
i
Aa

 

 

i] BROWARD DR NEW CITY

9 BROWARD DR NEW CITY

5 BROWARD DR NEW CITY

33 KINGS HWY NEW CITY

23 KINGS HWY NEW CITY

9 CLEARVIEW RD NEW CITY

6 STEGMEYER LN NEW CITY

23 GERMONDS RD NEW CITY

JACKSON MATHEW + SARA + SHUBERT REBECCA

APRAHAMIAN SIMON & OUSANNA

BUCCIERI EVELYN LE NUNEZ SHARRON

BORWORNTHAMMARAT SATIT

CHEN ALBERT & NAI-FEN

GRANDE JOHN & PATRICIA

DUNLAVEY THOMAS & ALLIS

BRENNAN MATTHEW
Date: 9/6/2017 Time: 9:34 AM

Year: This Year

Status:

Index: Section\Block\Lot

Swis Code: 392089

Parcel ID

e 91 of 372

51.20-1-14

g

$1.20-2-5

a
Nn
Un
oo
4
cn

52.5-1-11

al
N
Un
i
T
to
A

Uy
nN

.5-1-68

-VB Document 1 Filed 12/04/19 Pa

La
Ww

6-1-3

11115

7 52.6-1-65

2.6-2-29

ne

Case 7:19-cv

Criteria: From screen Base Information: Property Class equai to 215

Mailing Address

INTONATO GLENN & KERRI
ANN

4 SANDPIPER DRIVE

WEST NYACK, NY 10994
MARTUCCI THOMAS & DEBORAH
4 BOBWHITE LANE

WEST NYACK, NY 10994
TARANGELO CONCETTA

9 GALLOP CT

NEW CITY, NY 10956
TURSELLI MARIANNA

9 TROTTERS TRAIL

NEW CITY, NY 10956
ZAMBETTI MAURICE & ANGELA
2 DERBY LA

NEW CITY, NY 10956

30 FIELDSTONE COURT LLC
30 FIELDSTONE CT

NEW CITY, NY 10956

GREWAL PERMINDER & NEENA
12 FIELDSTONE CT

NEW CITY, NY 10956

SAVINO CARRI & SARTER
LAURA

140 WATERS EDGE

CONGERS, NY 10920

MILONE ROBERT E & LAUREE
139 WATERS EDGE

CONGERS N Y 10920
VILLANUEVA PAUL &
JONATHAN & JOSEPHINE

5 REINA COURT

VALLEY COTTAGE, NY 10989

Active Parcels

Legal Address
Addr 1

4 SANDPIPER DR WEST NYACK

4 BOBWHITE LANE WEST NYACK

9 GALLOP CT NEW CITY

9 TROTTERS TRAIL NEW CITY

2 DERBY LANE NEW CITY

30 FIELDSTONE CT NC

12 FIELDSTONE CT NC

140 WATERS EDGE CONGERS

139 WATERS EDGE CONGERS

5 REINA COURT VALLEY COTTAG

Search Results

Name J Name 2
Addr 2

INTONATO GLENN & KERRI ANN
MARTUCC! THOMAS & DEBORAH
TARANGELO CONCETTA

TURSELLI MARIANNA

ZAMBETTI MAURICE & ANGELA

30 FIELDSTONE COURT LLC

GREWAL PERMINDER & NEENA

SAVING CARRI & SARTER LAURA

MILONE ROBERT E & LAUREE

VILLANUEVA PAUL & JONATHAN & JOSEPHINE

Page: 49
19-cv-11115-VB Document1 Filed 12/04/19 Page 92 of 372

Case 7

 

Page: 36

 

Search Results

Year: This Year Status: Active Parcels
index: Section Block4Lot

Criteria: From screen Gase information: Property Class equal to 215
Swis Code: 392089

 

 

 

 

 

 

Parcel ID Mailing Address oe Legal Address _ Name 1 Name 2
a : nents Addr I Addr 2
32,6-2-35 SEPEDE JOHN & CALLANAN 3 FIVE OAKS LANE VALLEY COT SEPEDE JOHN & CALLANAN MAUREEN
MAUREED
3 FIVE OAKS LANE
VALLEY COTTAGE, NY 10989
52.6-2-43 SARTER LAURA 4 & 155 PARK TERRACE CONGERS SARTER LAURA A & SCHNALZER CINDEA
SCHNALZER CINDI A
15 80 PARK TERRACE
CONGERS, NY 10920
52.6-2-44 FOUBISTER NORMAN & ARLENE 17 8 PARK TERRACE CONGERS FOUBISTER NORMAN & ARLENE

17 SO PARK TERRACE
CONGERS, N¥ 10926
32.6-2-54 SAYEGH SUSAN 27 S PARK TERRACE CONGERS SAYEGH SUSAN
278 PARK TERRACE
CONGERS, NY 10926
32.7-1-14 PHILIP PHILIPOSE & LIZY 193 RINGS HIGHWAY CONGERS PHILIP PHILIPOSE & LIZY
193 KINGS HIGHWAY
CONGERS, NY 10920
32.7-2-28 DENISE JOSEPH & DANA 233 § HARRISON AVE CONGERS DENISE JOSEPH & DANA
233 S HARRISON AVE
CONGERS, NY 10920
52.7-2-4 | TAM JOHNNY F 177 8 HARRISON AVE CONGERS TAM JOHNNY F
(77 SOUTH HARRISON AVE
CONGERS, NY 16920
52.8-1-16 AGUILAR GREGORIO 34 MEDWAY AVE CONGERS AGUILAR GREGORIO
84 MEDWAY AVE
CONGERS, NY 10920
32.8-1-19 RASHID SHAH S 5} MEDWAY AVE CONGERS RASHID SHAH S$ & MURSHEDA
& MURSHEDA
51 MEDWAY AVE
GERS, NY 10920

 

 
Date: 9/6/2017 Time: 9:34 AM

Year: This Year Status: Active Parcels
Index: Section\Block\Lot

Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

Parcel ID

2.8-1-4)

age 93 of 372

52.8-1-50

§2.8-2-23

5

Le

82-32

§2.8-2-45

52.8-2-47

52.8-2-61

52.8-2-72

wm
N
ao
2
nN
’
~~
a

Case 7:19-cv-11115-VB Documenti Filed 12/04/19 P

Mailing Address

KRIL VASYL

81 LENOX AVE
CONGERS, NY 10920
BUTRICO NICHOLAS P &
ANAT

130 HIGHWAY AVE
CONGERS, NY 10920
BARRERO LILIANA

30 RIDGE ROAD
CONGERS, NY 10920
CONNELL CHRISTOPHER
& MIRIAM

25 RIDGE ROAD
CONGERS, NY 10920
URBAN ROBERT & ROSEMARY
18 QUASPECK ROAD
CONGERS, NY 10920
HOSSAIN MUHAMMED &
MAHER S$

17 QUASPEACK ROAD
CONGERS, NY 10920
ALTAMORE THOMAS G
21 WISCONSIN AVE
CONGERS, NY 10920
VASIL JOANNE

59 WISCONSIN AVE
CONGERS, NY 10920
KURUVILLA SAJI & MINI
174 NEW YORK AVE
CONGERS, NY 10920

Legal Address
Addr 1
81 LENOX AVE CONGERS

130 HIGHWAY AVE CONGERS

30 RIDGE RD CONGERS

25 RIDGE RD CONGERS

18 QUASPEAK RD CONGERS

17 QUASPEAK RD CONGERS

21 WISCONSIN AVE CONGERS

39 WISCONSIN AVE CONGERS

174 NEW YORK AVE CONGERS

Search Results

Name 1 - Name 2
Addr 2.
KRIL VASYL

BUTRICO NICHOLAS P & ANAT

BARRERO LILIANA

CONNELL CHRISTOPHER & MIRIAM

URBAN ROBERT & ROSEMARY

HOSSAIN MUHAMMED & MAHER $

ALTAMORE THOMAS G

VASIL JOANNE

KURUVILLA SAT & MINI

Page: 51
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 94 of 372

 

  

{6/2017 Time: 9:34 AM

 

Search Results

 

 

Year: This Year Active Parcels
index: Sectlom\BlockiLot
Criferia: From screen Base Information: Property Class equal to 215
Swis Code: 392089
Pareel ID Mailing Address Legal Address Name i Name 2
Agdr 1 Agdr 2

 

52.8-3-1

32.8-3-64

52.9-1-25

52.10-1-35

SAMUEL REJIMON K &
REJIMON SHEEBA

103 OHIO AVE

CONGERS, NY 10926
FREILER JAMES & JOHN
j53 NEW YORK AVE
CONGERS, NY 10920
THOMAS SAINU

& KIZHARKENCHERIL JOBY C
129 NEW YORK AVE
CONGERS, NY 10920
RICHARDSON WILLIAM R

 

 

GRAHAMSVILLE, NY 12746
PAGLIUCA ANTHONY V & W
754 LAKE ROAD #101
CONGERS, NY 10920
KLECAR ANTON & CAROL M
324 STRAWTOWN RD

NEW CITY, NY 10956
CALABRO JAMES & SHANTI &
SHEEREN CALABRO, JAN &
CALABRO, JOHN

334 STRAWTOWN ROAD
NEW CITY, NY 10956
KUSHNER EVAN & JODI

346 STRAWTOWN RD

NEW CITY N Y 10956

THARP JAMES E & MITZI

6 PINE TREE COURT

VALLEY COTTAGE, NY 10989

103 OHIO AVE CONGERS

135 NEW YORK AVE CONGERS

139 NEW YORK AVE CONGERS

135 MASSACHUSETTS AVE CONGERS

173 MASSACHUSETTS AVE CONGERS

324 STRAWTOWN RD NEW CITY

334 STRAWTOWN RD NEW CITY
CALABRO, JOHN

346 STRAWTOWN RD NEW CITY

§ PINE TREE CT VALLEY COTTA

SAMUEL REFIMON K &

FREILER JAMES & JOHN

THOMAS SAINU

RICHARDSON WILLIAM R

PAGLIUCA ANTHONY V & W

KLECAR ANTON & CAROL M

CALABRO JAMES & SHANTIO &

KUSHNER EVAN & JCDI

THARP JAMES E & MITZI

REHMON SHEEBA

& KIZHAKKENCHERIL JOBY C

SHEERIN CALABRO, JAN &

Page: 52
Date: 9/6/2017 Time: 9:34 AM

Year: This Year

Swis Code: 392089

Parcel 1D

age 95 of 372

2.10-1-36

52, 10-1-48.2

52.10-1-57

52.10-2-9

ue
nN
=
>
7
bo
4
bt
re

5

i

,10-2-31

2.10-2-49

un

.1}-1-1

tA
iS)

2.11-2-51

la

Case 7:19-cv-11115-VB Documenti Filed 12/04/19 P

Status:

Index: Section\Block\Lot
Criteria: From screen Base Information: Property Class equal to 215

Mailing Address

GADIA DAISY

4 PINE TREE COURT

VALLEY COTTAGE, NY 10989
AGOVINO JOSPH M

& JULIANNE

605 A GATEWAY

VALLEY COTTAGE, NY 10989
CHRISTENSEN BLAINE &
TESSIER ANDREA

624 RUSSETT ROAD

VALLEY COTTAGE, NY 10989
PINA GERARDO & LAURIE
618 GATEWAY

VALLEY COTTAGE, NY 10989
GENOVESI SUZANNE

4 AKINGS CT

VALLEY COTTAGE, NY 10989
HEPBURN JAMES B & BETTY V
& OTERO BETTY

355 SWAHN DRIVE

VALLEY COTTAGE, NY 10989
DARRAGH STEVEN & MAUREEN
656 ANDOVER RD

VALLEY COTTAGE N Y 10989
MIRANDA JOEL & SUSAN

35 THIRD ST

CONGERS, NY 10920
PAXTON PATRICIA 1

950 STARK LANE

VALLEY COTTAGE, NY 10989

Active Parcels

Legal Address
Addr 1

4 PINE TREE CT VALLEY COTTA

605A GATEWAY VALLEY COTTAGE

624 RUSSET RD VALLEY COTTAGE

618 GATEWAY VALLEY COTTAGE

366 KINGS HWY VALLEY COTTAGE

355 SVAHN DRIVE VALLEY COTTAG

656 ANDOVER RD VALLEY COTTAGE

35 THIRD STREET CONGERS

950 STARK LANE VALLEY COTTAGE

Search Results

Name 1 Name 2
Addr 2

GADIA DAISY

AGOVINO JOSPH M & JULIANNE

CHRISTENSEN BLAINE & TESSIER ANDREA

PINA GERARDO & LAURIE
GENOVESI SUZANNE

HEPBURN JAMES B & BETTY V & OTERO BETTY

DARRAGH STEVEN & MAUREEN
MIRANDA JOEL & SUSAN

PAXTON PATRICIA HI

sa

Page: 53
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 96 of 372

 

OIF Time: 9:34 AM

Search Results

 

Year: This Year Status: Active Parcels
Index: Section\BlocktLot
Criteria: From sereen Base Information: Property Class equal to 215
Swis Code: 392089
Parcel ID Mailing Address Legal Address Name i Name Z
. Addr 1 Addr 2

 

52.11-4-24

52.4 1-4-28.3

ULRICH DANIEL + STEPHANIE’

D

954 STARK LANE

VALLEY COTTAGE, NY 10989
MENDOZA ALMA

964 STARK. LANE

VALLEY COTTAGE, NY 10989
MATHEW IKURLAN & MARIAMMA
8 SPRING ROAD

VALLEY COTTAGE, N¥ 10989
SHER KAREN

i4 SPRING RD

VALLEY COTTAGE, NY 10989
LANZETTA VINCENT & 13 SASSON TERR VALLEY COTTAG
BARBARA A

15 SASSON TERRACE
VALLEY COTTAGE, NY 10989
DACANAY VIRGILIO &
CRISTINA

33 SASSON TERRACE
VALLEY COTTAGE, NY 16989
MCGRATH RAYMOND & KIM i4 LAKEVIEW CT CONGERS
14 LAKEVIEW COURT
CONGERS N Y 10920
MAYORGA DONALD & ROCIO

984 STARK LANE VALLEY COTTAGE

964 STARK LANE VALLEY COTTAGE

§ SPRING ROAD VALLEY COTTAG

i¢ SPRING ROAD VALLEY COTTAG

  

33 SASSON TERR VALLEY COTTAG

214 ROUTE 303 VALLEY COTTAGE

214 ROUTE 303
VALLEY COTTAGE, NY 10989
CERNARO CIRINO

252 ROUTE 303 VALLEY COTTAGE
252 ROUTE 303 .
VALLEY COTTAGE, NY 10989

ULRICH DANIEL + STEPELANIE

MENDOZA ALMA

MATHEW KURIAN & MARIAMMA

SHER KAREN

LANZETTA VINCENT &

DACANAY VIRGILIO &

MCGRATH RAYMOND & KIM

MAYORGA DONALD & ROCIO

CERNARO CIRINO

BARBARA A

CRISTINA

Page: 54
Date: 9/6/2017 Time: 9:34 AM

Year: This Year Status: Active Parcels
Index: Section’Block\Lot

Criteria: From sereen Base Information: Property Class equal to 215

Swis Code: 392089

Search Results

Parcel ID

hw

.11-4-32

ge 97 of 372

52.12-1-9

wa
N

-12-1-18

52.12-1-19

Filed 12/04/19 Pa

2

1
a
N
rt
we
&

nN

ent

€52.12-1-42
5

52,12-1-43

9-VB , Doc

w452.12-1-70

-111

a
N
Sant
no

-2-

-
Qo

Case 7:19-cv

Mailing Address

VALLADERAS CRISTIAN A

& ARMANDO

418 COUNTRY RIDGE DRIVE
VALLEY COTTAGE, NY 10989
ASGHAR GHULAM + MAJEEDA
67 RIDGE ROAD

VALLEY COTTAGE, NY 10989
SELVAGGI FAMILY IRR TRUST
77 RIDGE ROAD

VALLEY COTTAGE, NY 10989
PATERNO CHARLES & NINA
73 RIDGE ROAD

VALLEY COTTAGE, NY 10989
KOSSAK DANIEL §

19 TANGLEWOOD COURT
CONGERS, NY 10920

FANTINI JUDITH

IRR TRUST

91 WISCONSIN AVE

CONGERS, NY 10920
MUSCATELLA ANTHONY
KRISTYN & SUSAN

93 WISCONSIN AVE

CONGERS, NY 10920
GRIMSHAW BRUCE E

IRR TRUST 6/16/2015

242 MASSACHUSETTS AVENUE
VALLEY COTTAGE, NY 10989
DEL FIERRO LIONEL +
PIZARRO ASHLEY

225 MASSACHUSETTS AVENUE
VALLEY COTTAGE, NY 10989

Legal Address
Addr 1

418 COUNTRY RIDGE DR VLY CTG

7 RIDGE RD VALLEY COTTAGE

77 RIDGE RD VALLEY COTTAGE

73 RIDGE RD VALLEY COTTAGE

19 TANGLEWOOD CT CONGERS

91 WISCONSIN AVE CONGERS

$3 WISCONSIN AVE CONGERS

242 MASSACHUSETTS AVE VLY CTG

225 MASSACHUSETTS AVE VLY CTG

Name 1 Name 2
Addr2

VALLADERAS CRISTIAN A & ARMANDO

ASGHAR GHULAM + MAJEEDA

SELVAGGI FAMILY IRR TRUST

PATERNO CHARLES & NINA

KOSSAK DANIEL S

FANTINI JUDITH IRR TRUST

MUSCATELLA ANTHONY KRISTYN & SUSAN

GRIMSHAW BRUCE E IRR TRUST 6/16/2015

DEL FIERRO LIONEL + PIZARRO ASHLEY

Page:

wa

a
 

Date: 9/6/2017 ie: 9:34 AM

Year: This Year Status:

Index: Section\Biock Let

Swis Code: 392089

Search Results

Active Parcels

Criteria: From screen Base Information: Property Class equat to 215

 

 

8 MICHIGAN COURT
VALLEY COTTAGE, N¥ 10989
32.12-2-27 SLIVA EDWARD ¥ TRUST &
MARGA
6 SEDGE ROAD
VALLEY COTTAGE, NY 10989
32.12-2-46 GEBBIA PAUL & SPINELLI
CANDACE T
253 VALLEY RD
VALLEY COTTAGE, NY 10989
52.13-1-5 HURLEY MICHAEL T
& CAROLYN
98 ROBINHOOD LANE
NEW CITY, NY 10986
-13-1-13 GOODMAN EDITH & ALLEN &
SHERMAN JCANNE
104 ROBINH OOD LANE
WEST NYACK, NY 19994
52.13-1-36 HAYWARD THOMAS & ANN
269 OLD MILL RD
VALLEY COTTAGE, NY 10989
52,14-1-7 BYRNE BRIAN & ANNE
3 WATERS MILL COURT
VALLEY COTTAGE, NY 10989
, 52.14-1-32 AGARD LINDSAY J .&
ESTAPHANE MELANIE D
229 DEER TRACK LANE
VALLEY COTTAGE, NY 10939
+ + 52.14-2-16 JABER KARAM & ABUNIYAB
KHALEEL
400 KINGS HIGHWAY
VALLEY COTTAGE, N¥ J0989

 

-VB Document 1 Filed 12/04/19 Page 98 of 372

11115

19-cv

 

Case 7

6 SEDGE RD VALLEY COTTAGE SLIVA EDWARD Y TRUST &

233 VALLEY RD VALLEY COTTAGE GEBBIA PAUL & SPINELLI

9% ROBINHOOD LANE NEW CITY HURLEY MICHAEL T

i164 ROBINHOOD LANE WEST NYACK GOODMAN EDITH & ALLEN &

269 OLD MILL RD VALLEY COTTAG HAYWARD THOMAS & ANN

3 WATERS MILL COURT VLY CTG BYRNE BRIAN & ANNE

329 DEER TRACK LA VALLEY COTT AGARDLINDSAYJ&

400 KINGS HWY VALLEY COTTAGE ABER KARAM & ABUNIYAB

Parcel ID Mailing Address Legal Address Name l Name 2
Addr i Addr 2
32.12-2-14 LANZO ALFONZO & CARMEN 8 MICHIGAN CT VALLEY COTTAG LANZO ALFONZO & CARMEN

MARGARET

CANDACE T

& CAROLYN

SHERMAN JOANNE

ESTAPHANE MELANIE D

KHALEEL

Page: 36
Date: 9/6/2017 Time: 9:34 AM

Year: This Year

Status:

Index: Section\BlockiLot

Swis Code: 392089

Parcel ED

ge 99 of 372

2.14-2-19

Uy
Ss
fet
>
+
he
?
ht
wn

52.14-3-3,3

52.14+3-11

e.
N
ret
=
ww
:
nN
Oo

52,15-1-8

VB Documenti Filed 12/04/19 Pa

> §2.15-1-9

52.15+1-34.2

2.15-1-35.1

Case 7:19-cv-11115

Mailing Address

GEORGE JOHN & JOHN LISSY
402 KINGS HIGHWAY

VLY COTTAGE, NY 10989
CICCHINI CLAUDIO &

IVIS

355 OLD MILL ROAD
VALLEY COTTAGE, NY 10989
BUDET RAFAEL A &
PROVIDENCE R

19 FLOWER LANE

VALLEY COTTAGE, NY 10989
HUDSON SEAN D

8 FLOWER LANE

VALLEY COTTAGE, NY 10989
CARIOSCIA ROSEMARIE

& DANIEL

688 COTTAGE LANE

VALLEY COTTAGE, NY 10989
MONCLOVA DAVID &
BENNETT MELANIE

96 RIDGE ROAD

VALLEY COTTAGE, NY 10989
MARTINEZ RAFAEL & REBECA
94 RIDGE ROAD

VALLEY COTTAGE, NY 10989
MATTLIANO DOUGLAS J &
JEANNE E

62 SEDGE RD

VALLEY COTTAGE, NY 10989
STABILE CARRIE

&5 SEDGE RD

VALLEY COTTAGE, NY 10989

Active Parcels

Criteria: From screen Base Information: Property Class equal to 215

Legal Address
Addr 1

402 KINGS HWY VALLEY COTTAGE

355 OLD MILL RD VALLEY COTTAG

19 FLOWER LANE VALLEY COTTAG

8 FLOWER LANE VALLEY COTTAG

688 COTTAGE LA VALLEY COTTAGE

96 RIDGE RD VALLEY COTTAGE

94 RIDGE RD VALLEY COTTAGE

62 SEDGE RD VALLEY COTTAGE

85 SEDGE RD VALLEY COTTAGE

Search Results

Name 1
Addr 2

GEORGE JOHN & JOHN LISSY

CICCHINI CLAUDIO &

BUDET RAFAEL A &

HUDSON SEAN D

CARIOSCIA ROSEMARIE

MONCLOVA DAVID &

MARTINEZ RAFAEL & REBECA

MATILIANO DOUGLAS J &

STABILE CARRIE

Name 2

IVIS

PROVIDENCE R

& DANIEL

BENNETT MELANIE

JEANNE E

TH

Page: 57
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 100 of 372

Date: 9:

 

17 Time: 9:34 AM

Year: This Year Statas: Active Parcels
Index: Section\Block\Lot

Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

 

Search Results

 

 

82 SEDGE RD
VALLEY COTTAGE, NY 16989

52.15-1-43 SERRATORE FRANCESCO & 130 RIDGE RD VALLEY COTTAGE
THERESA
130 RIDGE ROAD
VALLEY COTTAGE, NY 16989

32.16-1-6 KERNER KENNETH + BARBARA 3 VIRGINIA ST VALLEY COTTAG

3 VIRGINIA STREET
VALLEY COTTAGE, NY 10989
32.16-1-21 VANDINA JOANN 30 SEDGE RD VALLEY COTTAGE
30 SEDGE ROAD
VALLEY COTTAGE, NY 10989

52.16-1-54 MARQUEZ CARLOS & ISABEL 37 SEDGE RD VALLEY COTTAGE
37 SEDGE ROAD
VALLEY COTTAGE, NY 10989
32.16-1-73 VARGHESE MATHEW & 280 COTTAGE RD VALLEY COTTAGE

MATHEW MARYRKUTTY
280 COTTAGE ROAD
VALLEY COTTAGE, NY 10989

32,.16-2-18 SAMPAIO ANDRE 244 COTTAGE RD VALLEY COTTAGE
244 COTTAGE RD
VALLEY COTTAGE, NY 10989

52.16-2-26 MORRISON JOHN & W 108 HELENE RD VALLEY COTTAGE
108 HELENE RD
VALLEY COTTAGE, NY 10989

52.16-3-32 BOUTIN SPENCER & DEFREESE 226 VALLEY RD VALLEY COTTAGE
FENERA
226 VALLEY RD

VALLEY COTTAGE, NY 10989

Pareel ID Mailing Address Legal Address Name i Name Z
. Addr i Addr 2 _
52.15-1-35,10 STABILE JAMES HI 82 SEDGE RD VALLEY COTTAGE STABILE JAMES Ii

SERRATORE FRANCESCO & THERESA

KERNER KENNETH + BARBARA

VANDINA. JOANN

MARQUEZ CARLOS & ISABEL

VARGHESE MATHEW & MATHEW MARYRUTTY
SAMPAIO ANDRE

MORRISON JOHN & W

BOUTIN SPENCER & DEFREESE JENERA

Page: 38
Date: 9/6/2017 Time: 9:34 AM

Year:
Index:

2..1§+3-35

9 Page 101 of 372

52. 18-1-28

52.18-1-59

2/04/1

ed 1

Nu

18-1-76

2.4 8-2-29

cument1 Fil

52.18-2-83

nN
nN

-19-1-4.1

52.19-1-37

"
Nn

-19~1-42

Case 7:19-cv-11115-VB Da

Criteria:
Swis Code: 392089

Parcel ID

Status:
Section\Block\Lot
From screen Base Information: Property Class equal to 215

Mailing Address

GALLAGHER DAMIEN M
& GALLIGAN SALINA

232 VALLEY RD

VALLEY COTTAGE, NY 10989
WYNNE THOMAS & INES

568 MILLBURN CT

VALLEY COTTAGE, NY 10989
MORAN HECTOR D & OSCAR
98 BRANCHVILLE RD
VALLEY COTTAGE, NY 10989
THE COMMUNITY OF THE
DIVINE PROVIDENCE INC

5 CYGNET LANE

VALLEY COTTAGE, NY 10989
ARMADA ABERLANDO &
ANTONIA

680 COTTAGE LANE

VALLEY COTTAGE, NY 10989
PURVES SCOTT & SANDRA
306 FULLE DRIVE

VALLEY COTTAGE, NY 10989
GERAGHTY WILLIAM J &
RAVEN B

1] TRAMQUILL AVENUE
VALLEY COTTAGE, NY 10989
CRUZ EDITH

30 GREEN AVE

VALLEY COTTAGE, NY 10989
KRASNIQI LABINOT

49 GREEN AVE

VALLEY COTTAGE, NY 10989

Active Parcels

Legal Address
Addr 1

232 VALLEY RD VALLEY COTTAGE

568 MILLBURN CT VALLEY COTTAG

98 BRANCHVILLE ROAD VLY CTG

3 CYGNET LANE VALLEY COTTAG

680 COTTAGE LA VALLEY COTTAGE

306 FULLE DRIVE VALLEY COTTAG

11 TRAMQUILL AVENUE VLY CTG

30 GREEN AVE VALLEY COTTAGE

49 GREEN AVE VALLEY COTTAGE

Search Results

Name |
Addr 2

GALLAGHER DAMIEN M

WYNNE THOMAS & INES

MORAN HECTOR D & OSCAR

THE COMMUNITY OF THE

ARMADA ABERLANDO &

PURVES SCOTT & SANDRA

GERAGHTY WILLIAM J &

CRUZ EDITH

KRASNIQi LABINOT

Name 2

& GALLIGAN SALINA

DIVINE PROVIDENCE INC

ANTONIA

RAVEN E

Page: 59
19-cv-11115-VB Document1 Filed 12/04/19 Page 102 of 372

 

Date: 9/6/2017 Time: 9:34 AM Page: 60

Search Results

 

 

 

Year: This Year Status; Active Parcels
index: Section Block\Loz
Criteria: From screen Base Inform : Property Class equal to 215
Swis Code: 392089
Parcel ID Mailing Address Legal Address Name i Name 2 _
oe Addri Addr 2
32.19-1-51 QUINONES MARY CAROLINE C 767 BIRCHWOOD COURT VLY CTG QUINONES MARY CAROLINE C + KHAN TAREQUL I

+ KHAN TAREQUL I
767 BIRCHWOOD COURT

VALLEY COTTAGE, NY [0989
32, 19-2-5 BOMIKOS KIRINEOS 138 RIDGE RD VALLEY COTTAGE BONIKOS RIRINECS

138 RIDGE ROAD
VALLEY COTTAGE, NY 10989
52,19-2-22.3 TURNER ANTHONY 160 RIDGE RD VALLEY COTTAGE TURNER ANTHONY
160 RIDGE RD
VALLEY COTTAGE, NY 10989
52.19-2-26 ALEENA CORP 140 RIDGE RD VALLEY COTTAGE ALEENA CORP
140 RIDGE ROAD
VALLEY COTTAGE, NY 10989

   

| LOWERRE Pl. VALLEY COTTAGE RODRIGUEZ MARIA L/T RODRIQUEZ SANDRA M

 

RODRIQUE.
T LOWERRE PLACE
VALLEY COTTAGE, NY 10989
52.19-2-4] MOCCIO PHILIP] & LINDAM [8 LOWERRE PL VALLEY COTTAGE =MOCCIO PHILIP J & LINDA M
: 18 LOWERRE PLACE
ALLEY COTTAGE, NY 10989
32.19-2-44 G LE GERARD & BARBARA 6 LOWERRE PL VALLE
6 LOWERRE PLACE
VALLEY COTTAGE, NY 10989
52.19-2-51 FORTUNATO NELLIE 169 RIDGE RD VALLEY COTTAGE FORTUNATO NELLIE
303 BLISS LANE
VALLEY COTTAGE, NY 10989
32.19-2-55 VAILLANCOURT DONNA + 177 RIDGE RD VALLEY COTTAGE VAILLANCOURT DONNA + VAILLANCOURT ROBERT D
VAILLANCOURT ROBERT D
177 RIDGE ROAD
VALLEY COTTAGE, NY 10989

 

  

Y COTTAGE GENTILE GERARD & BARBARA

 

  

Case 7
Date: 9/6/2017 ‘ime: 9:34 AM

Year: This Year

Swis Code: 392089

Parce! ID

2.19-2-73

ge 103 of 372

52.19-2+83

aA

2.20-1-50

52.20-1-53

2.20-1-56

La

52.20-2-16

52.20-2-30

52.20-2-38

2.20-2-52

la

Case 7:19-cv-11115-VB Documenti Filed 12/04/19 Pa

Status:
Index: Sectioa\Block\Lot
Criteria: From screen Base Information: Property Class equal to 215

Mailing Address

PERRET WILLIAM G

& GREGORY W

1 AMORY COURT

VALLEY COTTAGE, NY 10989
MATTIACCIO PETER L/R
SANCHEZ LAURA

2 AMORY COURT

VALLEY COTTAGE, NY 10989
GILL ANDRE M & JOANNE

15 LOUIS AVENUE

VALLEY COTTAGE, NY 10989
DORN THOMAS J & LAURA

7 LOUIS AVE

VALLEY COTTAGE, NY 10989
CASSANO ERIC & ROSALIA
FASTIGI

6 LOUIS AVENUE

VALLEY COTTAGE, NY 10989
DARBOUZE GINA M

862 MULLBERRY ROAD
VALLEY COTTAGE, NY 10989
VAZQUEZ NOEL & ANA D
885 STOCKTON RD

VALLEY COTTAGE, NY 16989
SULLIVAN CATHERINE

884 STOCKTON ROAD
VALLEY COTTAGE N ¥ 10989
CORDOVA NELSON & ELAINE
HERNANDEZ-CORDOVA

909 ASHLAND STREET
VALLEY COTTAGE, NY 10989

Active Parcels

Legal Address
Addr i

{ AMORY DR VALLEY COTTAGE

2 AMORY DR VALLEY COTTAGE

15 LOUIS AVE VALLEY COTTAGE

7 LOUIS AVE VALLEY COTTAGE

6 LOUIS AVE VALLEY COTTAGE

862 MULLBERRY RD VALLEY CTG

885 STOCKTON RD VALLEY COTTAG

884 STOCKTON RD VALLEY COTTAG

909 ASHLAND ST VALLEY COTTAGE

Search Results

Name}
Addr 2

PERRET WILLIAM G

MATTIACCIO PETER L/R

GILL ANDRE M & JOANNE

DORN THOMAS J & LAURA

CASSANO ERIC & ROSALIA

DARBOUZE GINA M

VAZQUEZ NOEL & ANA D

SULLIVAN CATHERINE

CORDOVA NELSON & ELAINE

Name 2

& GREGORY W

SANCHEZ LAURA

FASTIG!

HERNANDEZ-CORDOVA

Page: 61
19-cv-11115-VB Document1 Filed 12/04/19 Page 104 of 372

  

Pime: 9:34 AM

 

Year: This Year Status:
index: Section\Block\Lot

Active Parcels

Criteria: From screen Base Information: Property Class equal to 2145

Swis Code: 392089

Parcel ID Mailing Address

Search Results

 

 

. Legal Address Name t Name 2
Addr 1 Addr 2
$2.26-2-60 KNARICH BRUCE + CAROLE 916 ASHLAND ST VALLEY COTTAGE KNARICH BRUCE + CAROLE

916 ASHLAND STREET
(ALLEY COTTAGE, NY 10989
2.2062-62 SCARPULLA CHARLES 8 &
MARY ANN L/E MAYERNIK L &
CALABRO L & MCCORMICK M
& SCARPULLAC. A.
$10 ASHLAND STREET
VALLEY COTTAGE 'N ¥ 10989
52.20-2-65 CUESTA ANGELA & FROIL/E
EVA
902 ASHLAND ST
VALLEY COTTAGE, NY 106989
I ANTON
& LISCHICK MARGARET
C/O MARGARET LISCHICK
878 STOCKTON ROAD
VALLEY COTTAGE N Y 10989
32.20-2-80 TAPIA ANEURYS &
GOMEZ MARINA
854 MULLBERRY ROAD
VALLEY COTTAGE, NY 10989
52.20-2-87 ROCK TERENCE 8 & TANYA M
PEREZ-
856 BELLEVILLE DRIVE
VALLEY COTTAGE N ¥ 10989
53.13-1-19 HERNANDEZ NELSON A &
SANDRA P
134 CHARLES BLVD
VALLEY COTTAGE, NY 10989

wn

 

Case 7

$10 ASHLAND ST VALLEY COTTAGE
CALABRO L & MCCORMICK M

902 ASHLAND ST VALLEY COTTAGE

 

878 STOCKTON RD VALLEY COTTAG
CiOQ MARGARET LISCHICK

854 MULLBERRY RD VALLEY CTG

856 BELLEVILLE DRIVE VLY CTG

134 CHARLES BLVD VALLEY COTTA

SCARPULLA CHARLES 8 &

 

CUESTA ANGELA & FROI L/E

PAVELCHAK IIL ANTON

TAPIA ANEURYS &

ROCK TERENCE § & TANYA M

HERNANDEZ NELSON A &

MARY ANN L/E MAVERNIK L &

EVA

& LISCHICK MARGARET

GOMEZ MARINA

PEREZ-

SANDRA P

Page: 62
Date: 9/6/2017 Time: 9:34 AM.

Year: This Year Status: Active Parcels
Index: Section\Block\Lot

Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

Parcel ED Mailing Address Legal Address
Addr 1

3

o.

ge 105 of 372

13-31-65 SILVA JOHN P & JACQUELINE 20 ROCK DRIVE VALLEY COTTAGE
M
20 ROCK DRIVE
VALLEY COTTAGE, NY 10989
3.17-1-16 GRANDE WILLIAM & 936 FLINT CT VALLEY COTTAGE
MICHELLE OWEN
936 FLINT COURT
VALLEY COTTAGE, NY 10989
A7-1-23 PECOU DELIA
REV TRUST
929 MICA COURT
VALLEY COTTAGE, NY 10989
.17-1-66 BRADY MICHAEL & MARGARET 3 ROCK DRIVE VALLEY COTTAGE
3 ROCK DRIVE
VALLEY COTTAGE, NY 10989
53.17-1-70 GARCIA MICHELLE M
11 ROCK DRIVE
VALLEY COTTAGE, NY 10989
7-3-7 CHAMBERS-BROWN ALICIA 54 SPRING BROOK RD NANUET
54 SPRING BROOK RD
NANUET, NY 10954
57.7-3-11 CISNEROS-ARIAS SONIA I 62 SPRING BROOK RD NANUET
62 SPRINGBROOK RD
NANUET, NY 10954 .
57.7-3-15 EUGENE LOUIS & MARINA 48 SPRING BROOK RD NANUET
& ERIC & JACKSON
48 SPRING BROOK RD
NANUET, NY 10954
1 37.7-4-2 ARIAS SERGIO G & LEMUS 57 SPRING BROOK RD NANUET
NELSON A
57 SPRING BROOK RD
NANUET, NY 10954

ny

929 MICA COURT VALLEY COTTAGE

way
vs

a
G2

11 ROCK DRIVE VALLEY COTTAGE

wa
os

cv-11115-VB Document1 Filed 12/04/19 Pa

Case 7:19

Search Results

Name I
Addr 2

SILVA JOHN P & JACQUELINE

GRANDE WILLIAM &

PECOU DELIA

BRADY MICHAEL & MARGARET
GARCIA MICHELLE M
CHAMBERS-BROWN ALICIA
CISNEROS-ARIAS SONIA I

EUGENE LOUIS & MARINA

ARIAS SERGIO G & LEMUS

Name 2

MICHELLE OWEN

REV TRUST

& ERIC & JACKSON

NELSON A

Page: 63
7.

a

tan

mm

ow
;

19-cv-11115-VB Document1 Filed 12/04/19 Page 106 of 372

Case 7

4

57.7-5-34 DESROCHES MARIE

37.7-5-51 LAMY MARC & BOIROND MA

37.7-3-57 MG HOMES CORP

37.8-1-24 NGHE TIEN H & CINDY

37.8-1-26 KALSARIA GAURANGR&

57.8-1-27 GARCIA JULIO H & GLADYS

37.8-2-8 THOMAS KOSHY M & KOSHY

>
Na
co

 

Year:
index:

Status: Active Parcels

o
w

 

Criteria: From screen Base Information: Property Class e ua) to 215
Pere}

 

Parcel ID Mailing Address Legal Address

Addr i

4d LOUIS MIRVIL & THOMAS
MARIE L
29 SPRINGBROOK RD
NANUET, NY 10954

29 SPRING BROOK RD NANUET

7 OLIN DR NANUET
7 OLIN DR
NANUET, NY

 

10954
108 N PASCACK RD NANUET

 

108 N PASCACK ROAD

NANUET, NY 10954

§ LOUISE PLACE NANUBT

22 YOUMANS DR

SPRING VALLEY, NY 10977

| MEDFORD PLACE NANUET
1 MEDFORD PLACE

NANUET, NY 16954

10 MEDFORD PLACE NANUET
PATEL-KALSARIA KRUTI

10 MEDFORD PLACE

NANUET, NY 10954

8 MEDFORD PLACE NANUET
8 MEDFORD PLACE

NANUET, NY 10954

10 STURBRIDGE CT NANUET
SHEEBA

10 STURBRIDGE CT
NANUET, N¥ 10954
BLUE TRUST EMILY
43 COTTAGE PLACE
NANLET, N¥ 10954

43 COTTAGE PLACE NANUET

Search Results

Name i Name 2
Addr 2

LOUIS MIRVIL & THOMAS MARIE L

DESROCHES MARIE

LAMY MARC & BOIROND MARIE

MG HOMES CORP

NGHE TIEN H & CINDY

KALSARIA GAURANG R & PATEL-KALSARIA KRUTI

SARCIA JULIO H & GLADYS

THOMAS KOSHY M & KOSHY SHEEBA

BLUE TRUST EMILY
Date: 9/6/2017 Time: 9:34 AM
Search Results
Year: This Year Status: Active Parcels
Index: Section\Block\Lot
Criteria: From screen Base Information: Property Class equal to 215
Swis Code: 392089

Parcel ID

107 of 372

7.8-2-59

ag

57.8-2+76

57,8-2-80

57, 19-41-13

Filed 12/04/19, Pa

u
_
hes
2
an

ent 1

€57.10-1-16
>
oO
oO
()57.10-1-18

oe
are
©.

5-VB

57.10-1-23

cv-1111

1 57,10-1-70

Case 7:19

Malling Address

ROSENBLATT ALAN & DEBORAH
112 TENNYSON DR
NANUET N Y¥ 10954

KIM BOG SOON A/K/A
BOGSOON + MAN GYOO
72 TENNYSON DR
NANUET, NY 10954
PATEL SANJIV & KASHMIRA
65 TENNYSON DRIVE
NANUET, NY 10954
LEMA BERMA E

33 SECOND AVE
NANUBT, NY 160954
MELEANCE JACQUELINE
1 TURNER COURT
NANUET, NY 10954
ETIENNE RAOUL

3 TURNER COURT
NANUET, NY 10954
LEMA WILSON 4 + LOURDES
7 TURNER COURT
NANUET, NY 10977
LEMA JULIO

31 SECOND AVE
NANUET, NY 10954
WILLIAMS HENRY

11 TURNER COURT
NANUET, NY 10954
QUIRK NATASHA &
OCASIO ADAM

16 VALLEY DRIVE
NANUET, NY 10954

Legal Address
Addr I

112 TENNYSON DR NANUET

{NYSON DR NANUET

 

65 TENNYSON DR NANUET

33 SECOND AVE NANUET

1 TURNER CT NANUET

3 TURNER CT NANUET

7 TURNER CT NANUET

31 SECOND AVE NANUET

11 TURNER CT NANUET

16 VALLEY DR NANUET

Name 1 Name 2
Addr 2

ROSENBLATT ALAN & DEBORAH

KIM BOG SOON A/K/A BOGSOON + MAN GYOO

PATEL, SANJIV & KASHMIRA
LEMA BERMA E

MELEANCE JACQUELINE
ETIENNE RAOUL

LEMA WILSON A+ LOURDES
LEMA JULIO

WILLIAMS HENRY

QUIRK NATASHA & OCASIO ADAM

Page: 5
-11115-VB Document1 Filed 12/04/19 Page 108 of 372

Case 7:19-cv

Date: 9/6/2017 Time: 9:34 AM

Search Results

 

 

Year: This Year Status: Active Parcels
indes: Section\BlockiLot
Criteria: From screen Base Information: Property Class equal te 215
Swis Code: 392089
Parcel ID ; Malling Address Legal Address Name i — Name 2
__ Addr i ae Addr 2

 

 

 

NAZAIRE OREZAR & LOUISE
12 TURNER COURT
NANUET, NY 10954

S7.10-1-77 MADELON JEAN & CHARITE
8 TURNER COURT
NANUET, NY 10954
S7.1Q-1-79 JULIEN JOSEPH & MARIE

4 TURNER COURT
NANUET, NY 10954

ST.11-1-76 DORESTANT PRITZNER &
STANILA

35 NO PASCACK ROAD
NANUET, NY 10954

57.12-1-13 HARRISON KHRISTOFER &
ROSA VIOSANNY
17 VAILSHIRE CIR
NANUET, NY 10954
37.12-1-15 DIENER MARILYN

2i VAILSHIRE CIRCLE
NANUET, NY 10954

DE ALVANDROS WILLIAM &
CAROLYN
23 VAILSHIRE CIRCLE
NANUET, NY 10954

57.12-1-]

a

 

57,15-1-23 LEMA JOSE
18 NO PASCACK RD
NANUET, NY 10954

57.15-1-24 APPIAH SAMUEL & BEATRICE
29N PASCACK RD

NANUET, NY 10954

 

12 TURNER CT NANUET

8 TURNER CT NANUET

4 TURNER CT NANUET

33 N PASCACK RD NANUET

17 VAILSHIRE CIR NANUET

21 VAILSHIRE CIR NANUET

23 VAILSHIRE CIR NANUET

18 N PASCACK RD NANUET

20 N PASCACK RD NANUET

NAZAIRE OREZAR & LOUISE

MADELON JEAN & CHARITE

JULIEN JOSEPH & MARIE

DORESTANT FRITZNER & STANILA

HARRISON KHRISTOFER & ROSA VIOSANNY
DIENER MARILYN
DE ALVANDROS WILLIAM & CAROLYN

LEMA JOSE

APPIAH SAMUEL & BEATRICE

Page: 66
Date: 9/6/2017 Time: 9:34 AM

Year: This Year Status: Active Parcels
Index: Section\BlockiLot

Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392085

Legal Address
Addri

Parcel ID Mailing Address

ge 109 of 372

7.15-1-26 GILLES ILFRID JEAN
229 SMITH RD
NANUET, NY 10954
MENIEL MARIE
231 SMITH RD
NANUET, NY 10934
57.19-2-23 SIDDIQI MOHAMMAD
10 JUDITH STREET
NANUET N Y 10954
7.19-3-17 PERVEZ RUBINA
47 FREEDMAN AVENUE
NANUET, NY 10954
57.20-1-42 JENKINS EMILY $ &
HARRIS MARIE 8
44 DYKES PARK ROAD
NANUETN Y 10954
7 .20-1-57 SANTAMARIA CARLO &
PASQUALINA L/E AORS
20 NEW HAVEN AVENUE
NANUET, NY 10954
37.20-2-10 HACKSHAW DOMINIC &
VINCENTE-HACKSHAW AMANDA
26 SHERWOOD DR
NANUET, NY 10954 .
7.29-2-34 AMENDANO ANA A & BOLIVAR
R
19 GRANDVIEW AVE
NANUET, NY 10954
1 $8.5-1-46 GERRAPUTA DONALD & MARIA
311 NO. MIDDLETOWN RD
NANUET, NY 10954

229 SMITH RD NANUET

231 SMITH RD NANUET

wn
~
u
oN
7
7
wv
sy

19 JUDITH STREET NANUET

47 FREEDMAN AVE NANUET

UW

44 DYKES PARK RD NANUET

20 NEW HAVEN AVE NANUET

LA

26 SHERWOOD DR NANUET

19 GRANDVIEW AVENUE NANUET

cv-11115-VB Document 1. Filed 12/04/19 Pa

311 N MIDDLETOWN RD NANUET

_ Case 7:19

Search Results

Name 1

Addr 2
GILLES ILFRID JEAN
MENIEL MARIE
SIDDIOQE MOHAMMAD

PERVEZ RUBINA

JENKINS EMILY § &

SANTAMARIA CARLO &

HACKSHAW DOMINIC &

AMENDANO ANA A & BOLIVAR

GERRAPUTA DONALD & MARIA

Name 2,

HARRIS MARIE S$
PASQUALINA L/E AORS
VINCENTE-HACKSHAW AMANDA

R

Page: 67
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 110 of 372

Date: 9/6/2017 Time: 9:34 AM

Search Results

 

 

Wear: Status: Active Parcels
Index: Section'Block\Lot
Criteria: From screen Fase Information: Property Class equal to 215
Swis Code: 392089
Parcel ID Malling Address Legal Address Name 1 Name 2
Addr } _ Addr 2
58.5-1-61 VINCENZI EDWARD & JANETTE 20 FULTON STREET NANUET

 

20 FULTON STREET
NANUET, NY 10954
CARCHICHABLA LUIS A
CARCHICHABLA AIDA R
32 CENTRAL DRIVE
NANUET, NY 10954
PETRAZZUOLO WILLIAM &
PETRAZZUCLO MICHELLE
18 LAKE SHORE DR
NANUET,
FREEMAN ROBYN LISA.
$ FLORAL COURT
NANUET, NY 10954
SANDHU SATNAM § &
CHARANHT TRUST
23 AMARILLO DRIVE
NANUET, N¥ 16954
PAUL MUNESHWAR &
ROOPOUTIE
21 AMARILLO DRIVE
NANUET, NY 10954
ISLAMI EMRO & MERMEA
& KAREEM A
3 AMARILLO DRIVE
NANUET, NY 10954
THOMAS SKARIA +
SKARIA SHARINE
10 AMARILLO DR
NANU NY 10954

32 CENTRAL DR NANUE

18 LAKE SHORE DR NANUET

 

 

9 FLORAL COURT NAN!

23 AMARILLO DRIVE NANUET

21 AMARILLO DRIVE NANUET

9 AMARILLO DRIVE NANUET

id AMARILLO DRIVE NANUET

  

VINCENZI EDWARD & JANETTE

CARCHICHABLA LUIS A

PETRAZZUCLO WILLIAM &

FREEMAN ROBYN LISA

SANDHU SATNAM S &

PAUL MUNESHWAR &

ISLAMI EMRO & MERMEA

THOMAS SKARIA +

CARCHICHABLA AIDA R

PETRAZZUOLO MICHELLE

CHARANSIT TRUST

ROOPOUTIE

& KAREEM A

SKARIA SHARINE

Page: 68
Date: 9/6/2017 Time: 9:34 AM

Year: This Year Status: Active Parcels
Index: Section'BlockiLot

Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

Parcel ID

8.5-3-44

ge 111 of 372

58.5-3-45

wn

8.5-3-74

tA

8.5-4-1

wa
ao
la
7
oy
w

a
w~
tn
7
.
cory

58.5-4-24

Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Pa
fg &

Mailing Address

BOKHARI SYEDZILLE HASNAN
8 AMARILLO DRIVE

NANUET, NY 10954
SANDOVAL MARGARITA +
PINOS CLARA

6 AMARILLO DRIVE

NANUET, NY 10954

HIGGINS JOHN & JANET

4 MERIDAN LANE

NANUET, NY 10954

PALLIKAL JOHN M &
ANNAMMA JOHN

73 OAKLAND PLACE

NANUET, NY 10954

MARIANI FRANCA

65 OAKLAND PLACE

NANUET, NY 10954

FERRARA MICHAEL + DAWN M
57 OAKLAND PLACE

NANUET, NY 10954

THOMAS BINDU & MATHEW V
17 SPRUCE CT

NANUET, NY 10954

TISO GRAZIA & ANTONIO

312 N MIDDLETOWN RD
WNANUET, NY 10954
CANNELLA ROCCO

15 SPRUCE CT

NANUET, NY 10954

CARUSO JULIA FAMILY TRUST
C/O RINALDO J PERCIBALLI

22 WESTLYN DR

BARDONIA, NY 10954

Legal Address
Addr |
8 AMARILLO DRIVE NANUET

6 AMARILLO DRIVE NANUET

4 MERIDAN LANE NANUET

73 OAKLAND PL NANUET

65 OAKLAND PL. NANUET

57 OAKLAND PL NANUET

17 SPRUCE CT NANUET

312 N MIDDLETOWN RD NANUET

15 SPRUCE CT NANUET

22 WESTLYN DR BARDONIA

Search Results

Name l Name 2
Addr 2

BOKHARI SYEDZILLE HASNAN

SANDOVAL MARGARITA + PINOS CLARA

HIGGINS JOHN & JANET

PALLIKAL JOHN M & ANNAMMA JOHN

MARIANI FRANCA

FERRARA MICHAEL + DAWN M

THOMAS BINDU & MATHEW V

TISO GRAZIA & ANTONIO

CANNELLA ROCCO

CARUSO JULIA FAMILY TRUST C/O RINALDO J PERCIBALLI

Page: 69
Date: 9/6/2017 Time: 9:34 AM

Search Results

 

 

  

 

Wear: This Year Status: Active Parcels
index: Section\Block\Lot
Criteria: From screen Base Information: Property Class equal to 215
Swis Code: 392689
Parcel ID Mailing Address Legal Address Name 1 Mame 2
_ Addr i Addr 2
58.6-1-9 MOHAMED KARIM & THURAYA 6 WESTLYN DR BARDONIA MOHAMED KARIM & THURAYA OMAR
OMAR
6 WESTLYN DR
BARDONIA, NY 10054
58.6-1-14 TRACEY 1 ’ 17 EASTLYN DR BARDONIA TRACEY LISA M
17 EASTLYN DR
BARDONIA, N¥ 10954
38.6-1-52 BIELLA DOMENICA & 78 WESTLYN DR BARDONIA BIELLA DOMENICA & CANNELLA ANTHONY
CANNELLA ANTHONY
78 WESTLYN DR
BARDONIA, N
58.6-1-66 PAPPAS MICHAEL GREGORY & 195 PINEVIEW AVE BARDONIA. PAPPAS MICHAEL GREGORY & LISA MARIE

58.6-2-13

58.6-2-14.2

cv-11115-VB Document1 Filed 12/04/19 Page 112 of 372

Ww
~
a
»
te
so

Case 7:19-

LISA MARIE
195 PINEVIEW AVE
BARDONIA, NY 10954
BARONE RALPH F & SUBANN
1 WESTLYN DR
BARDONIA, NY 10954
CASTIELLO V A+ W
32 PINEVIEW AVE
BARDONIA N Y¥ 10954
MEROLA LOUIS & DEBRA &
JOSEPH
22 PINEVIEW AVE
BARDONIA, NY 10934
DELEON SHARON A
1 FURPHY LANE
BARDONIA, NY 10954
NUEVA NEIL & DENISE
484 ROUTE 304
BARDONIA, NY 10954

1 WESTLYN DR BARDONIA

32 PINEVIEW AVE BARDONIA

22 PINEVIEW AVE BARDONIA

i FURPHY LANE BARDONIA

484 ROUTE 304 BARDONIA

BARONE RALPH F & SUEANN

CASTIELLO VA+W

MEROLA LOUIS & DEBRA & JOSEPH

DELEON SHARON A

NUEVA NEIL & DENISE

Page: 70
Date: 9/6/2017 Time: 9:34 AM

Search Results

 

 

Year: This Year Status: Active Parcels
N Index: Section\Block\Lot
I Criteria: From screen Base Information: Property Class equal to 215
©) Swis Code: 392089
—
oO
~ Parcel ID Mailing Address Legal Address Name 1 Name 2
A _ . Addr i Addr2
a ~ -
B58.6-2-52 KIM KIKUK & HYESEON 3 CRIMSON CT BARDONIA KIM KIKUK & HYESEON
oO 3 CRIMSON COURT
ou BARDONIA, NY 10954
58.6-2-58 WIMBERT HENRY L & W 18 COTTONWOOD CT BARDONIA WIMBERT HENRY L & W
o 18 COTTONWOOD COURT
~~ BARDONIA, NY 10954
3S 58.6-2-69 — PALUMBO FRANK & JEANINE 6 BRENDA LANE BARDONIA PALUMBO FRANK & JEANINE
al 6 BRENDA LANE
a BARDONIA, NY 10954
O 58.6-2-71 MCILHARGY-FRITZ RUTH 143 PINEVIEW AVE BARDONIA MCILHARGY-FRITZ RUTH & FRITZ JOHN A
a & FRITZ JOHN A
iL 143 PINEVIEW AVE
BARDONIA, NY 10954
1 58.7-1-77 TOPS REAL ESTATE INC 1 DEARBORN RD WEST NYACK TOPS REAL ESTATE INC
e 10 EAST 704TH STREET
QM ORANGEBURG, NY 10962
= 58.7-1-81 AYLWARD WILLIAM & BRENDA 37 ROCKFORD DR WEST NYACK AYLWARD WILLIAM & BRENDA
D> 37 ROCKFORD DRIVE
8 WEST NYACK, NY 10994
Q) 58.8-2-8 SYRE GILBERT & ANGELA. 4 KENBAR RD WEST NYACK SYRE GILBERT & ANGELA
4 KENBAR ROAD
a WEST NYACK, NY 10994
> 58,8-2-37 MCGLINCHEY RUSSELL & 317 STRAWTOWN RD WEST NYACK MCGLINCHEY RUSSELL & KAREN
LO KAREN
4 317 STRAWTOWN ROAD
qd WEST NYACK, NY 10994
ion) HANLEY DONNA L & RAHSAAN 26 KENBAR RD WEST NYACK HANLEY DONNA L & RAHSAAN & BIALOWAS-HANLEY MONIKA

| 58.8-2-58

Case 7:19-cv

& BIALOWAS-HANLEY MONIKA
26 KENBAR ROAD
WEST NYACK, NY 10994

“Reap

Page: 72
Date: 9/6/2017

Time: $:34 AM

Search Results

 

 

 

Year: This Year Status: Active Parcels
N index: Section’Biock\Lot
M Criteria: From screen Base Information: Property Class equal to 215
qe Swis Code: 392089
oO
+ Parcel ID Mailing Address Legal Address Name i Name 2
4 Addr 1 Adgr2 -
& 38.9-1-1 TALEB MOHAMMED 42 COTTAGE PLACE NANUET TALEB MOHAMMED
42 COTTAGE PLACE
NANUET, NY 10954
58,9-1-24 STRICKLAND TERRANCE + 39 COOPER DRIVE NANUET STRICKLAND TERRANCE + LYDIA

38.9-1-29

38.9-2-20

a
&
Xo
to
tw
HK

in
ge
tar
tu

Case 7:19-cy-11115-VB Document1 Filed 12/04/19 Pa

LYDIA

39 COOPER DR
NANUET, N¥ 10954
ETHAKKAN LOVELY §

 

NANUET, NY 10954
MESSINA JOHN & ELIZABETH
LIE & MARK & NANCY
4 WINDSOR COURT
NANUET, NY 10954
MALONEY JOHN R= W
1 VICTORIA DR
NANUET N Y¥ 16954
SCHIAVONE FRANK & CAROL
10 BEECH STREET
NANUET, NY 10954
CHACKO LEELAMMA,
186 N MIDDLETOWN RD
NANUET, NY 10954
MCGILLYCUDDY KEVIN G &
CLAIRE M
3 ROB CT
NANUET, NY 10954
ALMODOVAR MONICA,
42 POPLAR ST
NANUET, NY 10954

 

iL COOPER DRIVE NANUET

4 WINDSOR CT NANUET

i VICTORIA DR NANUET
i BEECH STREET NANUET
186 N MIDDLETOWN RD NANUET

3 ROB CT NANLET

42 POPLAR ST NANUET

ETHAKKAN LOVELY 8

MESSINA JOHN & ELIZABETH LE & MARK & NANCY

MALONEY JOHN R+ W

SCHIAVONE FRANK & CAROL

CHACKO LEELAMMA

MCGILLYCUDDY KEVIN G & CLAIRE M

ALMODOVAR MONICA
Date: 9/6/2017 Time: 9:34 AM

Search Results

 

 

Year: This Year Status: Active Parcels
C__ sIndex: Section\Block\Lot
I~ Criteria: From screen Base Information: Property Class equal to 215
62 Swis Code: 392089 :
oO
Lo Parcel ID Mailing Address Legal Address Name 1 Namie 2
4 Addr } Addr 2
-
Ds9.9-3-8 PEPE RALPH & DONNA 44 POPLAR ST NANUET PEPE RALPH & DONNA
44 POPLAR STREET
NANUET NY 10954
$8.9-3-35.2 BOLAND JOHN & HEIDI 12A TERRACE AVE NANUET BOLAND JOHN & HEIDI
12A TERRACE AVE
NANUET, NY 10954
58.9-3-79 ACUNTO GREGORY + 35 POPLAR ST NANUET ACUNTO GREGORY = ACUNTO KRISTIN €
ACUNTO KRISTIN C
35 POPLAR STREET

58.9-3-85

58.9-3-87

58.10-1-4

58.10-1-14

VB Documenti Filed 12/04/19 Pa

; 58.10-2-9

11115

7 58.10-2-23

58.10-2-71

:19-cv

Case 7

NANUET, NY 10954

MALANUK JOHN & MARY ELLEN
12 HICKORY DRIVE

NANUET N Y 10954

PODYMOW ANDREW & EUGENIA
47 POPLAR STREET

NANUET, NY 10954

DAVIS SANDRA

12 CRANFORD RD

BARDONIA, NY 10954

KOCI FADIL & MELEQE

1 CRANFORD RD

BARDONIA, NY 10954

VARVARO CHERYL & SOLOMON
NEIL

23 WHITE OAK LANE
BARDONIA, NY 10954

THOMAS ROBIN &PONNAMMA
45 RENNERT LANE

BARDONIA, NY 10954

BURKE MARGARET & SHINNERS
PATRICIA

15 MILLSPAUGH LANE
BARDONIA, NY 10954

12 HICKORY DRIVE NANUET

47 POPLAR ST NANUET

12 CRANFORD RD BARDONIA

1 CRANFORD RD BARDONIA

23 WHITE OAK LANE BARDONIA

45 RENNERT LANE BARDONIA

15 MILLSPAUGH LANE BARDONIA

MALANUK JOHN & MARY ELLEN

PODYMOW ANDREW & EUGENIA

DAVIS SANDRA

KOC! FADIL & MELEQE

VARVARO CHERYL & SOLOMON NEIL

THOMAS ROBIN &PONNAMMA

BURKE MARGARET & SHINNERS PATRICIA
Un

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 116 of 372

Date: 9/6/2017 Time:

 

 

Search Results

 

Years This Year Status: Active Parcels
Index: Section\Elock\Lat
Criteria: From screen Base Information: Property Class eg.
Swis Code: 392089
Parcel ID Mailing Address Legal Address Name 1 Name 2
Addr i Addr 2

 

38.10-2-83

38.10-2-90

38.10-3-7

38.10-3-16

58.11-1-43

58.11-3-31

58.12-1-26

38.12-1-24

8.12-1-30

JANG JAEDONG + YANGSOON
99 RENNERT LANE
BARDONIA, NY 10954
KEFFNER KATHLEEN &
RICHARD

{12 RENNERT LANE
BARDONIA, NY 10954
MATHEW RENI & LEENA

83 BARDONIA RD

BARDONIA, NY 10954

TAPENER BRIAN & KATHERINE

& KIMBERLY

14 BARRY LANE
BARDONIA, NY 10954
HALPERN MENACHEM
151 BARDONIA RD
BARDONIA, NY 10954

241 GERMONDS PROJECT LLC
38 FRASER AVENUE
MONTICELLO, NY 12701
BENVENUTO JOSEPH &
CYNTHIA

18 STONEHEDGE DRIVE
WEST NYACK, NY 10994
BRESLOW PETER &
MARGUERITE
36 HUESTED LANE
WEST NYACK, NY 10994
MORNAN LEE S$ & JESSICA
5 CASTLE HILL LANE
WEST NYACK, NY 10994

 

99 RENNERT LANE BARDONIA

112 RENNERT LANE BARDONIA

83 BARDONIA RD BARDONIA

14 BARRY LANE BARDONIA

i5t BARDONIA RD BARDONIA

241 GERMONDS RD WEST NYACK

19 STONEHEDGE DR WEST NYACK

36 HUESTED LANE WEST NYACK

5 CASTLE HILL LANE WEST NYK

JANG JAEDONG + YANGSOON

KEFFNER KATHLEEN &

MATHEW RENI & LEENA

TAFFNER BRIAN & KATHERINE

HALPERN MENACHEM

241 GERMONDS PROJECT LLC

BENVENUTO JOSEPH &

BRESLOW PETER &

MORNAN LEE S & JESSICA

RICHARD

& KIMBERLY

CYNTHIA

MARGUERITE

Page: 74
Date: 9/6/2017 Time: 9:34 AM

Search Results

 

 

Year: This Year Status: Active Parcels
index: Section\Biock\Lot /
w Criteria: From screen Base Information: Property Class equal to 215
 ~=- Swis Code: 392089
e
° Parcel ID Mailing Address _ Legal Address Name 1 Name 2
s Addr i Addr 2
a
q58.12-1-54 FEIG DANIEL J & ANNE M 31 HUESTED LANE WEST NYACK FEIG DANIEL J & ANNE M
Do 31 HUESTED LANE

WEST NYACK, NY 10994
58.12-2-17.2 JILLEBA JOSEPH & 205 STRAWTOWN RD WEST NYACK
CASEY ANNE
205 STRAWTOWN RD
WEST NYACK, NY 10994
58. 12-2-36 AYDIN SCOTT & JOANN 3 DEFOREST CT W NYK
3 DEFOREST COURT
WEST NYACK, NY 10994
8.13-1-37 NAVARRO NELSON & REBECCA 13 NORGE AVE NANUET
13 NORGE AVE
NANUBET, NY 10954
58.13-1-55 REICHER JOSEPHINE 12 NORGE AVE NANUET
12 NORGE AVE
NANUET, NY 10954
8.13-2-2.2 NICOLICH EUGENE 3 NICKOLAUS LA NANUET
& MAUREEN
3 NICKOLAUS LA
NANUET, NY 10954
58.13-2-23 JARER JANET MARY L/E 28 TERRACE AVE NANUET
. JARER-MEANY JERYL & JUDITH MARY
& JUDITH MARY
28 TERRACE AVE
NANUET, NY 10954
§8.13-2-52 PAPI GENE A+ W 10 SPRUCE DRIVE NANUET
10 SPRUCE DR :
NANUETN Y 10954
VAMVAKETIS CAROLE M & 102 POPLAR ST NANUET
BLEY WILLIAM G
102 POPLAR STREET
NANUET, NY 10954

wh

La

Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Pa

JILLEBA JOSEPH &

AYDIN SCOTT & JOANN

NAVARRO NELSON & REBECCA

REICHER JOSEPHINE

NICOLICH EUGENE

JARER JANET MARY L/E

PAPI GENE A+ W

VAMVAKETIS CAROLE M &

CASEY ANNE

& MAUREEN

JARER-MEANY JERYL

BLEY WILLIAM G

Page: 75
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 118 of 372

Year: This Year

Swis Code: 392089

Parcel (D

 

Status:
Index: Section\Block\Lot
Criteria: From screen Base Information: Property Class ex

 

Active Parcels

Search Results

 

 

 

58.14-1-12

38, 14-1-26

538.14-1-43

58, 14-2-5

58.14-2-17

38. 14-2-18

21 JAMES DRIVE
NANUET, NY 10954
HAMMERS JENNIFER
3 HILBURG COURT
NANUET, NY 10954
SPENJIAN GARABET & TALIN
137 SCHWEITZER LN
BARDONIA, NY 10954
DOHERTY KATHLEEN
REV TRUST
121 LUDVIGH ROAD
BARDONIA N ¥ 10954
BIERKER GEROLD & TAMARA
76 DUSTMAN LANE
BARDONIA, NY 10954
MUNDANCHIRA JOSEPH &
MOLLY
48 JAY STREET
BARDONIA, NY 10954
SURACE JOSEPH & W
30 BARRY LANE
BARDONIA, NY 10954
PLAGIANOS SARANTOS
& ELIAS & MARLENA
95 BARRY LANE
BARDONIA, NY 10954
MANUEL RODRIGO N & MARIA

1i2 RENEE LANE
BARDONIA, NY 10954

3 HILBURG COURT NANUET

i137 SCHWEIZER LANE BARDONIA

12] LUDVIGH RD BARDONIA

76 DUSTMAN LN BARDONIA

48 JAY ST BARDONIA

30 BARRY LANE BARDONIA

95 BARRY LANE BARDONIA

112 RENEE LANE BARDONIA

CACCIATO JOHN & SILVANA

HAMMERS JENNIFER

SPENJLAN GARABET & TALIN

DOHERTY KATH

LEBEN

 

BIBRKER GEROLD & TAMARA

MUNDANCHIRA JOSEPH &

SURACE JOSEPH & W

PLAGIANOS SARANTOS

MANUEL RODRIGO N & MARIA

ee. reel Do Mailing Address . Legal Address Name 1 Name 2
Addr i _ Addr 2
58.13-3-45 CACCIATO JOHN & SILVANA 21 JAMES DRIVE NANUET

REV TRUST

MOLLY

& ELIAS & MARLENA

Page: 76

 
Date: 9/6/2017 Time: 9:34 AM

Search Results

 

 

 

ge 119 of 372

VB Documenti Filed 12/04/19 Pa

Case 7:19-cv-11115

‘

58. 15-1-89 RIVERA HECTOR

58,15-2-13 NIKOLAJEVIC DRAGOLJUB &

58.15-2-24 MANZELLA ARLYN & MORGO

BARDONIA, NY 10954

58.15-1-66 DIEHL THOMAS & SUSAN 6 SAYMOR DR BARDONIA
& KOESTER HOLLY & CHRISTOPHER
& CHRISTOPHER
6 SAYMOR DRIVE

BARDONIA, NY 10954
34 ARBOR LANE BARDONIA

34 ARBOR LANE
BARDONIA, NY 10954

58,15-1-90 TERMINELLO ANTHONY 30 ARBOR LANE BARDONIA
30 ARBOR LANE
BARDONIA, NY 10954
, 58.15-1-93 DOOLEY JOSEPH & MARIA 124 RENEE LANE BARDONIA
124 RENEE LANE

BARDONIA, NY 10954

8 BROOKDALE CT WEST NYACK
MILA

8 BROOKDALE CT

WEST NYACK, NY 10994

2 DEMAREST MILL CT W NYACK
DANA JOYCE

2 DEMAREST MILL CT

WEST NYACK, NY 10994

DIEHL THOMAS & SUSAN

RIVERA HECTOR
TERMINELLO ANTHONY
DOOLEY JOSEPH & MARIA

NIKOLAJEVIC DRAGOLJUB &

MANZELLA ARLYN & MORGO

Year: This Year Status: Active Parcels
Index: Section\Block\Lot
Criteria: From screen Base Information: Property Class equal to 215
Swis Code: 392089
Parcel 1D Mailing Address LegalAddress Name t Name 2
Addr} . Addr 2
8.14-2-48 THOMPSON CARLA & JOHN 40 JAY ST BARDONIA THOMPSON CARLA & JOHN
40 JAY ST
BARDONIA, NY 10954
58.15-1-30 CRISCUOLA ALBERT 5 ARBOR LANE BARDONIA CRISCUOLA ALBERT & ELSIE L/E
& ELSIE LIE & MONITTO DORIS
& MONITTO DORIS
5 ARBOR LANE
BARDONIA, NY 10954
58.15-1-57 FIORE JAMES & ANTONINA 38 INWOOD DR BARDONIA FIORE JAMES & ANTONINA
38 INWOOD DR

& KOESTER HOLLY

MILA

DANA JOYCE

Page: 77
Date: 9/6/2017 Time: 9:34. AM

 

Search Results

 

 

Year: This Year Status: Active Parcels
index: Section\Block\Lot
Criteria: From sereen Base Information: £ roperty Class equal to 214
Swis Code: 392089
Pareel ID Mailing Address a Legal Address _ Name i Name 2
Addr i Addr 2
58.16-1-10 MARKIEWICZ DANIEL & i0 ABERDEEN DR WEST NYACK MARKIEWICZ DANIEL & LAURIE

LAURIE

10 ABERDEEN DR

WEST NYACK, NY 10994
58.16-1-12 PIALA MICHAEL ANTHONY &

PIALA MARILYN ANN

ld ABERDEEN DRIVE

WEST NYACK, NY 19994
58.16-1-28 BALLARDIN] LOUIS & SANDRA 7 DAVENPORT TER W NYK

7 DAVENPORT TERRACE

WEST NYACK, NY 10994
58.17-1-8 PATEL MAHENDRA & GITA 6 SVENSSON PL NANUET

6 SVENSSON PLACE

NANUETN Y 10954
S8.17-1-31 CORCHADO JOUNELL
& RODRIGUEZ ANA
2) PALMER AVE
NANUET, NY 10954

i4 ABERDEEN DR WEST NYACK

21 PALMER AVE NANUET

 

58.17-1-82 BUENAVENTURA EDWIN & 8 W PALMER AVE NANUET
JAMES

8 WEST PALMER AVE
- NANUET, NY 10954
58.17-1-91 MARTIN ROBERT & ANNA
i8 NEW HAVEN AVENUE
NANUET, NY 10954

-VB Document1 Filed 12/04/19 Page 120 of 372

18 NEW HAVEN AVE NANUET

 

58.19-1-2 DIGLIO ANTHONY J 122 DEMAREST MILL RD WNYK
& JIMENEZ DENISE
122 DEMAREST MILL RD
WEST NYACK, NY 10994
8.19-]-9.19 MUTYATH SUBIN & 21 CARLEY CY WEST NYACK

AUGUSTINE POOJA
21 CARLEY CT
WEST NYACK, NY 10994

Case 7:19-cv-11115

FIALA MICHAEL ANTHONY &

BALLARDINILOUIS & SANDRA

PATEL MABENDRA & GITA

CORCHADO JOUNELL

BUENAVENTURA EDWIN &

MARTIN ROBERT & ANNA

DIGLIO ANTHONY J

MUTTATE

4
o
ZB

BIN&

FIALA MARILYN ANN

& RODRIGUEZ ANA

JAMES

& JIMENEZ DENISE

AUGUSTINE POOTA

Page: 78
Date: 9/6/2017 Time: 9:34 AM

Year: This Year
Index: Section\BlockiLot
Criteria: From screen Base information: Property Class equal to 215

Swis Code: 392089

Parcel ID

ge 121 of 372

8.20-1-10

58.20-1-18

38.20-1-21

58.20~1-36

58.20-1-59

58.20-1-78

58.20-2-1.1

58.20-2-18

ne
So
Ue
‘
_
$
oh
tn

Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Pa

Status:

Mailing Address

RINALDI NORMA

41 HIGHLAND AVE

WEST NYACK, NY 10994
SKRAPITS LISA

14 DEER MEADOW DR
WEST NYACK, NY 10994
MATTU FRANKLIN

8 DEER MEADOW DR
WEST NYACK, NY 10994
COLBY GEORGE

1 WOODCOCK RD

WEST NYACK, NY 10956
BRODSKY REGINA

8 DEMAREST AVE

WEST NYACK N ¥ 10994
PIPP] GEORGE E & GAIL T
72 DEMAREST AVE

WEST NYACK N Y 10994
GEORGE ANUP J & MERIN
12 SAMANTHA WAY

WEST NYACK, NY 10954
HOGSETT JR WILLIAM &
KATHLEEN

10 LOUISE DRIVE

WEST NYACK, NY 10994
BENEDETTO JOSEPH & MARY
ANN

260 OLD MILL ROAD

WEST NYACK, NY 10994
JANKOWSKI MARGARET &
DANIEL & DONALD PATRICK
345 FULLE DR

VALLEY COTTAGE, NY 10989

Active Parcels

Legal Address

Addr 1

41 HIGHLAND AVE WEST NYACK

14 DEER MEADOW DR. W. NYACK

& DEER MEADOW DR. W. NYACK

1 WOODCOCK RD WEST NY ACK

8 DEMAREST AV W NYACK

72 DEMAREST AV W NYACK

12 SAMANTHA WAY WEST NYACK

10 LOUISE DR WEST NYACK

260 OLD MILL RD WEST NYACK

345 FULLE DRIVE VALLEY COTTAG

Search Resuits

Name 1 Name 2
Addr 2

RINALDI NORMA

SKRAPITS LISA

MATTU FRANKLIN

COLBY GEORGE

BRODSKY REGINA

PIPPI GEORGE E & GAIL T

GEORGE ANUP J & MERIN

HOGSETT JR WILLIAM & KATHLEEN

BENEDETTO JOSEPH & MARY ANN

JANKOWSKI MARGARET & DANIEL & DONALD PATRICK

in

Page: 79
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 122 of 372

Date: 9/6/2017 Tims: 9:34 AM

a

Wears This Year Status: Active Parcels
Index: Section\Block\Lot

Criteria: From sereen Base Information: Property Class
Swis Cade: 392089

 

al to 215

Search Results

 

 

Parcel ID Mailing Address Legal Address _ Name 1 Name 2
Addr i Addr 2
39.6-1-24 BERKOWITZ VIRGINIA 354 FULLE DRIVE VALLEY COTTAG BERKOWITZ VIRGINIA

354 FULLE DRIVE
VALLEY COTTAGE, NY 10989
39.6-1-33 CHRISTIANO MICHAEL +
CHRISTIANG CAROLYN
3 VIVIENNE COURT
VALLEY COTTAGE, NY 10989
59.6-1-49 SCIARABBA EDWARD & L
348 WESTFIELD DRIVE
VALLEY COTTAGE, NY 10989
39.6-2-3 FEDERAL NATIONAL MTG
ASSOC
14221 DALLAS PKW STE 1000
DALLAS, TX 75254
39.6-2-6 OSTRANDER TINA & MICHAEL 338 FULLE DRIVE VALLEY COTTAG
338 FULLE DRIVE
VALLEY COTTAGE, NY 10989
39.6-2-61 GEEVARUGHESE VARUGHESE &
MARIAMMA
7 FLORENCE COURT
VALLEY COTTAGE, NY 10989
59.6-2-63 WIDMAYER CAROLE I
F/K/A DE VISSER CAROLE J
3 FLORENCE COURT
VALLEY COTTAGE, NY 10989

3 VIVIENNE CT VALLEY COTTAG

548 WESTFIELD DRIVE VLY CTG

332 FULLE DRIVE VALLEY COTTAG

? FLORENCE CT VALLEY COTTAG

3 FLORENCE CT VALLEY COTTAG

59.6-2-76 HARGROVE BYRON & SHANNON 6 BARRY COURT VALLEY COTTAG
+ GREENE CARLTON & RHONDA, VALDES-GREENE
VALDES-GREENE
6 BARRY COURT

VALLEY COTTAGE, NY 10989

CHRISTIANO MICHAEL +

SCIARABBA EDWARD & L

FEDERAL NATIONAL MTG

OSTRANDER TINA & MICHAEL

GEEVARUGHESE VARUGHESE &

WIDMAYER CAROLE J

HARGROVE BYRON & SHANNON

CHRISTIANO CAROLYN

ASSOC

MARIAMMA

FYK/A DE VISSER CAROLE J

+ GREENE CARLTON & RHONDA

Page: 80
 

Date: 9/6/2017 Time: 9:34 AM Page: $1

Search Results
Year: ‘This Year Status: Active Parcels
Index: Section\Block\Lot
Criteria: From screen Base Information: Property Class equal to 215
Swis Code: 392089

Parcel ID Mailing Address Legal Address Name Name 2 — .
Addr 1 Addr 2

9.6-2~73 GUHARAY AMITAVA & DIPIKA 12 BARRY COURT VALLEY COTTAG GUHARAY AMITAVA & DIPIKA
12 BARRY COURT
VALLEY COTTAGE, NY 10989
59.6-3-35 RIZZUTO NICHOLAS J & 11 MAYFIELD ST VALLEY COTTAG RIZZUTO NICHOLAS J & RIZZUTO ROSANNA
RIZZUTO ROSANNA
11 MAYFIELD STREET
VALLEY COTTAGE, NY 10989
9.6-3-94 BONET JUAN & LYDIA E - 537 KINGS HWY VALLEY COTTAGE BONETJUAN & LYDIAE MARCILLO ROSENDO G & coo
MARCILLO ROSENDO G & CYNTHIA
CYNTHIA
537 KINGS HIGHWAY
VALLEY COTTAGE, NY 10989
59.6-3-97 LUNGREN BRIAN & KATHLEEN 341 KINGS HWY VALLEY COTTAGE LUNGREN BRIAN & KATHLEEN y
541 KINGS HIGHWAY
VALLEY COTTAGE, NY 10989
RAAB CHRISTIAN M 713 ABBEY LANE VALLEY COTTAGE RAAB CHRISTIAN M
713 ABBEY LANE
: VALLEY COTTAGE, NY 10989
59.7-1-35 TORRES VALERIE & VICTOR 712 MANETTE LA VALLEY COTTAGE TORRES VALERIE & VICTOR
712 MANETTE LANE
VALLEY COTTAGE, NY 10989
9.7-1-46 WARDROP IRENE 725 MANETTE LA VALLEY COTTAGE WARDROP IRENE
725 MANETTE LN
VALLEY COTTAGE, NY 10989
9.7-1-49 SINGER JILLIAN & DAVID 731 MANETTE LA VALLEY COTTAGE SINGER JILLIAN & DAVID DOLCE-SINGER ANDREA
DOLCE-SINGER ANDREA ,
731 MANETTE LANE
VALLEY COTTAGE, NY 10989
59.7-1-50 MIRANDA HARRY - IR & 733 MANETTE LA VALLEY COTTAGE MIRANDA HARRY -JIR& MIRANDA PHARENTHYNA
MIRANDA PHARENTHYNA
733 MANETTE LANE
VALLEY COTTAGE, NY 10989

Page 123 of 372

v-11115-VB Document 1 ,Filed 12/04/19

Cc

_ Case 7:19
Date: 9/6/2017 Time: 9:34 AM

Year: This Year Status:
Index: Section\BlockiLot

Active Parcels

Criteria: From screen Base information: Property Class equai to 215

Swis Code: 392089

Search Results

 

 

 

La

-cv-11115-VB Document1 Filed 12/04/19 Page 124 of 372

19

Case 7:

59.8-1-16

ei
Ra)
is
Ma
.
tad
o

733 MANNETTE LANE
VALLEY COTTAGE, NY 10989

59.7-1-65 SELKOWI!TY RACHEL

23 FOREST GLEN RD
VALLEY COTTAGE, NY 10989

59.7-2-46 ABRAHAM SAMSON

782 BROOKRIDGE DR
VALLEY COTTAGE,

 

59,7-3-48 WEISS MARGARET

& CALL NICHOLAS

1 HERALD COURT

VALLEY COTTAGE, NY 10989
SON SOLOMON +
HORNAK ELIZABETH

69 HESS ROAD

VALLEY COTTAGE, NY 10989

 

39.8-1-44 LONGHI NICOLAS P & THIAE

827 SHERRY DRIVE
VALLEY COTTAGE, NY 10989

9.8-1-55 PULLEN CARAN

499 MITCHELL DR
VALLEY COTTAGE, NY 10989

-8- 1-56 NOSELLI EDWINA & JOSEPH

501 MITCHELL DRIVE
VALLEY COTTAGE, NY 16989

.10-1-12.6 CHEMEROY PAUL

5 OHIO AVE

CONGERS, NY 10920
HARTIGAN MARIA

408 STORMS ROAD

VALLEY COTTAGE, NY 10989

23 FOREST GLEN ROAD VLY CTG

782 BROOKRIDGE DRIVE VLY CTG

| HERALD CT VALLEY COTTAGE

69 HESS ROAD VALLEY COTTAGE

$27 SHERRY DR VALLEY COTTAGE

499 MITCHELL DR VALLEY COTTAG

301 MITCHELL DR VALLEY COTTAG

19 MAYFIELD ST VALLEY COTTAG

408 STORMS RD VALLEY COTTAGE

Parcel ID Mailing Address Legal Address Name | Name 2
Addr i Ader 2
39.7-4-37 ADAMS JAMES M 735 MANETTE LA VALLEY COTTAGE ADAMS JAMES M

SELKOWITZ RACHEL

ABRAHAM SAMSON

WHISS MARGARET & CALL NICHOLAS

JOHNSON SOLOMON + HORNAK ELIZABETH

LONGHI NICOLAS P & THIA &

PULLEN CARAN

NOSELLI EDWINA & JOSEPH

CHEMEROY PAUL

HARTIGAN MARIA

Page: 82
Date: 9/6/2017 Time. 9:34 AM

Year: This Year

Swis Code: 392089

Parcel ID

5910-14-34

59,10-1-35

59.11-1-3

59.11-1-16

59.11-1-30

$9.11-1-32

59.11-1-33

59.11-1-49.2

59.11-1-50

Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Page 125 of 372

Status:
Index: Section\Block\Lot
Criteria: From screen Base Information: Property Class equal to 215

Mailing Address

GUILIANO ZLATINKA
& MAURO V

555 KINGS HIGHWAY
VALLEY COTTAGE, NY 10989
LEISER STEVEN + SANDRA
551 KINGS HIGHWAY
VALLEY COTTAGE, NY 10989
RICKETTS GAIL & REUBEN
CHERYL

5 EDSAM ROAD |

VALLEY COTTAGE, NY 10989
PASCUZZI JO-ANN & MICHAEL
& CORNIEL MELISSA & LUIS
48 FOREST GLEN RD
VALLEY COTTAGE, NY 10989
FICO THOMAS & DELLA

416 STORMS RD

VALLEY COTTAGE N ¥ 10989
BONIFACE VINCENT & DENISE
TRUSTS

420 STORMS RD

VALLEY COTTAGE, NY 16989
RECINOS RONY

422 STORMS RD

VALLEY COTTAGE, NY 10989
LULUDIS JOHN & VALERIE
452 CHRISTIAN HERALD RD
VALLEY COTTAGE, NY 10989
DORAN THOMAS & JEANNE
460 STORMS RD

VALLEY COTTAGE, NY 10989

Active Parcels

Legal Address
Addr i

555 KINGS HWY VALLEY COTTAGE

551 KINGS HWY VALLEY COTTAGE

5 EDSAM ROAD VALLEY COTTAGE

48 FOREST GLEN ROAD VLY CTG

416 STORMS RD VALLEY COTTAGE

420 STORMS RD VALLEY COTTAGE

422 STORMS RD VALLEY COTTAGE

452 CHRISTIAN HERALD RD VY CT

460 STORMS RD VALLEY COTTAGE

Search Results

Name 1
Addr2

GUILIANO ZLATINKA

LEISER STEVEN + SANDRA

RICKETTS GAIL & REUBEN
PASCUZZI JO-ANN & MICHAEL

FICO THOMAS & DELLA

BONIFACE VINCENT & DENISE

RECINOS RONY
LULUDIS JOHN & VALERIE

DORAN THOMAS & JEANNE

Name 2

& MAURO V

CHERYL

& CORNIEL MELISSA & LUIS

TRUSTS

Ir
Date: 9/6/2017 Time: 234 AM

Year: This Year
Index: Section\Biock\Lot
Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

Status:

Active Parcels

Search Results

 

 

59.12-1-10

63.7-2-20

63.7-2-28

19-cv-11115-VB Document1 Filed 12/04/19 Page 126 of 372

Case 7

363 MOUNTAINVIEW AVE
VALLEY COTTAGE, VA 10989
LOPUCHIN SERGE! & ELENA
& MARIA M
405 CHRISTIAN HERALD RD
VALLEY COTTAGE, NY 19989
MAGUIRE DANIEL & MARY
& COLLEEN
13 JEFFREY COURT
NYACK, NY 10994
MINTO DESBERT
'4 ADELE RO.
WEST NYACK, NY 10994
ASSALONE ANTHONY
19 LOUISE DRIVE
WEST NYACK, NY 10994
DRYGAS THADDEUS & DONNA
15 CARRLAGE LANE
NANUET, NY 10954
MCNEILL MARK § & LAURIE S$
MILLER
19 CARRIAGE LANE
NANUET, NY 10954
GEORGE JOSE +
JOSE JESSY
19 STEEP HILL RD
NANUET, N'¥ 10954
TAVARES JOSEPH & PHYLLIS
i$ STEEP HILL ROAD
NANUET, NY 10954

  

 

405 CHRISTLAN HERALD RD VY CT

13 JBPFREY CT WEST NYACK

i4 ADELE RD WEST NYACK

IGLE

 

EDR WEST NYACK

 

13 CARRIAGE LANE NANUET

19 CARRIAGE LANE NANUET

19 STEEP MILL RD NANUBT

18 STEEP HILL RD NANUET

DEROSA MIA

LOPUCHIN SERGE! & ELENA

MAGUIRE DANIEL & MARY

MINTO DESBERT

ASSALONE ANTHONY

DRYGAS THADDEUS & DONNA

MCNEILL MARK S & LAURIE §

GEORGE JOSE +

TAVARES JOSEPH & PHYLLIS

Parcel ID _ Mailing Address _ Legal Address Name i . Name 2
_ Addr i _ Addr 2
39.12-1-5 DERCSA MIA 563 MOUNTAINVIEW AVE VLY CTG

& MARIAM

& COLLEEN

MILLER

JOSE JESSY

Page’ 84
Date: 9/6/2017 Time: 9:34 AM

Year: This Year Status: Active Parcels
Index: Section\Block\Lot

Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

Parcel ID Mailing Address Legal Address
Addr J

3.7-3-7 ANNESI THERESA M &
ROBERT C

105 FREEDMAN AVENUE
NANUETN Y¥ 10954
SCHWARTZ JEANETTE L/E 98 FREEDMAN AVE NANUET
REILLY STACI .

98 FREEDMAN AVENUE

NANUET, NY 10954

3,7-3-50 JACKSON ROBERT D 76 BRIAR RD NANUET

& FRANCES 'T

76 BRIAR RD

NANUET, NY 10954

63.8-2-7 "  QUESADA JULIO CESAR 57N LEXOW AVE NANUET
& YISSELL

S7N LEXOW AVE

NANUET, NY 10954

63.8-2-34 MEEHAN PAUL & LYNN 5 N PARK AVE NANUET

aD 5 NO PARK AVE

Filed 12/04/19 Page 127 of 372

ent 1

C

S NANUETN ¥ 10954
C63-8-3-26 RYAN DAVID

44 N FREMONT AVE
faa) NANUET, NY 10954
63.8-3-59 VISCO ANNA 30 FREUND DRIVE NANUET

: C/O DANIELA COOPE

43626 EVERGOLD TERR APT 401
ASHBURN, VA 20147
HEFFLER HOWARD & 5 NEWPORT DR NANUET
STORMES JACQUELINE
5 NEWPORT DRIVE
NANUBT, NY 10954

44 N FREMONT AVE NANUET

_
—
a

. Case 7:19-cv-41115

105 FREEDMAN AVE NANUET

Search Results

Name 1
Addr 2

ANNESI THERESA M &

SCHWARTZ JEANETTE L/E

JACKSON ROBERT D

QUESADA JULIO CESAR

MEEHAN PAUL & LYNN

RYAN DAVID

VISCO ANNA

HEFFLER HOWARD &

Name 2

ROBERT C

REILLY STACI

& FRANCES T

& YISSELL

C/O DANIELA COOPE

STORMES JACQUELINE

Page: 85
Date: 9/6/2017 Time: 9:34 AM

Year:

  

Jadex:

Swis Code: 392089

Parcel ID

63.11-2-49

63,11-2-69

63.12-1-43

ON
Ge

12-49-82

63.12-1-66

a
bo
©
5
4
as

-VB Document1 Filed 12/04/19 Page 128 of 372

ch
tad
po,
»
ty
so

Case 7:19-cv-11115

Status:
Section\Black\Lot
Criteria: From screen Base Information: Property Class e

Mailing Address

BAMBAUER JOHN M &

 

NANUETN ¥ 10954
ROSSINI ANDREW & LINDA
24 CARAVELLA LANE
NANUET, NY 10954

ALI CHAUDHRY

137 GRANDVIEW AVE
NANUET, NY 10054
AHMAD NAEEM & HAFEEZ,
AHMAD

  

5

NANUET, NY 10954
WHITNEY NEIL F

& KENNY KATHLEEN

20 CARRIE LANE
NANUET, NY 10954
ARNOLD LARRY & MARILYN
7 APOLLO COURT
NANUET, NY 10954
TERILLI BRUNO & DALE
23 SO LEXOW AVE
NANUET, NY 10954
CUTRONE GEORGE J &
LORETTA

45 PROSPECT STREET
NANUET, NY 10954
KELLY GEORGE & ANNA
24 JERRYS AVE
NANUET, NY 10954

 

 

Legal Address
Addr 1

 

1S PARK LANE NAN

24 CARAVELLA LANE NANUET

i537 GRANDVIEW AVENUE NANUET

5 CARRIE LANE NANUET

20 CARRIE LANE NANUET

7 APOLLO COURT NANUET

 

45 PROSPECT ST NANUET

24 JERRYS AVE NANUET

Search Results

Name i
Addr 2

BAMBAUER JOHN M &

ROSSINI ANDREW & LINDA

ALI CHAUDHRY

AHMAD NAEEM & HAFEEZ

WHITNEY NEIL F

ARNOLD LARRY & MARILYN

TERILLI BRUNO & DALE

CUTRONE GEORGE J &

KELLY GEORGE & ANNA

Mame 2

JACQUELINE
AHMAD

& KENNY BATHLEEN

LORETTA

 

Page: 86
Date: 9/6/2017 Time: 9:34 AM

Year: This Year Status: Active Parcels
Index: Section\Block\Lot

Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

Search Results

Parcel ID

63.12-2-38

63.12-2-59

63.15-1-1

63.15-1-6

63.15-1-7

63.15-1-9

63.15-1-13

63, 15-1-32

63,16-1-5

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 129 of 372

Mailing Address

DELROSARIO DAN ANDREW &

DAN ALEXIS
30 JERRYS AVE
NANUET, NY 10954

STROLES PATRICIA &
THERESA & MELLIA RICHARD
28 FAIRVIEW AVENUE
NANUET, NY 10954

WEINMAN ROBERT &
CHRISTINE

17 NEWPORT DRIVE

NANUET, NY 10954

CORRIEL PAUL S & SUSAN
TRUST

27 NEWPORT DR

NANUET, NY 10954

DUBREUIL KENNETH & DONNA
29 NEWPORT DR

NANUET, NY 10954

SANCHEZ JORGE & PHYLLIS A
33 NEWPORT DR

NANUET, NY 10954
YOUNGHANS EDWARD & GRACE
4] NEWPORT DR

NANUET, NY 10954
MANZIONE GREGG & LYNN M
2 ESSEX COURT

NANUET, NY 10954

JOHNSON DONALD C & JEAN
& HUDAK CHRISTY & KEITH
35 CONVENT RD

NANUET, NY 10954

Legal Address
Ader]

39 JERRYS AVE NANUET

28 FAIRVIEW AVENUE NANUET

17 NEWPORT DR NANUET

27 NEWPORT DR NANUET

29 NEWPORT DR NANUET

33 NEWPORT DR NANUET

41 NEWPORT DR NANUET

2 ESSEX COURT NANUET

35 CONVENT RD NANUET

Name 1 ame 2
Addr 2

DELROSARIO DAN ANDREW & DAN ALEXIS

STROLES PATRICIA & THERESA & MELLIA RICHARD

WEINMAN ROBERT & CHRISTINE
CORRIEL PAUL § & SUSAN TRUST

DUBREUIL KENNETH & DONNA
SANCHEZ JORGE & PHYLLIS A
YOUNGHANS EDWARD & GRACE
MANZIONE GREGG & LYNN M

JOHNSON DONALD C & JEAN & HUDAK CHRISTY & KEITH

Page: 87
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 130 of 372

 

Page: 88

   

Search Results
Year:

index: Section\BlockiLot
Criteria: From screen Base Information: Property Class equal te 215
Swis Code: 392089

Status: Active Parcels

 

 

 

  
 

_ Parcel TD Mailing Address _. Legal Address Name f Name 2

ee _ Addr t Addr 2

63.16-1-16 JACOBSEN JAMES & ERIN 60 FAIRVIEW COURT NANUET JACOBSEN JAMES & ERIN
60 FAIRVIEW COURT
NANUE

63.16-2-36 CHACKO MONCY & 307 Sh OWN RD NANUET CHACKO MONCY & JTAINAMMA —
ISINAMMA

307 S MIDDLETOWN RD
NANUET, NY 10954

 

 

 

63.16-2-68 17 ENGLEWOOD AVENUE NANUE1 DUPLESSIS PATRICIA A

63, 16-3-28 CARDIELLO ROSINA & 312 § MIDDLETOWN RD NANUET CARDIELLO ROSINA & ANTONIO.
ANTONIO
312 5 MIDDLETOWN RD
NANUET, NY 19954

63.16-3-36 JORDAN SEAN & KIMBERLY = 326 S MIDDLETOWN RD NANUET JORDAN SEAN & KIMBERLY + JORDAN ELINOR MARY
JORDAN ELINOR MARY
326 S MIDDLETOWN RD.
NANUET, NY, NY (0954

63.19-2-1 CHIN JUS + HARUNA 51 NEWPORT DR NANUET CHIN JUSTIN + HARUNA =~
SL NEWPORT DR —o
NANUET, NY 10954

63.20-2-1 . MCCARTHY RAYMOND J & 35 W PALISADE AVE NANUET MCCARTHY RAYMOND J & PATRICIA M

PATRICIA M
35 W PALISADE AVE
NANUET, NY 10954
63.20-2-2 LONGH UCILLE A 31 W PALISADE AVE NANUET LONGHINI LUCILLE A
31 W PALISADE AVE
NANUET, NY 10954
SETTLE JOHN & SUZANNE 28 GRACE STREET NANUET SETTLE JOHN & SUZANNE
28 GRACE STREET
NANUET, NY 10954

  

ge
ds
tn
i
Ny
;
wy
“St
Date: 9/6/2017 Time: 9:34 AM

Year: This Year

Index: Section\Block\Lot
Criteria: From screen Base Information: Property Class equal to 215
Swis Cede: 392089

Parcel ID

64,5-2-28,2

64.5-2-42

64.6-2-6.2

64.6-2-14

64.6-2-38

64.6-2-63.2

64.7-1-20

-11115-VB Document1 Filed 12/04/19 Page 131 of 372

64.8-1-11

Case 7:19-cv

Status:

Mailing Address

ZHANG LIANG & YUAN
ZHONGY!

29 PIERCE ST

NANURET, NY 10954
MARTINEZ ALEXANDER & ENID
30 PIERCE ST

NANUET, NY 10954
MAURINO PERRY

10 ROSE RD

WEST NYACK, NY 10994
AMENDADO MANUEL I &
AMENDADO LUCIA S

17 ROSE ROAD

WEST NYACK, NY 10994
SLIPAK KIRA

15 GLEN ROSE COURT
WEST NYACK, NY 10994
MIGLIACCIO JOHN & ASSUNTA
24 ROSE RD

WEST NYACK, NY 10994
FRANCHINO TRUST VERA
C/O VERA FRANCHINO

3 BULL RUN

WEST NYACK, NY 10994
DERHAROOTIAN LUSINE
71 DEMAREST AVE

W NYACK, NY 10994
LOPEZ OSVALDO

5 HIGHLAND PL

WEST NYACK, NY 10994

Active Parcels

Legal Address
Addr 1

29 PIERCE ST NANUET

30 PIERCE ST NANUET

16 ROSE ROAD WEST NYACK

17 ROSE ROAD WEST NYACK

14 GLEN ROSE CT WEST NYACK

24 ROSE ROAD WEST NYACK.

3 BULL RUN WEST NYACK

71 DEMAREST AV WNYACK

5 HIGHLAND PL W NYACK

Search Results

Name 1
Addr 2

ZHANG LIANG & YUAN

MARTINEZ ALEXANDER & ENID

MAURINO PERRY

AMENDADO MANUEL IT &

SLIPAK KIRA

MIGLIACCIC JOHN & ASSUNTA

FRANCHINO TRUST VERA

DERHAROOTIAN LUSINE

LOPEZ OSVALDO

Name 2

ZHONGYI

AMENDADO LUCIA 8

C/O VERA FRANCHINO

Page: 89
19-cv-11115-VB Document1 Filed 12/04/19 Page 132 of 372

Case 7

  

fime: 34 AM

Year: This Year Status: Active Parcels
index: Section\Block\Lot

Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

Search Results

 

 

Parcel DO Mailing Address . Legal Address _ Name I Name Z
sete ane en ne Addr 1 Addr 2
64.8-1-47 DI BELLA MICHAEL & 9 SCOTTY LANE WEST NYACK DI BELLA MICHAEL & BARBARA

BARBARA

9 SCOTTY LANE

WEST NYACK, N.Y. 19994
2 PAUL TASSY & DADDY

& PHILLIPS LANE

WEST NYACK, NY 10994
64,8-2-26 JUCAM JEL & MARTHA 16 PHILLIPS LANE WEST NYACK

64.862.

i

$ PHILLIPS LANE WEST NYACK

     

16 PHILLIPS LANE
WEST NYACK, NY 10994
64.8-2-2

2 DELIA AVDYL & SYLVIA 18 WEST ST WEST NYACK

 

WEST NYACK, NY 10994
64,8-3-19 NALLY JOHN & LINDSAY 6 ALICIA COURT WEST NYACK.

6 ALICIA COURT

WEST NYACK, NY 10994
64.9-2-9 AHMED IMTIAZ & SHIRIN

25 GRACE STREET

 

NANUET, NY 10954
64.9-2-25 RINALDI MARIA

 

20 EAST ORCHARD ST
NANUET, NY 10954
64,9-2-35 DANNA JOSEPH & CATHERINE 19 EAST ORCHARD ST NANUST
LE IRREVOCABLE TRUST
19 EAST ORCHARD STREET
NANUET, NY 10954
64.9-2-54 ALAM MOHAMMAD M
& HOSSAIN SHAMIMA
17 VAN NOSTRAND AV
NANUET, NY 10954

I? VAN NOSTRAND AVE NANUET

PAUL TASSY & DADDY

JUCA MANUEL & MARTHA

DELIA AVDYL & SYLVIA

NALLY JOHN & LINDSAY

AHMED IMMIAZ & SHIRIN

RINALDI MARIA

DANNA JOSEPH & CATHERINE

ALAM M

 

HAMMAD M

LYE IRREVOCABLE TRUST

& HOSSAIN SHAMIMA

Page: 90
Date: 9/6/2017 Time: 9:34 AM

Year: This Year
Index: Section’ Block\Lot
Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

Parcel JD

64,9-3-8

64.9-3-34

64,9-3-42

64.9-4-9

64.9-4-38

64.10-1-11

64.10-1-13

5-VB Document 1 Filed 12/04/19 Page 133 of 372

+) 64.10-2-7

1111

7 64.10-2-8

Case 7:19-cv

Status:

Mailing Address

WILTSIE ROBERT C & JUDY K
41 HIGHVIEW AVE

NANUET N Y¥ 10954
CALAMARI NOAH & DENISE
10 PELHAM AVE

NANUET, NY 16954
PICARIELLO SCOTT & NICOLE
RAE

12 NORWOOD PL.

NANUET, NY 10954

CORTESE GABRIEL &
CORTESE CHRISTINA

7 DE CLARK PLACE

NANUET, NY 10954

RYAN DAVID & JENNIFER

9 SUNNYBANK DR

NANUET, NY 10954

D'ELIA DONNA & MICHAEL
134 CHURCH STREET
NANUET, NY 10954

THOMAS SANTHOSH & JESSY
130 CHURCH STREET
NANUET, NY 10954

POLITIS GEORGE & DESPINA
112 ROSE ROAD

WEST NYACK, NY 10994

DE MAIO MARIA

& CHRISTOPHER

40 PITTSFORD WAY

NANUET, NY 10954

Active Parcels

Legal Address
Addr}
41 HIGHVIEW AVE NANUET

10 PELHAM AVE NANUET

12 NORWOOD PL NANUET
7 DE CLARK PLACE NANUET

9 SUNNYBANK DR NANUET

134 CHURCH STREET NANUET
130 CHURCH STREET NANUET
112 ROSE ROAD WEST NYACK

40 PITTSFORD WAY NANUET

Search Results

Name 1 _ Name 2
Addr 2
WILTSIE ROBERT C & JUDY K

CALAMARI NOAH & DENISE

PICARIELLO SCOTT & NICOLE RAE

CORTESE GABRIEL & CORTESE CHRISTINA

RYAN DAVID & JENNIFER

DELIA DONNA & MICHAEL

THOMAS SANTHOSH & JESSY

POLITIS GEORGE & DESPINA

DE MAIO MARIA & CHRISTOPHER

TTT

Page: $1
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 134 of 372

Date: 9/6/2017 Time: 9:34 AM

Search Results

Page: 92

 

Years This Year Status: Active Parcels
Index: Section\Block\Lot
Criteria: From screen Base Information: Progerty Class equal to 215
Swis Code: 392089
a... @arcel ID Mailing Address . Legal Address Name 1 Name2
a Addr I Addr 2

64,10-3-10 DUVIGNEAUD AMILCAR &
MARIE

22 PITTSFORD WAY
NANUET, NY 10954

64.10-3-16 CHACKO JOSEPH & MATTHEWS
viru
2 PITTSFORD WAY
NANUET, NY 10954

64.10-3-34 RICHARDS GEORGE &

CATHERINE

25 JOCKEY HOLLOW DRIVE
NANUET, NY 10954

PORCO RALPH & ELEANOR
23 ROBIN PLACE

WEST NYACK, NY 10994
MONTGOMERY THOMAS
111 ROSE ROAD

64, 10-3-38

     

WEST NYACK, NY 10994
64.9 1-2-3 ROTH HOWARD S$ & BEATRICE
M&BE

LANE

WEST NYACK, NY 10904

64.11-2-24

 

182 FOX WOOD ROAD
WEST NYACK, NY 10994
PLATE CRAIG & KAITLYN
152 FOXWOOD ROAD
WEST NYACK, NY 10094
PIZZARRO LUIS A &

DEL TORO DAMARIS

137 VAN HOUTEN FIELD
WEST NYACK, NY 10994

64.11-2-59

64.11-2-78

137 VAN HOUTEN FLD W

 

22 PITTSFORD WAY NANUET

2 PITTSFORD WAY NANUET

25 JOCKEY HOLLOW DR NANUET

23 ROBIN PL WEST NYACK

1{] ROSE RD WEST NYACK

24 SPRUCE LANE WEST NYACK

182 FOXWOOD RD WEST NYACK

132 FOX WOOD RD WEST NYACK

 

NYACK

DUVIGNEAUD AMILCAR &

CHACKO JOSEPH & MATTHEWS

RICHARDS GEORGE &

PORCG RALPH & ELEANOR

MONTGOMERY THOMAS

ROTH HOWARD § & BEATRICE

DIAMANT PAUL + GLORIA

PLATE CRAIG & KAITLYN

PIZZARRO LUIS A &

MARIE

VUU ~~

CATHERINE

M & BENNETT

L/E TRUST

DEL TORO DAMARIS
Date: 9/6/2017 ‘Time: 9:34 AM

Search Results

 

 

Year: This Year : Status: Active Parcels
“I Index: Section\Block\Lot
M Criteria: From screen Base Information: Property Class equal to 215
©) — Swis Code: 392089
e
oO
LO. Parcel ID Mailing Address Legal Address Name 1
4 Addr 1 Addr 2
a
64.12-1-62 MATICH MARK & LAURA 81 FOXWOOD RD WEST NYACK MATICH MARK & LAURA
° 81 FOXWOOD ROAD
Oo WEST NYACK N ¥ 10994
64,12-2-7 PAPP JULIAN & HELEN 199 VAN HOUTEN FLD WEST NYACK ~PAPP JULIAN & HELEN
oO 199 VAN HOUTEN FIELDS
a WEST NYACK, NY 10994
Se. 12-2-11 LUKIN GEORGE & KATHERINE 223 VAN HOUTEN FLD WEST NYACK  LUKIN GEORGE & KATHERINE
= 223 VAN HOUTEN FIELDS
N WEST NYACK, NY 10994
coun 13-1-24 GOMEZ LEONCIO & CARMEN 28 ATLANTIC AVE NANUET GOMEZ LEONCIO & CARMEN
Mw 28 ATLANTIC AVE
iL NANUET N Y¥ 10954
64.13-1-26 BELFORD LAUREN 73 HIGHVIEW AVE NANUET BELFORD LAUREN
a 73 HIGHVIEW AVE
NANUET, NY 10954
G64. 13-1-29 SORCE JOSEPH P & PAIGE 25 ATLANTIC AVE NANUET SORCE JOSEPH P & PAIGE
= 25 ATLANTIC AVE
5 NANUET, NY 10954
=e. 13-41-50 BONNER JAMES & NANCY 17 E PALISADES AVE NANUET BONNER JAMES & NANCY
QO 17 E PALISADES AVE
NANUET, NY 10954
C064. 13-1-51 MORAHAN PASCHAL 15 E PALISADES AVE NANUET MORAHAN PASCHAL
> 15 E PALISADES AVE
LO NANUET, NY 10954
#4.13-1-54 TAM LESLIE & SZE & SIU & 5 E PALISADES AVE NANUET TAM LESLIE & SZE & SIU &
4 $OOK
a 5 E PALISADES AVE
; NANUET, NY 10954
4.13-2-5.3 DROBES BARRY ~+ PRISCILLA 7 ERIK CT NANUET DROBES BARRY = PRISCILLA
7 ERIK CT

NANUET, NY 10954

. Case 7:19-¢v

Page: 93
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 136 of 372

Date: 9/6/2017 Time: 9:24 AM

Year: This Year Status:
index: SectioNBlock:Lot

Criteria: From screen Base Information: Property Class equa

Swis Code: 292089

Parcel ID Mailing Address

64,13-2-19 MILLER LAWRENCE &
MARTINEZ ELENA
L19 E ALLISON AVE
NANUET, NY 16954
64.13-2-23 GELHAUS THOMAS J & ELAINE
103 EAST ALLISON AVE
NANUET, NY 10954
64,13-2-25 DELONGCHAMP CLARE &
REEDY EILEEN
Id APRIL LANE
NANUET, NY 10954
6413-237 DIALESSANDRO JOHN &
CHRISTINA
91 EAST ALLISON AVE
NANUET, NY 10954
64.13-2-40 MCFADDEN JOHN & PATRICIA
2 SUMMER CT
NANUET, NY 10954
64.13-2-57.4 HIMMELFARB DON M & RONNIE
3 BRIANA COURT
NANUET, NY 10954
64.14-1-36 ' GALANTE ANTHONY & BYRNES
LISA A
1 BROOKHAVEN COURT
NANUET, NY 10954
PORTER TERI L
4 BROOKHAVEN COURT
NANUET, NY 16954

64,14-2-2 SIRIBAN MSRIC &

SIRIBAN CHERRY BELLE
14 CUPSAW COURT
NANUET, N¥ 10954

   

Active Parcels

15

Legal Address
Addr i

119 EAST ALLISON AVE NANUET

103 EAST ALLISON AVE NANUET

14 APRIL LANE NANUET

91 EAST ALLISON AVE NANUET

2 SUMMER CT NANUET

3 BRIANNA CT NANUET

i BROOKHAVEN COURT NANUET

4 BROOKHAVEN COURT NANUET

i4 CUPSAW COURT NANUET

Search Results

Name 1 Name 2
Addr 2

MILLER LAWRENCE & MARTINEZ ELENA.

GELHAUS THOMAS J & ELAINE

DELONGCHAMP CLARE & REEDY EILEEN

D'ALESSANDRO JOHN & CHRISTINA

MCFADDEN JOHN & PATRICIA
HIMMELFARB DON M & RONNIE

GALANTE ANTHONY & BYRNES LISA A

PORTER TERI L

SIRIBA:

a

‘MARIO & SIRIBAN CHERRY BELLE

Page: 94

 
Date: 9/6/2017 ‘Time: 9:34 AM

Year: This Year Status: Active Parcels
Index: Section\Block\Lot

Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

Parcei ID

64, 14-2-13

64.14-2-29

64.14-2-39

64.14-2-40

64,14-2-48

64.14-2-52

64.14-2-55

VB Document1 Filed 12/04/19 Page 137 of 372

64.14-3-3
1

64.14-3-7

Case 7:19-cv-11115

Mailing Address

DEL POZZO CHRISTOPHER

17 ROBIN PLACE

WEST NYACK, NY 10994
DOHERTY KEVIN J

2 NORMAN PLACE

WEST NYACK, NY 10994
ASSORTO LOUIS A & LUCILLE
A

12 KIRCHNER DRIVE

WEST NYACK, NY 10994
CORBISHLEY JAN & JEFFREY
14 KIRCHNER DRIVE

WEST NYACK, NY 10994
FLYNN PATRICIA

31 SEVEN OAKS LANE
NANUET, NY 10954
SLATTERY KENNETH & CAROL
36 SEVEN OAKS LANE
NANUET, NY 10954

ACOSTA MANUEL

2. CHIMNEY RIDGE DRIVE
NANUET, NY 10954
SAGLIMBENI FRANCO M &
FELICE

10 CATAWBA DR

WEST NYACK, NY 10994
SICLARI ELEANOR

& ROCCO

2 CATAWBA CT

WEST NYACK, NY 10994

Legal Address
Addr1
17 ROBIN PL WEST NYACK.

2 NORMAN PL WEST NYACK

12 KIRSCHNER DR WEST NYACK

14 KIRCHNER DR WEST NYACK

31 SEVEN OAKS LANE NANUET

36 SEVEN OAKS LANE NANUET

2 CHIMNEY RIDGE DR NANUET

16 CATAWBA DR WEST NYACK

2 CATAWBA CT WEST NYACK

Search Results

Name 1 . ____Name 2
Addr 2
DEL POZZO CHRISTOPHER

DOHERTY KEVIN J

ASSORTO LOUIS A & LUCILLE A

CORBISHLEY JAN & JEFFREY

FLYNN PATRICIA

SLATTERY KENNETH & CAROL

ACOSTA MANUEL

SAGLIMBENI FRANCO M & FELICE

SICLARI ELEANOR & ROCCO

Page: 95
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 138 of 372

Date: 9/6/2017 Time: 3:34 AM

Year: This Year Status:
Index: Section\BlockiLot

Active Parcels

Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

Parcel ID Mailing Address

64,14-4-2 KENNY MICHAEL & BRENDA
29 FLITT STREET
WEST NYACK N ¥ 10994
64.14-4-4 DIMODUGNO NICOLAS &
FLORENCE & PATRICIA E
28 PLITT STREET
WEST NYACK N ¥ 10994
64.14-4-7 LUBECK PETER G+ GINA A=
CAFARCHIO EMILY
19 FLITT STREET
WEST NYACK, NY 10994
64.14-4-15 PRESTIPINO ANTHONY &
NANCY
3 FLITT ST
WEST NYACK, NY 10994
64.14-4.69 COSTA SUZANNE & JENNIFER
17 TYLER PLACE
WEST NYACK, NY 19994
64,15-1-9 RIVLEHAN PATRICK
177 ROSE ROAD
WEST NYACK, NY 10994
64,15-1-27 MURPHY MATTHEW & MARIA Mf
OLIVERA
24 EAST AVE
WEST NYACK N Y 10994
64.15-1-5) MOSCHELLA DANIEL LE
LORI & GORZKA DONNA
33 BAST ST
WEST NYACK, NY 10994
64.15-2-6 PISANO ANGELA

 

Legal Address
Addr i

25 FLITT ST WEST NYACK

19 PLITT ST WEST NYACK

3 FLITT ST WEST NYACK

i7 TYLER PLACE WEST N¥ACK

177 ROSE ROAD WEST NYACK

24 EAST AVE WEST NYACK

33 EAST ST WEST NYACK

30 CONTINENTAL DR WEST NYACK

Search Results

Name 1
Addr 2

KENNY MICHAEL & BRENDA

DIMODUGNO NICOLAS &
LUBECK PETER G+ GINA A+
PRESTIPINO ANTHONY &

COSTA SUZANNE & JENNIFER
KIVLEHAN PATRICK

MURPHY MATTHEW & MARIAM
MOSCHELLA DANIEL LE

PISANO ANGELA

 

Name 2

FLORENCE & PATRICIA E

CAFARCHIO EMILY

NANCY

OLIVERA

LORI & GORZKA DONNA

Page: 96
Date: 9/6/2017 Time: 9:34 AM

Year: This Year

Status:

Index: Section\Block'\Lot

Swis Code: 392089

Parce! 1D

-15-2-44

ge,139 of 372

4.1 5-2-54

Q4/19 Pa

r4.16-1-5

4.16-1-7

4.16-1-9

ment,l Filed 12/

75 4.16-1-44
°

D

Saison

LO
a
44. 16-2-13
a

V-1

oO
§4-17-4-19

-Case 7:1

Criteria: From screen Base Information: Property Class equal to 215

Mailing Address

VARGHESE ALEX & SHEELA
15 WORTHINGTON COURT
WEST NYACK, NY 10994
KNARICH JR JOSEPH &
KNARICH ROSEMARY R

27 TILL DR

WEST NYACK, NY 10994
HEUER ROBERT & ELIZABETH
48 CONTINENTAL DRIVE
WEST NYACK, NY 10994
GUNTHER BRUCE §

& DEBORAHL LE

47 CONTINENTAL DR

WEST NYACK, NY 10994
NACLERO VINCENT &
VICTORIA

8 FAIRMONT TERRACE
WEST NYACK, NY 10994
KARRICK WHITTON
VERONICA A

23 WHEELER PLACE

WEST NYACK N ¥ 10994
CARLYLE KEITH & ANN MARIE
24 WRIGHTS LANE

WEST NYACK, NY 10994
GRANT EUGENE TKALENKO &
HELEN

175 SICKLETOWN ROAD
WEST NYACK, NY 10994
FILATOV LISA M

REV TRUST

39 SILVER BIRCH LANE
PEARL RIVER N Y 10965

Active Parcels

Legal Address
Addr 1

15 WORTHINGTON CT WEST NYACK

27 JILL DRIVE WEST NYACK

48 CONTINENTAL DR WEST NYACK

47 CONTINENTAL DR WEST NYACK

8 FAIRMONT TERR W NYACK

23 WHEELER PL WEST NYACK

24 WRIGHTS LANE WEST NYACK

175 SICKLETOWN RD WEST NYACK

39 SILVER BIRCH LA PEARL RIV

Search Results

Name 3
Addr 2

VARGHESE ALEX & SHEELA

KNARICH JR JOSEPH &

HEUER ROBERT & ELIZABETH

GUNTHER BRUCE 8

NACLERO VINCENT &

KARRICK WHITTON

CARLYLE KEITH & ANN MARIE

GRANT EUGENE TKALENKO &

FILATOV LISA M

Name 2

KNARICH ROSEMARY R

& DEBORAHL. LE

VICTORIA

VERONICA A

HELEN

REV TRUST

Pape: 97
 

 

Search Results

 

 

Year: This Year Status: Active Parcels
Index: Section\BlockiLot
Criteria: From screen Base Information: Property Class equal to 215
Swis Code: 392089
Parcel ID Mailing Address Legal Address Name i Name 2
Adar i Addr Zz .
64.17-4-22 MARINO LAURA 53 SILVER BIRCH LA PEARL RIV MARINO LAURA

33 SILVER BIRCH LANE
PEARL RIVER, NY 10965
64.17-4-25 KENNY CYNTHIA 65 SILVER BIRCH LA PEARI. RIV
65 SILVER BIRCH LN
PEARL RIVER, NY 10965
64.18-3-12 WUTZ RICHARD C & HELENE 148 BLAUVELT ROAD NANUET
148 BLAUVELT ROAD
NANUETN ¥ 10954
64.18-3-30 WOLAK FRANK & FRANCINE 40 TOWNLINE RD NANUET
40 TOWNLINE RD
NANUET, NY 10954
64,18-3-42 SCHER IRA E & MINDY 34 ARGOW PLACE NANUET
54 ARGOW PLACE
NANUET, NY 10954

  

64,18-4-26 PASTORELLA MARK + LL KREUZ DR WEST NYACK
PASTORELLA EVANGELINE
11 KREUZ DR
WEST NYACK, NY 10994
64.18-4-4] STEELE ELLEN & RICHARD 6 REDWOOD CT NANUET
6 REDWOOD COURT

VB Document1 Filed 12/04/19 Page 140 of 372

 

i 64,18-4-69 86 TOWNLINE RD NANUET
8 TOWNLINE RD
NANUET, NY 16954
64,19-3-8 IPPOLITO SALVATORE 9 FAIRFIELD TERR WEST NYACK
IPPOLITO CONCETTA
9 FAIRFIELD TERR
WEST NYACK, NY 10994
54.19-3-12 HACK MOEAMED M & BIBIS 5! EAST ST WEST NYACK
31 EAST ST
WEST NYACK, NY 10994

n

Case 7:19-cv-11115

 

WUTZ RICHARD C & HELENE

WOLAK FRANK & FRANCINE

SCHER IRA FE & MINDY

PASTORELLA MARK + PASTORELLA EVANGELINE

STEELE ELLEN & RICHARD

KOSTADINA RENATO & LIVIA

IPPOLITO SALVATORE IPPOLITO CONCETTA

HACK MOHAMED M & BIBIS

Page: 98
Date: 9/6/2017 Time: 9:34 AM

Year: This Year Status: Active Parcels
Index: Section\Block\Lot

Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

Parcel ED

64,19-3-13

64.19-3-17

64.19-3-19

64,.19-3-24

64,19-3-35

64,19-4.9

64,20-2-38

-VB Document1 Filed 12/04/19 Page 141 of 372

63.5-1-3

65.5-1-5

Case 7:19-cv-11115

Mailing Address

JOSEPH JEFFERSON ANDRE
53 EAST ST

WEST NYACK, NY 10994
DUKE JOHN & KATHERINE
188 TOWNLINE ROAD
WEST NYACK, NY 10994
DIGIROLAMO MICHAEL &
JAIME

55 EAST STREET

WEST NYACK, NY 10994
MURPHY TIMOTHY & ANNETTE
34 EAST ST

WEST NYACK N Y¥ 10994
MARZEC MICHAEL A &
GEORGEANN

160 TOWNLINE RD

WEST NYACK, NY 10994
VARGHESE JOHN &
LOVELYAMMA

4 WORTHINGTON COURT
WEST NYACK, NY 10994
FABRIS MARIO & FRANCESCA
2 QUAIL HOLLOW LANE
WEST NYACK, NY 10994
CANNIZZARO JOSEPH A

7 THERESA DRIVE

WEST NYACK, NY 10994
KLEIN ROBERT

15 THERESA DRIVE

WEST NYACK N Y 10994

Legal Address
Addr ft

53 EAST ST WEST NYACK

188 TOWNLINE RD WEST NYACK

55 EAST ST WEST NYACK

54 EAST ST WEST NYACK

160 TOWNLINE RD WEST NYACK

4 WORTHINGTON CY WEST NYACK

2 QUAIL HOLLOW LA W NYACK

7 THERESA DR WEST NYACK

15 THERESA DR WEST NYACK

Search Results

Name 1} Name 2
Addr 2
JOSEPH JEFFERSON ANDRE

DUKE JOHN & KATHERINE

DIGIROLAMO MICHAEL & JAIME

MURPHY TIMOTHY & ANNETTE

MARZEC MICHAEL A & GEORGEANN

VARGHESE JOHN & LOVELYAMMA

FABRIS MARIO & FRANCESCA

CANNIZZARO JOSEPH A

KLEIN ROBERT

Page: 99

 
19-cv-11115-VB Document1 Filed 12/04/19 Page 142 of 372

Case 7

an
mn
vel
v
vt
Bs
tae

Date: 9/6/2017 Time: 9:34 AM

 

Search Results

 

 

 

 

Years is Year Status: Active Parcels
index: Sestion'BlockiLot
Criteria; From sereen Base Information: Property Class equal to 215
Swis Code: 392089
Pareel ID Mailing Address _ Legal Address Name i Name 2
- Addr I Addr 2
§5,5-1-8 FITZGERALD WILLIAM & MARY 27 THERESA DR WEST NYACK

27 THERESA DRIVE

WEST NYACK, NY 10994
65.5+1-29 KELLIN SHAUNA

24 BENSON AVE

WEST NYACKN Y 10994
65,5-~1-35 FRYE JANIC

13 BENSON AVE

WNYACK, NY 10994

 

65.7-1-16 DELAPAZ IR MARCARIO A &
ANTONIA

15 STONY HILL LANE

WEST NYACK, NY 10994
65,7-1-17 GUEVARA ESTEBAN & AIDA

17 STONY BILL LANE

WEST NYACK, NY 10994
635.7-1-22 GIOVINAZZO RAFFAELE

20 STONY HILL LANE

WEST NYACK, NY 10994
65.7-1-28 GARNIOST ERIC & COHEN

RISA

2 STONY HILL LANE

VEST NYACK, NY 10994

65.7-1-36 MATHEW VARUGHESE M +
VARGHESE MARY
21 SUNSET VIEW DRIVE
WEST NYACK, NY 10994
GRONOWSKI THOMAS & MARTH4
49 SUNSET VIEW DRIVE
WEST NYACK, NY 10994

 

24 BENSON AVE WEST NYACK

13 BENSON AVE WEST NYACK

  

NY HILL LN WEST NY ACK.

i? STONY HILL LUN WEST NYACK

20 STONY HILL LN WEST NYACK

2 STONY HILL LN WEST NYACK.

21 SUNSET VIEW DR WEST NYACK

49 SUNSET VIEW DR WEST NY ACK

PITZGERALD WILLIAM & MARY

KELLIN SHAUNA

FRYE JANICE

DELAPAZ JR MARCARIO A & ANTONIA

GUEVARA ESTEBAN & AIDA

GIOVINAZZO RAFFAELE

GARNIOST ERIC & COHEN RISA
MATHEW VARUGHESE M+ VARGHESE MARY

GRONOWSKI THOMAS & MARTHA

Page: (G0
Date: 9/6/2017 Time: 9:34 AM

Year: This Year Status; Active Parcels
Index: Section\Block\Lot

Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

Legal Address
Addr 1

Parcel ID Mailing Address

D'ERASMO PAUL & ARIOLA
JENNIFER

13 ALLEGHANY AV
CENTRAL NYACK, NY 10960
65.7-3-16 LAROCHELLE STEVEN

7 NORTH DELAWARE DRIVE
CENTRAL NYACK, NY 10960
65.7-4-7 SANDER JOSEPH

& LOSIER MARLA S

1 OLD OX ROAD

CENTRAL NYACK, NY 10960
VILLANI NICHOLAS & 5 WEST ST CENTRAL NYACK
GENNARO JENNIFER, VEGA ERNEST

ERNEST

5 WEST ST

CENTRAL NYACK, NY 10960
AGUILAR NEFALI & ROXANA
CAMPOS-AGUILAR

59 LAUREL ROAD

CENTRAL NYACK, NY 10969
65.7-5-60 MOROCHO MAGNO & AIDA

103 S MIDDLETOWN RD

PEARL RIVER, NY 10965

t 65.9-1-4 BAJWA GURNAM SINGH &
BAJWA JASWAT KAUR

19 DOSCHER AV

. WEST NYACK, NY 10994

t 65.9-1-21 CORONA ROBERT & GERALDINE
7 HOBE STREET

WEST NYACK, NY 10994

13 ALLEGANY AVE CENTRAL NYK

ge 143 of 372

7, N DELAWARE DR CENTRAL NYA

1 OLD OX RD CENTRAL NYACK

59 LAUREL RD CENTRAL NYACBK

a
wa
~~
1
th
7
wn
oO

63 LAUREL RD CENTRAL NYACK

VB Document 1 Filed 12/04/19 Pa

19 DOSCHER AVE WEST NYACK

11115

7 HOBE ST WEST NYACK

_ Case 7:19-cv

Search Results

Name 1
Addr 2

DERASMO PAUL & ARIOLA

LAROCHELLE STEVEN

SANDER JOSEPH

VILLANI NICHOLAS &

AGUILAR NEFALI & ROXANA

MOROCHO MAGNO & AIDA

BAJWA GURNAM SINGH &

CORONA ROBERT & GERALDINE

 

JENNIFER

& LOSIER MARLA S

GENNARO JENNIFER, VEGA

CAMPOS-AGUILAR

BAJWA JASWAT KAUR

, Page: 10)
Date: 9/6/2017 Time: 9:34 AM

Year: This Year Status:
index: Section\BiockiLet

Swis Cede: 392089

Parcel DO Mailing Address

 

Criteria: From screen Base Information: Property Class equal to 21

Search Results
Active Parcels

Us

Legal Address Name i

Name 2

 

 

 

65.9-1-26 CINELLI GLEN & KATHLEEN
68 WESTERN HWY
WEST NYACK, NY 10994
65,11-2-13 MOREAU PIERRE YVES
& KETLINE
14 VINE ST
CENTRAL NYACK, NY 10960
65,11-2-48 HARRIS JR JOHN & LYNN
2B SCHYLER RD
CENTRAL NYACK, NY 10960
3 HAYWOOD MAVIS SIMON
& SIMON URSULA
‘URNBULL
17 VALLEY DRIVE
NANUET NY 10954
65.11-3-35 DUNN THOMAS & MCCALL
JOYCE
1i0 WEST BROADWAY
CENTRAL NYACK N Y 10960
65.11-3-52 DURANDISSE ANTHONY &
SOLANGE
{GILLIS AVE
CENTRAL NYACK, NY 10960
65.12-2-] OSBORNE BELEN
7 PINE ST
CENTRAL NYACK, NY 10966
-2-4.4 LEONTI SALVADORE &
BARBARA JEAN
4 HANA COURT
WEST NYACK, NY 10994

  

65.1

_
tar
td

 

 

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 144 of 372

.4 HANA COURT WEST NYACK

tes Addr 1 Addr Z

68 WESTERN HWY WEST NYACK CINELLI GLEN & KATHLEEN

14 VINE ST CENTRAL NYACK MOREAU PIERRE YVES

2B SCHUYLER RD CENTRAL NYACK  HARRISIR JOHN & LYNN

12 GILLIS AVE CENTRAL N¥ACK HAYWOOD MAVIS SIMON
C/O HORACE TURNBULL

109 W BROADWAY CENTRAL NYACK DUNN THOMAS & MCCALL

1 GILLIS AVE CENTRAL NYACK DURANDISSE ANTHONY &

7 PINE ST CENTRAL NYACK OSBORNE HELEN

LEONTI SALVADORE &

& KETLINE

& SIMON URSULA

JOYCE

SOLANGE

BARBARA JEAN

Page: 102
Date: 9/6/2017 Time: 9:34 AM

Year: This Year Status: Active Parcels
index: Section\BlockiLot

Search Resuits

 

Criteria: From screen Base Information: Property Class equal to 215
Swis Code: 392089
Parcel ID Mailing Address Legal Address _ Name I Name 2
Addr 1 __ Addr 2

 

Page 145 of 372

*

Case 7:19-cv-11115-VB Document 1 Filed 12/04/19

TOTALS FOR SWIS CODE 392089

Number of Parcels = 921

OVERALL TOTALS.

umber of Parcels = 927

Paye. 103
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 146 of 372
Date: 9/6/2017 Time: 9934 AM

Year: This Year Status: Active Parcels
Index: Section\Block\Lot

Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

Parcel ID

1.12-3-34

A

S1.13-1-3

51.13-1-18

51.13-1-29

$1.13-1-42

31.13-2-14

-VB Document1 Filed 12/04/19 Page 147 of 372

$1,13-2-32

cv-11115

T 51.13-3-25

Case 7:19

Mailing Address

ROLF GRIEBESLAND

200A BREWERY RD

NEW CITY, NY 10956
CAMPISE MARTIN

& RIM ALLEN

75 BURDA AVE

NEW CITY, NY 10956
CASTIGLIA JOSEPHINE AS TR
CASEY & DEMARISCO DOUGLAS
24 FOXBURN STREET

NEW CITY, NY 10956
VARUGHESE JOGY

42 BURDA AVENUE

NEW CITY, NY 10956
SCHNEIDER JESSE & SUSAN
60 BURDA LANE

NEW CITY, NY 10956

ALPER SANFORD

4 ASPEN LANE

NEW CITY, NY 10956

LUNA MARTIN
GIRALDO-CARILLO MARIA C
69 NEW VALLEY RD

NEW CITY, NY 10956

LALL PREMAUTH &
ALI-LALL SHAIROON

15 NEW VALLEY RD

NEW CITY, NY 10956
KASSER TOBY & SANTOS
LYNNE DELOS

15 DEERWOOD DR

NEW CITY, N.Y. 10956

Legal Address
Addr 1
200A BREWERY RD NEW CITY

75 BURDA LANE NEW CITY

24 FOXBURN ST NEW CITY

42 BURDA AVENUE NEW CITY

60 BURDA LANE NEW CITY

4 ASPEN LA NEW CITY

69 NEW VALLEY RD NEW CITY

15 NEW VALLEY RD NEW CITY

15 DEERWOOD DR NEW CITY

Search Results

Name 1
Addr 2
ROLF GRIEBESLAND

CAMPISE MARTIN

CASTIGLIA JOSEPHINE AS TR

VARUGHESE JOGY
SCHNEIDER JESSE & SUSAN
ALPER SANFORD

LUNA MARTIN

LALL PREMAUTH &

KASSER TOBY & SANTOS

Name 2

& KIM ALLEN

CASEY & DEMARISCO DOUGLAS

GIRALDO-CARILLO MARIA C

ALI-LALL SHAIROON

LYNNE DELOS

Page: 43
Date: 9/6/2017 Time: 9:34 AM

 

 

& GALATI DAVID
83 LEONA AVENUE
NEW CITY, NY 10956
-14-3-60 HENNELLY RITA A 128 KINGS HWY NEW CITY HENNELLY RITAA & BARRY MATTHEW & IEAN
& BARRY MATTHEW & JEAN
128 KINGS HIGHWAY
NEW CITY N ¥ 10956
51.14-3-64 LOFFREDO ROSANNE 3 ISLAND PLACE NEW CITY LOFFREDO ROSANNE
3 ISLAND PL
NEW CITY, NY 10956

5

Page. 44
Search Results
~N Year: This Year Status: Active Parcels
MM Index: Section BlockiLot
o Criteria: From screen Base Information: Property Class equal to 215
a) Swis Code: 392089
©
tT Parcel ID Mailing Address Legal Address Name 1 Name 2
a Addr i Addr 2
®
° 31.13-3-4) QURESHI AEJAZ & SHAHEDA 5 FOXBURN ST NEW CITY QURESHI AEJAZ & SHAHEDA,
o 5 FOXBURN ST
NEW CITY, NY 10956
OD) $1.13-4-10 HOAG GREGORY & BATES 36 BURDA AVENUE NEW CITY HOAG GREGORY & BATES LAUREN
a LAUREN
3S 36 BURDA AVENUE
qi NEW CITY, NY 10956
cf 31.13-4-45 GENTILE PIETRO & ANGELA 5 QUAKER RD NEW CITY GENTILE PIETRO & ANGELA
Oo 3 QUAKER RD
® NEW CITY, NY 10956
iL 31.13-4-60 KAPUSTIN DINA 3 CHESTNUT PARK CT NEW CITY KAPUSTIN DINA
5 CHESTNUT PARK CT
ad NEW CITY, NY 10956
ww 51.14-1-49 RUSSO LOUISE BAKER + 32 LEONA AVE NEW CITY RUSSO LOUISE BAKER + RUSSO THOMAS
5 RUSSO THOMAS
E 32 LEONA AVE
5 NEW CITY, NY 10956
© 51.14-2-13 PICCOLO ELIZABETH 4 LORRAINE CT NEW CITY PICCOLO ELIZABETH
5 4 LORRAINE CT
NEW CITY, N¥ 10956
00 31-14-3-8 EMERSLEY TRISH 83 LEONA AVE NEW CITY EMERSLEY TRISH & GALATI DAVID
7
Ww
a
a
ad
im
>
2
o
a
MN
oD
©
O
Date: 9/6/2017 Time: 9:34 AM

Year: This Year

Swis Code: 392089

Parcel ID

ge 149 of 372

1.14-4-5

51.14-4-17

51.15-1-16

wa
e
he
a

i

;
ae
oo

51.15-1-38

51.15-1-85

51,15-2-80

-VB Document1 Filed 12/04/19 Pa

31.16-1-12

v-11115

> 51.16-2-25

Case 7:19-c

Status:
Index: SectiomBlock\Lot
Criteria: From screen Base Information: Property Class equal to 215

Mailing Address

CARELLI SR JOSEPH F &
CARELLI ERICA

6 JODL LANE

NEW CITY, NY 10956
RANIERI SALVATORE

107 KINGS HIGHWAY

NEW CITY, NY 10956

POLK JAMES & MELIZA

25 JOHNSON'S LANE

NEW CITY, NY 10956
MARCHINA PAUL M + MARY
JEAN

18 SHETLAND DR

NEW CITY, NY 10956
MOSCHETTI DANIEL +
ERIKA A

23 KENWOOD LANE

NEW CITY, NY¥ 10956
DEMASI STEPHEN & NANCY
594 ROUTE 304

NEW CITY, NY 10956
FASANO JOHN & JEANINE M
52 SHETLAND DRIVE

NEW CITY, NY 10956 -
BROSNAN KEVIN + MAUREEN
10 LAFAYETTE DR

NEW CITY, NY 10956
LLANOS CARLOS & JANINA
107 ROBINHOOD LANE
WEST NYACK, NY 10994

Active Parcels

Legal Address
Addr 1

6 JODI LANE NEW CITY

107 KINGS HWY NEW CITY

25 JOHNSON'S LANE NEW CITY

18 SHETLAND DR NEW CITY

23 KENWOOD LANE NEW CITY

594 ROUTE 304 NEW CITY

52 SHETLAND DR NEW CITY

16 LAFAYETTE DR NEW CITY

107 ROBINHOOD LANE WEST NYACK

Search Results

Name 1 Name 2
Addr 2

CARELLI SR JOSEPH F & CARELL] ERICA

RANIER! SALVATORE

POLK JAMES & MELIZA

MARCHINA PAUL M+ MARY JEAN

MOSCHETTI DANIEL + ERIKA A

DEMAS!1 STEPHEN & NANCY

FASANO JOHN & JEANINE M

BROSNAN KEVIN + MAUREEN

LLANOS CARLOS & JANINA

Page: 45
Date: V6/2017 Time: 9:34 AM

Search Results

 

 

51.16-3-51

VB Documenti Filed 12/04/19 Pa

SLUT-I-1F
1

V-11115

> 5117-1-25

Case 7:19-c

301 BREWERY ROAD

WEST NYACK, NY 10994
OSTROWSKY JOSEPH &
RUSSO ESPOSITO ROSEMARIE
167 PARROTT ROAD

WEST NYACK, NY 10994
CROCE RICHARD

133 PARROTT ROAD

WEST NYACK, NY 10994
JEAN-CHARLES PIERRE &
FLORENCE

465 W CLARKSTOWN RD
NEW CITY, NY 10956
PRIEDITIS RITA L/E@INGRID
PRIEDITIS TR EDGARS ABELE
TRUSTEES

9 WOLF PLACE

NANUET, NY [0954
MONTELEONE ANTONIO &
MARIA

349'N MIDDLETOWN RD
NANUET, NY 10954

 

167 PARROTT RD WEST NYACK

133 PARROTT RD WEST NY ACK

465 W CLARKSTOWN RD NEW CITY

9 WOLF PL NANUET
TRUSTEES

349 N MIDDLETOWN RD NANUET

OSTROWSKY JOSEPH &

CROCE RICHARD

JEAN-CHARLES PIGRRE &

PRIEDITIS RITA L/E&INGRID

MONTELEONE ANTONIO &

N Year: Status: Active Parcels
N Index: — Seetion\BlockiLot
© Criteria: From screen Base information: Property Class equal to 215
oO Swis Code: 392089
oO
Lo Parcel ID Mailing Address Legal Address Name 1 Name 2
Adar Addr 2
wo -
o 31.26-3-4 NEVILLE WILLIAM & ANN 146 PARROTT RD WEST NYACK NEVILLE WILLIAM & ANN
146 PARROT ROAD
WEST NYACK, NY 10994
51.16-3-8 BEAUDETTE JEFFREY R 174 PARROTT RD WEST NYACK BEAUDETTE JEFFREY R & ELISA A
& ELISA A
174 PARROTT ROAD
WEST NYACK, NY 10994
51.16-3-22 BAGATTA TOMMASINA 301-303 BREWERY RD W NYACK BAGATTA TOMMASINA

RUSSO ESPOSITO ROSEMARIE

FLORENCE

PRIEDITIS TR EDGARS ABELE

MARIA

Page: 4
Date: 9/6/2017 Time: 9:34 AM

Search Results

 

 

Year: This Year Status: Active Parcels

CN Index: Section'Block\Lot
Criteria: From screen Base Information: Property Class equal to 215
©) — Swis Code: 392089
vo
oO
a Parcel ID Mailing Address Legal Address Name | Name 2
Ww Addr 1 Addr 2
a
US1.17-1-42 GENAO PEDRO & YRMA M 469 W CLARKSTOWN RD NEW CITY  GENAO PEDRO & YRMAM
oO 469 W CLARKSTOWN RD
Oo NEW CITY, NY 10956

51.17-2-3 FLAMING PALMA 4 BELLWOOD DR NEW CITY FLAMINO PALMA.
o 4 BELLWOOD DR
a NEW CITY, NY 10956
os 1.17-2-7 HUGHES ROBERT & 28 BURDA AVENUE NEW CITY HUGHES ROBERT & ANNE-MARIE
al ANNE-MARIE
qd 28 BURDA AVENUE
Oo NEW CITY N Y¥ 10956
51.17-2-8.1 SAYTOO DINDIAL & SUMINTRA 399 S LITTLE TOR RD NEW CITY SAYTOO DINDIAL & SUMINTRA
LL 399 § LITTLE TOR RD

NEW CITY, NY 10956
DANIEL SHIBU & SMITHA 14 BROWARD DR NEW CITY
14 BROWARD DR
NEW CITY, NY 10956
51.18-1-7 NAPIORSKI THADDEUS J & 26 JODI LANE NEW CITY
CAROLA
26 JODELA
NEW CITY N Y 10956"
53.18-1-9 HAGAN SEAN & EILEEN & 2 TWIN PEG DR NEW CITY
FLAVIN SR THOMAS
2 TWIN PEG DR
NEW CITY, NY 10956
1,18-1-10 ASSALONE MICHAEL & 19 JODI LANE NEW CITY
WEBER SARAH
19 JODILA
NEW CITY N Y 10956
1.18-1-22 SCHIFF SEYMOUR & 6 TWIN PEG DR NEW CITY
GROSSMAN DINA L & DAVID
6 TWIN PEG DR
NEW CITY N Y¥ 10956

172+

7
Ww
ng

Document 1,

-11115-VB

-CV

. Case 7:19

DANIEL SHIBU & SMITHA

NAPIORSKI THADDEUS J & CAROL A

HAGAN SEAN & EILEEN & FLAVIN SR THOMAS
ASSALONE MICHAEL & WEBER SARAH

SCHIFF SEYMOUR & GROSSMAN DINA L & DAVID

Page. 47
q
2

5

A

in

51

cv-11115-VB Document1 Filed 12/04/19 Page 152 of 372

th

3
i

Case 7:19

31.18-1-66 APRAHAMIAN SIMON &

31.18-1-62 BUCCIERI EVELYN L/E

31.18-2-6

Date: 6/2017 Time: 9:34 AM

Year: This Year Status: Active Parcels
index: Section\Block\Lot

Criteria: From screen Base Information: Property Class equ
Swis Code: 392089

 

10 215

Parcel ID Mailing Address Legal Address

se . os Addr 1

1.18-1-25 CUMMINGS BARBARA I & 7 TWIN PEG DR NEW CITY
KEITH & TALTY JUDITH
7 TWIN PEG DR
NEW CITY N ¥ 10956
£.18+1-58 JACKSON MATHEW + SARA + 13 BROWARD DR NEW CITY
SHUBERT REBECCA,
13 BROWARD DR
NEW CITY, NY 16956
9 BROWARD DR NEW CITY
OUSANNA
9 BROWARD DR
NEW CITY, NY 10956
5 BROWARD DR NEW CITY
NUNEZ SHARRON
5 BROWARD DR
NEW CITY, NY 10956

1.18-2-4 BORWORNTHAMMARAT SATIT 33 KINGS HWY NEW CITY

33 KINGS HIGHWAY
NEW CITY, NY 10956
25 KINGS HWY NEW CITY

 

MIDDLETOWN, NY 10940

18-2-39 GRANDE JOHN & PATRICIA 9 CLEARVIEW RD NEW CITY
9 CLEARVIEW ROAD
NEW CITY N ¥ 16956

.18-3-10 DUNLAVEY THOMAS & ALLIS 6 STEGMEYER LN NEW CITY
6 STEGMAYER LN
NEW CITY, NY 10956

-18-3-19 BRENNAN MATTHEW
23 GERMONDS RD
NEW CITY, NY 10956

 

   

23 GERMONDS RD NEW CITY

Search Results

Name i
Addr 2

CUMMINGS BARBARA 7 &

JACKSON MATHEW + SARA +

APRAHAMIAN SIMON &

td

BUCCIERI EVELYN L/

BORWORNTHAMMARAT SATIT

CHEN ALBERT & NALFEN
GRANDE JOHN & PATRICIA
DUNLAVEY THOMAS & ALLIS

BRENNAN MATTHEW

 

Name 2

KEITH & TALTY IUDITH

SHUBERT REBECCA

OUSANNA

NUNEZ SHARRON

Page: 48
Dare: 9/6/2017 Time: 9:34 AM

Year: This Year Status: Active Parcels
Index: Section\Block\Lot

Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

Parcel ID

51.20-1-14

ge 153 of 372

51.20-2-5

52.5-1-6

52.5-1-11

52.5-1-25

52,5-1-68

Wr
nv
in
ew
7
x
ae

wa
Vw
yD
me
‘
uw

52.6-1-65

52.6-2-29

Case 7:19-cv-11115-VB Documenti Filed 12/04/19 Pa

Mailing Address

INTONATO GLENN & KERRI
ANN

4 SANDPIPER DRIVE

WEST NYACK, NY 10994
MARTUCCI THOMAS & DEBORAH
4 BOBWHITE LANE

WEST NYACK, NY 10994
TARANGELO CONCETTA

9 GALLOP CT

NEW CITY, NY 10956
TURSELLI MARIANNA

9 TROTTERS TRAIL

NEW CITY, NY 10956
ZAMBETTI MAURICE & ANGELA
2 DERBY LA

NEW CITY, NY 10956

30 FIELDSTONE COURT LLC
30 FIELDSTONE CT

NEW CITY, NY 10956

GREWAL PERMINDER & NEENA
12 FIELDSTONE CT

NEW CITY, NY 10956

SAVINO CARRI & SARTER
LAURA

140 WATERS EDGE

CONGERS, NY 10920

MILONE ROBERT E & LAUREE
139 WATERS EDGE

CONGERS N Y 10920
VILLANUEVA PAUL &
JONATHAN & JOSEPHINE

5 REINA COURT

VALLEY COTTAGE, NY 10989

Legal Address
Addr 1

4 SANDPIPER DR WEST NYACK.

4 BOBWHITE LANE WEST NYACK

9 GALLOP CT NEW CITY

9 TROTTERS TRAIL NEW CITY

2 DERBY LANE NEW CITY

30 FIELDSTONE CT NC

12 FIELDSTONE CT NC

140 WATERS EDGE CONGERS

139 WATERS EDGE CONGERS

5 REINA COURT VALLEY COTTAG

Search Results

Name 1 Name 2
Addr 2

INTONATO GLENN & KERRI ANN
MARTUCC] THOMAS & DEBORAH
TARANGELO CONCETTA

TURSELLI MARIANNA

ZAMBETTI MAURICE & ANGELA

30 FIELDSTONE COURT LLC

GREWAL PERMINDER & NEENA

SAVINO CARRI & SARTER LAURA

MILONE ROBERT E & LAUREE

VILLANUEVA PAUL & JONATHAN & JOSEPHINE

Page: 49
Date: 9/6/2017 Time: 9:34 AM

Search Results

 

 

 

52,6-2-54 275 PARK TERRACE CONGERS

 

CONGERS, NY 16920
52.7-]-14 PHILIP PHILIPOSE & LIZY 193 KINGS HIGHWAY CONGERS
193 KINGS HIGHWAY
CONGERS, NY 16920
32.7-2-28 DENISE JOSEPH & DANA 233 S HARRISON AVE CONGERS
233 S HARRISON AVE
CONGERS, NY 10920
2.7-2-4] TAM JOHNNY F 177 S HARRISON AVE CONGERS
177 SOUTH HARRISON AVE
CONGERS, NY 10920
2.8-1-16 AGUILAR GREGORIO 84 MEDWAY AVE CONGERS
84 MEDWAY AVE
CONGERS, NY 10920
2.8-1-19 RASHID SHAH § 31 MEDWAY AVE CONGERS
& MURSHEDA
3i MEDWAY AVE
CONGERS, NY 19920

wa

n

11115-VB Document1 Filed 12/04/19 Page 154 of 372

uy

Case 7:19-cv

Year: This Year Status: Active Parcels
Index: Section’ Block\Loi
Criteria: From screen Base information: Property Class equal to 215
Swis Code: 392089
Parcel [D . Mailing Address Legal Address Name 1 Name 2
_ . _ Addr | Addr 2
52.6-2-35 SEPEDE JOHN & CALLANAN 3 FIVE OAKS LANE VALLEY COT SEPEDE JOHN & CALLANAN MAUREEN
MAUREEN
3 FIVE OAKS LANE
VALLEY COTTAGE, NY 10989
52.6-2-43 SARTER LAURA A & 15 S PARK TERRACE CONGERS SARTER LAURA A & SCHNALZER CINDIA
SCHNAL, CINDIA
15 SO PARK TERRACE
CONGERS, NY 10920
52,6-2-44 FOUBISTER NORMAN & ARLENE 17 8 PARK TERRACE CONGERS FOUBISTER NORMAN & ARLENE
17 SO PARK TERRACE

SAYEGEH SUSAN

PHILIP PHILIPOSE & LIZY

DENISE JOSEPH & DANA

TAM JOHNNY F

AGUILAR GREGORIO

RASHID SHAH § & MURSHEDA

Page: 56
Date: 9/6/2017 Time: 9:34 AM

Year: This Year Status: Active Parcels
Index: Section\Block\Lot
Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

Parcel 1D

ge 155 of 372

be

8-1-4)

52.8-1-50

52.8-2+23

ea
N
ee
"
tw
nN

52.8-2-45

52,8-2-47

52.8-2-61

5

Ww

8-2-72

52.8-2-78

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Pa

Mailing Address

KRIL VASYL

81 LENOX AVE
CONGERS, NY 10920
BUTRICO NICHOLAS P &
ANAT

130 HIGHWAY AVE
CONGERS, NY 10920
BARRERO LILIANA

30 RIDGE ROAD
CONGERS, NY 10920
CONNELL CHRISTOPHER.
& MIRIAM

25 RIDGE ROAD
CONGERS, NY 10920
URBAN ROBERT & ROSEMARY
18 QUASPECK ROAD
CONGERS, NY 10926
HOSSAIN MUHAMMED &
MAHER §

17 QUASPEACK ROAD
CONGERS, NY 10926
ALTAMORE THOMAS G
21 WISCONSIN AVE
CONGERS, NY 10920
VASIL JOANNE

59 WISCONSIN AVE
CONGERS, NY 10920
KURUVILLA SAJI & MINI
174 NEW YORK AVE
CONGERS, NY 10920

Legal Address
Addr
81 LENOX AVE CONGERS

130 HIGHWAY AVE CONGERS

36 RIDGE RD CONGERS

25 RIDGE RD CONGERS

18 QUASPEAK RD CONGERS

17 QUASPEAK RD CONGERS

21 WISCONSIN AVE CONGERS

59 WISCONSIN AVE CONGERS

174 NEW YORK AVE CONGERS

Search Results

Name 1 .__Name2
Addr2
KRIL VASYL

BUTRICO NICHOLAS P & ANAT

BARRERO LILIANA

CONNELL CHRISTOPHER & MIRIAM

URBAN ROBERT & ROSEMARY

HOSSAIN MUHAMMED & MAHER S$

ALTAMORE THOMAS G

VASIL JOANNE

KURUVILLA SAH & MINI

Page: 51
Date: 9/6/2017 Time: 9:34 AM

Year: This Year Status: Active Parcels
Index: Section\Block\Lot

Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

 

Search Results

 

 

52,9-1-25

-cv-11115-VB Document1 Filed 12/04/19 Page 156 of 372

LA
N
~
Qo
?
feo
t
ud
tan

Case 7:19

i

RENMON SHEEBA
103 OHIO AVE
CONGERS, N'Y [0920
PREILER JAMES & JOHN
155 NEW YORK AVE
CONGERS, NY 10920
THOMAS SAINU 139 NEW YORK AVE CONGERS
& KIZHAKKENCHERIL JOBY C
139 NEW YORK AVE
CONGERS, NY 10920
RICHARDSON WILLIAM R
63 KLOTHE DR
GRAHAMSVILLE, NY 12740
PAGLIUCA ANTHONY V & W
7S LAKE ROAD #101
CONGERS, NY 10920
KLECAR ANTON & CAROL M
324 STRAWTOWN RD
NEW CITY, NY 10956
CALABRO JAMES & SHANTIH & 334 STRAWTOWN RD NEW CITY
SHEERIN CALABRO, JAN & CALABRO, JOHN
CALABRO, JOHN
334 STRAWTOWN ROAD
NEW CITY, NY 10956
KUSHNER EVAN & JODI
346 STRAWTOWN RD
NEW CITY N Y 10956
THARP JAMES E & MITZI
6 PINE TREE COURT
VALLEY COTTAGE, NY 10989

185 NEW YORK AVE CONGERS

135 MASSACHUSETTS AVE CONGERS

173 MASSACHUSETTS AVE CONGERS

324 STRAWTOWN RD NEW CITY

346 STRAWTOWN RD NEW CITY

6 PINE TREE CT VALLEY COTTA

Parcel ID Mailing Address Legal Address Name I Name 2
Addr i Addr 2
52.8-3-1 SAMUEL REJIMON K & 103 OHIO AVE CONGERS SAMUEL RETIMON K & REJIMON SHEEBA

FREILER JAMES & JOHN

THOMAS SAINU & KIZHAKKENCHERIL JOBY C

RICHARDSON WILLIAM R

PAGLIUCA ANTHONY V & W

KLECAR ANTON & CAROL M

CALABRO JAMES & SHANTIH & SHEERIN CALABRO, JAN &

KUSHNER EVAN & JODI

THARP JAMES E & MITZI

Page: 52
Date: 9/6/2017 Time: 9:34 AM
Search Results
Year: This Year Status: Active Parcels
Index: Section\Block\Lot
Criteria: From screen Base Information: Property Class equal to 215
Swis Code: 392089

Parcel

2.10-1-36

ge 157 of 372

52.10-1-48.2

WM
iS)
=
S
a
a
Un
a

5

tw

10-2-31

2.10-2-49

a

52.11-1-1

52.11-2-51

_Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Pa

Mailing Address

GADIA DAISY

4 PINE TREE COURT

VALLEY COTTAGE, NY 10989
AGOVINO JOSPH M

& JULIANNE

605 A GATEWAY

VALLEY COTTAGE, NY 10989
CHRISTENSEN BLAINE &
TESSIER ANDREA

624 RUSSETT ROAD

VALLEY COTTAGE, NY 10989
PINA GERARDO & LAURIE
618 GATEWAY

VALLEY COTTAGE, NY 10989
GENOVESI SUZANNE

4 AKINGS CT

VALLEY COTTAGE, NY 10989
HEPBURN JAMES B & BETTY V
& OTERO BETTY

355 SWAHN DRIVE

VALLEY COTTAGE, NY 10989
DARRAGH STEVEN & MAUREEN
656 ANDOVER RD

VALLEY COTTAGE N Y 10989
MIRANDA JOEL & SUSAN

35 THIRD ST

CONGERS, NY 10920
PAXTON PATRICIA H

950 STARK LANE

VALLEY COTTAGE, NY 10989

Legal Address
Addr 1
4 PINE TREE CT VALLEY COTTA

605A GATEWAY VALLEY COTTAGE

624 RUSSET RD VALLEY COTTAGE

618 GATEWAY VALLEY COTTAGE
366 KINGS HWY VALLEY COTTAGE

355 SVAHN DRIVE VALLEY COTTAG

656 ANDOVER RD VALLEY COTTAGE
35 THIRD STREET CONGERS

950 STARK LANE VALLEY COTTAGE

Name l Name 2
Addr 2
GADIA DAISY

AGOVINO JOSPH M & JULIANNE

CHRISTENSEN BLAINE & TESSIER ANDREA

PINA GERARDO & LAURIE
GENOVESI SUZANNE

HEPBURN JAMES B & BETTY V & OTERO BETTY

DARRAGH STEVEN & MAUREEN
MIRANDA JOEL & SUSAN

PAXTON PATRICIA H

Page: 53
 

Date: 9/6/2017 Time: 9:34 AM Page: $4

Search Results

 

 

N Year: This Year Status: Active Parcels
ft Index: Section\Biock\Lot
© Criteria: From screen Base Information: Property Class equal to 215
oO Swis Code: 392089
0
Lo Parcel ID Malling Address Legal Address Name I _ Name 2
oD Addr i Addr 2
o 52,11-2-53 ULRICH DANIEL + STEPHANIE: 934 STARK LANE VALLEY COTTAGE ULRICH DANIEL + STEPHANIE D
oO D
954 STARK LANE
o VALLEY COTTAGE, NY 10989
“> 52.11-2-54 MENDOZA ALMA 964 STARK LANE VALLEY COTTAGE MENDOZA ALMA
3S 964 STARK LANE
al VALLEY COTTAGE, NY 10989
cd 52.11-2-74 MATHEW KURIAN & MARLIAMMA 8 SPRING ROAD VALLEY COTTAG MATHEW KURIAN & MARIAMMA
O 8 SPRING ROAD
o VALLEY COTTAGE, NY 19989
LL S2.11-2-77 SHER KAREN i4 SPRING ROAD VALLEY COTTAG SHER KAREN
14 SPRING RD
a VALLEY COTTAGE, NY 10989
e §2.11-3-13 LANZETTA VINCENT & 15 SASSON TERR VALLEY COTTAG LANZETTA VINCENT & BARBARA 4
oO BARBARA A
= 15 SASSON TERRACE
SS VALLEY COTTAGE, NY 10989
3 52.11-3-20 DACANAY VIRGILIO & 33 SASSCN TERR VALLEY COTTAG DACANAY VIRGILIO & CRISTINA
Q CRISTINA
33 SASSON TERRACE
a VALLEY COTTAGE, NY 10989
> 52.11-4-7 MCGRATH RAYMOND & KIM 14 LAKEVIEW CT CONGERS MCGRATH RAYMOND & KIM
LO 14 LAKEVIEW COURT
a CONGERS N ¥ 10920
4 52.11-4-24 MAYORGA DONALD & ROCIO 214 ROUTE 303 VALLEY COTTAGE MAYORGA DONALD & ROCIO
a 214 ROUTE 303
> VALLEY COTTAGE, NY 10989
oO

252 ROUTE 303 :
VALLEY COTTAGE, NY 10989

Case 7:19
Date: 9/6/2017 Time: 9:34 AM

Year: This Year Status: Active Parcels
Index: Section\Block\Lot

Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

Search Results

Parcel ID

e 159 of 372

52.11-4-32

g

52.12-1-9

52.12-1-18

52,12-1-19

52.12-1-36

52,12-1-42

52,12-1-43

52.12-1-70

cv-11115-VB Document1 Filed 12/04/19 Pa

52,12-2-10

Case 7:19

Mailing Address

VALLADERAS CRISTIAN A

& ARMANDO

418 COUNTRY RIDGE DRIVE
VALLEY COTTAGE, NY 10989
ASGHAR GHULAM + MAJEEDA
67 RIDGE ROAD

VALLEY COTTAGE, NY 10989
SELVAGGI FAMILY IRR TRUST
77 RIDGE ROAD

VALLEY COTTAGE, NY 10989
PATERNO CHARLES & NINA
73 RIDGE ROAD

VALLEY COTTAGE, NY 10989
KOSSAK DANIEL S

19 TANGLEWOOD COURT
CONGERS, NY 10920

FANTINI JUDITH

IRR TRUST

91 WISCONSIN AVE
CONGERS, NY 10920
MUSCATELLA ANTHONY
KRISTYN & SUSAN

93 WISCONSIN AVE

CONGERS, NY 10920
GRIMSHAW BRUCE E

IRR TRUST 6/16/2015

242 MASSACHUSETTS AVENUE
VALLEY COTTAGE, NY 10989
DEL FIERRO LIONEL +
PIZARRO ASHLEY

225 MASSACHUSETTS AVENUE
VALLEY COTTAGE, NY 10989

Legal Address
Addrl

418 COUNTRY RIDGE DR VLY CTG

67 RIDGE RD VALLEY COTTAGE

77 RIDGE RD VALLEY COTTAGE

73 RIDGE RD VALLEY COTTAGE

19 TANGLEWOOD CT CONGERS

91 WISCONSIN AVE CONGERS

93 WISCONSIN AVE CONGERS

242 MASSACHUSETTS AVE VLY CIG

225 MASSACHUSETTS AVE VLY CTG

Name 1 Name 2
Addr 2

VALLADERAS CRISTIAN A & ARMANDO

ASGHAR GHULAM + MAJEEDA

SELVAGGI FAMILY IRR TRUST

PATERNO CHARLES & NINA

KOSSAK DANIEL S

FANTINI JUDITH IRR TRUST

MUSCATELLA ANTHONY KRISTYN & SUSAN

GRIMSHAW BRUCE E IRR TRUST 6/16/2015

DEL FIERRO LIONEL + PIZARRO ASHLEY

Page: 38
 

Date: 9/6/2017 Time: 9:34 AM

Search Results
Year: This Year Statns: Active Parcels
Index: Section\Block\Lot
Criteria: From screen Base Information: Property Class equal to 215
Swis Code: 392089

Parcel ID. Mailing Address Legal Address Name 1. Name 2
Addr 1 Addr 2

32.12-2-15 LANZO ALFONZO & CARMEN 8 MICHIGAN CT VALLEY COTTAG LANZO ALFONZO & CARMEN
§ MICHIGAN COURT
VALLEY COTTAGE, NY 10989
7 SLIVA EDWARD Y TRUST & § SEDGE RD VALLEY COTTAGE SLIVA EDWARD Y¥ TRUST & MARGARET
MARGARET
6 SEDGE ROAD
VALLEY COTTAGE, NY 10989
52.12-2-46 GEBBIA PAUL & SPINELLI 233 VALLEY RD VALLEY COTTAGE  GEBBIA PAUL & SPINELLI CANDACE T
CANDACE T
253 VALLEY RD
VALLEY COTTAGE, NY 10989
52.13-1-5 HURLEY MICHAEL T 98 ROBINHOOD LANE NEW CITY HURLEY MICHAEL T & CAROLYN
& CAROLYN
98 ROBINHOOD LANE
NEW CITY, NY 10956
52.13-1-13 GOODMAN EDITH & ALLEN & 104 ROBINHOOD LANE WEST NYACK GOODMAN EDITH & ALLEN & SHERMAN JOANNE
SHERMAN JOANNE
104 ROBINHOOD LANE
WEST NYACK, NY 10994
52.13-1-36 HAYWARD THOMAS & ANN 269 OLD MILL RD VALLEY COTTAG HAYWARD THOMAS & ANN
269 OLD MILL RD
VALLEY COTTAGE, NY 10989
52.14-1-7 BYRNE BRIAN & ANNE 3 WATERS MILL COURT VLY CTG BYRNE BRIAN & ANNE
5 WATERS MILL COURT
VALLEY COTTAGE, NY 10989
AGARD LINDSAY J & 329 DEER TRACK LA VALLEY COTT AGARD LINDSAY J & ESTAPHANE MELANIE D
ESTAPHANE MELANIE D
329 DEER TRACK LANE
VALLEY COTTAGE, NY 10989
202, 1442-16 JABER KARAM & ABUNIYAB 400 KINGS HWY VALLEY COTTAGE JABER KARAM & ABUNIYAB KHALEEL
KBALEEL
400 KINGS HIGHWAY
VALLEY COTTAGE, NY 10989

+

52.42-2-

nm

 

5-VB Document 1 Filed 12/04/19 Page 160 of 372

19-cv-1111

Case 7
Date: 9/6/2017 Time: 9:34 AM

Year: This Year

Status:

Index: Section\Block\Lot

Swis Code: 392089

Parcel ID

$2.14-2-19

52.14-2-25

$2.14-3-3,5

52.14-3-11

a

2.14-3-29

52,15-1-8

5

ww

15-1-34.2

-11115-VB Document 1 Filed 12/04/19 Page 161 of 372

) 52,15-1-35.1

_Case 7:19-cv

Mailing Address

GEORGE JOHN & JOHN LISSY
402 KINGS HIGHWAY

VLY COTTAGE, NY 10989
CICCHINI CLAUDIO &

VIS

355 OLD MILL ROAD
VALLEY COTTAGE, NY 10989
BUDET RAFAEL A &
PROVIDENCE R

19 FLOWER LANE

VALLEY COTTAGE, NY 10989
HUDSON SEAN D

§ FLOWER LANE

VALLEY COTTAGE, NY 10989
CARIOSCIA ROSEMARIE

& DANIEL

688 COTTAGE LANE

VALLEY COTTAGE, NY 10989
MONCLOVA DAVID &
BENNETT MELANIE

96 RIDGE ROAD

VALLEY COTTAGE, NY 10989
MARTINEZ RAFAEL & REBECA
94 RIDGE ROAD

VALLEY COTTAGE, NY 10989
MATTLIANO DOUGLAS J &
JEANNE E

62 SEDGE RD

VALLEY COTTAGE, NY 10989
STABILE CARRIE

85 SEDGE RD

VALLEY COTTAGE, NY 10989

Active Parcels

Criteria: From screen Base Information: Property Class equal to 215

Legal Address
Addr 1

402 KINGS HWY VALLEY COTTAGE

355 OLD MILL RD VALLEY COTTAG

19 FLOWER LANE VALLEY COTTAG

8 FLOWER LANE VALLEY COTTAG

688 COTTAGE LA VALLEY COTTAGE

96 RIDGE RD VALLEY COTTAGE

94 RIDGE RD VALLEY COTTAGE

62 SEDGE RD VALLEY COTTAGE

85 SEDGE RD VALLEY COTTAGE

Search Results

Name]
Adar 2

GEORGE JOHN & JOHN LISSY

CICCHINI CLAUDIO &

BUDET RAFAEL A &

HUDSON SEAN D

CARIOSCIA ROSEMARIE

MONCLOVA DAVID &

MARTINEZ RAFAEL & REBECA

MATTLIANO DOUGLAS J &

STABILE CARRIE

Name 2

IVIS

PROVIDENCE R

& DANIEL

BENNETT MELANIE

JEANNE E

Page. 37
Date: 96/2017 Time: 9:34 AM

Year:
Index:

Criteria:
Swis Code: 392089

Status:
Section\Black\Lot
rom screen Base Information: Property Class equal to 215

Active Parcels

Search Results

 

 

 

32.15-1-43

52.16-1-6

32.16-1-21

th
nN
fave
p
ony
1
wok
w

ay

2.15-2-18

-VB Document1 Filed 12/04/19 Page 162 of 372

Un
we
&
S
"
ho
nr

th
re
an
7
tla
vay
tS

Case 7:19-cv-11115

VALLEY COTTAGE, NY 10989
SERRATORE FRANCESCO &
THERESA
130 RIDGE ROAD
VALLEY COTTAGE, N¥ 10989
KERNER KENNETH + BARBARA
3 VIRGINIA STREET
VALLEY COTTAGE, NY 10989
VANDINA JOANN
30 SEDGE ROAD
VALLEY COTTAGE, NY 10989
MARQUEZ CARLOS & ISABEL
37 SEDGE ROAD
VALLEY COTTAGE, NY 10989
VARGHESE MATHEW &
MATHEW MARYKUTTY
280 COTTAGE ROAD
VALLEY COTTAGE, NY 10989
SAMPAIO ANDRE
244 COTTAGE RD
VALLEY COTTAGE, NY 10989
MORRISON JOHN & W
108 HELENE RD
VALLEY COTTAGE, NY 10989
BOUTIN SPENCER & DEFREESE
JENERA
226 VALLEY RD
VALLEY COTTAGE, NY 10989

130 RIDGE RD VALLEY COTTAGE

3 VIRGINIA ST VALLEY COTTAG

30 SEDGE RD VALLEY COTTAGE

37 SEDGE RD VALLEY COTTAGE

286 COTTAGE RD VALLEY COTTAGE

244 COTPAGE RD VALLEY COTTAGE

108 HELENE RD VALLEY COTTAGE

226 VALLEY RD VALLEY COTTAGE

SERRATORE FRANCESCO &

KERNER KENNETH + BARBARA
VANDINA JOANN
MARQUEZ CARLOS & ISABEL

VARGHESE MATHEW &

SAMPAIO ANDRE
MORRISON JOHN & W

BOUTIN SPENCER & DEPREESE

Parcel [ID Mailing Address Legal Address Name i Name 2
Addr 1 Addr 2
52,95-1-35.10 STABILE JAMES U1 $2 SEDGE RD VALLEY COTTAGE STABILE JAMES Ill
82 SEDGE RD

THERESA

MATHEW MARYKUTTY

JENERA

Page: 58
Date: 9/6/2017 Time: 9:34 AM

Year:
Index:

e 163 of 372

ge
tw
p
w
7
wo
aA

52.18-1-28

§2.18-1-59

a
w
_
wo
7
ron
€
st
aN

A
N
om
we
w
*
Ww
eC

§2.,18-2-83

2.19-1~4.7

Uy

52.19-1-37

cv-11115-VB Document1 Filed 12/04/19 Pa

?52.19-1-42

_Case 7:19

Criteria:
Swis Code: 392089

Parcel ID

Status:
Section\Block\Lot
From screen Base Information: Property Class equal to 215

Mailing Address

GALLAGHER DAMIEN M

& GALLIGAN SALINA

232 VALLEY RD

VALLEY COTTAGE, NY 10989
WYNNE THOMAS & INES

$68 MILLBURN CT

VALLEY COTTAGE, NY 10989
MORAN HECTOR D & OSCAR
98 BRANCHVILLE RD
VALLEY COTTAGE, NY 10989
THE COMMUNITY OF THE
DIVINE PROVIDENCE INC

5 CYGNET LANE

VALLEY COTTAGE, NY 10989
ARMADA ABERLANDO &
ANTONIA

680 COTTAGE LANE

VALLEY COTTAGE, NY 10989
PURVES SCOTT & SANDRA
306 FULLE DRIVE

VALLEY COTTAGE, NY 10989
GERAGHTY WILLIAM J &
RAVEN E

11 TRAMQUILL AVENUE
VALLEY COTTAGE, NY 10989
CRUZ EDITH

30 GREEN AVE

VALLEY COTTAGE, NY 10989
KRASNIQI LABINOT

49 GREEN AVE

VALLEY COTTAGE, NY 10989

Active Parcels

Legal Address
Adar 1

232 VALLEY RD VALLEY COTTAGE

568 MILLBURN CT VALLEY COTTAG

98 BRANCHVILLE ROAD VLY CTG

5 CYGNET LANE VALLEY COTTAG

680 COTTAGE LA VALLEY COTTAGE

306 FULLE DRIVE VALLEY COTTAG

11 TRAMQUILL AVENUE VLY CTG

30 GREEN AVE VALLEY COTTAGE

49 GREEN AVE VALLEY COTTAGE

Search Resuits

Name 1
Addr 2

GALLAGHER DAMIEN M

WYNNE THOMAS & INES

MORAN HECTOR D & OSCAR

THE COMMUNITY OF THE

ARMADA ABERLANDO &

PURVES SCOTT & SANDRA

GERAGHTY WILLIAM J &

CRUZ EDITH

KRASNIQI LABINOT

Name 2

& GALLIGAN SALINA

DIVINE PROVIDENCE INC

ANTONIA

RAVEN E

Page: 59
Date: 9/6/2017 Time: 9:34 AM

Search Results

 

 

 

Year: This Year Status: Active Parcels
MN Index: Section Block\Lot
9 Criteria: From screen Base Information: Property Class equal to 213
a) Swis Code: 392089
st os 7
oO. Parcel [ID Mailing Address Legal Address Name 1 _ Name 2
aa Addr i Addr 2
Mw :
D 523 9-1-5] QUINONES MARY CAROLINE C 767 BIRCHWOOD COURT VLY CTG QUINONES MARY CAROLINE C + KHAN TAREQUL I
+ KHAN TAREQUL I
767 BIRCHWOOD COURT
VALLEY COTTAGE, NY 10989
52.19-2-5 BONIKOS KIRINEOS 138 RIDGE RD VALLEY COTTAGE BONIKOS KIRINEOS
138 RIDGE ROAD
VALLEY COTTAGE, NY 16989
52.19-2-22.3 TURNER ANTHONY 160 RIDGE RD VALLEY COTTAGE TURNER ANTHONY
160 RIDGE RD
VALLEY COTTAGE, NY 10989
77 (52.19-2-26 ALEENA CORP 140 RIDGE RD VALLEY COTTAGE ALEENA CORP
140 RIDGE ROAD
VALLEY COTTAGE, N¥ 10989
52.19-2-27 MARIA L/T | LOWERRE PL VALLEY COTTAGE RODRIGUEZ MARIA L/T RODRIQUEZ SANDRA M

2.19-2-4]

32.19-2-44

wa
N
‘e
Ny
mn
ms

Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Pa

 

RODRIQUEZ SANDRA M

1 LOWERRE PLACE

VALLEY COTTAGE, NY 10989
MOCCIO PHILIP ] & LINDAM
18 LOWERRE PLACE
VALLEY COTTAGE, NY 1G989
GENTILE GERARD & BARBARA
6 LOWERRE PLACE

WALLEY COTTAGE, NY 10989
FORTUNATO NELLIE

303 BLISS LANE

VALLEY COTTAGE, NY 10989
VAILLANCOURT DONNA +
VAILLANCOURT ROBERT D
177 RIDGE ROAD

VALLEY COTTAGE, NY 10989

18 LOWERRE PL VALLEY COTTAGE

6 LOWERRE PL VALLEY COTTAGE

169 RIDGE RD VALLEY COTTAGE

177 RIDGE RD VALLEY COTTAGE

MOCCIO PHILIP J & LINDA M

GENTILE GERARD & BARBARA.

FORTUNATO NELLIE

VAILLANCOURT DONNA +

VAILLANCOURT ROBERT D

Page: 60
Date: 9/6/2017 ‘Time: 9:34 AM

Year: This Year

Swis Code: 392089

Parcel ID

165 of 372

2.19-2-73

ge

$2,19-2-83

Mn

2.20-1-50

52.20-1-53

52.20-1-56

52.20-2-16

52.20-2-30

$2.20-2-38

52.20-2-52

Case 7:19-cv-11115-VB Documenti Filed 12/04/19 Pa

Status:
Index: Section\Biock\Lot
Criteria: From screen Base Information: Property Class equal to 215

Mailing Address

PERRET WILLIAM G

& GREGORY W

1 AMORY COURT

VALLEY COTTAGE, NY 10989
MATTIACCIO PETER LR
SANCHEZ LAURA

2 AMORY COURT

VALLEY COTTAGE, NY 10989
GILL ANDRE M & JOANNE

15 LOUIS AVENUE

VALLEY COTTAGE, NY 10989
DORN THOMAS J & LAURA

7 LOUIS AVE

VALLEY COTTAGE, NY 10989
CASSANO ERIC & ROSALIA
FASTIGI

6 LOUIS AVENUE

VALLEY COTTAGE, NY 10989
DARBOUZE GINA M

862 MULLBERRY ROAD
VALLEY COTTAGE, NY 10989
VAZQUEZ NOEL & ANA D
885 STOCKTON RD

VALLEY COTTAGE, NY 10989
SULLIVAN CATHERINE

884 STOCKTON ROAD
VALLEY COTTAGE N ¥ 10989
CORDOVA NELSON & ELAINE
HERNANDEZ-CORDOVA

909 ASHLAND STREET
VALLEY COTTAGE, NY 10989

Active Parcels

Legal Address
Addr]

1 AMORY DR VALLEY COTTAGE

2 AMORY DR VALLEY COTTAGE

15 LOUIS AVE VALLEY COTTAGE

7 LOUIS AVE VALLEY COTTAGE

6 LOUIS AVE VALLEY COTTAGE

862 MULLBERRY RD VALLEY CTG

885 STOCKTON RD VALLEY COTTAG

884 STOCKTON RD VALLEY COTTAG

909 ASHLAND ST VALLEY COTTAGE

Search Results

Name 1
Addr 2

PERRET WILLLAM G

MATTIACCIO PETER LR

GILL ANDRE M & JOANNE

DORN THOMAS J & LAURA

CASSANO ERIC & ROSALIA

DARBOUZE GINA M

VAZQUEZ NOEL & ANAD

SULLIVAN CATHERINE

CORDOVA NELSON & ELAINE

Name 2

& GREGORY W

SANCHEZ LAURA

FASTIGI

HERNANDEZ-CORDOVA

Page: 6t
Date: 9/6/2017 Time: 9:34 AM

Search Results

 

 

 

Year: This Year Status: Active Parcels
Index: Section\Block\Lot
Criteria: From screen Base Information: Property Class equal to 215
Swis Code: 392089
Parcel ID Mailing Address __ Legal Address _ Name I Name 2
Addr 1 Addr 2
32.20-2-60 KNARICH BRUCE + CAROLE 916 ASHLAND ST VALLEY COTTAGE KNARICH BRUCE + CAROLE

916 ASHLAND STREET
VALLEY COTTAGE, NY 10989
52.20-2-62 SCARPULLA CHARLES S & 910 ASHLAND ST VALLEY COTTAGE
MARY ANN L/B MAYERNIK L & CALABRO L & MCCORMICK M
CALABRO L & MCCORMICK M
& SCARPULLAC. A.
$10 ASHLAND STREE
VALLEY COTTAGE N ¥ 10989
52,20-2-65 CUESTA ANGELA & FRO! L/E
EVA
902 ASHLAND ST
VALLEY COTTAGE, NY 10989
32.20-2-67 PAVELCHAK III ANTON
& LISCHICK. MARGARET
C/O MARGARET LISCHICK
878 STOCKTON ROAD
VALLEY COTTAGE N ¥ 10989
0-2-86 TAPLA ANEURYS &
GOMEZ MARINA
834 MULLBERRY ROAD
VALLEY COTTAGE, NY 10989
ROCK TERENCE S & TANYA M
PEREZ-
856 BELLEVILLE DRIVE
VALLEY COTTAGE N ¥ 10989
HERNANDEZ NELSON A &
SANDRA P
134 CHARLES BLVD
VALLEY COTTAGE, NY 10989

902 ASHLAND ST VALLEY COTTAGE

878 STOCKTON RD VALLEY COTTAG
C/O MARGARET LISCHICK

2.

a
ho

834 MULLBERRY RD VALLEY CTG

th
ho
Ny
°
ts
oo
~~

-VB Document 1 Filed 12/04/19 Page 166 of 372

856 BELLEVILLE DRIVE VLY CTG

re
ww
we
ben
‘
ba
oO

134 CHARLES BLVD VALLEY COTTA

_ Case 7:19-cv-11115

SCARPULLA CHARLES § &
& SCARPULLAC. A.

CUESTA ANGELA & FRO! L/E

PAVELCHAK Ill ANTON

TAPIA ANEURYS &

ROCK TERENCE S & TANYA M

HERNANDEZ NELSON A &

MARY ANN LIE MAYERNIK L &

EVA

& LISCHICK MARGARET

GOMEZ MARINA

PEREZ-

SANDRA P
Date: 9/6/2017 Time: 9:34 AM

Year: This Year
Index: Section\Block\Lot
Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

Pareel ID

ge 167 of 372

3.13-1-65

53.17-1-16

53.17-1-25

53,17-1-66

53.17-1-70

Us
s
~d
A
ives
7
~

57.7-3-11

wa
~~
7
Ww
*
—_
in

57.7-4-2

Case 7:19-cv-11115-VB Documenti Filed 12/04/19 Pa

Status:

Mailing Address

SILVA JOHN P & JACQUELINE
M

20 ROCK DRIVE

VALLEY COTTAGE, NY 10989
GRANDE WILLIAM &
MICHELLE OWEN

936 FLINT COURT

VALLEY COTTAGE, NY 10989
PECOU DELIA

REV TRUST

929 MICA COURT

VALLEY COTTAGE, NY 10989
BRADY MICHAEL & MARGARET
3 ROCK DRIVE

VALLEY COTTAGE, NY 10989
GARCIA MICHELLE M

11 ROCK DRIVE

VALLEY COTTAGE, NY 10989
CHAMBERS-BROWN ALICIA
54 SPRING BROOK RD
NANUET, NY 10954
CISNEROS-ARIAS SONIA I

62 SPRINGBROOK RD
NANUET, NY 10954

EUGENE LOUIS & MARINA
& ERIC & JACKSON

48 SPRING BROOK RD
NANUET, N¥ 10954

ARIAS SERGIO G & LEMUS
NELSON A

57 SPRING BROOK RD
NANUET, NY 10954

Active Parcels

Legal Address
Addr J

20 ROCK DRIVE VALLEY COTTAGE

936 FLINT CT VALLEY. COTTAGE

929 MICA COURT VALLEY COTTAGE

3 ROCK DRIVE VALLEY COTTAGE

1E ROCK DRIVE VALLEY COTTAGE

54 SPRING BROOK RD NANUET

62 SPRING BROOK RD NANUET

48 SPRING BROOK RD NANUET

57 SPRING BROOK RD NANUET

Search Resuits

Name 1 Name 2
Addr 2

SILVA JOHN P & JACQUELINE M

GRANDE WILLIAM & MICHELLE OWEN

PECOU DELIA REV TRUST

BRADY MICHAEL & MARGARET
GARCIA MICHELLE M
CHAMBERS-BROWN ALICIA
CISNEROS-ARIAS SONIA I

EUGENE LOUIS & MARINA & ERIC & JACKSON

ARIAS SERGIO G & LEMUS NELSON A

™T

Page: 63
 

  

2017 Time: 9:34 AM

Search Results
Year: This Year Status:

Index: Section\BlockiLot
Criteria: From screen Base Information: Property Class equal to 214
Swis Code: 392089

Active Parcels

cere Mailing Address

 

wn eg Address Name 1 Name 2
eine ne ene eo _ Addr i Addr 2

Un
ml
wd

4-40

wr

7.8-2-28

.Case 7:19-cy-11115-VB Document1 Filed 12/04/19 Page 168 of 372

LOUIS MIRVIL & THOMAS
MARIE L

29 SPRINGBROOK RD
NANUET, NY 16954
DESROCHES MARIE

7 OLIN DR

NANUET, NY 10954

LAMY MARC & BOIROND MARIE

188 N PASCACK ROAD
NANUET, NY 10954
MG HOMES CORP
22 YOUMANS DR
SPRING VALLEY, NY 10977
NGHE TIEN H & CINDY
1 MEDFORD PLACE
NANUET, NY 10954
KALSARIA GAURANG R &
PATEL-KALSARIA KRUTI
10 MEDFORD PLACE
NANUET, NY 10954
GARCIA JULIO H & GLADYS
8 MEDFORD PLACE
NANUET, NY 10954
THOMAS KOSHY M & KOSHY
SHEEBA
10 STURBRIDGE CT
NANUET, NY 10954
BLUE TRUST EMILY
43 COTTAGE PLACE
NANUET, NY 19954

29 SPRING BROOK RO NANUET

7 OLIN DR NANUET.

108 N PASCACK RD NANUET

8 LOUISE PLACE NANUET

1 MEDFORD PLACE NANUET

10 MEDFORD PLACE NANUET

8 MEDFORD PLACE NANUET

10 STURBRIDGE CT NANUET

43 COTTAGE PLACE NANUET

LOUIS MIRVIL & THOMAS

DESROCHES MARIE

LAMY MARC & BOIROND MARIE

MG HOMES CORP

NGHE TIEN H & CINDY

KALSARIA GAURANG R &

GARCIA JULIO H & GLADYS

THOMAS KOSHY M & KOSHY

BLUE TRUST EMILY

PATEL-KALSARIA KRUTI

SHEEBA

Page. 64
Date: 9/6/2017 Time: 9:34 AM

Search Results

 

 

Year: This Year Status: Active Parcels
Ns index: Section’Block\Lot
M Criteria: From screen Base Information: Property Class equal to 2 {5
yu  Swis Code: 392089
oO
Qe Parcel ID Mailing Address Legal Address Name 1 Name 2
a _. Addr 1 Addr 2
o .
TS7.8-2-59 ROSENBLATT ALAN & DEBORAH 112 TENNYSON DR NANUET ROSENBLATT ALAN & DEBORAH
© 112 TENNYSON DR
O NANURET N Y 10954
oO 57.8-2-76 KIM BOG SOON AAK/A 72 TENNYSON DR NANUET KIM BOG SOON A/K/A BOGSOON ~ MAN GYOO
a BOGSOON + MAN GYOO
+ 72 TENNYSON DR
2 NANUET, NY 10954 :
NI 57.8-2-89 PATEL SANJIV & KASHMIRA 65 TENNYSON DR NANUET PATEL SANJIV & KASHMIRA
a 65 TENNYSON DRIVE
Oo NANUET, NY 10954
L §7.10-1-13 LEMA BERMA E 33 SECOND AVE NANUET LEMA BERMA E
LL 33 SECOND AVE
NANUET, NY 10954
a 57.10-1-15 MELEANCE JACQUELINE 1 TURNER CT NANUET MELEANCE JACQUELINE
e 1 TURNER COURT
o NANUET, NY 10954
= 57.10-1-16 ETIENNE RAOUL 3 TURNER CT NANUET ETIENNE RAOUL
5 3 TURNER COURT
oO NANUET, NY 10954
a 57.10-1-18 LEMA WILSON 4+ LOURDES 7 TURNER CT NANUET LEMA WILSON A+ LOURDES
7 TURNER COURT
co NANUET, NY 10977
> 57.10-1-19 LEMA JULIO 31 SECOND AVE NANUET LEMA JULIO
31 SECOND AVE
NANUET, NY 10954
57.10-1-23 WILLIAMS HENRY 11] TURNER CT NANUET WILLIAMS HENRY
: 11 TURNER COURT
NANUET, NY 10934
57,10-1-70 QUIRK NATASHA & 16 VALLEY DR NANUET QUIRK NATASHA & OCASIO ADAM

Case 7:19-cv-11115

OCASIO ADAM
16 VALLEY DRIVE
NANUET, NY 10954

Page: 65
Date: 9/6/2017 Time: 9:34 AM

Year:
Index:

 

57.12-1-13

57. 12-1-15

-VB Document1 Filed 12/04/19 Page 170 of 372

wm
N
a
7
ws
'
rm
ww

wt

!57,15~1-24

Case 7:19-cv-11115

This Year

Status:

Sectlon\Block\Lot

Criteria: From screen Base information: Property C
Swis Code: 392080

Parcel 1D

Mailing Address

Active Parcels

lass equal to 215

Legal Address

Search Results

 

 

NAZAIRE OREZAR & LOUISE
i2 TURNER COURT
NANUET, NY 10954
MADELON JEAN & CHARITE
& TURNER COURT
NANUET, NY 10954
JULIEN JOSEPH & MARIE
4 TURNER COURT
NANUET, NY 10954
DORESTANT FRITZNER &
STANILA
35 NO PASCACK ROAD
NANUET, NY 10954
HARRISON KERISTOFER &
ROSA VIOSANNY
17 VAILSHIRE CIR
NANUET, NY 10954
DIENER MARILYN
21 VAILSHIRE CIRCLE
NANUET, NY 10954
DE ALVANDROS WILLIAM &
CAROLYN
23 VAILSHIRE CIRCLE
NANUET, NY 10954
LEMA JOSE
18 NO PASCACK RD
NANUET, NY 10954
APPIAH SAMUEL & BEATRICE
20'N PASCACK RD
NANUET, NY 50954

 

Addr]

12 TURNER CT NANUET

8 TURNER CT NANUET

4 TURNER CT NANUET

33 N PASCACK RD NANUET

17 VAILSHIRE CIR NANUET

21 VAILSHIRE CIR NANUET

23 VAILSHIRE CIR NANUET

18 N PASCACK RD NANUET

20 N PASCACK RD NANUET

NAZAIRE OREZAR & LOUISE
MADELON JEAN & CHARITE
JULIEN JOSEPH & MARIE

DORESTANT FRITZNER &

HARRISON KHRISTOFER &

DIENER MARILYN

DE ALVANDROS WILLIAM &

LEMA JOSE

APPIAH SAMUEL & BEATRICE

___.. Name 2

STANILA

ROSA VIOSANNY

CAROLYN

Page: 66
age 171 of 372

Case 7:19-cv-11115-VB Documenti Filed 12/04/19 P

Date: 9/6/2017 Time: 9:34 AM

Year: This Year
Index: Section\BlockiLot
Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

Parcel ID

7,15-1-26

A
a
m
wa
7
roy
+
nN
“a

57.19-2-23

57.19-3-17

57.20-1~42

nw

Q-1-57

1s

7.

57.20-2-10

nN

7.20-2-34

uh

58.5-1-46

Status:

Mailing Address

GILLES ILFRID JEAN

229 SMITH RD

NANUET, NY 10954

MENIEL MARIE

231 SMITH RD

NANUET, NY 10054

SIDDIQL MOHAMMAD

10 JUDITH STREET

NANUET N Y 10954

PERVEZ RUBINA

47 FREEDMAN AVENUE
NANUET, NY 10954

JENKINS EMILY S$ &

HARRIS MARIE S

44 DYKES PARK ROAD
NANUETN Y 10954
SANTAMARIA CARLO &
PASQUALINA L/E AORS

20 NEW HAVEN AVENUE
NANUET, NY 10954

HACKSHAW DOMINIC &
VINCENTE-HACKSHAW AMANDA
26 SHERWOOD DR

NANUET, NY 10954 .
AMENDANO ANA A & BOLIVAR
R
19 GRANDVIEW AVE

NANUET, NY 10954
GERRAPUTA DONALD & MARIA
311 NO. MIDDLETOWN RD
NANUET, NY 10954

Active Parcels

Legal Address
Addr 1
229 SMITH RD NANUET
231 SMITH RD NANUET
10 JUDITH STREET NANUET

47 FREEDMAN AVE NANUET

44 DYKES PARK RD NANUET

20 NEW HAVEN AVE NANUET

26 SHERWOOD DR NANUET

19 GRANDVIEW AVENUE NANUET

311 N MIDDLETOWN RD NANUET

Search Results

Name i

Addr 2
GILLES [LFRID JEAN
MENIEL MARIE
SIDDIOI MOHAMMAD

PERVEZ RUBINA

JENKINS EMILY S &

SANTAMARIA CARLO &

HACKSHAW DOMINIC &

AMENDANO ANA A & BOLIVAR

GERRAPUTA DONALD & MARIA

. Name 2

HARRIS MARIE S$

PASQUALINA L/E AORS

VINCENTE-HACKSHAW AMANDA

Th

Page: 67
Date: ¥62617 Time: 9:34 AM

Search Results

 

 

 

 

Year: This Year Status: Active Parcels
index: Section\Block\Lot
Criteria: From screen Base Information: Property Class equal to 215
Swis Code: 392089
Parcel ID Mailing Address Legal Address Name 1 Name2
_ Addr J _ Addr 2 _
38.5-1-61 VINCENZI EDWARD & JANETTE 2) FULTON STREET NANUET VINCENZI EDWARD & JANETTE
20 FULTON STREET
NANUET, NY 10954
38.5-2-18 CARCHICHABLA LUIS A 32 CENTRAL DR NANUET CARCHICHABLA LUIS A CARCHICHABLA AIDA R
CARCHICHABLA AIDA R
32 CENTRAL DRIVE
NANUET, NY 10954
58.5-2-24 PETRAZZUOLO WILLIAM & 18 LAKE SHORE DR NANUET

PETRAZZUOLO MICHELLE
18 LAKE SHORE DR
NANUET, NY 10954
58.5-3-7 FREEMAN ROBYN LISA
9 FLORAL COURT
NANUET, NY 16954
38.5-3-26 SANDHU SATNAM S &
CHARANIIT TRUST
23 AMARILLO DRIVE
NANUET, NY 10954
PAUL MUNESHWAR &
ROOPOUTIE
21 AMARILLO DRIVE
NANUET, NY 10954
ISLAMI EMRO & MERMEA
& KAREEM A
9 AMARILLO DRIVE
NANUET, NY 10954
58.5-3-43 THOMAS SKARIA +
SKARIA SHARINE
10 AMARILLO DR
NANUET. NY 10954

a
a
ta

of
wa

y
wm
1

-VB Document1 Filed 12/04/19 Page 172 of 372

La
co
wv
ue
:
ur
bo

. Case 7:19-cv-11115

9 FLORAL COURT NANUET

23 AMARILLO DRIVE NANUET

21 AMARILLO DRIVE NANUET

? AMARILLO DRIVE NANUET

iG AMARILLO DRIVE NANUET

PETRAZZUOLO WILLIAM &

FREEMAN ROBYN LISA

SANDHU SATNAM S &

PAUL MUNESHWAR &

ISLAMI EMRO & MERMEA

THOMAS SKARIA +

PETRAZZUCLO MICHELLE

CHARANJIT TRUST

ROOPOUTIE

& KAREEM &

SKARIA SHARINE

Page: 48
Date: 9/6/2017 Time: 9:34 AM

Year: This Year

Status:

Active Parcels

 

 

w Index: Section\Block\Lot

~o Criteria: From screen Base Information: Property Class equal to 215

u— —- Swis Code: 392089

oO

© Parcel ID Mailing Address Legal Address
ee __. _ ee _. Addr 1

® oe
OFB.5-3-44 BOKHARI SYEDZILLE HASNAN 3 AMARILLO DRIVE NANUET

58.5-3-45

58.5-3-74

58.5-4-1

8.5-4-3

A

58.5-4-24

wa
oe
in
iN
ne
w
a

58.5-4-28

58.6-1-5

Case 7:19-cv-11115-VB Documenti Filed 12/04/19 Pa

8 AMARILLO DRIVE
NANUET, NY 10954
SANDOVAL MARGARITA +
PINOS CLARA
6 AMARILLO DRIVE
NANUET, NY 10954
HIGGINS JOHN & JANET
4 MERIDAN LANE
NANUET, NY 10954
PALLIKAL JOHN M &
ANNAMMA JOHN
73 OAKLAND PLACE
NANUET, NY 10954
MARIANI FRANCA
65 OAKLAND PLACE
NANUET, NY 10954
FERRARA MICHAEL + DAWN M
57 OAKLAND PLACE
NANUET, NY 10954
THOMAS BINDU & MATHEW V
17 SPRUCE CT
NANUET, NY 10954
TISO GRAZIA & ANTONIO
312 N MIDDLETOWN RD
NANUET, NY 10954
CANNELLA ROCCO
15 SPRUCE CT
NANUET, NY 10954
CARUSO JULIA FAMILY TRUST
C/O RINALDO J PERCIBALLI
22 WESTLYN DR
BARDONIA, NY 10954

6 AMARILLO DRIVE NANUET

4 MERIDAN LANE NANUET

73 OAKLAND PL. NANUET

65 OAKLAND PL NANUET

57 OAKLAND PL NANUET

17 SPRUCE CT NANUET

312 N MIDDLETOWN RD NANUET

15 SPRUCE CT NANUET

22, WESTLYN DR BARDONIA

Search Results

 

 

BOKHARI SYEDZILLE HASNAN

SANDOVAL MARGARITA +

HIGGINS JOHN & JANET

PALLIKAL JOHN M &

MARIANI FRANCA

FERRARA MICHAEL + DAWN M

THOMAS BINDU & MATHEW V

TISO GRAZIA & ANTONIO

CANNELLA ROCCO

CARUSO JULIA FAMILY TRUST

PINOS CLARA

ANNAMMA JOHN

C/O RINALDO J PERCIBALLI

mM.

Page: 69
 

Date: 9/6/2017 Time: 9:2

  

 

Search Results

 

 

 

195 PINEVIEW AVE
BARDONIA, NY 10954
58.6-1-70 BARONE RALPH F & SUEANN
? WESTLYN DR

BARDONIA, NY 10954
CASTIELLO V A+ W

32 PINEVIEW AVE
BARDONIA N Y 10954
MEROLA LOUIS & DEBRA &

wv
x
n
7
nD
an
td

ln
wo
ON
7
bh
‘
a
be

1 WESTLYN DR BARDONIA

32 PINEVIEW AVE BARDONIA

22 PINEVIEW AVE BARDONIA

BARONE RALPH F & SUEANN

CASTIELLO VA +W

Year: This Year Status: Active Parcels
N Index: Section\Block\Lot
M Criteria: From screen Base Information: Property Class equal to 215
we Swis Code: 392089
Oo .
w _.__ Parcel ID Mailing Address Legal Address _ Name 1 Name 2
qo __. . Addr } _____ Addr 2 _
& 58.6-1-9 MOHAMED KARIM & THURAYA 6 WESTLYN DR BARDONIA MOHAMED KARIM & THURAYA OMAR
© OMAR
oO 6 WESTLYN DR
oO BARDONIA, NY 10954
— 58.6-1-14 TRACEY LISA M 17 EASTLYN DR BARDONIA TRACEY LISA M
+ 17 EASTLYN DR
Oo BARDONIA, NY 10954
PA] 58.6-1-52 BIELLA DOMENICA & 78 WESTLYN DR BARDONIA BIELLA DOMENICA & CANNELLA ANTHONY
a CANNELLA ANTHONY
TC 78 WESTLYN DR
L BARDONIA, NY 10954
LL 58.6-1-66 PAPPAS MICHAEL GREGORY & 195 PINEVIEW AVE BARDONIA PAPPAS MICHAEL GREGORY & LISA MARIE
LISA MARIE,
a
—
Cc
E
5
oO
CO:
QA
a
>

JOSEPH

22 PINEVIBW AVE
BARDONIA, NY 10954
DELEON SHARON A

1 FURPHY LANE
BARDONIA, NY 10954

1 28.6-2-29 NUEVA NEIL & DENISE
484 ROUTE 304
BARDONIA, NY 10954

cv-11115

wi

.Case 7:19

1 FURPHY LANE BARDONIA

484 ROUTE 304 BARDONIA

MEROLA LOUIS & DEBRA & JOSEPH

DELEON SHARON A

NUEVA NETL. & DENISE

Page: 70
Date: 9/6/2017 Time: 9:34 AM

Year: This Year Status: Active Parcels

Index: Section\Block*Lot
Criteria: From screen Base Information: Property Class equal to 215
Swis Code: 392089

Parcel 1D Mailing Address Legal Address
Addr 1

 

een et tt

3 CRIMSON CT BARDONIA

ge 175 of 372

8.6-2-52 KIM KIKUK & HYESEON
3 CRIMSON COURT
BARDONIA, NY 10954
58.6-2-58 WIMBERT HENRY L & W
18 COTTONWOOD COURT
BARDONIA, NY 10954
8.6-2-69 PALUMBO FRANK & JEANINE
6 BRENDA LANE
BARDONIA, NY 10954
B.6-2-71 MCILHARGY-FRITZ RUTH
& FRITZ JOHN A
143 PINEVIEW AVE
BARDONIA, NY 10954
58.7-1-77 TOPS REAL ESTATE INC
, 10 EAST 704TH STREET
ORANGEBURG, NY 10962
58.7-1-81 AYLWARD WILLIAM & BRENDA
37 ROCKFORD DRIVE
WEST NYACK, NY 10994
58.8-2-8 SYRE GILBERT & ANGELA
4 KENBAR ROAD
WEST NYACK, NY 10994
58.8-2-37 MCGLINCHEY RUSSELL &
KAREN
317 STRAWTOWN ROAD
WEST NYACK, NY 10994
§8.8-2-58 HANLEY DONNA L & RAHSAAN
& BIALOWAS-HANLEY MONIKA
26 KENBAR ROAD
WEST NYACK, NY 10994

18 COTTONWOOD CT BARDONIA

6 BRENDA LANE BARDONIA

tA

143 PINEVIEW AVE BARDONIA

wa

1 DEARBORN RD WEST NYACK

37 ROCKFORD DR WEST NYACK

4 KENBAR RD WEST NYACK

317 STRAWTOWN RD WEST NYACK

26 KENBAR RD WEST NYACK

Case 7:19-cv-11115-VB Documenti Filed 12/04/19 Pa

Search Results

Name 1

Name 2

 

Addr 2

 

KIM KIKUK & HYESEON

WIMBERT HENRY L & W

PALUMBO FRANK & JEANINE

MCILHARGY-FRITZ RUTH

TOPS REAL ESTATE INC

AYLWARD WILLIAM & BRENDA

SYRE GILBERT & ANGELA

MCGLINCHEY RUSSELL &

HANLEY DONNA L & RAHSAAN

& FRITZ JOUN A

KAREN

& BIALOWAS-HANLEY MONIKA

1

Page: 71

 
Date: 9/6017 Time: 9:34 AM

 

 

 

 

Search Results

 

Year: This Year Status; Active Parcels
“ Index: Section’BlocktLot
Mm Criteria: Prom screen Base Information: Property Class equal to 215
o Swis Code: 392089
we
oO
co Parcel ID Mailing Address ——LegalAddress
Mo ae i Addr 1 wae
|
MD 58.9-4.3 TALEB MOHAMMED 42 COTTAGE PLACE NANUET TALEB MOHAMMED
> 42 COTTAGE PLACE
NANUET, NY 10954
58.9-1-24 STRICKLAND TERRANCE + 39 COOPER DRIVE NANUET STRICKLAND TERRANCE +
LYDIA
39 COOPER DR
NANUET, NY 10954
38.9-1-29 ETHAKKAN LOVELY § 11 COOPER DRIVE NANUST ETHAKKAN LOVELY $

1} COOPER DR
NANUET, NY 10954
58.9-2-20 MESSINA JOHN & ELIZABETH
LIE & MARK. & NANCY
4 WINDSOR COURT
NANUET, NY 10954
2-26 MALONEY JOHN R + W
1 VICTORIA DR
NANUET N Y [10954
SCHIAVONE FRANK & CAROL

ta

8.

Oo

nt
@
~
i
ta
oo

10 BEECH STREET
NANUET, NY 10954
38.9-2-85 CHACKO LEELAMMA

186 N MIDDLETOWN RD
NANUET. NY 10954

VB Documenti Filed 12/04/19 Pa

5893-2 MCGILLYCUDDY KEVIN G &
a CLAIRE M
od 3 ROB CT
4 NANUET, NY 10954
138,9-3-7

ALMODOVAR MONICA
42 POPLAR ST
NANUET, NY 10954

. Case 7:19-cv,

4 WINDSOR CT NANUET MESSINA JOHN & ELIZABETH

1 VICTORIA DR NANUET MALONEY JOHN R+W

10 BEECH STREET NANUET SCHIAVONE FRANK & CAROL
186 N MIDDLETOWN RD NANUET CHACKO LEELAMMA

3 ROB CT NANUET MCGILLYCUDDY KEVIN G &

42 POPLAR ST NANUET ALMODOVAR MONICA

 

_..._ Name 2.
LYDIA
L/E & MARK & NANCY
CLAIRE M

 
Date: 9/6/2017 Time: 9:34 AM

Year: This Year Status: Active Parcels

Index: Section\Biock\Lot
Criteria: From screen Base Information: Property Class equal to 215
Swis Code: 392089 .

Parcel ID

Mailing Address

Legal Address
Addr 1

Search Results

Name 1 Name 2
Addr 2 _

 

age 177 of 372

58.9-3-35.2

58.9-3-79

58.9-3-85

58.9-3-87

58.10-1-4

58.10-1-14

VB Documenti Filed 12/04/19 P

1 $8.10-2-9

58.10-2-23

58.10-2-71

Case 7:19-cv-11115

PEPE RALPH & DONNA
44 POPLAR STREET
NANUET N ¥ 10954
BOLAND JOHN & HEIDI
12A TERRACE AVE
NANUET, NY 10954
ACUNTO GREGORY +
ACUNTO KRISTIN C
35 POPLAR STREET
NANUET, NY 10954
MALANUK JOHN & MARY ELLEN
12 HICKORY DRIVE
NANUET N ¥ 10954
PODYMOW ANDREW & EUGENIA
47 POPLAR STREET
NANUET, NY 10954
DAVIS SANDRA
12 CRANFORD RD
BARDONIA, NY 10954
KOCI FADIL & MELEQE
1 CRANFORD RD
BARDONIA, NY 10954
VARVARO CHERYL & SOLOMON
NEIL
23 WHITE OAK LANE
BARDONIA, NY 10954
THOMAS ROBIN &PONNAMMA
45 RENNERT LANE
BARDONIA, NY 10954
BURKE MARGARET & SHINNERS
PATRICIA
15 MILLSPAUGH LANE
BARDONIA, NY 10954

44 POPLAR ST NANUET

124A TERRACE AVE NANUET

35 POPLAR ST NANUET

12 HICKORY DRIVE NANUET

47 POPLAR ST NANUET

12 CRANFORD RD BARDONIA

1 CRANFORD RD BARDONIA

23 WHITE OAK LANE BARDONIA

45 RENNERT LANE BARDONIA

15 MILLSPAUGH LANE BARDONIA

PEPE RALPH & DONNA
BOLAND JOHN & HEIDI

ACUNTO GREGORY + ACUNTO KRISTIN C

MALANUK JOHN & MARY ELLEN

PODYMOW ANDREW & EUGENIA

DAVIS SANDRA

KOCI FADIL & MELEQE

VARVARO CHERYL & SOLOMON NEIL

THOMAS ROBIN &PONNAMMA

BURKE MARGARET & SHINNERS PATRICIA

lM

Page: 73
Date: 6/2017 Time: 9:34 AM

Year: This Year States:
WN Index: Section\Block\Lot
M Criteria: From screen Base Information: Property Class equal to 21
va Swis Code: 392089
oO
oc Paree!l ID

 

 

38.10-2-83 JANG IAEDONG + YANGSOON
99 RENNERT LANE
BARDONIA, NY 10954
58.10-2-90 KEFFNER KATHLEEN &
RICHARD
112 RENNERT LANE
BARDONIA, NY 10954
38.10-3-7 MATHEW RENI & LEENA
83 BARDONIA RD
BARDONIA, NY 10934
58.10-3-16 TAFFNER BRIAN & KATHERINE
& KIMBERLY
i4 BARRY LANE
BARDONIA, NY 10954
38.11-1-43 HALPERN MENACHEM
151 BARDONIA RD
BARDONIA, NY 10954
38. 11-3-31 241 GERMONDS PROJECT LLC
38 FRASER AVENUE
MONTICELLO, NY 12701
38.12-1-26 BENVENUTO JOSEPH &
CYNTHIA
19 STONEHEDGE DRIVE
WEST NYACK, NY 10994
58.12-1-24 BRESLOW PETER &
MARGUERITE
36 HUESTED LANE
WEST NYACK, NY 10994
MORNAN LEE S & JESSICA
5 CASTLE HILL LANE
WEST NYACK, NY 10994

-VB Document 1 Filed 12/04/19 Page 17

.Case 7:19-cv-11115

Active Parcels

5

Legal Address
Addr 1

 

99 RENNERT LANE BARDONIA

112 RENNERT LANE BARDONIA

33 BARDONIA RD BARDONIA

14 BARRY LANE BARDONIA

i351 BARDONIA RD BARDONIA

241 GERMONDS RD WEST NY ACK

i9 STONEHEDGE DR WEST NYACK

36 HUESTED LANE WEST NYACK

3 CASTLE HILL LANE WEST NYK

Search Results

 

 

JANG IAEDONG + YANGSOON

KEFFNER KATHLEEN &

MATHEW RENI & LEENA

TAFFNER BRIAN & KATHERINE

HALPERN MENACHEM

241 GERMONDS PROJECT LLC

BENVENUTO JOSEPY &

BRESLOW PETER &

MORNAN LEE § & JESSICA

RICHARD

& KIMBERLY

CYNTHIA

MARGUERITE

 

 

Page: 74
Date: 9/6/2017 Time: 9:34 AM

Year: This Year

Status:

Index: Section\Block\Lot

Swis Code: 392089

of 372

Parcel ID

T

8.12-1-54

Page 1/7

58.12-2-17.2

(04/19

8.12-2-36

Filed 12

Uy
98
roy
w

7

?
a
a

Wa
oO
oe
p
hp
Ww

Wa
oo
w
1
Ww
.
pn
a

58.13-2-52

Cv-11115-VB Document 1

; 58.13-3-17

Case 7:19

Mailing Address

FEIG DANIEL J & ANNE M
31 HUESTED LANE
WEST NYACK, NY 10994
JELLEBA JOSEPH &
CASEY ANNE
205 STRAWTOWN RD
WEST NYACK, NY 10994
AYDIN SCOTT & JOANN
3 DEFOREST COURT
WEST NYACK, NY 16994
NAVARRO NELSON & REBECCA
13 NORGE AVE
NANUET, NY 10954
REICHER JOSEPHINE
12 NORGE AVE
NANUET, NY 10954
NICOLICH EUGENE
& MAUREEN
3 NICKOLAUS LA
NANLET, NY 10954
JARER JANET MARY L/E
JARER-MEANY JERYL
& JUDITH MARY
28 TERRACE AVE
NANUET, NY 10954
PAP] GENE A+ W
10 SPRUCE DR
NANUET N Y 10954
VAMVAKETIS CAROLE M &
BLEY WILLIAM G
102 POPLAR STREET
NANUET, NY 10954

Active Parcels

Criteria: From screen Base Information: Property Class equal to 215

Legal Address
Addr1

31 HUESTED LANE WEST NYACK

205 STRAWTOWN RD WEST NYACK

3 DEFOREST Ct W NYK

13 NORGE AVE NANUET

12 NORGE AVE NANUET

3 NICKOLAUS LA NANUET

28 TERRACE AVE NANUET
& JUDITH MARY

10 SPRUCE DRIVE NANUET

102 POPLAR ST NANUET

Search Results

Name }
Addr Z

FEIG DANIEL J & ANNE M

TILLEBA JOSEPH &

AYDIN SCOTT & JOANN

NAVARRO NELSON & REBECCA

REICHER JOSEPHINE

NICGLICH EUGENE

JARER JANET MARY L/E

PAPI GENE A+ W

VAMVAKETIS CAROLE M &

Name 2

CASEY ANNE

& MAUREEN

JARER-MEANY JERYL

BLEY WILLIAM G

Pape, 74
5-VB Document 1 Filed 12/04/19 Page 180 of 372

V-1111

_Case 7:19-c

38.14-2-17 SURACE JOSEPH & W

A) 58.14-2-18 PLAGIANOS SARANTOS

658. 14-23 9 MANUEL RODRIGO N & MARIA

Date: 9/6/2017 Time: 0:34 AM

Year: This Year Status: Active Parcels
Index: Section\BlockiLot

Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

 

Parcel Mailing Address

 

  

Legal Address

Adar I

 

 

 

 

$8.13.3-45 CACCIATO JORN & SILVANA
21 JAMES DRIVE
NANUET, NY 10954
58.14-1-12 HAMMERS JENNIFER
5 HILBURG COURT
NANUET, NY 10954
38.14-1-26 SPENJIAN GARABET & TALIN
137 SCHWEITZER LN
BARDONIA, NY 10954
58.14-1-34 DOHERTY KATHLEEN
REV TRUST
121 LUDVIGH ROAD
BARDONIA N ¥ 10954
58.14-1-43 BIERKER GEROLD & TAMARA
76 DUSTMAN LANE
BARDONIA, NY 10954
58.14.2-5 MUNDANCHIRA JOSEPH &
MOLLY
48 JAY STREET
BARDONIA, NY 10954

21 JAMES DRIVE NANUET

5 HILBURG COURT NANUET

157 SCHWEIZER LANE BARDONIA

121 LUDVIGH RD BARDONIA,

76 DUSTMAN LN BARDONIA

48 JAY ST BARDONIA

30 BARRY LANE BARDONIA
30 BARRY LANE

BARDONIA, NY 10954

95 BARRY LANE BARDONIA
& ELIAS & MARLENA

95 BARRY LANE

BARDONIA, NY 10934

112 RENEE LANE BARDONIA
F

i12 RENEE LANE

BARDONIA, NY 10954

Search Results

CACCIATO JOHN & SILVANA

HAMMERS JENNIFER

SPENJLAN GARABET & TALIN

DOHERTY KATHLEEN

BIERKER GEROLD & TAMARA

MUNDANCHIRA JOSEPH &

SURACE JOSEPH & W

PLAGIANOS SARANTOS

MANUEL RODRIGO N & MARIA

Name 2

REV TRUST

MOLLY

& ELIAS & MARLENA

Page: 76
Date: 9/6/2017 Time: 9:34 AM

Year:
Index:

ge 181 of 372

8.14-2-48

58.15-1-30

8.15-1-57

Way

8.15-1-66

wa

58, 15-1-89

58.15-1-90

VB Documenti Filed 12/04/19 Pa

> 58. 15-1-93

58.15-2-13

Case 7:19-cv-11115

Criteria:
Swis Code: 392089

Parcel ID

Status:

Section\Block\Lot
From screen Base Information: Property Class equal to 215

Mailing Address

THOMPSON CARLA & JOHN
40 JAY ST
BARDONIA, NY 10954
CRISCUOLA ALBERT
& ELSIE L/E
& MONITTO DORIS
5 ARBOR LANE
BARDONIA, NY 10954
FIORE JAMES & ANTONINA
38 INWOOD DR
BARDONIA, NY 10954
DIEHL THOMAS & SUSAN
& KOESTER HOLLY
& CHRISTOPHER
6 SAYMOR DRIVE
BARDONIA, NY 10954
RIVERA HECTOR
34 ARBOR LANE
BARDONIA, NY 10954
TERMINELLO ANTHONY
30 ARBOR LANE
BARDONIA, NY 10954
DOOLEY JOSEPH & MARIA
124 RENEE LANE
BARDONIA, NY 10954
NIKOLAJEVIC DRAGOLJUB &
MILA
8 BROOKDALE CT
WEST NYACK, NY 10994
MANZELLA ARLYN & MORGO
DANA JOYCE
2 DEMAREST MILL CT
WEST NYACK, NY 10994

Active Parcels

Legal Address _
Addr 1

40 JAY ST BARDONIA

5 ARBOR LANE BARDONIA
& MONITTO DORIS

38 INWOOD DR BARDONIA

6 SAYMOR DR BARDONIA
& CHRISTOPHER

34 ARBOR LANE BARDONIA

30 ARBOR LANE BARDONIA

124 RENEE LANE BARDONIA

8 BROOKDALE CT WEST NYACK

2 DEMAREST MILL CT W NYACK

 

Search Results

Name 1

THOMPSON CARLA & JOHN

CRISCUOLA ALBERT

FIORE JAMES & ANTONINA

DIEHL THOMAS & SUSAN

RIVERA HECTOR
TERMINELLO ANTHONY
DOOLEY JOSEPH & MARIA

NIKOLAJEVIC DRAGOLJUB &

MANZELLA ARLYN & MORGO

& ELSIE L/E

& KOESTER HOLLY

MILA

DANA JOYCE

Page: 77

 
Date: 9/6/2017 Time: 9:34 AM

 

Search Results

 

 

 

 
 

 

 

Year: This Year Status: Active Parcels
“ Index: Section’ BlockLot
Nh Criteria: From screen Base Information: Property Class equal to 215
oO Swis Code: 392089
e
Oo .
A —~—Pareel D — Mailing Address - onuntnenee Legal Address _ _ eennsesneen ame | son ne
oO a ne ce Addr - Addr 2.
a
& 38.16-1-10 MARKIEWICZ DANIEL & iG ABERDEEN DR WEST NYACK MARKIEWICZ DANIEL & LAURIE
LAURIE

19 ABERDEEN DR
WEST NYACK, NY 10994
58.16-1-12 FIALA MICHAEL ANTHONY & 14 ABERDEEN DR WEST NYACK FIALA MICHABL ANTHONY & FIALA MARILYN ANN
PIALA MARILYN ANN
id ABERDEEN DRIVE
WEST NYACK, NY 1699¢
58.16-1-28 BALLARDINI LOUIS & SANDRA 7 DAVENPORT TER W NYK BALLARDINI LOUIS & SANDRA
? DAVENPORT TERRACE
WEST NYACK, NY 10994
58.17-1-8 PATEL MAHENDRA & GITA 6 SVENSSON PL NANUET PATEL MAHENDRA & GITA
& SVENSSON PLACE
NANUETN Y 10954
58.17-1-31 CORCHADO JOUNELL 21 PALMER AVE NANUET CORCHADO JOUNELL & RODRIGUEZ ANA
& RODRIGUEZ ANA
21 PALMER AVE
NANUET, NY 10954
58.17-1-82 BUENAVENTURA EDWIN & 8 W PALMER AVE NANUET BUENAVENTURA EDWIN & JAMES
JAMES
8 WEST PALMER AVE
. NANLET, NY 10954
58.17-1-91 MARTIN ROBERT & ANNA 18 NEW HAVEN AVE NANUET MARTIN ROBERT & ANNA
, 18 NEW HAVEN AVENUE
NANUET, NY 10954
8.19-1-2 DIGLIO ANTHONY J 122 DEMAREST MILL RD W NYK DIGLIO ANTHONY J
& JIMENEZ DENISE
122 DEMAREST MILL RD
WEST NYACK, N¥ 10994
8.19-1-9.19 MUTTATH SUBIN & 21 CARLEY CT WEST NYACK MUTTATH SUBIN &
AUGUSTINE POOIA
2] CARLEY CT
WEST NYACK, NY 10994

B Documenti1 Filed 12/04/19 Pa

 

& HMENEZ DENISE

-11315

AUGUSTINE POOJA

-Case 7:19-cv

 

NameZ

Page: 78
Date: 9/6/2017 Time: 9:34 AM

Year: This Year Status: Active Parcels
Index: Section\Block\Lot
Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

3 of 372

Parcel ID Mailing Address Legal Address
Addr 1

M

Search Results

Name 1 _Name 2
Addr 2

 

8.20-1-10 RINALDI NORMA 41 HIGHLAND AVE WEST NYACK
4 HIGHLAND AVE
WEST NYACK, NY 10994
§8.20-1-18 SKRAPITS LISA 14 DEER MEADOW DR. W. NYACK
14 DEER MEADOW DR
WEST NYACK, NY 10994
58.20-1-21 MATTU FRANKLIN 8 DEER MEADOW DR. W. NYACK
8 DEER MEADOW DR
WEST NYACK, NY 10994
8.20-1-36 COLBY GEORGE } WOODCOCK RD WEST NYACK
1 WOODCOCK RD
WEST NYACK, NY 10956
58.20-1-59 BRODSKY REGINA 8 DEMAREST AV W NYACK
§ DEMAREST AVE
WEST NYACK N Y 10994
58.20-1-78 PIPPI] GEORGE E & GAIL T 72 DEMAREST AV W NYACK
72 DEMAREST AVE
WEST NYACK N Y 10994
$8.20-2-1.1 GEORGE ANUP J & MERIN 12 SAMANTHA WAY WEST NYACK
12 SAMANTHA WAY
WEST NYACK, NY 10994
$8.20-2-18 HOGSETT JR WILLIAM & 10 LOUISE DR WEST NYACK
KATHLEEN
10 LOUISE DRIVE
WEST NYACK, NY 10994
BENEDETTO JOSEPH & MARY 260 OLD MILL RD WEST NYACK
ANN
260 OLD MILL ROAD
WEST NYACK, NY 10994
59.6-1-15 JANKOWSKI MARGARET & 345 FULLE DRIVE VALLEY COTTAG
: DANIEL & DONALD PATRICK
345 FULLE DR
VALLEY COTTAGE, NY 10989

9 Page

wm

:19-cv-11115-VB Document 1. Filed 12/04/1

Case 7

RINALDI NORMA

SKRAPITS LISA

MATTU FRANKLIN

COLBY GEORGE

BRODSKY REGINA

PIPPI GEORGE E & GAIL T

GEORGE ANUP J & MERIN

HOGSETT JR WILLIAM & KATHLEEN

BENEDETTO JOSEPH & MARY ANN

JANKOWSK] MARGARET & DANIEL & DONALD PATRICK

Page: 79
Date: 9/6/2017 Time: 9:3

 

 

 

 

Search Results

 

 

 

 

 

 

 

Year: This Year Status: Active Parcels

N Index: Section\Block\Lot
M Criteria: From screen Base Information: Property Class equal to 215
— Swis Cede: 392089

oO
st ____Pareel ID ee Mailing Address Legal Address _ _ Name Name 2
a wn vee Addy 1 Addr 2

o . .

OD) 59.6-1-24 BERKOWITZ VIRGINE 354 FULLE DRIVE VALLEY COTTAG BERKOWITZ VIRGINIA

© 354 FULLE DRIVE

VALLEY COTTAGE, NY 10939

oO 39.6-1-33 CHRISTIANO MICHAEL + 3 VIVIENNE CT VALLEY COTTAG CHRISTIANO MICHAEL + CHRISTIANO CAROLYN
4 CHRISTIANS CAROLYN
+ 3 VIVIENNE COURT

2 VALLEY COTTAGE, NY 10989

N 59.6-1-40 SCIARABBA EDWARD & L 548 WESTFIELD DRIVE VLY CTG SCIARABBA EDWARD & L

ad $48 WESTFIELD DRIVE

Oo VALLEY COTTAGE, NY 10989

L $9.6-2-3 FEDERAL NATIONAL MTG 332 FULLE DRIVE VALLEY COTTAG FEDERAL NATIONAL MTG ASSOC

LL ASSOC

14221 DALLAS PKW STE 1000

a DALLAS, TX 75254

C 59.6-2-6 OSTRANDER TINA & MICHAEL, 338 FULLE DRIVE VALLEY COTTAG OSTRANDER TINA & MICHAEL

® 338 FULLE DRIVE

€ VALLEY COTTAGE, NY 10989

5 59.6-2-61 GEEVARUGHESE VARUGHESE & 7 FLORENCE CT VALLEY COTTAG GEEVARUGHESE VARUGHESE & MARIAMMA
oO MARIAMMA

QO

VALLEY COTTAGE, NY 10989

O59 6.2.63 WIDMAYER CAROLE I 3 FLORENCE CT VALLEY COTTAG WIDMAYER CAROLE J F/R/A DE VISSER CAROLE J
> FYK/A DE VISSER CAROLE I

wo
Dp
nm
¢
wd
2

- Case 7:19-cv-11115

3 FLORENCE COURT

VALLEY COTTAGE, NY 10989
LARGROVE BYRON & SHANNON

+ GREENE CARLTON & RHONDA

VALDES-GREENE

6 BARRY COURT

VALLEY COTTAGE, NY 10989

6 BARRY COURT VALLEY COTTAG
VALDES-GREENE

HARGROVE BYRON & SHANNON

+ GREENE CARLTON & RHONDA

Page: 80)
Date: 9/6/2017 Time: 9:34 AM

Year: ‘This Year Status: Active Parcels
Index: Section\Block\Lot -

Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

 

 

1
i
I
j
|
>
a
a
8
an

 

185 of 372

i
i
i
|
i
i
|
i
|
1

GUHARAY AMITAVA & DIPIKA 12 BARRY COURT VALLEY COTTAG

12 BARRY COURT
VALLEY COTTAGE, NY 10989
59.6-3-35 RIZZUTO NICHOLAS J & 11 MAYFIELD ST VALLEY COTTAG
RIZZUTO ROSANNA
11 MAYFIELD STREET
VALLEY COTTAGE, NY 10989
59.6-3-94 BONET JUAN & LYDIAE - 537 KINGS HWY VALLEY COTTAGE
MARCILLO ROSENDO G & CYNTHIA
CYNTHIA
§37 KINGS HIGHWAY
VALLEY COTTAGE, NY 10989
59.6-3-97 LUNGREN BRIAN & KATRLEEN 341 KINGS HWY VALLEY COTTAGE
541 KINGS HIGHWAY
VALLEY COTTAGE, NY 10989
RAAB CHRISTIAN M 713 ABBEY LANE VALLEY COTTAGE
713 ABBEY LANE
: VALLEY COTTAGE, NY 10989
59.7-1-35 TORRES VALERIE & VICTOR 712 MANETTE LA VALLEY COTTAGE
712 MANETTE LANE
VALLEY COTTAGE, NY 10989
59.7-1-46 WARDROP IRENE 725 MANETTE LA VALLEY COTTAGE
725 MANETTE LN
VALLEY COTTAGE, NY 10989
SINGER JILLIAN & DAVID 731 MANETTE LA VALLEY COTTAGE
DOLCE-SINGER ANDREA
731 MANETTE LANE
VALLEY COTTAGE, NY 10989
59.7-1-50 MIRANDA HARRY - JR & 733 MANETTE LA VALLEY COTTAGE
MIRANDA PHARENTHYNA
733 MANETTE LANE
VALLEY COTTAGE, NY 10989

ge
se
a

d

P
~~
3

59.7-1-22

59.7-1-49

Case 7:19-cv-11115-VB Documenti1 Filed 12/04/19 Pa

Search Results

 

Parcel ID Mailing Address Legal Address eee

GUHARAY AMITAVA & DIPIKA

RIZZUTO NICHOLAS J & RIZZUTO ROSANNA

BONET JUAN & LYDIAE MARCILLO ROSENDO G &

LUNGREN BRIAN & KATHLEEN
RAAB CHRISTIAN M

TORRES VALERIE & VICTOR
WARDROP IRENE

SINGER JILLIAN & DAVID DOLCE-SINGER ANDREA

MIRANDA HARRY -JIR& MIRANDA PHARENTHYNA

Page: $1
Date: 9/6/2017 Time: 9:34 AM

Search Results

 

 

 

 

 

Year: This Year Status: Active Parcels
WN index: Section\B lock\Lot
M Criteria: From screen Sase Information: Property Class equal io 215
a Swis Code: 392089
oO
O _____ Parcel ID ——_Mailing Address _AegalAddress Name} Name 2 -
9 _ a Addr j coe AZ
& 39,7-1-5] ADAMS JAMES M 735 MANETTE LA VALLEY COTTAGE ADAMS JAMES M
735 MANNETTE LANE
VALLEY COTTAGE, NY 10989
59.7-1-65 SELKOWITZ RACHEL 23 FOREST GLEN ROAD VLY CTG SELKOWITZ RACHEL
23 FOREST GLEN RD
VALLEY COTTAGE, N¥ 10989
59.7-2-46 ABRAHAM SAMSON 782 BROOKRIDGE DRIVE VLY CTG ABRAHAM SAMSON
782 BROOKRIDGE DR
VALLEY COTTAGE, NY 10989
59.7-3-48 WEISS MARGARET i HERALD CT VALLEY COTTAGE WEISS MARGAREY & CALL NICHOLAS
& CALL NICHOLAS

1 HERALD COURT
VALLEY COTTAGE, NY 10989
39.8-1-16 JOENSON SOLOMON + 69 HESS ROAD VALLEY COTTAGE JOHNSON SGLOMON + HORNAK ELIZABETH
HORNAK ELIZABETH
69 HESS ROAD
VALLEY COTTAGE, NY 16989
39.8-1-44 LONGHI NICOLAS P & THIAE 827 SHERRY DR VALLEY COTTAGE LONGHI NICOLAS P & THIA E
827 SHERRY DRIVE
VALLEY COTTAGE, NY 10989
39.8-1-55 PULLEN CARAN 499 MITCHELL DR VALLEY COTTAG PULLEN CARAN
499 MITCHELL DR
VALLEY COTTAGE, NY 10989
NOSELLI EDWINA & JOSEPH 301 MITCHELL DR VALLEY COTTAG NOSELL] EDWINA & JOSEPH
301 MITCHELL DRIVE
VALLEY COTTAGE, NY 10989

-cv-11115-VB Document1 Filed 12/04/19 Pa

59. 10-1-12.6 CHEMEROV PAUL 19 MAYFIELD ST VALLEY COTTAG CHEMEROV PAUL.
3 OHIO AVE
CONGERS, NY 10920
9.19-1-30 HARTIGAN MARIA 408 STORMS RD VALLEY COTTAGE BARTIGAN MARIA
408 STORMS ROAD

VALLEY COTTAGE, NY 10989

.Case 7:19

Page: &2
Date: 9/6/2017 Time: 9:34 AM

Year: This Year

Parcel 1D

59.10-1-34

59.10-1-35

59.11-1-3

59. 11-1-16

59.11-1-30

59.11-1-32

59, 11-1-33

59.11-1-49.2

59.11-1-50

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 187 of 372

Status:

Index: Section\Block\Lot
Criteria: From screen Base Information: Property Class equal to 21 5
Swis Code: 392089

Mailing Address

GUILIANO ZLATINKA
& MAURO V

555 KINGS HIGHWAY
VALLEY COTTAGE, NY 10989
LEISER STEVEN + SANDRA.
551 KINGS HIGHWAY
VALLEY COTTAGE, NY 10989
RICKETTS GAIL & REUBEN
CHERYL

5 EDSAM ROAD |

VALLEY COTTAGE, NY 10989
PASCUZZI JO-ANN & MICHAEL
& CORNIEL MELISSA & LUIS
48 FOREST GLEN RD

VALLEY COTTAGE, NY 10989
FICO THOMAS & DELLA

416 STORMS RD

VALLEY COTTAGE N Y 10989
BONIFACE VINCENT & DENISE
TRUSTS

420 STORMS RD

VALLEY COTTAGE, NY 10989
RECINOS RONY

422. STORMS RD

VALLEY COTTAGE, NY 10989
LULUDIS JOHN & VALERIE
452 CHRISTIAN HERALD RD
VALLEY COTTAGE, NY 10989
DORAN THOMAS & JEANNE
460 STORMS RD

VALLEY COTTAGE, NY 10989

Active Parcels

Legal Address
Addr 1

555 KINGS HWY VALLEY COTTAGE

551 KINGS HWY VALLEY COTTAGE

5 EDSAM ROAD VALLEY COTTAGE

48 FOREST GLEN ROAD VLY CTG

416 STORMS RD VALLEY COTTAGE

420 STORMS RD VALLEY COTTAGE

422 STORMS RD VALLEY COTTAGE

452 CHRISTIAN HERALD RD VY CT

460 STORMS RD VALLEY COTTAGE

Search Results

Name 1
Addr 2

GUILIANO ZLATINKA

LEISER STEVEN + SANDRA

RICKETTS GAIL & REUBEN
PASCUZZI JO-ANN & MICHAEL

FICO THOMAS & DELLA

BONIFACE VINCENT & DENISE

RECINOS RONY
LULUDIS JOHN & VALERIE

DORAN THOMAS & JEANNE

Name 2

& MAURO V

CHERYL

& CORNIEL MELISSA & LUIS

TRUSTS

Page. $3
 

 

Page: 84
Search Results
Year: This Year Status: Active Parcels
Index: Section\Biock\Lot

Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

Parcel

 

59.12-1-16

59.17-1-26

59.17-1-38

63,6-3-9

63.6-3-35

-VB Document1 Filed 12/04/19 Page 188 of 372

an
Ww
st
'
bo
N
oO

an

3.7-2-28

. Case 7:19-cv-11115

Mailing Address

 

 

DEROSA MIA
363 MOUNTAINVIEW AVE
VALLEY COTTAGE, VA 10989
LOPUCHIN SERGEI & ELENA
& MARIAM
405 CHRISTIAN HERALD RD
VALLEY COTTAGE, NY 10989
MAGUIRE DANIEL & MARY
& COLLEEN
13 JEFFREY COURT
WEST NYACK, NY 10994
MINTO DESBERT
14 ADELE ROAD
WEST NY ACK, NY [0994
ASSALONE ANTHONY
19 LOUISE DRIVE
WEST NYACK, NY 10994
DRYGAS THADDEUS & DONNA
15 CARRIAGE LANE
NANUET, NY 10954
MCNEILL MARK § & LAURIE S
MILLER
19 CARRIAGE LANE
NANUET, NY 10954
GEORGE JOSE +
JOSE JESSY
i STEEP HILL RD
NANUET, NY 10954
TAVARES JOSEPH & PHYLLIS
18 STEEP HILL ROAD
NANUET, NY 10954

363 MOUNTAINVIEW AVE VLY CTG

405 CHRISTIAN HERALD RD VY CT

13 JEFFREY CT WEST NYACK

14 ADELE RD WEST NYACK

19 LOUISE DR WEST NYACK

13 CARRLAGE LANE NANUET

19 CARRIAGE LANE NANUET

19 STEEP HILL RD NANUET

18 STEEP HILL RD NANUET

DEROSA MIA

LOPUCHIN SERGE! & ELENA & MARIAM

MAGUIRE DANIEL & MARY & COLLEEN

MINTO DESBERT

ASSALONE ANTHONY

DRYGAS THADDEUS & DONNA,

MCNEILL MARK S & LAURIE S MILLER
GEORGE JOSE +

JOSE JESSY

TAVARES JOSEPH & PHYLLIS
Date: 9/6/2017 Time: 9:34 AM

Year: This Year

Swis Code: 392089

Parcel ID

189 of 372

ge

3.7-3-7

63.7-3-13

63.7-3-50

63.8-2-7

63.8-2-34

63.8-3-26

VB Documenti Filed 12/04/19 Pa

1 63.8-3-59

63.11-1-14

Case 7:19-cv-11115

 

Status:

Index: Section\Block\Lot
Criteria: From screen Base Information: Property Class equal to 215

Mailing Address

Active Parcels

Legal Address

Search Results

Name I

Name 2

 

 

Addr 1

 

 

ANNES! THERESA M &
ROBERT C
105 FREEDMAN AVENUE
NANUETN Y 10954
SCHWARTZ JEANETTE LIE
REILLY STACI
98 FREEDMAN AVENUE
NANUET, NY 10954
JACKSON ROBERT D
& FRANCES T
76 BRIAR RD
NANUET, NY 10954
QUESADA JULIO CESAR
& YISSELL
59.N LEXOW AVE
NANUET, NY 10954
MEEHAN PAUL & LYNN
5 NO PARK AVE
NANUETN Y 10954
RYAN DAVID
44.N FREMONT AVE
NANUET, NY 10954
VISCO ANNA
C/O DANIELA COOPE

43626 EVERGOLD TERR APT 401

ASHBURN, VA 20147
HEFFLER HOWARD &
STORMES JACQUELINE
5 NEWPORT DRIVE
NANUET, NY 10954

105 FREEDMAN AVE NANUET

98 FREEDMAN AVE NANUET

76 BRIAR RD NANUET

57 NW LEXOW AVE NANUET

5.N PARK AVE NANUET

44.N FREMONT AVE NANUET

30 FREUND DRIVE NANUET

5 NEWPORT DR NANUET

Addr 2

ANNESI THERESA M &

SCHWARTZ JEANETTE LZ

JACKSON ROBERT D

QUESADA JULIO CESAR

MEEHAN PAUL & LYNN

RYAN DAVID

VISCO ANNA

HEFFLER HOWARD &

ROBERT C

REILLY STACI

& FRANCES T

& YISSELL

CiO DANIELA COOPE

STORMES JACQUELINE

Page: 85
 

Date: 9/6/2017 Time: 9:34 AM

Page: 86
Search Results
Year: This Year

Index: Section\BlockiLot

Criteria: From screen Base Information: Property Class equal to 215

Status: Active Parcels

Swis Code: 392989

Parcel ID

 

 

63.11-2-31

63.11-2-49

63.11-2-69

63.12-1-43

63.12-1-82

63.12-1-66

a

3.42-1-F3

-VB Document1 Filed 12/04/19 Page 190 of 372

oN

3.12-2-9

-11115

CV

763.12-2-19

.Case 7:19

a Mailing Address

 

 

BAMBAUER JOHN M &
JACQUELINE
1 $0 PARK LANE
NANUET N ¥ 10954
ROSSINI ANDREW & LINDA
24 CARAVELLA LANE
NANUET, NY 10954
ALI CHAUDHRY
187 GRANDVIEW AVE
NANUET, NY 10954
AHMAD NAEEM & HAFEEZ
AHMAD
5 CARRIE LANE
NANUET, NY 10954
WHITNEY WEIL F
& KENNY KATHLEEN
20 CARRIE LANE
NANUET, NY 10954
ARNOLD LARRY & MARILYN
7 APOLLO COURT
NANUET, NY 10954
TERILLI BRUNO & DALE
23 SO LEXOW AVE
NANUET, NY 10954
CUTRONE GEORGE J &
LORETTA
45 PROSPECT STREET
NANUET, NY 19954
KELLY GEORGE & ANNA
24 JERRYS AVE
NANUET, NY 10954

 

 

ee oe Addr j

Legal Address

 

 

 

1$ PARK LANE NANUET

24 CARAVELLA LANE NANUET
137 GRANDVIEW AVENUE NANUET

5 CARRIE LANE NANUET

20 CARRIE LANE NANUET

7 APOLLO COURT NANUET
23S LEXOW AVE NANUET

45 PROSPECT ST NANUET

24 JERRYS AVE NANUET

reece ance caer nen A eee,

 

BAMBAUER JOHN M &

ROSSINI ANDREW & LINDA.

ALI CHAUDHRY

AHMAD NAEEM & HAPERZ

WHITNEY NEIL F

ARNOLD LARRY & MARILYN

TERILLI BRUNO & DALE

CUTRONE GEORGE J &

KELLY GEORGE & ANNA

 

ee Namez
JACQUELINE
AHMAD
& KENNY KATHLEEN
LORETTA
Date: 9/6/2017 Time: 9:34 AM

Year: This Year

Parcel ID

ge 191 of 372

3.12-2-38

an
w
m
p
bo
te
2

63.15-1-1

63.15-1-6

63.15-1-7

63.15-1-9

63.15-1-13

63.15-1-32

63.16-1-5

Case 7:19-cv-11115-VB Documenti Filed 12/04/19 Pa

Status:

Index: Section'\BlockiLot
Criteria: From screen Base Information: Property Class equal to 215
Swis Code: 392089

Mailing Address

DELROSARIO DAN ANDREW &
DAN ALEXIS
30 JERRYS AVE
NANUET, NY 10954
STROLES PATRICIA &
THERESA & MELLIA RICHARD
28 FAIRVIEW AVENUE
NANUET, NY 10954
WEINMAN ROBERT &
CHRISTINE
17 NEWPORT DRIVE
NANUBT, NY 10954
CORRIEL PAUL § & SUSAN
TRUST
27 NEWPORT DR
NANUET, NY 10954
DUBREUIL KENNETH & DONNA
29 NEWPORT DR
NANUET, NY 10954
SANCHEZ JORGE & PHYLLIS A
33 NEWPORT DR
NANUET, NY 10954
YOUNGHANS EDWARD & GRACE
41 NEWPORT DR
NANUET, NY 10954
MANZIONE GREGG & LYNN M
2 ESSEX COURT
NANUET, NY 10954
JOHNSON DONALD C & JEAN
& HUDAK CHRISTY & KEITH
35 CONVENT RD
NANUET, NY 10954

Active Parcels

Legal Address
Adar 1

39 SERRYS AVE NANLET

28 FAIRVIEW AVENUE NANUET

17 NEWPORT DR NANUET

27 NEWPORT DR NANUET

29 NEWPORT DR NANUET

33 NEWPORT DR NANUET

41 NEWPORT DR NANUET

2 ESSEX COURT NANUET

35 CONVENT RD NANUET

Search Results

DELROSARIO DAN ANDREW &

STROLES PATRICIA &

WEINMAN ROBERT &

CORRIEL PAUL § & SUSAN

DUBREUIL KENNETH & DONNA

SANCHEZ JORGE & PHYLLIS A

YOUNGHANS EDWARD & GRACE

MANZIONE GREGG & LYNN M

JOHNSON DONALD C & JEAN

 

DAN ALEXIS

‘THERESA & MELLIA RICHARD

CHRISTINE

TRUST

& HUDAK CHRISTY & KEITH

Page: 87

 
Date: 9/6/2017 Time: 9-34 AM

Year:

ge 192 of 372

63,16-1-16

63.16-2-36

63.16-2.68

63. 16-3-28

63.16-3-36

63,19-2-1

§3.20-2-1

§3.20-2-2

cv-11115-VB Document1 Filed 12/04/19 Pa

DN
a
ia
nm
ND
~

. Case 7:19

index:
Criteria:
Swis Code: 392089

 

This Year

Status:

Section’Block\Lot

From screen Base Information: Property

Parcel ID

 

 

 

Active Parcels

 

Search Results

 

 

 

 

__._Mailing Address _ a Legal Address ee Name 1 Name2 _

oo _ _ Addr i Addr? _

JACOBSEN JAMES & ERIN 60 FAIRVIEW COURT NANUET JACOBSEN JAMES & ERIN

50 FAIRVIEW COURT

NANUET, NY 10954

CHACKO MONCY & 397 § MIDDLETOWN RD NANUET CHACKO MONCY & JATNAMMA
JAINAMMA

307 S MIDDLETOWN RD

NANUET, NY 10954

DUPLESSIS PATRICIA A I7 ENGLEWOOD AVENUE NANUET DUPLESSIS PATRICIA A

17 ENGLEWOOD AVENUB

NANUET, NY 10954

CARDIELLO ROSINA & 312 § MIDDLETOWN RD NANUET CARDIELLO ROSINA & ANTONIO

ANTONIO
312 S MIDDLETOWN RD
NANUET, NY 10954
JORDAN SEAN & KIMBERLY = 326 S MIDDLETOWN RD NANUET JORDAN SEAN & KIMBERLY + JORDAN ELINOR MARY

JORDAN ELINOR MARY
326 S MIDDLETOWN RD.
NANUET, NY, NY 10954
CHIN JUSTIN + HARUNA
21 NEWPORT DR
NANUET, NY 10954
MCCARTHY RAYMOND J &
PATRICIA M
35 W PALISADE AVE
NANUET, NY 10954
LONGHIN] LUCILLE A
31 W PALISADE AVE
NANUET, NY 10954
SETTLE JOHN & SUZANNE
28 GRACE STREET
NANUET, NY 10954

 

51 NEWPORT DR NANUET

35 W PALISADE AVE NANUET

31 W PALISADE AVE NANUET

28 GRACE STREET NANUET

CHIN JUSTIN + HARUNA

MCCARTHY RAYMOND J &

LONGHINI LUCILLE A

SETTLE JOHN & SUZANNE

PATRICIA M

Page: 88
Date: 9/6/2017 Time: 9:34 AM

Year: This Year

Index: Section\Block\Lot
Criteria: From screen Base Information: Property Class equal to 215
Swis Code: 392089

Parcel ID

64,5-2-28.2

64,5-2-42

&
n
nN
a
wu

64.6-2-14

64.6-2-38

64.6-2-63.2

64.7-1-20

64.8-1-5.2

64.8-1-11

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 193 of 372

Status:

Mailing Address

ZHANG LIANG & YUAN
ZHONGY]

29 PIERCE ST

NANUET, NY [0954
MARTINEZ ALEXANDER & ENID
30 PIERCE ST

NANUET, NY 10954
MAURINO PERRY

10 ROSE RD

WEST NYACK, NY 10994
AMENDADO MANUEL IT &
AMENDADO LUCIA S

17 ROSE ROAD

WEST NYACK, NY 10994
SLIPAK KIRA

15 GLEN ROSE COURT
WEST NYACK, NY 10994
MIGLIACCIO JOHN & ASSUNTA
24 ROSE RD

WEST NYACK, NY 10994
FRANCHINO TRUST VERA
C/O VERA FRANCHINO

3 BULL RUN

WEST NYACK, NY 10994
DERHAROOTIAN LUSINE
71 DEMAREST AVE

W NYACK, NY 10994
LOPEZ OSVALDO

5 HIGHLAND PL

WEST NYACK, NY 10994

Active Parcels

Legal Address
Addr t

29 PIERCE ST NANUET

30 PIERCE ST NANUET

10 ROSE ROAD WEST NYACK

17 ROSE ROAD WEST NYACK

15 GLEN ROSE CT WEST NYACK

24 ROSE ROAD WEST NYACK

3 BULL RUN WEST NYACK

71 DEMAREST AV WNYACK

§ HIGHLAND PL W NYACK

Search Results

Name | Name 2
Addr 2

ZHANG LIANG & YUAN ZHONG YI

MARTINEZ ALEXANDER & ENID

MAURINO PERRY

AMENDADO MANUEL 1 & AMENDADO LUCIA $

SLIPAK KIRA

MIGLIACCIO JOHN & ASSUNTA

FRANCHINO TRUST VERA C/O VERA FRANCHINO

DERHAROOTIAN LUSINE

LOPEZ OSVALDO

Page: 84

 
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 194 of 372

Date: 9/6/2017 Time: 934 AM

Year: This Year

Status:

index: Section\Block\Lot
Criteria: From screen Base Information: Property Class equal fo 215

Swis Code: 392089

 

64.8-1-47

64.8+2-22

64.3-2-26

64.8-2-29

54,8-3-19

64,9-2-9

64.9-2-25

64.9-2-35

a
*
°
nS
wa

in

NANUET, N

__Mailing Address _

DI BELLA MICHAEL &
BARBARA
9 SCOTTY LANE
WEST NYACK, N.Y. 10994
PAUL TASSY & DADDY
8 PHILLIPS
WEST NYACK, NY 10994.
JUCA MANUEL & MARTHA
16 PHILLIPS LANE
WEST NYACK, NY 10994
DELHA AVDYL & SYLVIA
18 WEST ST
WEST NYACK, NY 10994
NALLY JOHN & LINDSAY
6 ALICIA COURT
WEST NYACK, NY 10994
AHMED IMTIAZ & SHIRIN
25 GRACE STREET
NANUET, N¥ 10954
RINALDI MARIA
20 EAST ORCHARD ST
NANUET, NY 10954
DANNA JOSEPH & CATHERINE
LE IRREVOCABLE TRUST
19 EAST ORCHARD STREET
NANUET, NY 10954
ALAM MOHAMMAD M

 

 

 

& HOSSAIN SHAMIMA

17 VAN NOSTRAND AV
1OG54

 

Active Parcels

     

Lega

Address

9 SCOTTY LANE WEST NYACK

8 PHILLIPS LANE WEST NYACK

16 PHILLIPS LANE WEST NYACK

18 WEST ST WEST NYACK

6 ALICIA COURT WEST NYACK

25 GRACE STREET NANUET

20 EAST ORCHARD ST NANUET

19 BAST ORCHARD ST NANUET

I? VAN NOSTRAND AVE NANUET

Search Results

 

 

DI BELLA MICHAEL &

PAUL TASSY & DADDY

JUCA MANGEL & MARTHA

DELUA AVDYL & SYLVIA

NALLY JOHN & LINDSAY

AHMED IMTIAZ & SHIRIN

RINALDI MARIA

DANWA JOSEPH & CATHERINE

ALAM MOHAMMAD M

 

{bo

 

 

BARBARA

L/E IRREVOCABLE TRUST

& HOSSAIN SHAMIMA,

Page: 90
195 of 372

ge
B
to
be
do

Case 7:19-cv-11115-VB Documenti Filed 12/04/19 Pa

a
=

Date: 9/6/2017 Time: 9:34 AM

Year: This Year Status:
Index: Section\Block\Lot
Criteria: From screen Base Information: Property Class equal to 215

Swis Code: 392089

Parcel ID Mailing Address
WILTSIE ROBERT C & JUDY K

4) HIGHVIEW AVE
NANUET N Y¥ 10954

64.9-3-34 CALAMARI NOAH & DENISE

10 PELHAM AVE
NANUET, NY 10954
PICARIELLO SCOTT & NICOLE
RAE

12 NORWOOD PL

NANUET, NY 10954

oO
v
us
1
By
hw

64.9-4-9 CORTESE GABRIEL &

CORTESE CHRISTINA
7 DE CLARK PLACE
NANUET, NY 10954

64,9-4-38 RYAN DAVID & JENNIFER

9 SUNNYBANK DR
NANUET, NY 10954

64.10-1-11 DELIA DONNA & MICHAEL

134 CHURCH STREET
NANUET, NY 10954

64,10-1-13 THOMAS SANTHOSH & JESSY

130 CHURCH STREET
NANUET, NY 10954

64.10-2-7 POLITIS GEORGE & DESPINA

112 ROSE ROAD
WEST NYACK, NY 10994

64.10-2-8 DE MAIO MARIA

& CHRISTOPHER
49 PITTSFORD WAY
NANUET, NY 10954

Active Parcels

Lega! Address
Addr 1
41 HIGHVIEW AVE NANUET

10 PELHAM AVE NANUET

12 NORWOOD PL NANUET
7 DE CLARK PLACE NANUET

9 SUNNYBANK DR NANUET

134 CHURCH STREET NANUET
13¢ CHURCH STREET NANUET
112 ROSE ROAD WEST NYACK

40 PITTSFORD WAY NANUET

Search Results

Name 1 Name 2
Addr 2

WILTSIE ROBERT C & JUDY K

CALAMARI NOAH & DENISE

PICARIELLO SCOTT & NICOLE RAE

CORTESE GABRIEL & CORTESE CHRISTINA

RYAN DAVID & JENNIFER

DELIA DONNA & MICHAEL

THOMAS SANTHOSH & JESSY

POLITIS GEORGE & DESPINA

DE MAIO MARIA & CHRISTOPHER

ony

Page: 91

 
Date: 9/6:2017 Time: 9:34 AM

Year:
Index:

64.10-3-10

64. 10-3-16

64.10-3-38

64.11-1-1.4

ocument 1 Filed 12/04/19 Page 196 of 372

64.11-2-3

VB D

64,11-2-24

11115

64,11-2-59

de
:
ho
t
y
oO

Case 7:19-cv

 

This Year

Status;

Section'\BlockiLot

Parcel YD

Mailing Address

DUVIGNEAUD AMILCAR &

MARIE

22 PITTSFORD WAY

NANUET, NY 10954

CHACKO JOSEPH & MATTHEWS

VITU

4 PITTSFORD WAY

NANUET, NY 10954

RICHARDS GEORGE &

CATHERINE,

25 JOCKEY HOLLOW DRIVE

NANUET, NY 10954

PORCO RALPH & ELEANOR

23 ROBIN PLACE

WEST NYACK, NY 10994

MONTGOMERY THOMAS

1 ROSE ROAD

WEST NYACK, NY 10994

ROTH HOWARD 5S & BEATRICE

M & BENNETT

24 SPRUCE LANE

WEST NYACK, NY 10994

DIAMANT PAUL + GLORIA

LYE TRUST

182 FOKWOOD ROAD

WEST NYACK, NY 10994
LATE CRAIG & KAITLYN

152 POXWOOD ROAD

WEST NYACK, NY 10994

PIZZARRO LUISA&

DEL TORO DAMARIS

137 VAN HOUTEN FIELD

WEST NYACK, NY 10994

  

 

Active Parcels

Criteria: From screen Base Information: Property Class equal to 215
Swis Code: 392089

Legal Address
Addr i

22 PITTSFORD WAY NANUET

2 PITTSFORD WAY NANUET

25 JOCKEY HOLLOW DR NANUET

23 ROBIN PL WEST NYACK

Il] ROSE RD WEST NYACK

24 SPRUCE LANE WEST NYACK.

182 FOXWOOD RD WEST NYACK.

152 FORWOOD RD WEST NYACK

137 VAN HOUTEN FLD WEST NYACK

Search Results

__ Name 1
Addr 2 __

 

 

DUVIGNEAUD AMILCAR &

CHACKO JOSEPH & MATTHEWS

RICHARDS GEORGE &

PORCO RALPH & ELEANOR

MONTGOMERY THOMAS

ROTH HOWARD S & BEATRICE

DIAMANT PAUL + GLORIA

PLATE CRAIG & KAITLYN

PIZZARRO LUISA &

ame 2

 

MARIE

VU

CATHERINE

M & BENNETT

LYE TRUST

DEL TORO DAMARIS

 

Page: 92
Date: 9/6/2017 ‘Fime: 9:34 AM

Year: This Year

Active Parcels

Legal Address.

 

 

NWN Index: Section\Block\Lot

M Criteria: From screen Base Information: Property Class equal to 215
y_ _ Swis Code: 392089

oO

t Parcel ID Mailing Address
OO

® - .

OPh4.12-1-62 MATICH MARK & LAURA

81 FOXWOOD ROAD

28 ATLANTIC AVE
NANUETN ¥ 10934
64.13-1-26 BELFORD LAUREN
73 HIGHVIEW AVE
NANUET, NY 10954

25 ATLANTIC AVE
NANUET, NY 10954

NANUET, NY 10954

NANUET, NY 10934
SOOK

NANUET, NY 10954
64. 13-

nh

7 ERIK CT
NANUET, NY 10954

Case 7:19-cv-11115-VB Documenti Filed 12/04/19 Pa

 

WEST NYACK N Y¥ 10994
64.12-2-7 PAPP JULIAN & HELEN

199 VAN HOUTEN FIELDS

WEST NYACK, NY 10994
64.12-2-11 LUKIN GEORGE & KATHERINE

223 VAN HOUTEN FIELDS

WEST NYACK, NY 10994
64.13-1-24 GOMEZ LEONCIO & CARMEN

64.13-1-29 SORCE JOSEPH P & PAIGE
64.13-1-50 BONNER JAMES & NANCY
17 E PALISADES AVE

64, 13-1-51 MORAHAN PASCHAL
15 E PALISADES AVE

64.13-1-54 TAM LESLIE & SZE & SIU &
5 E PALISADES AVE

3.3 DROBES BARRY + PRISCILLA

Addr 1

81 FOXWOOD RD WEST NYACK

199 VAN HOUTEN FLD WEST NYACK

223 VAN HOUTEN FLD WEST NYACK

28 ATLANTIC AVE NANUET

73 HIGHVIEW AVE NANUET

25 ATLANTIC AVE NANUET

17 E PALISADES AVE NANUET

15 E PALISADES AVE NANUET

5 B PALISADES AVE NANUET

7 ERIK CT NANUET

Search Results

Name 1 _

Addr 2

fe en A RR LO,

MATICH MARK & LAURA
PAPP JULIAN & HELEN
LUKIN GEORGE & KATHERINE
GOMEZ LEONCIO & CARMEN
BELFORD LAUREN
SORCE JOSEPH P & PAIGE
BONNER JAMES & NANCY
MORAHAN PASCHAL

TAM LESLIE & SZE & STU & S00K

DROBES BARRY = PRISCILLA

 

Page, 93
Date: 9/6/2017 Time: 9:34 AM

Year:
Index:

 

64, 13-2-19

64.13~-2-

nN

3

wo

64,13-2-

to
ta

Filed 12/04/19 Page 198 of 372

64,13-2-37

64.13-2-40

64, 13-2-57.4

64, 14-1-36

64.14-]44]

-11115-VB Document 1

gv

po4. 14-2-2

.Case 7:19

Criteria:
Swis Code: 392089

Parcel D

 

Status:
Section'BlockiLot
From screen Base J:

Mailing Address

 

 

MILLER LAWRENCE &
MARTINEZ ELENA

119 E ALLISON AVE

NANUET, NY 10954

GELHAUS THOMAS J & ELAINE
103 EAST ALLISON AVE
NANUET, NY 10954
DELONGCHAMP CLARE &
REEDY EILEEN

14 APRIL LANE

NANUET, NY 10954
D'ALESSANDRO JOLIN &
CHRISTINA

21 EAST ALLISON AVE
NANUET, NY 10954
MCFADDEN JOHN & PATRICIA
2 SUMMER CT
NANUET, NY 10954

HIMMELFARB DON M & RONNIE,

3 BRIANA COURT

NANUET, NY 10954

GALANTE ANTHONY & BYRNES
LISA A

1 BROOKHAVEN COURT
NANUET, NY 10954

PORTER TERI L

4 BROOKHAVEN COURT
NANUET, NY 10954

SIRIBAN MARIO &

SIRIBAN CHERRY BELLE

14 CUPSAW ,
NANUET, NY 10954

 

   

Active Parcels

formation: Property Class equal to 215

_.. Legal Address _

 
 

119 EAST ALLISON AVE NANUET

103 EAST ALLISON AVE NANUET

id APRIL LANE NANUET

$1 EAST ALLISON AVE NANUET

2 SUMMER CT NANUET

3 BRIANNA CT NANUET

1 BROOKHAVEN COURT NANUET

4 BROOKHAVEN COURT NANUET

14 CUPSAW COURT NANUET

Search Results

 

 

eee netatwanneneese voomnneee WOME I Name 2
anne GETZ
MILLER LAWRENCE & MARTINEZ ELENA
GELHAUS THOMAS J & ELAINE
DELONGCHAMP CLARE & REEDY EILEEN

DIALESSANDRO IOHN &

MCFADDEN JOHN & PATRICIA

HIMMELFARB DON M & RONNIE

GALANTE ANTHONY & BYRNES

PORTER TERI L

SIRIBAN MARIO &

CHRISTINA

LISAA

SIRIBAN CHERRY BELLE

 

Page: 94
Date: 9/6/2017 Time: 9:34 AM

Year: This Year

Status:

Index: Section\Block\Lot

Swis Code: 392089

Pareei ID

 

e 199 of 372

64.14-2-13

g

64.14-2-29

64.14-2-39

64.14-2-40

64.14-2-48

64.14-2-52

64,14-2-55

64.14-3-3

64.14-3-7

Case 7:19-cv-11115-VB Documenti Filed 12/04/19 Pa

Criteria: From screen Base Information: Property Class equal to 215

Mailing Address

DEL POZZO CHRISTOPHER
17 ROBIN PLACE
WEST NYACK, NY 10994
DOHERTY KEVIN J
2. NORMAN PLACE
WEST NYACK, NY 10994
ASSORTO LOUIS A & LUCILLE
A
12 KIRCHNER DRIVE
WEST NYACK, NY 10994
CORBISHLEY JAN & JEFFREY
14 KIRCHNER DRIVE
WEST NYACK, NY 10994
FLYNN PATRICIA
31 SEVEN OAKS LANE
NANUET, NY 10954
SLATTERY KENNETH & CAROL
36 SEVEN OAKS LANE
NANUET, NY 10954
ACOSTA MANUEL
2 CHIMNEY RIDGE DRIVE
NANUBT, NY 10954
SAGLIMBENI FRANCO M &
FELICE
10 CATAWBA DR
WEST NYACK, NY 10994
SICLARE ELEANOR
& ROCCO
2 CATAWBA CT
WEST NYACK, NY 10994

Active Parcels

Legal Address
Addr 1
17 ROBIN PL WEST NYACK

2 NORMAN PL WEST NYACK

12 KIRSCHNER DR WEST NYACK

14 KIRCHNER DR WEST NYACK

31 SEVEN OAKS LANE NANUET

36 SEVEN OAKS LANE NANUET

2 CHIMNEY RIDGE DR NANUET

{0 CATAWBA DR WEST NYACK

2 CATAWBA CT WEST NYACK

Search Results

Name 1 Name 2
Addr2
DEL PGZZO CHRISTOPHER

DOHERTY KEVIN J

ASSORTO LOUIS A & LUCILLE A

CORBISHLEY JAN & JEFFREY

FLYNN PATRICIA

SLATTERY KENNETH & CAROL

ACOSTA MANUEL

SAGLIMBENI FRANCO M & FELICE

SICLARI ELEANOR & ROCCO

Page: 95
Date: 9/6/2017 Time: 9:34 AM

Year: This Year

Index: Section\BlockiLot
Criteria: From screen Base Information: Property Class equal to 215
Swis Code: 392089

Parcel ID

Status: Active Parcels

Malling Address | Legal Address
Addr i

 

64,14-4-2

64.14-4-4

64,14-4-7

nN
of
Bent
wa
7
a
'
nm
~

-VB Document1 Filed 12/04/19 Page 200 of 372

-cv-11115

54. 15-2-6

. Case 7:19

KENNY MICHAEL & BRENDA 29 FLITT ST WEST NVACK
29 FLITT STREET
WEST NYACK N ¥ 10994
DIMODUGNO NICOLAS & 25 FLITT ST WEST NYACK
FLORENCE & PATRICIA E
25 FLITT STREET
WEST NYACK N ¥ 10994
LUBECK PETER G+ GINA A+ 19 PLITT ST WEST NYACK
CAFARCHIO EMILY
19 FLITT STREET
WEST NYACK, NY¥ 10994
PRESTIPINO ANTHONY & 3 PLITT ST WEST NYACK
NANCY
3 FLITT ST
WEST NYACK, NY 10994
COSTA SUZANNE & JENNIFER 17 TYLER PLACE WEST NYACK
17 TYLER PLACE
WEST NYACK, NY 10994
KIVLEHAN PATRICK 177 ROSE ROAD WEST N¥ACK
177 ROSE ROAD
WEST NYACK, NY 10994
MURPHY MATTHEW & MARIA Vv 24 EAST AVE WEST NYACK
OLIVEIRA .
24 EAST AVE
WEST NYACK N ¥ 10994
MOSCHELLA DANIEL L/E 33 EAST ST WEST NYACK
LORI & GORZKA DONNA
33 EAST ST
WEST NYACK, NY 10994
PISANO ANGELA 30 CONTINENTAL DR WEST N¥ACK
30 CONTINENTAL DR,
W NYACK, N.Y. 10994

 

Search Results

Name |
Addr 2

KENNY MICHAEL & BRENDA

DIMODUGNO NICOLAS &
LUBECK PETER G+ GINA A=
PRESTIPINO ANTHONY &

COSTA SUZANNE & JENNIFER

KIVLEHAN PATRICK

MURPHY MATTHEW & MARIA M

MOSCHELLA DANIEL L/E

PISANO ANGELA

 

Name 2

FLORENCE & PATRICIA E

CAFARCHIO EMILY

NANCY

OLIVERA

LORI & GORZKA DONNA

Page: 96
Date: 9/6/2017 Time: 9:34 AM
Search Results
Year: This Year Status: Active Parcels
Index: Section’Block\Lot
Criteria: From screen Base Information: Property Class equal to 215
Swis Code: 392089

L of 372

Parcel ID Mailing Address . Legal Address . Name I
Addr 1 . Addr 2

|

e 20

164.15-2-44 VARGHESE ALEX & SHEELA 15 WORTHINGTON CT WEST NYACK VARGHESE ALEX & SHEELA

15 WORTHINGTON COURT
WEST NYACK, NY 10994
64.15-2-54 KNARICH JR JOSEPH & 27 JILL DRIVE WEST NYACK KNARICH JR JOSEPH &
KNARICH ROSEMARY R
27 MILL DR
WEST NYACK, NY 10994
64.16-1-5 HEUER ROBERT & ELIZABETH 48 CONTINENTAL DR WESTNYACK HEUER ROBERT & ELIZABETH
48 CONTINENTAL DRIVE
WEST NYACK, NY 10994
6ALG-1-7 GUNTHER BRUCE $ 47 CONTINENTAL DR WESTNYACK GUNTHER BRUCE 5S
& DEBORAHL LE
47 CONTINENTAL DR
WEST NYACK, NY 10994
64.16-1-9 NACLERO VINCENT & . 8 FAIRMONT TERR W NYACK NACLERO VINCENT &
VICTORIA
§ FAIRMONT TERRACE
WEST NYACK, NY 10994
64.16-1-44 KARRICK WHITTON 23 WHEELER PL WEST NYACK KARRICK WHITTON
VERONICA A
23 WHEELER PLACE
WEST NYACK N ¥ 10994
64.16-2-10 CARLYLE KEITH & ANN MARIE 24 WRIGHTS LANE WEST NYACK. CARLYLE KEITH & ANN MARIE
: 24 WRIGHTS LANE
WEST NYACK, NY 10994
64,16-2-13 GRANT EUGENE TKALENKO & 175 SICKLETOWN RD WESTNYACK GRANT EUGENE TKALENKO &
HELEN
175 SICKLETOWN ROAD
WEST NYACK, NY 10994
64.17-4-19 FILATOV LISA M 39 SILVER BIRCH LA PEARL RIV FILATOV LISAM
REV TRUST
39 SILVER BIRCH LANE
PEARL RIVER N Y¥ 10965

g

VB Documenti1 Filed 12/04/19 Pa

Case 7:19-cv-11115

Name 2

KNARICH ROSEMARY R

& DEBORAHI. LE

VICTORIA

VERONICA A

HELEN

REV TRUST

=

Page: 97
Date: 9/6/2017 Time: 9:34 AM

Year: This Year

Swis Code: 392089

 

64,17-4-22

64,17-4-25

64.18-3-12

64.18-3-30

64, 18-342

64,18-4-26

64, 18-4-4)

64, 18-469

-11115-VB Document1 Filed 12/04/19 Page 202 of 372

$y 64.19-3-12

Case 7:19-cv

Status:
Index: Section\Block\Loz

Criteria: From screen Base Information: Property Cl

Mailing Address

Active Parcels

ass equal to 215

Search Results

 

 

 

 

Legal Address _ Name i _.... Name 2
_ - a Addr 1 a Addr2
MARINO LAURA 53 SILVER BIRCH LA PEARL RIV

353 SILVER BIRCH LANE
PEARL RIVER, NY 10965
KENNY CYNTHIA
65 SILVER BIRCH LN
PEARL RIVER. NY 10965
WUTZ RICHARD C & HELENE
148 BLAUVELT ROAD
NANUETN Y 10954
WOLAK FRANK & FRANCINE
40 TOWNLINE RD
NANUET, NY 10954
SCHER IRAE & MINDY
54 ARGOW PLACE
NANUET, NY 16954
PASTORELLA MARK +
PASTORELLA EVANGELINE
11 KREUZ DR
WEST NYACK, NY 10994
STEELE ELLEN & RICHARD
6 REDWOOD COURT
NANUET, NY 10954
KOSTADINA RENATO & LIVIA
&6 TOWNLINE RD
NANUET, NY 10954
IPPOLITO SALVATORE
IPPOLITO CONCETTA
9 FAIRFIELD TERR
WEST NYACK, NY 10994
HACK MOHAMED M & BIBI S
51 EAST ST
WEST NYACK, NY 10994

65 SILVER BIRCH LA PEARL RIV

148 BLAUVELT ROAD NANUET

40 TOWNLINE RD NANUET

34 ARGOW PLACE NANUET

il KREUZ DR WEST NYACK

6 REDWOOD CT NANUET

86 TOWNLINE RD NANUET

9 FAIRFIELD TERR WEST NYACK

5i EAST ST WEST NYACK

MARINO LAURA

KENNY CYNTHIA

WUTZ RICHARD C & HELENE

WOLAK FRANK & FRANCINE

SCHER IRAE & MINDY

PASTORELLA MARK +

STEELE ELLEN & RICHARD

KOSTADINA RENATO & LIVIA

IPPOLITO SALVATORE

HACK MOHAMED M & BIBIS

SHA

PASTORELLA EVANGELINE

IPPOLITO CONCETTA

Page: 98
Date: 9/6/2017 Time: 9:34 AM

Year: This Year

Stas:

Index: Section\Block\Lot

Swis Code: 392089

Parcel ID

64.19-3-13

64.19-3-17

64.19-3-19

64.19-3-24

64,19-3-35

64.19-4-9

64,20-2-38

65.5-1-3

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 203 of 372

Criteria: From screen Base Information: Property Class equal to 215

Mailing Address

JOSEPH JEFFERSON ANDRE
53 EAST ST

WEST NYACK, NY 10994
DUKE JOHN & KATHERINE
188 TOWNLINE ROAD
WEST NYACK, NY 10994
DIGIROLAMO MICHAEL &
JAIME

55 EAST STREET

WEST NYACK, NY 10994
MURPHY TIMOTHY & ANNETTE
54 EAST ST

WEST NYACK N Y 10994
MARZEC MICHAEL A &
GEORGEANN

160 TOWNLINE RD

WEST NYACK, NY 10994
VARGHESE JOHN &
LOVELYAMMA

4 WORTHINGTON COURT
WEST NYACK, NY 10994
FABRIS MARIO & FRANCESCA
2 QUAIL HOLLOW LANE
WEST NYACK, NY 10994
CANNIZZARO JOSEPH A

7 THERESA DRIVE

WEST NYACK, NY 10994
KLEIN ROBERT

15 THERESA DRIVE

WEST NYACK N Y 10994

Active Parcels

Legal Address
Addr I

53 EAST ST WEST NYACK

188 TOWNLINE RD WEST NYACK

55 EAST ST WEST NYACK

54 EAST ST WEST NYACK

160 TOWNLINE RD WEST NYACK

4 WORTHINGTON CT WEST NYACK

2 QUAIL HOLLOW LA W NYACK

7 THERESA DR WEST NYACK

15 THERESA DR WEST NYACK

Search Results

Name If
Addr 2
JOSEPH JEFFERSON ANDRE

DUKE JOHN & KATHERINE

DIGIROLAMO MICHAEL &

MURPHY TIMOTHY & ANNETTE

MARZEC MICHAEL A &

VARGHESE JOHN &

FABRIS MARIO & FRANCESCA

CANNIZZARO JOSEPH A

KLEIN ROBERT

Name 2

JAIME

GEORGEANN

LOVELYAMMA

Page.

~
Date: 9/6/2017 Time: 9:34 AM

Year:
index:

VB Document1 Filed 12/04/19 Page 204 of 372

1 65.7-1-36

an
Un

=
<
By
ub

Case 7:19-cv-11115

Parcel ID

 

 

Status:
Section’Block\Lot

Criteria: From screen Base laformation: Property Cl
Swis Code: 392089

Mailing Address _

 

 

 

FITZGERALD WILLIAM & MARY
27 THERESA DRIVE
WEST NYACK, NY 10994
KELLIN SHAUNA
24 BENSON AVE
WEST NYACK N Y 10994
FRYE JANICE
[3 BENSON AVE
W NYACK, NY 10994
DELAPAZ JR MARCARIO A &
ANTONIA
15 STONY HILL LANE
WEST NYACK, NY 10994
GUEVARA ESTEBAN & AIDA
17 STONY HILL LANE
WEST NYACK, NY 10994
GIOVINAZZ.O RAFFAELE
20 STONY HILL LANE
WEST NYACK, NY 10994
GARNIJOST ERIC & COHEN
RISA
2 STONY HILL LANE
WEST NYACK, NY 10994
MATHEW VARUGHESE M +
VARGHESE MARY
21 SUNSET VIEW DRIVE
WEST NYACK, NY 10994
GRONOWSKI THOMAS & MARTHA
49 SUNSET VIEW DRIVE
WEST NYACK, NY 10994

Active Parcels

ass equal to 215

 

27 THERESA DR WEST NYACK

24 BENSON AVE WEST NYACK

[3 BENSON AVE WEST NYACK

15 STONY HILL LN WEST NYACK

i? STONY HILL LN WEST NYACK

20 STONY HILL LN WEST NYACK

2 STONY HILL LN WEST NYACK

21 SUNSET VIEW DR WEST NYACK

49 SUNSET VIEW DR WEST NYACK

 

Search Results

Name 1

we Addr 2

Name 2

 

 

 

 

 

 

FITZGERALD WILLIAM & MARY

KELLIN SHAUNA

FRYE JANICE

DELAPAZ JR MARCARIO A & ANTONIA

GUEVARA ESTEBAN & AIDA

GIOVINAZZO RAFFAELE

GARNIOST ERIC & COHEN RISA
MATHEW VARUGHESE M+

VARGHESE MARY

GRONOWSKI THOMAS & MARTHA

Page: 100
Date: 9/6/2017 Time: 9:34 AM

Year: This Year

Status:

Index: Section\Block\Lot

Swis Code: 392089

Parcel ID

65.7-3-55

§5.7-5-60

65.9-1-4

65.9-1-21

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 205 of 372

Criteria; From screen Base Information: Property Class equal to 215

Mailing Address _

D'ERASMO PAUL & ARIOLA
JENNIFER

13 ALLEGHANY AV
CENTRAL NYACK, NY 10960
LAROCHELLE STEVEN
7 NORTH DELAWARE DRIVE
CENTRAL NYACK, NY 10960
SANDER JOSEPH

& LOSIER MARLA S

L OLD OX ROAD

CENTRAL NYACK, NY 10960
VILLANI NICHOLAS &
GENNARO JENNIFER, VEGA
ERNEST

5 WEST ST

CENTRAL NYACK, NY 10960
AGUILAR NEFAL] & ROXANA
CAMPOS-AGUILAR

59 LAUREL ROAD

CENTRAL NYACK, NY 10960
MOROCHO MAGNO & AIDA
103 S MIDDLETOWN RD
PEARL RIVER, NY 10965
BAJWA GURNAM SINGH &
BAJWA JASWAT KAUR

19 DOSCHER AV

WEST NYACK, NY 10994
CORONA ROBERT & GERALDINE
7 HOBE STREET

WEST NYACK, NY 10994

Active Parcels

Legal Address
vue 1

13 ALLEGANY AVE CENTRAL NYK

7 N DELAWARE DR CENTRAL NYA

1 OLD OX RD CENTRAL NYACK

5 WEST ST CENTRAL NYACK
ERNEST

59 LAUREL RD CENTRAL NYACK

63 LAUREL RD CENTRAL NYACK

19 DOSCHER AVE WEST NYACK

7 HOBE ST WEST NYACK

Search Results

Name I
nrecnrnn SOOT 2.

DERASMO PAUL & ARIOLA

LAROCHELLE STEVEN

SANDER JOSEPH

VILLANI NICHOLAS &

AGUILAR NEFALI & ROXANA

MOROCHO MAGNO & AIDA

BATWA GURNAM SINGH &

CORONA ROBERT & GERALDINE

 

JENNIFER

& LOSIER MARLA §

GENNARO JENNIFER, VEGA

CAMPOS-AGUILAR

BAJWA JASWAT KAUR

Page: 101
 

Date: 9/6/2017 Time: 9:34 AM

Page: 192
Search Results

Year: This Year Status:
Index: Section’Block\Lot

Criteria: From screen Base Information: Property Class equal to 215
Swis Code: 392089

Active Parcels

Parcel ID Mailing Address —————— Legal Address Named cee en Name 2

 

 

 

65.9-1-26 CINELLI GLEN & KATHLEEN 58 WESTERN HWY WEST NYACK
68 WESTERN HWY
WEST NYACK, NY 10994
65,1}-2-13 MOREAU PIERRE YVES 14 VINE ST CENTRAL NYACK
& KETLINE
14 VINE ST
CENTRAL NYACK, NY 10960
65.11-2-48 HARRIS IR JOHN & LYNN 23 SCHUYLER RD CENTRAL NYACK HARRIS TRON BEN
2B SCHYLER RD
CENTRAL NYACK, NY 19960
65.11-3-33 HAYWOOD MAVIS SIMON 12 GILLIS AVE CENTRAL NYACK HAYWOOD MAVIS SIMON & SIMON URSULA
& SIMON URSULA C/O HORACE TURNBULL
C/O HORACE TURNBULL
17 VALLEY DRIVE
NANUET, NY 10954
65.11-3-35 DUNN THOMAS & MCCALL 109 W BROADWAY CENTRAL NYACK DUNN THOMAS & MCCALL
JOYCE
110 WEST BROADWAY
CENTRAL NY ACK N ¥ 10960
65.11-3-52 DURANDISSE ANTHONY & 1 GILLIS AVE CENTRAL NYACK DURANDISSE ANTHONY & SOLANGE
SOLANGE
1 GILLIS AVE
CENTRAL NYACK, NY¥ 10960
1 §5.12-2-] OSBORNE HELEN 7 PINE ST CENTRAL NYACK OSBORNE HELEN
7 PINE ST
CENTRAL NYACK, NY 10960
65.13-2-4.4 LEONTI SALVADORE & .4 HANA COURT WEST NYACK LEONTI SALVADORE & BARBARA JEAN
BARBARA JEAN :
4 HANA COURT
WEST NYACK, NY 10994

CINELLI GLEN & KATHLEEN

MOREAU PIERRE YVES & KETLINE

JOYCE

VB Document1 Filed 12/04/19 Page 206 of 372

Case 7:19-cv-11115
Date: 9/6/2017 Time: 34 AM
Search Results

Year: This Year Status: Active Parcels
Index: Section’‘Block\Lot

Name 2

 

Criteria: From screen Base Information: Property Class equal to 215
Swis Code: 392089
Parcel JD Mailing Address LegalAddress Name J
Addr 1 Addr 2

 

 

 

 

ge 207 of 372

Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Pa

TOTALS FOR SWIS CODE 392089

Number of Parcels = 921

OVERALL TOTALS.

Number of Parcels = 927

Page: 103
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 208 of 372
welll i...

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 209 of 372

EXHIBIT E
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 210 of 372.
li,

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 211 of 372

Town Board Meeting 6/28/2016 Page 3
RESOLUTION NO. (302-2016) Co. Borelli offered and Co. Noto seconded

WHEREAS, Councilperson , amember of the Town Board of the Town of Clarkstown,
has introduced a proposed local law entitled, “A LOCAL LAW AMENDING CHAPTER 157
(HOUSING STANDARDS APPLICABLE TO RESIDENTIAL PREMISES) AND CHAPTER
290 (ZONING) OF THE CODE OF THE TOWN OF CLARKSTOWN”

and WHEREAS, this proposed local law is intended to amend the definitions of “Senior Citizen
Housing”, “Senior Citizen Congregate Housing” and “Assisted Care Living Quarters” in the
Zoning Code and the definition of “Family” in the Zoning and Housing Code, and to allow for
the creation of a rental registry for all rental units within the Town of Clarkstown; NOW,
THEREFORE, be it RESOLVED, that the portion of the proposed local law amending Chapter
290 (Zoning) be referred to the Clarkstown Planning Board for report pursuant to Section 290-33
of the Zoning Local Law of the Town of Clarkstown and to the Rockland County Commissioner
of Planning pursuant to Sections 239-1 and 239-m of the General Municipal Law for report, and
be it FURTHER RESOLVED, that for the purposes of the New York State Environmental
Quality Review Act (SEQRA), the Town Board determines that it shall act as lead agency and
Jose Simoes, Town Planner, is hereby authorized and directed to act as agent for the Town Board
with respect to SEQRA review of the amendment to Chapter 290 (Zoning), and be it FURTHER
RESOLVED, that a public hearing, pursuant to §20 of the Municipal Home Rule Law, be held at
the Auditorium of the Town Hall, 10 Maple Avenue, New City, New York on August 9, 2016 at
8:00 p.m., or as soon thereafter as possible, relative to such proposed local law, and be it
FURTHER RESOLVED, that the Town Attorney prepare notice of said hearing, and that the
Town Clerk cause same to be published and posted as aforesaid and file proof thereof in the
Office of the said Clerk. On roll call the vote was as follows:

Co. Borelli...........0-. Yes Co. Hausner..........--- Yes Co. Noto... 0.0.0... eee eee
Yes Co. Carey ...........025- Yes Supervisor Hoehmann. ..... Yes

FSIS GIG ROR A IG ACI IR A ISIE aK
TOWN OF CLARKSTOWN TOWN BOARD MEETING AUGUST 9, 2016
Town Hall 8:00 PM

Present: Supervisor George Hoehmann Council Members Stephanie Hausner, Frank Borelli,
John Noto & Adrienne Carey Paul Schofield, Deputy Town Attorney Joanne Castaldo,
Deputy Town Clerk

AR sg fs eof fe 2 ofc 24s fe fs fe aoe ais os os ok fs Ko

On motion of Co. Noto seconded by Co. Borelli the Public Hearing Re: “A Local Law
Amending Chapter 157(Housing Standards applicable to Residential Premises) and Chapter 290
(Zoning) was opened 8:10 pm, closed 8:15 pm —TO BE CONTINUED.

RESOLUTION NO. 342-2016 ADOPTED
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 212 of 372

RESOLUTION NO. (342-20 16) Co. Noto offered and Co. Borelli seconded

WHEREAS, a proposed local law entitled, "A Local Law amending Chapter 157 (Housing
Standards Applicable to Residential Premises) and Chapter 290 (Zoning) of the Code of the
Town of Clarkstown” was introduced by Councilperson Borelli at a Town Board meeting held
on June 28, 2016, and WHEREAS, on August 9, 2016, a public hearing was held to consider said
local law, and at such time it was determined by the Town Board that the hearing be continued
on September 6, 2016; NOW, THEREFORE, be it RESOLVED, that the continuation of the
public hearing, pursuant to §20 of the Municipal Home Rule Law, be had in the Auditorium of
the Clarkstown Town Hall, 10 Maple Avenue, New City, New York on September 6, 2016 at
8:00 p.m., or as soon thereafter as possible, relative to such proposed local law, and be it
FURTHER RESOLVED, that the Town Attorney prepare notice of continuation of said hearing,
and that the Town Clerk cause the same to be published and posted as aforesaid and file proof
thereof in the Office of the said Clerk.

RESOLUTION NO. (342-2016) Co. Noto offered and Co. Borelli seconded

WHEREAS, a proposed local law entitled, "A Local Law amending Chapter 157 (Housing
Standards Applicable to Residential Premises) and Chapter 290 (Zoning) of the Code of the
Town of Clarkstown” was introduced by Councilperson Borelli at a Town Board meeting held
on June 28, 2016, and WHEREAS, on August 9, 2016, a public hearing was held to consider said
local law, and at such time it was determined by the Town Board that the hearing be continued
on September 6, 2016; NOW, THEREFORE, be it RESOLVED, that the continuation of the
public hearing, pursuant to §20 of the Municipal Home Rule Law, be had in the Auditorium of
the Clarkstown Town Hall, 10 Maple Avenue, New City, New York on September 6, 2016 at
8:00 p.m., or as soon thereafter as possible, relative to such proposed local law, and be it
FURTHER RESOLVED, that the Town Attorney prepare notice of continuation of said hearing,
and that the Town Clerk cause the same to be published and posted as aforesaid and file proof
thereof in the Office of the said Clerk.

TOWN OF CLARKSTOWN TOWN BOARD MEETING SEPTEMBER 6, 2016
Town Hall 8:00 PM

Present: Supervisor George Hoehmann Council Members Stephanie Hausner, Frank Boreili,
John Noto & Adrienne Carey

Lino Sciarretta , Town Attorney — Justin Sweet, Town Clerk

The Supervisor declared the Town Board meeting opened. Assemblage saluted the flag. Deputy
Town Clerk read the roll call, -HeteHeeHeCbobrerekaict

On motion of Co. Noto seconded by Co. Borelli the Continuation of Public Hearing Re:
Proposed Local Law amending Chapter 157 (Housing Standards applicable to Residential
Premises) and Chapter 290 (Zoning) was opened, time:8:05 closed, 8:15 pm.

RESOLUTION NO. (378-2016) ADOPTED
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 213 of 372

RESOLUTION NO. (378-2016) Co. Carey offered and Co. Noto seconded
WHEREAS, a proposed local law entitled,

“A LOCAL LAW AMENDING CHAPTER 157 (HOUSING STANDARDS APPLICABLE TO
RESIDENTIAL PREMISES) AND CHAPTER 290 (ZONING) OF THE CODE OF THE
TOWN OF CLARKSTOWN”

was introduced by Councilperson Borelli at a Town Board meeting held on June 28, 2016, and
WHEREAS, the Town Board of the Town of Clarkstown by resolution adopted on June 28,
2016, directed that a public hearing be held on August 9, 2016, at 8:00 p.m., or as soon thereafter
as possible, relative to such proposed local law, and WHEREAS, a notice of said hearing was
duly prepared and published in the Journal News on August 1, 2016, and WHEREAS, by
resolution adopted June 28, 2016, the Town Board referred the portion of the proposed local law
amending Chapter 290 (Zoning) to the Clarkstown Planning Board for their comment, pursuant
to §290-33 of the Zoning Local Law of the Town of Clarkstown, and to the Rockland County
Commissioner of Planning, pursuant to General Municipal Law §§239-1 & m, and WHEREAS,
a pdf copy of the proposed local law was sent in electronic format by electronic means to the
desks of the Supervisor and the Councilpersons at their office at the Clarkstown Town Hall, 10
Maple Avenue, New City, New York, on August 23, 2016; WHEREAS, a public hearing was
held by the Town Board of the Town of Clarkstown on August 9, 2016 and continued on
September 6, 2016, and

Town Board Meeting 9/6/2016 3 | Page
RESOLUTION NO. (378-2016) continued

WHEREAS, the Town Board of the Town of Clarkstown has reviewed the August 24, 2016
memorandum prepared by the Jose Simoes, Principal Town Planner, as agent for the Town
Board, pursuant to SEQRA, and which the Board has discussed and considered in making its
decision herein, and WHEREAS, by resolution dated August 3, 2016, the Town of Clarkstown
Planning Board made several observations pursuant to Town Code Sections 290-33 B(1) and
found that the proposed local law appears consistent with the Zoning Code and the
Comprehensive Plan goals of providing additional senior housing and ensuring that town
building and fire codes are current and enforced, and will also clarify senior housing definitions
and the definition of family, and WHEREAS, the Town Board has determined to adopt this
amendment to the Town Code by a majority plus one vote of the Board in contravention of the
recommendations of the Rockland County Department of Planning, dated July 26, 2016, as
follows: No. | —It seems the new definition for “family” will not permit four or more unrelated
people living together in one dwelling unit; such as four post-college adults who would like to
share a house together. This must be clarified if this is the intent - Reason: That is the intent;
No. 2 — It must be clarified if all of the criteria listed to determine the functional equivalent ofa
traditional family must be met, or if these are guidelines in which the determination is based on,
and that this is the criteria to be used for consideration - Reason: Must be read in context with
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 214 of 372

actual law; No. 3 — The definitions for “Assisted Care Living Quarters,” “Senior Citizen
Congregate Housing,” and “Senior Citizen Housing” each had an additional sentence added
stating that at least one resident must have attained the age of 55 years or more. Would a person
who is eligible for assisted care living quarters (because of a handicap), be able to reside in any
of these living facilities if they do not meet the age eligibility? This must be clarified - Reason:
Definition already states it is subject to federal regulations; NOW, THEREFORE, be it
RESOLVED, that based upon the memorandum prepared by the Jose Simoes, Principal Town
Planner, as agent for the Town Board, pursuant to SEQRA, it is hereby determined that the
proposed amendments to Chapter 290 (Zoning) are an Unlisted Action under the provisions of
SEQRA and shall not have any potential to adversely affect the environment, and be it
FURTHER RESOLVED, that the Town Board has reviewed and hereby accepts the attached
Negative Declaration, and directs that same be filed, distributed and published pursuant to 6
NYCRR Part 617.7(b), and be it F URTHER RESOLVED, that a copy of this resolution be filed
with the Rockland County Commissioner of Planning, pursuant to General Municipal Law §239-
m(6), and be it FURTHER RESOLVED, that Local Law No. 2016 entitled: “A LOCAL LAW
AMENDING CHAPTER 157 (HOUSING STANDARDS APPLICABLE TO RESIDENTIAL
PREMISES) AND CHAPTER 290 (ZONING) OF THE CODE OF THE TOWN OF
CLARKSTOWN” is hereby ADOPTED and passed by a majority plus one affirmative vote of
the Town Board of the Town of Ciarkstown, the vote for adoption being as follows: George
Hoehmann, Supervisor... . , Frank Borelli, Councilman ...... Stephanie G. Hausner,
Councilwoman.. John J. Noto, Councilman....... Adrienne Carey, Councilwoman... ..

The Clerk of the Town of Clarkstown was directed to file the local law pursuant to Section 27 of
the Municipal Home Rule Law.

On roll call the vote was as follows:

Co. Borelli......0..0.... Yes Co. Hausner............. Yes Co. Noto. ...............

Yes Co. Carey.....0000....., Yes Supervisor Hoehmann.... . Yes
HER fe fe oA fe of 2 eof fe fe ofa fe a ae fe kek ake ok ae ake oe

TOWN OF CLARKSTOWN PUBLIC HEARING #2
Town Hall SEPTEMBER 6, 2016 8:05 pm

Present: Supervisor George Hoehmann Council Members Frank Borelli, Stephanie Hausner,
John Noto & Adrienne Carey Lino Sciarretta , Town Attorney Justin Sweet, Town Clerk

RE: Continuation: Proposed Local Law entitled “A Local Law amending Chapter
157(Housing Standard applicable to Residential Premises) and Chapter 290 (Zoning )

2A ORC fe of ae ak ok ae oe ak ok ake ok

On motion of Co. Noto seconded by Co. Borelli the public hearing was opened.

The Town Planner gave a synopsis of the local law. The hope is to curb over-occupancy by
updating the definition of family and adopting a rental registry. [t also deals with age restriction
for senior housing.
lla

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 215 of 372

The Supervisor asked if there was anyone wishing to be heard on this matter.

Gerald Halperin, New City He in favor of this law but is concerned about rumors of senior
housing developments being allowed to add a third story and that they will not stick to the age
restrictions. The Town Planner stated there is a limit of 35 feet on the senior housing
development. He also reiterated that they will be age restricted.

Dan Caprara, New City He asked for clarification about the number of stories allowed.

The Town Planner reiterated that there is a 35 foot limit but there would not be a change in
density.

Janet Edwards, New City She had questions about AAR zoning.
The Town Planner explained that this is a different law; this is special permit, not AAR zoning.
The Supervisor asked if there was anyone further wishing to be heard on this. No one appeared.

There being no one further wishing to be heard, on motion Co. Noto seconded by Co Hausner
the Negative Declaration was adopted.

On motion of Co. Carey seconded by Co. Noto the Public Hearing was closed, time: 8:15pm.
RESOLUTION NO. (378-2016) ADOPTED

Respectfully submitted,

Justin Sweet Town Clerk
Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Page 216 of 372
dE

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 217 of 372

EXHIBIT F
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 218 of 372
alll

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 219 of 372

FURTHER RESOLVED, that Local Law No. 11 —2016 entitled: "A LOCAL LAW
AMENDING CHAPTER 290 (ZONING) OF THE TOWN CODE OF THE TOWN OF
CLARKSTOWN WITH RESPECT TO TABLE 12 (GENERAL BULK REGULATIONS)"

is hereby ADOPTED and passed by an affirmative vote of the Town Board of the Town of
Clarkstown, the vote for adoption being as follows:

TOWN BOARD MEETING PAGE 5| OCTOBER 25, 2016
RESOLUTION NO. (448-2016) continued
On roll call the vote was as follows:

Co, Borelli...........--- Yes Co. Hausner......-.-055- Ves Co. Noto. .... 2... ee eee

Yes Co. Carey ....... 000-2005 Yes Supervisor Hoehmann..... Yes
HEE RE RR RR a a ake oe fe af oR a oe ok 2 2k ee

The Clerk of the Town of Clarkstown is directed to file the local law pursuant to Section 27 of
the Municipal Home Rule Law.

RESOLUTION NO. (449-2016) Co. Borelli offered and Co. Noto seconded

RESOLVED, that the Town Board Minutes of September 20, 2016 and September 27, 2016 are
hereby accepted as submitted by the Town Clerk.

On roll call the vote was as follows:

Co. Borelli.........----- Yes Co. Hausner......----++- Yes Co. Noto... 0.06. eee eee
Yes Co. Carey...... 5-020 e ees Yes Supervisor Hoehmann. .... Yes

HE RE Re ke ke Ree ae ae oe 2c a a ake ok oe oft oe 2

RESOLUTION NO. (450-2016) Co. Hausner offered and Co. Noto seconded

WHEREAS, Councilperson , amember of the Town Board of the Town of
Clarkstown has introduced a proposed local law entitled, "A LOCAL LAW AMENDING
CHAPTER 109 (BUILDING CONSTRUCTION ADMINISTRATION) OF THE CODE OF
THE TOWN OF CLARKSTOWN” and WHEREAS, this proposed local law is intended to
amend Chapter 109-3 by repealing the language in §109-3A(1) and (2) regarding building
permits because New York State Building Code regulations are now more restrictive than our
current code and we will follow the New York State requirements; NOW,
THEREFORE, be it RESOLVED, that a public hearing, pursuant to §20 of the Municipal Home
Rule Law, be held in the Auditorium of the Clarkstown Town Hall, 10 Maple Avenue, New City,
New York on November 9, 2016 at 7:00 p.m., or as soon thereafter as possible, relative to such
proposed local law, and be it FURTHER RESOLVED, that the Town Attorney prepare notice of
said hearing, and that the Town Clerk cause same to be published and posted as aforesaid and
file proof thereof in the Office of the said Clerk.

TOWN BOARD MEETING PAGE 6| OCTOBER 25, 2016
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 220 of 372

RESOLUTION NO. (450-2016) continued

On roll call the vote was as follows:

POSS SSS SSG G00 ugg eGG0uCuaucoCCuGRGncoEuEaoHonuEEEE ano oooeuEuNauuuEEEeEnnanen

TOWN OF CLARKSTOWN TOWN BOARD MEETING NOVEMBER 09, 2016
Town Hall 7:00 PM

Present: Supervisor George Hoehmann — Council Members Stephanie Hausner, Frank Borelli,
John Noto & Adrienne Carey

Lino Sciarretta , Town Attorney — Justin Sweet, Town Clerk

The Supervisor declared the Town Board meeting opened. Assem blage saluted the flag.

RESOLUTION NO. 504-2016 ADOPTED ***##** On motion of Co. Noto seconded by Co.
Borelli Re: Proposed Local Law entitled: A Local Law amending Chapter 109 building
Construction Administration ) of the Code of the Town of Clarkstown was opened, time: 7:21
pm, closed 7:22 pm

RESOLUTION NO. 505-2016 ADOPTED, *# 4%
RESOLUTION NO. (505-2016) Co. Carey offered and Co. Borelli seconded
WHEREAS, a proposed local law entitled,

"A LOCAL LAW AMENDING CHAPTER 109 (BUILDING CONSTRUCTION
ADMINISTRATION) OF THE CODE OF THE TOWN OF CLARKSTOWN?” was introduced
by Councilperson Noto at a Town Board meeting held on October 25, 2016, and WHEREAS,
the Town Board of the Town of Clarkstown, by resolution adopted on October 25, 2016, directed
that a public hearing be held on November 9, 2016 at 7:00 p.m., or as soon thereafter as possible,
relative to such proposed local law, and WHEREAS, notice of said hearing was duly prepared
and published in the Journal News on November 1, 2016, and WHEREAS, a pdf copy of the
proposed local law was sent in electronic format by electronic means to the desks of the
Supervisor and the Councilpersons at their office at the Clarkstown Town Hall, 10 Maple
Avenue, New City, New York, on October 27, 2016, and WHEREAS, a public hearing was held
by the Town Board of the Town of Clarkstown on November 9, 2016; NOW, THEREFORE, be
it RESOLVED, that Local Law No. 12 — 2016 entitled: "A LOCAL LAW AMENDING
CHAPTER 109 (BUILDING CONSTRUCTION ADMINISTRATION) OF THE CODE OF
THE TOWN OF CLARKSTOWN” is hereby ADOPTED and passed by an affirmative vote of
the Town Board of the Town of Clarkstown, the vote for adoption being as follows:

On roll call the vote was as follows:
a

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 221 of 372

Co. Borelli............-- Yes Co. Hausner..........--- Yes Co. Noto... 02.0.0 2-20
Yes Co. Carey .. 0.0.2... eee ee Yes Supervisor Hoehmann. .... Yes

fe fe ofc He oe os ah oe oe fe oie oo 2 oe 2 oe fe oo 2K 2 2 ok

The Clerk of the Town of Clarkstown is hereby directed to file the local law pursuant to Section
27 of the Municipal Home Rule Law

TBM 11-9-16 30 | Page
TOWN OF CLARKSTOWN PUBLIC HEARING
Town Hall November 9, 2016 7:21 pm

Present: Supervisor George Hoehmann Council Members Frank Borelli, Stephanie Hausner,
John Noto & Adrienne Carey Lino Sciarretta, Town Attorney — Justin Sweet, Town Clerk

RE: Proposed Local Law: “A Local Law Amending Chapter 109 (Building Construction
Administration) of the Code of the Town of Clarkstown.

seo ick cee Town Clerk, Justin Sweet, read the notice of public hearing. On motion of
Co. Noto seconded by Co. Borelli the public hearing was opened.

The Building Inspector gave a synopsis of the proposed local law.
The Supervisor asked if there was anyone present wishing to speak. No one appeared.

There being no one further wishing to be heard on motion of Co. Carey seconded by Co. Noto,
the public hearing was closed, 7:22 pm.

Respectfully submitted,
Justin Sweet Town Clerk

RESOLUTION NO. (505-2016) ADOPTED
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 222 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 223 of 372

EXHIBIT G
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 224 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 225 of 372

RESOLUTION NO. (162-2016) Co. Borelli offered and Co.
Hausner seconded RESOLVED, that Raymond L. Francis — is
hereby appointed (provisional)to the position of Code
Enforcement Officer I — Building Department — at the current
2016 annual salary of $54,256. — effective April 25, 2016.
TOWN BOARD MEETING 4/5/2016 Page | 8 RESOLUTION
NO. (162-2016) continued On roll call the vote was as follows:

Co. Borelli.............. Yes Co. Hausner.........-.---
Yes Co. Moldow............. Yes Co. Noto... ......0006-
.. Yes Supervisor Hoehmann..... Yes

ae fe 2K fe ake ale ake 2k of ofc i of 2 ofc fe 2h 9 oe ae oie afc oe 2k ok Kok ok

RESOLUTION NO. (165-2016) Co. Borelli offered and Co.
Hausner seconded RESOLVED, that Leslie Kahn — is hereby
appointed to the position of Deputy Town Attorney — Town
Attorney’s Office — at the current 2016 annual salary of
$110,000 — effective May 9, 2016. TOWN BOARD MEETING
4/5/2016 Page | 9 RESOLUTION NO. (165-2016) continued On
roll call the vote was as follows: Co. Borelli..........+-+-
Yes Co. Hausner...........-. Yes Co. Moldow........---

.. Yes Co. Noto... 0... eee eee Yes Supervisor Hoehmann. .
© Yee 25 28 2 2 2 2 a 2 oe i ee A ee ee oe oe ae ae
Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Page 226 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 227 of 372

Just before noon on a recent weekday, Clarkstown Deputy Town Attorney Leslie Kahn and code
enforcement officer Raymond Francis walked down the driveway of a single-family Colonial in
a quiet cul-de-sac in north New City.

The pair was there to find out whether the owner, who didn't live there, had complied with a
court order to get rid of a pair of illegal basement apartments.

No one was home and they couldn't get inside, but Kahn and Francis looked through the

uncovered windows to see that it appeared that at least one of the tenants had moved out. There
would be a follow-up visit on the pending case.

RELATED: 'Do not knock' laws gain momentum in Rockland
CLARKSTOWN:; Sullivan suspension, ward system loom over election
VIDEO: Clarkstown plans to save $2.7 million in Police Department budget in 2017

Cases like this, which started after an anonymous call from a neighbor, are Kahn's specialty as
head of a code enforcement unit started by Clarkstown Supervisor George Hoehmann.

Kahn was hired in May to the $110,000 position to take charge of three full-time code
enforcement officers in pursuing everything from slumlords, to abandoned "zombie" houses,
to illegal parking and quality-of-life complaints that come in via email, phone calls or a 3-1-1
portal on the town's website.

Got a neighbor who never cut the grass? Inspectors will respond armed with tape measures to
determine if the lawn exceeds the 11-inch-high limit.

The main objective is to eliminate fire and safety hazards and prevent traffic, noise and
overcrowding that could result from illegal housing.

"We're not looking to harass people," said Kahn, a former Brooklyn assistant attorney who lives
in New City. "We just want people to be safe and follow the law."

By the numbers

e Total 2015 enforcement actions taken to court: 58
e Total 2016 actions taken to court through September: 97

How to report a violation

« By email: ccu@clarkstown.org
e By phone:Clarkstown Building Department at 845-639-2100

e Via the web:clarkstown.org (click residents portal on top right)
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 228 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 229 of 372

Michael D'Onofrio, mcdonofrio@lohud.comPublished 6:30 p.m.
ET Oct. 27, 2017 | Updated 9:34 a.m. ET Nov. 6, 2017

Building and zoning enforcement and changes impacting
police department are two major issues during the past two
years. What are your plans for tackling these issues?

Hoehmann: Two years ago, I pledged a more muscular approach
to building and code enforcement. When elected, we passed bold
and sweeping changes to our zoning codes, eliminating certain
uses from residential areas, to ensure the quality of life for
residents. We added fire and code enforcement officers and a
career prosecutor to lead the effort. As aresult, we have seen an
almost 200 percent increase in violations and a tenfold increase in
cases going to court.

Clarkstown is the only town issuing search warrants to gain entry
and evidence to prosecute illegal housing cases.

I will continue to vigorously enforce our building and zoning
codes to ensure that the quality of life and character of
Clarkstown in enhanced for all of our residents.
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 230 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 231 of 372

 

FOIL: APPLICATION FOR PUBLIC ACCESg TO RECORDS
TO: TOWN CLERK |

 

I HEREBY APPLY TO INSPECT THE FOLLOWING R RECORD: 2D" PE TT

NAME ®. S_AND Nopeesses oc ATRANEYS LEAVING CLAD STON, eGo.

NAN fo PRODDYSSES ATTOOWS Hy Qed By Cunaee TOL *INGAN 2018

COVE ENFOLUNS Hdd BY CLAOUTOWN Z/NCE | TAN 2016,
bE Rope. one NOT ALLOW EO ten AT Vy Gaew ARMES,

 

 

 

 

 

 

 

 

il a 7 Date . : i:
rare & _ BRENNAN . 23 GN Meyos Dod, yaw

/ VEN : Address 0 O95:
Buceunw 100.56 QML, com B4G 4) 188 aa

E Mail Address Phone Number

etme ween,

nfm bop ppb Pot fi tt Jt Patt f bff tL bbe banbinb fed Lebrbanbendodeobenbubeteeboebaat tout tf
PT ttt t TEE TET PET PL eo eet EE EEE TEE EE EET TEE EE EEE EL CET EET ed

, FOR, GE NCY USE ONLY
Approved

Denied (for the reason(s) checked below:
( ) Confidential Disclosure -
.( ) Part of lnvestigatory Files - pes !
(-) Unwartanted Invasion of Petsonal Privacy , NO Wor :
) Record of which this Agency if Legal Custodial Cannot be Found aes

4 ftp {
7 TET t T

mgt
.
4

) Record ifnot maintained by this Office a Ugo:
.) Exempted by Statute other tha the Freedoni of Information

) Inspection Only

} Record returned -

)

(
(
(
( ) Other (specify)

 

 

- Signature Title = - Date .

EEE HHH HEHE EEE HER EE EEE et 2
Notice: You have a right to appeal a denial of this application within thirty days of the co
date of denial to the head of this agenoy.

George H Hoshmann 10 Maple Avenue New City, NY 10956
-Nathe.~ . wo, Business: Address .

 

. S 1 étvisor a ete ae m . , .
Title : - Businiéss Phone Number

   

Who n must t fully explain his reasons for such denial in writing within ten business days of
the receipt of the appeal.
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 232 of 372
coal

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 233 of 372

XHIBIT H
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 234 of 372
odd

PS Breecdirscr Derlsdubeeet et ta eel a asa epee ek ln ell aie aa elias Greualmas

OFFICE OF THE

 

BUILDING INSPECTOR 40 MAPLE AVE.
NEW CITY, NY 10956/5099
(845) 639-2100
ERIK ASHEIN, STEPHEN UNGERLEIDER,
ACTING BUILDING INSPECTOR . CHIEF FIRE SAFETY INSPECTOR
NO: 16-965
BRENNAN, MATTHEW DATE: 12/09/2016

 

 

 

23 GERMONDS RD NEW TAX MAP#: 51.18-3-19
NEW CITY, NY, 10956 OLD TAX MAP#: 35-B-21.6

You are hereby. notified_that-a-viclation—ef-Ghapter ~290-14{A)- Table-4 —-COLUMN--5 ~~ the Town of
Clarkstown exists on your premises at:_23 GERMONDS RD, NEW CITY, NY_ 10956
Said violation having been observed on DECEMBER 09, 2016 and consists of.

Chapter 290-11(A)- Table 4; Column #5 (Uses Permitted by Right)

The general regulations affecting the use of buildings, structures and land and the bulk and
arrangement of builditigs and structures and of materials and equipment occupying land in
connection with nonbuilding use thereof for each of the districts established by Article I! are hereby
established as set forth in this section.

A. Use Table. The accompanying table, entitled "Table of General Use Regulations," shall be
deemed to be part of this section, and is referred to herein as "Use Table." For all uses within
H1, H2, H3 and H4 Districts, see § 290-7.5.

[Amended 5-7-2013 by L.L. No. 3-2013]

To Wit: CONVERTING A SINGLE FAMILY DWELLING TO A MULTI FAMILY.

You are hereby ORDERED to remove any such violation within 5 days after notice.

ANY PERSON found guilty of a violation of any provision of this chapter shall be punished by a fine

~ —~“ofup to $2,500; Any person found guilty of a second offense oF any provision of this chapter within ~
18 months of the date of the first conviction shall be punished by a fine of not less than $2,500 and
not more than $5,000. Any person found guilty of a third offense of any provision of this chapter
within 18 months of the date of the second conviction shall be punished by a fine of not less than
$7,500 and not more than $10,000. Any person found guilty of a fourth or subsequent offense of any
provision of this chapter within 18 months of the date of the third conviction shall be punished by fine of not
less than $10,000 and not more than $15,000. Each week’s continued violation shall constitute a separate
additional violation hereunder. [Amended 4-28-1976 by L.L. No. 3-1976; 3-24-1987 by L.L. No. 5-1987; 4-9-
2013 by L.L. No. 2-2013]

Lpwbetde

~~ NITNESS

 
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 236 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 237 of 372

December 21, 2016

Matthew I. Brennan
23 Germonds Road
New City, New York 10956

Erik Asheim

Clarkstown Building Inspector
10 Maple Avenue

New York, New York 10956
(845)639-2100

Dear Sir,

Your department’s letter of December 9, 2016 did not arrive as registered
mail until December 15, 2016.

Despite much effort I was unable to locate Clarkstown Town code 290 11
(A) Table 4 Column 5 on the internet and request that a copy of this document be
mailed to me.

I will also not be able to review this December 9, 2016 notice of violation
with competent legal authority until that document is received and that will be only
be after I find representation.

So therefore at this time due to all of the December Holidays and New
Year’s activities request we postpone any further action on this matter until after
January 23, 2016 which will give me the first three weeks of January to accomplish
this task along with preparing any necessary paperwork.

Sincerely,

frctjuch Prdance—

Matthew I. Brennan

MB/mb
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 238 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 239 of 372

EXHIBIT |
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 240 of 372
 

NEW CITY, NY,

Bras

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 241 of 372

OFFICE OF THE

BUILDING INSPECTOR 40 MAPLE AVE.
NEW CITY, NY 10956/5099
(845) 639-2100’

 

ACTING BUILDING INSPECTOR HEE FIRE SAFETY INSPECTOR
NO: 16-965

BRENNAN, MATTHEW DATE: 12/29/2016

23 GERMONDS RD NEW TAX MAP#: 51.18-3-19

10956 OLD TAX MAP#: 35-B-21.6

- ake ne one vs
wae o mon, * ao wee, ane

here ain 12 mpeaerinnmincnpaponin Maths Ma Gemepore

You are hereby notified that a violation of Chapter _290-11(A)- Table 4 COLUMN 2 __ the Town of
Clarkstown exists on your prernises at:__23 GERMONDS RD, NEW CITY, NY__10956 .

Said violation having been observed on DECEMBER 09, 2016. and consists of:_

§ 290-11 Use and bulk tables. iy

The general regulations affecting the use of buildings, structures and land and the bulk and
arrangement of buildings and structures and of materials and equipment occupying land in

connection with nonbuilding use thereof for each of the districts established by Article 1! are hereby
established as set forth in this section.

To Wit: CONVERTING A SINGLE FAMILY DWELLING TO A MULTI FAMILY.

You are hereby ORDERED to remove any such violation within _5 days after notice.

ANY PERSON found guilty of a violation of any provision of this chapter shall be punished by a fine
of up to $2,500. Any person found guilty of a second offense of any provision of this chapter within

£8 months of'the date of the’first’conviction shall be*punished by-a fine-of not-léss-than $2,500 and

not more than $5,000. Any person found guilty of a third offense of any provision of this chapter
within 18 months of the date of the second conviction shall be punished by a fine of not less than
$7,500 and not more than $10,000. Any person found guilty of a fourth or subsequent offense of any
provision of this chapter within 18 months of the date of the third conviction shall be punished by fine of not
less than $10,000 and not more than $15,000. Each week's continued violation shall constitute a separate
additional violation hereunder. [Amended 4-28-1976 by L.L. No. 3-1976; 3-24-1987 by L.L. No. 5-1987; 4-9-
2013 by L.L. No. 2-2013 ~

]
LBL. [kk
Back “ ly i) 2 LZ
WITNESS RAYMIOND FRANCIS,
‘ CODE ENFORCEMENT OFFICER |
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 242 of 372
 
 

 

 

Ma

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 243 of 372

BUILDING DEPARTMENT

Town of Clarkstown
10 Maple Avenug, New City, NY 10956

 

Sei
2016 2370 O00 2555 oPr7o Rae

 

MATTHEW BRENNAN HH7 ir 7

23 GERMONDS ROAD
NEW CITY, N. ¥. 10956

Tey
a,

¥
oe

“5 Ae

Se
%

.

LOSEEEREES COLZ lleobeloated abt atte

a.

 

 
 

 
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 244 of 372
Me.

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 245 of 372

EXHIBIT J
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 246 of 372
 

TS-cv-11115-VB Document 1 Filed 12/04/19 Page 247 of 372

 

OFFICE OF THE
BUILDING INSPECTOR 40 MAPLE AVE.
NEW CITY, NY 10956/5099
; (845).639-2100
ee ERWCASHET STEPHEN UNGERLEIDER,
ACTING BUILDING INSPECTOR CHIEF FIRE SAFETY INSPECTOR

 

January 3, 2016

 

 

Matthew Brennan
23 Germonds Road
New City, NY 10956

Re: Violation Notice #16-965
meee en me ee “ee Ioan 83-1 9-(35B-2 14.6) wot Ny

Dear Mr. Brennan:

| am in receipt of your letter dated December 21, 2016 regarding the above
mentioned violation. Our office has no issue addressing this matter by the end of
January 2017. Our Code Enforcement Officer, Raymond Francis was investigating
a complaint we received.

Enclosed, please find a copy of Clarkstowns Use Table #4, A review of the
violation shows the wrong column was sited. A corrected violation will be issued
showing Column 2 (Use Permitted by Right). Your home is located in a zoning
District R-15, which allows Single Family Dwellings. Our investigation found that the
dwelling was separated into two units.

We can further discuss bringing the property into compliance at a later date
at your convenience.

Ss, pee ee reacts noe ae o wee Yours Truly, on deen

Erik Asheim,
Acting Building Inspector

EA/ts

t
Enclosure

 

-
 

  

 

 

 

 

TABLE OF GE]

 

 

 

 

 

 

 

 

 

R-16

 

 

 

eqaipment is kept within a completely endlacad
building.
{a) Naresriea, greenhoure and growing of

(b)

fe)

mushrooms, provided that no amokestack
shall exceed the height regulations;
buildings for display and sale of
agricaltyral products.

Orebards, track gardening and growing of
other field crops, and vineyards and
growing of other bush and benry cropa,
Keeping, breeding and vaininy of cattle
Gucluding dairizs), sheep, goats and
horpes, and rental of hergea, on late of 10

acd raising of fowl, nies, rabbits, feces,
zaink, rodenta, primates and other small
fur-bearing animals for any comeercin} or
laboratory purpose in not permitted,

3. Churches and aimilar places of worship,
Sunday school buildings, pariah houses and
rectorics,

Crs

Public parke and '
Schools,

excopt moreery achools,

United States Postal Serviey post office

facilities; fire, police and arsbulanco stations
and other sindlar puhlit safety buildings.

Cemeteries on plota of at least § acrea subject

to approval ofthe County Legislature.
8. Family day-care homes, subject to the following

fs)

standards
Acsuitablo, safe, designated play area shall
be provided, located not lesa than 60 &
from any strest Hine or 26 ft. from any lot
Bue. The play area shall includs at least
200 2g, ik, per child. The play area ghall ba
fenced, unless & larger area surrounding
the play avea is fenced, No play area may
bo in any required front yard.

afb) Ne building areas to be occygied hy the

{e)

td)

fe)

children shell be within a required yard.
At leact 1 off-ztrest parking space shall bo
provided for exch staff mamber and at
least 1 apace per every 3 enrolled children.
The family day-care home chal bo allowed
only 29 an acceazory to a Wngle-family
detached residenss. No family day-care
home shall be located on a lot that
indludee a 2-family conversion,

jceaning sequirements of the
Department of Social Services dhall be
met. The certificate of occupancy shall
autamati texmainate upon sale of the
premless or if the Departraent of Social
Services license is revoked.
No more than 6 children shall be enrolled
in the family day-care hume,
Io keeping with the State Uniform Fire
Prevention and Building Coda applicable
to Chapter F, Housing Mainbenanes, for
heess acenpations and for eooagtory uses,
the voaximem floor area shall be no maro
than 25% of the total flour area of the
dwelling unit and in no event more than
600 sq. i. of the fluor ares,

keeping, brosding |

 

 

grounda, and acveasory restaurants, whether ee
not opatabed fur profit, but not within 200 fe of

any lot line,

5. Nureery schools, provided that no building

areas Bhall be within 100 Hof any lot lina.

&. Public hoisting dubstations or pumping stations

and
that hifimestizes with the character of the

fone excteniges: hove in a btracters

“Biehborhood aud having adequate fences and

er safety devices and adequate sreening
and landscaping qui subject to perfarmance
standanjs procedure of § 290-138, provided
that they provide surviea to the surrounding
area,

7, (Reserved)
8, Reserved)
§. Public utility right-ofway, towers and lines,

10.

iL

provided that they are necessary fer the
general welfare; neighborhood character and
sorroumling property values are reasonably
safeguarded; and that the towers and polea
eénform to the height restrictions of the
district.

Floodplain uses within areas designated on the

Official Map as « floodplain, swamp,
ab 3 deat: - as fat

way or drainag
cf et open i

in landscaped areas, signs and fence, provided
that eaid uses do at block, impede or interfero

with the natural drainage of the area so as to

increase the danger of flooding dows- or

upstream from the lot.

Home occupations, subject to the following:

(a) The Board of Appeals shall make
appropriate findings with respect to

locations, intensity of nas, parking and any

 

(be)

{a}
fe)

®

>

th)

other factors that may affect neighboring _
nropertion, .

‘The hams eccupstivn may be allowed in en
accessory building ifall yard requirementa
‘The home occupation may utilize up to
25% of hakitabla floor area of principal
building oven if it exceeds 250 square fect,
No more than 2 employees may be

‘The applicant aball provide an aifidavi¢
setting forth the scope of operations
proposed.

Off-stweet parking chell ba chown on a2 gite
plan, provided on the site, and ehall nog

a neighbor
Properties, Tho off-street parking shall he
provided without paving more than 96% of
the required front yard.

‘The home shell be the actual flare of
residence of the person conducting the
‘Tha home odhipation may allow the yee of
equipment not a ciiomary hovschold
applisnce ar light office equipment, The
Board of Appeals shall give Coftaideration
to such factors an ait quality, Mise, visoal
imopact, sewers, emiesions, and any other
pollation standards that may be

aninhnahtes

 

 

'p)

gaeorta ~ {Amended 6-15-1974; 2-7-1979; 7-8-1986; 10.28-1986; 19-18-1986; 5-28-1957; 5.271988; 1-99-1990; 698-1991 by Lal. BY
sy 3 : 4
’ Uses Perwlttad bp Spectal Penalt
Lf ol the Board of Appeals, Town Beard,
a or Use Planning Beard, Where Spociiead.
Subjucd to § 298-15 avd to Section
District fees Permitted b Listed Use, Where Appticabiey Permaltted Genoral Accessory Uses
L Sing}é-family detached residences. A. BOARD OP APPRATS i Accomodations for sereants,
2 following commercial agricultucs L. Caros salject to § 290-172, : 3. For any institutional use: 1 dwelling unit for
tiene, provided that thers shall be no 2. Commonity centers, libraries, rusenma, art A caretaker, gatchones reception aMice ar
” Srecchouse, heating pleat, atable or shaiier pallevics and similar facilities, watehman’s post, subject to § 290-1217).
andynel housing, or the storage of manure pe 3. Reserved) 3. Keeping aot more than 3 nmtransent
other ader- or dusb-prodocing eubstance or use, 4, Galf coupaes and tennis public and private boarders ar roomers,
extept epraying or dusting to proteet clubs, on lots not lege than § acres in area, 4. The following private structures:
vegetation, within 200.9. of any lot tins and all intluding beaches, marinas, yacht end sivailar gresohovacs, barns, silos, tecl sheds, garages,
diuba, boat rebtal or storage and pirnle tennis courte, éwiroruing pools, receeational

structures and other similar #

strochares, :
Swimming pools ave subject to Chapter 258 of

the Town Code.
Keeping not ronrs than 1 unoceapied irailer

or bont er eomroarcial vehicle subject. to $290. (H
. HB,

Kebping domestic animals (except pia) for
individual domestic purposes dr for
aaltivation of the sail, provided that not mace
than 1 horse ar cow per acre, 6 cata or doge
over 8 months old, and not more than 25 fowl
ehall be kept om any lot, and all animals
(except cats or dogs) or fowl shall ba penned
or housed and no odte- or dust-producing
substance or usa, except spraying or dusting
to protect vegetation, shall be maintained
within 50 ft of any let line.

Home occupations shall he accessory uses by

ight ‘spon issuance of a permit from the

Building Inspector, if the folowing standarda

are mst:

(a) The use, inclading related aterage, xoust
be located in and may occupy no more
than 26% of the habitable floor area of
the existing principal residenve or no
moore than 250 eq. &. in the principal
residence, whichever is less,

The smnber of pereons who aasist or ava

employed in any capacity, whether as

employees, eommisaion ayents,
independent contractora, partnore,
officers, directors or stockholdera, shall
not excted 1 parson outeide thoss
residing in the frmily unit,

(ec) Visiting clientela may not exceed rxre

than J vehitle pay 44 hour.

The applicant ahall provide an affidavit

setting forth the seupe of operations

proposed.

(e) Off-street pavking ahall be shown on a
plan and shall be provided without
paving more than 25% of the required
front yard.

{ The plan shall chow 2 parking spaces in

addition to fhoss which the premises aro

designed to avcommodate.

Landecaping or other appropriate

screening as requested hy tho Building

Inspector ar the Director of

Environmental Contral of tho Town of

Clarkstown sball be provided to screen

parking from adjoining properties.

‘The heme shall be the actual place of

residences of the person conducting the

home occupation, :

@ ‘Tha heme occupation shall act involve
the on-site use or storage of any
commercial vehicles or constructian
equipment or mechanical equipsnent not
permanently affixed to the premises,
except for 1 wehicla not over 4,000

(a)

@

pownils,

@} The home occupation shall not invalve
the use of any chemical, mechanical or
alectrical equipment or fixture which is
not 8 customary housebold appliance or

 

 

light office equipment. This requirement

    
 
 
 
   
  
   
  
  
  
   
 
     
 
 
  
  
  
  
  
    
 
  
 
  
       
        
    
  
        
     
    
     
    
       
      
    
       
     
      
      
 
  
 

   
     
      
       
       
      
        
  
         
        
    
      
    
 
     
    
   
        
    
  

 
 
  

  
 
ont.

 

   

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 
 
    
     
   
    
 
   
  
  
     
   
  
   
 
 
 
 
 
 
  

 

   

oN
ea
“oo a
USE REGULATIONS (For use of table sew § 200-12)
BOL; 2-18-1906 b Yeahs No: TIDOG, 30-26-5808) eed 9995 2:8. 2000; 11-24-2008 by Heke Ne. 14-2006; 6-19-2007 by LL. No, 12-2007; 6-4-2013 by LL, No. 4.2013)
aq 8
Tiiatiam Hogalved ObSieet Parking Bpaess
(Subject to Article VD
Additional Use Regulation
At least one parking | Wor Regulations Governing
Reserved) For: ace for each: Nonconforming Uses, See Arti
L Residences Ya dwelling unit, plus 2 1. For a pablic library, museum, art | 1. All nay nosresidential:
spaced for any acbessary gallery of similar institution or , if
home decupation or principal governmental building,
agricultural use. community center, hospital or
eanitarium, nuraing or- 2, In addition to the particular
2. Buildings for display and &ft. of front wall of such convalescent home, institufjon for requirements for any use listed in
sale of agricoltural building. children oz the aged, or school Column 3, the Board of Appeals a
products with floor area of 10,000 aq. ft, 1 ‘Town Board, es apecified in Colum
berth; for éach additional 25,000. for a particalar-use, whare reasons
3. Churches, public buildings, 200 ag. ft. of floor area, but ag, ft: or fraction thereof, 1 and appropriate, may reqrire fering
Lbrarie, community and ot leas than 1 spabe for cach additional berth. and other safety devices, landécays
recreational buildings 6 seats where provided. screening and detess'roads abd bint
areas as required. ,
4. Schools of genera) 12 seats or students for 3. No use listed ia Column 8 chall be
we ene jon, 11 echools tf eleméntary ot ~~ = pernitted for which access
schools, private schools or nursery grades and 6 seats ficient and euitably located to
schools of apeti or etudenta for ether echoals accommodate prospective traffic in
instroctioa mannet which will not create trefiig
congeition ot harard on adjacent
5. Hospitals 3 beds plus 1 for each highways.
employes. 4, Buffer areas of 75 ft. shall bo requis
. for special permit uses, except Bo
@. Sanitariums, convalescent 4 beds plus 3. for each Appeals or Town Board or Planning|
or nursing homes employes. Board es specified in Column 9 for
. . particular ose may redhips width of |
7. Golf courses or other public 2 metnbers or. buffer areas rio mote than 60 ft.
oF private clubs accommiodations such as local conditicns arid substitute
lockers, whichever is picater.
&. Restauranta 3 seats plus 1 for each 2
employees. lnndgecaped and maintained in harm
with the landscaping or natural
9. Telephone exchanges 2 employees or 300 q, ft. of growths in the nejehl
floor area, whichever is less. 5, Ail uses a ond- or teo-fam
residdiics dhall obtain site plan
approval subject to $290-31C,
6, All wees other than gi
residences shall obtain approval af th
Architectural Review Board.

7. All parking spaces of any
noaresidential use, which ie nota
special parrnit use, shall not be closer
than 20 ft to Aity lot Hine, and said
buffer area shall be permanently
landscaped so as to sercen the parkiy

. areas from adjoining propecty.
Fsmteaaticanrwennanin vig = remain na ~ “ ~ . & All residerices with an attached or

yard shell leave.a minimum of 30 ft. 0
side yard for aceess thereto.

 
Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Page 250 of 372

*

 

 

 

 

 

 

 

 

 

 

 

 

Tile Yo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

we . : , TABLE OF GENER
sera “y fa led 18-4974; 2-7-1070; 7-8-1986; 10-22-19pe. 12-18-14 O8e 5-26-1907; 5-24-108R; 1-28-1000; 5-28-1994 by Li. No.§
~ 3 8 é
‘ ‘Uses Permitted by Special Permit
4 of the Beard of Appeats, Town Board,
or the Pisnning Board, Where Speeliied,
sme va Sahject to § 290-15 and to Section :
District |, nes Permitted by Rien haart “Listed Use, Where Applcalisy - Permitted General Accessory Uses
L pings tamaity detached residennes. &. BOARD OF ABPRATS i. Asconmodations for serennta
2 following commercial agricultuze L Campa subject to § 290-17D, & For any institutional use: 1 dwelling anit for
A berations, wrovided that there shall be no 2. Community centers, libraries, mugeuiia, art, 4 caretaker, gatehousa, reception offic or
.” greenhouse, heating plant, stable of sinilar galleries and similar facilitics, waichman’s post, subject to 9 280-2187).
animal housing, or the storage af manuss oy 3, (leserved) 3. Keeping ast mure than 9 nontransient
# ather oder- or dust-produciag substance or use, 4. Golf courues and tennis public and private boarders er roomers.
Sstepl spraying ar dusting to protect clubs, on ots not less than  ecres in area, 4 ‘The following private strovtures:
Vegetation, within 200 ft. df any lot line and all including beaches, marinas, yacht and similar exeeahouses, barns, silos, tool sheds, garages,
equigavant is kept within a completely endoged clubs, beat rental a storage anil picnic tennis courts, izaming pools, recreational
building, grounds, and aoceatory festaurants, whether ar structures and other aimiler
. & Noveerics, ereenhouse and Growing of hot operated for profit, but not ‘within 200 f of Swimming pools are subject to Chapter 258 of
, mushrooms, provided that no smokestack anylotling, —~ the Town Code.
shall exceed the height regulations; &. Noravey schools, provided that no building 5. Keeping act mare than 1 unoccupied trailes
buildings for display and sale of areas Shall bo within 100 ft. of any lot ine. or boat or commercial vehicle subject to § 290-
agricultural producte, 6. Public Hoitting wubstations or pumping stations 2.
ib) Orcharde, truck gardening and Heowing of and telsfhione eachanges, houzal ind structare | 3, Keeping domestic animals (except pign) tor
other field crops, and vineyards and that hérimohizes with the character of the individual domestic purposes ar for
growing of other bush and berry cropa, deighborhood and having adequate fences and cultivation of the sail, provided that not more
te) iny, ing and raising of cattle other safety devices and adequate screening than 1 horse ar cow par acre, § eata or doze
Gncluding dairies), sheep, goate and and landscaping and subject to performance over 6 months old, and not more than 28 fowl
harees, and rental of harees, on lots ef 1 standards procedure of § 290-158, provided shall be kept on any lot, and all animals
acres or more. Howaver, keeping, breeding at thay provide service to the surrounding (except cate or dogs) ar fowl shall be penned
aid raising of fowl, figs, rabbits, faves, : area, or housed and no edor- ee dust-producing
mink, rodents, primates and other smell 7, (Reserved) , substance or usa, except spraying or dusting
fur-bearing animals for any commercial ar 3. (Reserved) to protect vegetation, ahall ba maintained
laboratory purpose ia not permitted, 9, Public utility vight-of-way, towers and lines, within 60 f. of any lot line,
3. Churches and similar places of worship, Provided that they are necessary for the 7. Home cccupations shall be accessory uses by
Buoday school buildings, parich houses and general welfare; neighborhood choraeber and right ipen issuance of a permit from the
rertaries, sorrounding property values are reasonably Building Inspector, ifthe following standards
4 Pablie parks arel playgrounds. safeguarded; and that the towers and poles are met: /
5. Schools, exespt nursery schools, ‘conform to the height restrictions of the (a) Tho use, iheloding related storage, must
8. United States Postal Servis post offics district. ba k in and may occupy no more
fadilities; fire, police and ambulance stations 10. Floodplain uses within areas dezignated on the than 25% of the hakitable floor area of
: and other similar publie safety buildings, Official Map as a floodplain, swamp, the existing principal resideneo ar no
R-15 4 Cemetezies on plots of at least & acres subject drainageway or drainage eassment an follows: more then 250 sq. ft. in the principal
to approval of the County Legislature, parking spaces, dvivewaya, open recreation residence, whichever is lees,
8. Family day-care homes, subject to thy following in landecayed areas, signs and fences, provided ) The number of pereons who assist or are
2 performance standards: that said wees do not block, ixepode or interfere employed in any eapacity, whether ag
' (a) A suitable, safe, designated play area shall with tho natural drainage of the area go as tn employees, commission agents, °
bo provided, located not tess than 50 ff. inereave tha danger of flooding down- or independent contractors, partners,
fram any stroet line or 25 f. from any lot upstream from the log. officers, directors or stockholders, shall
line, The play ares shall include at least ii. Home ocenpations, subject to the following: not excted 1 person outaide those
200 09. ft. per child. The play area shall be (a) Tho Board of Appeals ahall make residing in the family noit,
fenced, unless 2 larger area surrounding appropriate findings with respett to {e) Visiting clientele may not exceed mire
the play area is fenced. No play area may locations, intensity of use, parking and any than 1 vehitle per 34 how, /
, be in any required front yard. other factors that may affect neighboring (a) The applicant shall provide an afidayit
* ) No building areas to be secapied by the Bropertiog, setting forth the scope of operations .
Jen ca “ children shall be Within « required yard, tb) The home occupation may be allowed in an Proposed.
() At least J off-street parking spate shall ba accessory building if all yard requirements {e) Off-street parking shall be shown on a
provided for each staff mentber and at are mot for aid accessory building, plan and ehall be provided without
1 apace per every 3 enrolled children. {e) The home occupation may utilize up to paving imore than 25% ef the required
id) The family day-care home chai beallowed 25% of habitable Hoar area of Principal frost yard.
only as an accessory to a tingle-fanily building even if it exceeds 250 square fect, ® The plan shall show 2 parking spaces in
detached residence. No faudly day-care () No more than 9 ecuployees may ba addition to those which the promises gro
horhe shall be located on a lot that perniltted, a designed to accommodate,
‘ wales a 2family conversion, {e) ‘The applicant shall provide or tides () Landscaping ar other apprvprinte
8) All Hesosing requirements of tho . setting forth the evope of operations screbning ds requested by the ding
Department of Social Services shall be proposed. lnspector or the Directar of
mat, The certificate of occupancy ahall {) Off-street parking shall be shown omasite [ Environmental Control of the Town af
sutomatically terminate upon sale of the plan, provided on the aite, and sha not Clarkstown shall be provided to screen
premises or if the Department of Social adversely affect neighborhood character, parking from adjoining propertios,
Services license is revoked. The Board of Appeals shall roauire dh) ‘The home shall be the actual place of
@ No raore than 6 children shell be enrolled adequate screening to protect 0 i i residence of the parson conducting the
ip the family day-care home. broperties. The off-strest parking shall be hame occupation, :
(e) In keaping with the Stats Uniform Fire provided without paving more than 25% of @® ‘Ths home occupation shall not involve
Prevention and Building Code applicable the required font yard, the on-site use or storage of any
to Chapter P, Housing Maintonanca, for ®@ ‘The home aball bo the actual place of commercial vehicles ar construction
home secupations and for arcessery uses, residence of the parson conducting the equipment or mechanical equipment not
the maximum floor area shall be no mera home occupation, . permanently affixed to the premises,
then 25% of the total floor area of tho th) ‘Tho home occupation may allow tho use of except for 1 vehicle not over 4,000
dwelling unit and in no event more than Squipment not a customary householg .
600 eq, ft. of the Moor area, appliance or light office equipment, The G) Tho home ceeupation shall riot involve
Euard of Appeals shall sive Consideration the usa of any chemical, mechanical or
to such factors as air quality, Otise, visnel dlectrical equipment or future whith jg
impact, sewers, entiesions, antl any other uot # customary household applance or
pollution standards that may be- light office equipment, This requirement
aonninahla “ose

 

 

 

 

 
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 251 of 372

¢

f os e US, POSTAGE >) PITNEY BOWES

SETIRERS fp MSiaeETARES

4.8 BUILDING panties : ( — =
ea ~ eR? LEST

@ Town of GiAkstown zp 10956 $ 000.457

W \0 Maple Avenue, New City, NY 10956 Oe Ot 96057 JAN 0S 2017

_/o
W
E
na
- oO
wn
ul
~
a

FIRST CLASS

 

Lon E ae pS. eatefatoEt Fete ggegeb HEEL EE AGE deg ghe ecco Mtg ed Lele LET

 

 
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 252 of 372
lll

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 253 of 372

XHIBIT K
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 254 of 372
 

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 255 of 372

January 23, 2017

Matthew I. Brennan
23 Germonds Road
New City, New York 10956
Erik Asheim
Clarkstown Building Inspector
10 Maple Avenue
New City, New York 10956
(845}639-2100

Dear Sir,

It is Monday January 23" and for the first time | am reading the Clarkstown Building
Department’s letter of December 29, 2016. I was finally able to sign for it this weekend at the New City
Post Office due to its registered status when mailed on Friday January 13".

Your previous letter dated January 3, 2016 which should have been dated January 3, 2017 and
was mailed January 5, 2017 stated that Clarkstown Town code 290- 11 (A) Table 4 Column 5 was a
mistake because it does not exist. Again despite much effort I am unable to understand what about this
new violation notice of Clarkstown Town code 290 — 1} (A) Table 4 Column 2 pertains to me.

In 2010 the Clarkstown Building Department issued building permit 0896 allowing me to add an
accessory apartment. In 2012 the Clarkstown Building Department issued me a certificate of occupancy
approving a second kitchen with stove, an additional outdoor entrance, and other interior alterations.

There have been no changes since that inspection. There are no locking doors between areas. All
doors are still capable of being opened so a person on one side of a house can yell to someone on the
other side of the house. This home still maintains a single water, electrical and natural gas connection.

Utilizing the terminology of “converting a single family to a multi-family” is not based on
anything factual and wording not seen anywhere in Clarkstown Town code 290 11 (A) Table 4 Column 2.

At this time I request a current copy of Clarkstown Town code section 290.

Originally an 1800 square foot two bedroom ranch at the beginning of this new millennium it was
expanded it to 4500 square feet. [now realize that this is one of the larger homes in this zoning division
almost twice as large as average and there is no reason why this large home on a 2/3 acre corner lot
situated upon a busy county road should not be a two family.

However on this date of January 23, 2017 I still do not have a proper notice of violation with the
information that supports the Clarkstown Building Department’s claim “converting a single family to a
multi-family”.

[ need more information in order to properly review my situation with competent legal
representation and cannot yet start the clock on my sixty day right to apply for a variance.

[ would also like to inform you I was born in New York City and moved to New City at age four.
Having grown up in this town I graduated Clarkstown High School in 1972. Subsequently I served an
overseas tour in Far East with the USMC which makes me a Viet Nam Era veteran. Now a senior citizen
I have also owned this house for over twenty years.

Sincerely,

Matthew I. Brennan
MB/mb Enclosures: 2010-0896 Building Permit, 2012 Certificate of Occupancy, DD214
  

  
 

| eA Mail po.

SE
| CERTIFIED ila oe

 

   

  

 

 

 

 

 

mr’ ERK ASHE I

 

 

—_ B FUAEEY ON

 
 

ai”
ie
rl g
“ry
uy
wr)
tL a UT
PU eran Onvices & FOOS [check box +800 0 apppreree)

(Z] Retum Receipt (haricopy)
EJ | Cimetun Receipt (electronic) $ 5 uw Postmark
bt []Conttied Malt Reaticted Dottvery EL Here
coy | CAdus Signature Required $C re

(7) Adutt Signature Restricted enon Bo
[2] Postage a
™ $0.49 : 3
ry Scams aaegg = ————- mas? jaf HLF
4 . ‘oslage an ieee 24
al]
ry
mE
rm

 

NIG GAD
-

   
2

Case 7:19-cv-11115-VB Document 1. Filed 12/04/19_.P

AD Grechorebe oL327.

sine

 

 

 

jopoodsuy SuIpring :
| Oo neq

 

joyodsuy Surpying ey) Aq pansst Ueeq Sey esn JO Aguedns0g
Jo aieaydD e& [WUN posn oq jou [[eys SuIpjing sy} pue peyoeye
SET YOIYM 0} SUIPTING WOLF poAaowol oq JOU [[eys sorjou SIy

    

‘ON HWued

OIOYM PONSST ST} |

9D1}ON

JONVNIGHO ANOZ ONICIING

NMOLSSUVT) FO NMOL

 
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 258 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 259 of 372

EXHIBIT L
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 260 of 372
ULE

 

Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Page 261 of 372
OFFICE OF THE

 

BUILDING INSPECTOR 40 MAPLE AVE.
ct NEW CITY, NY 10956/5099
(845) 639-2100
ERIK ASHEIM, STEPHEN UNGERLEIDER,
ACTING BUILDING INSPECTOR CHIEF FIRE SAFETY INSPECTOR

 

January 27, 2017

Mr. Matthew Brennan
23 Germonds Road
New City, NY 10956

Re: Violation Notice # 16-965
51.18-3-19 (35-B-21.6)

Dear Mr. Brennan;

| am in receipt of your letter dated January 23, 2017 regarding the above
referenced violation, Clarkstown Town Code Section 290-11(A) references the
General Use Tables for the Residential Zoning District ‘in which your home is
located. Column (2) lists the uses permitted by right. Two family dwelling are not a
listed permitted use, (copy enclosed). | reviewed our records and found your home
was built in 1950 under building permit #2484 and a certificate of occupancy was

issued on October 31, 1950 for a one family dwelling and garage. In 2010, the .]
Building Department issued a permit and certificate of occupancy for a second _
kitchen with interior alterations to your single family dwelling. A

Our code enforcement officer's investigation found the dwelling was
separated into two separate dwelling units. Your tenant at the time, Mr. Jacob Roy
stated that “he and his family live in the main house and his landlord lives in the
apartment”. ,

If you would like to make an appointment to further discuss this matter.
Please call our office. Thank you in advance for your cooperation.

aE

*** Thank you for your service in the USMC*™*

Yours Truly, ;
/ Erik Asheim,

Acting Building Inspector

EAs

Enclosure
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 262 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 263 of 372

EXHIBIT M
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 264 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 265 of 372

February |, 2017

Matthew I. Brennan

23 Germonds Road

New City, New York 10956
Erik Asheim
Clarkstown Building Inspector
10 Maple Avenue
New City, New York 10956
(845)639-2100

Dear Sir,

Having read the Clarkstown Building Department’s letter of January 27, 2017 and
confronted with allegations of substance I will now undertake the procedure of filing for a
variance with the Clarkstown Zoning Board of Appeals.

It will take two months to confer with proper legal counsel, conduct the proper research,
and file the proper paperwork. If there are no objections from your department I will accomplish
this task on or before April 1, 2017.

I will also call for an appointment to discuss this matter further.

Also 1 would like a complete PDF or printed copy of code 290. How do | obtain that?

Matthew I. Brennan
Mb/mb
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 266 of 372
AL

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 267 of 372

EXHIBIT N

House Photos and Previous Evidence Omitted
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 268 of 372
alle

 

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 269 of 372

 

 

 

 

 

BOARD OF APPEALS |
10 MAPLE AVE.
NEW CITY, NY 10956/5099
(845) 639-2066
FAX (845) 215-0225
TO: INTERESTED & INVOLVED AGENCIES AS INDICATED BELOW |
FROM: KEVIN F. HOBBS, CHAIRMAN, ZONING BOARD OF APPEALS

DATE: June 19, 2017

SUBJECT: APPEAL #4066

 

APPLICANT: MATTHEW BRENNAN
LOCATION OF PROPERTY: 23 GERMONDS ROAD, NEW CITY, NY 10956

Map No. —-51,48-3-19 f/k/a Map 35 Block B_Lot 21.6

The above application is referred to you for your information in view of the fact that, it is an exception under
Chapter 290-31C (2) of the Zoning Local Law.

ENCLOSURES: oo oo

1. Beard of Appeals Application with attached narrative ree’d 5/23/17
2. Photos of surrounding properties |

3, OCWEN Property Valuation dated 3/23/17

4. Affidavit of property owners within 200 feet dated 5/8/17

5, Notice to Building Inspector of Appeal

6. Tax Map co ,

7. Deed* -
8. Copy of Violation Notice dated 12/9/16

9, Letters from Mr. Brennan to Mr. Asheim dated 12/21/16, 1/23/17, 2/1/17, 3/23/17, 4/14/17
10. Letters from Mr. Asheim to Mr. Brennan dated 1/3/17, 12/29/16, 1/27/47 a
11. Certificate of Occupancy dated 7/13/12 _ .

12. Building Permit #10-0896 so

13 Invoice from Robert E. Sorace dated 4/29/1

14. Building Permit Application

‘15. Survey Prepared by Robert E. Sorace dated 4/25/17

_ Will the following agencies please direct their recommendations to the Board of Appeals in connection with the

above within thirty (30) days. No response by this date will be considered an approval.

 

(X) Clarkstown Department of Environmental Control (X) Clarkstown Town Attorney *
(X) Clarkstown Planning Department (X) Town Council Liaison

(X) Rockland County Planning Department (%) ZBA

(X) Rockland County Highway Department (X). File

(X) Rockland County Department of Health & Leet

 

 

_ Kevin F. Hobbs, Chairman.
Town of Clarkstown Board of Appeals
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 270 of 372
on ee

, Attorney's Name: .

Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Page 271 of 372

Aypeel tt Ole

Appeal No.
APPLICATION TO CLARKSTOWN ZONING BOARD OF APPEALS

Date:

Applicant's Name: MA Hew TY agawad
Applicant's Address: CEng ine BdAB WEw AY a Wo’ .
Applicant’s Home Phone: ose GL» -150 ¢

Applicant’s Cell Phone: OUS 6YWL- 1Go*
Applicant's Email. @B@ENN Aw 18% 5b 6 Ae COM

Attorney’s Address:
Attorney’s Phone:
Attormey’s Email :

Name of Owner(s) of Property: martian = Peel l ws J

Name of Contract Purchaser/s: _W LEX.

 

 

 

To the Board of Appeals, 10 Maple Avenue, New City, New York 10956

lowe MATE BQENN POV of 2% GERININDS

 

 

(Name of Appellant) - (Street and Number)
N WW CX M . it Lh YO (AC hereby appeal
’ ” (Municipality) _ (State)

to the ay ee Appeals from the decision of the Building Inspector opm4elati
Numberl& 405 or on application for Building Permit number ue
dated jh v AON 41, 2017 _, whereby the Building Inspector did dan:

  
 
  

VA Building Permit
Q Non-Conforming Use ;
( ) A Certificate of Occupancy and/ or Use’

8
() Other ragnhO OF Areas

a) CER PS ‘ ' (Street, Number, Municipality) oe
Tax Map# Of. © ~ Sol 7 _tikla Tax Map. 35 __ Block 8 tot Ht 4G .
Zoning District Ye “he

At, or near the following intersections or main streets:
CERO NOS ORNL ae

  

1. Location of the property

 

 

2. Provision(s) of the Zoning L Local Law appealed. (Indicate the Article, Section,
Subsection and Paragraph of the Zoning Local Law being appealed by number.
DO NOT. QUOTE TH LOCAL LAW.

Kop anicuseat 20 Tae C [oes Porn trek, ly @ Bagh ut)
SIA GE. Foon ty Dats te Tae Faul y Gwettiag

   

 

 

  
 

 
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 272 of 372
ale

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 273 of 372

3. Type of Appeal. Appeal is made hereforth for:

( ) An interpretation of the Zoning Loca! Law or Map
( } A Special Permit under the Zoning Local Law .
'6) A Variance to the Zoning Local Law
(.) Appeal from decision of Town Official or Officer

 

 

 

( Name)
4. . Previous Appeal: A previous appeal<) has, or ( ) has not been made with
respect to this property. Such appeal(s) was/ were inthe form.of.
( ) An appeal from a Vialation Notice No. dated
( ) A request for.a Special Permit
( )Arequest for a Variance
and was / were made in Appeal No. , dated , year.
Appeal No. dated year

~ To all Applicants: Please note that at the time of the Zoning Board of Appeals
_ hearing you will be able to supplement any of the following information by written or
oral evidence.’ It would be advisable tobe prepared at the time, of the hearing to
present written documentation of your application statements to substantiate all
financial figures. supplied and any other necessary material germane to the request.

5, REASON FOR APPEAL | (Complete all relevant information by the section or
sections pertaining to appeal. You may also include an extra attachment if necessary

to supplement this form with a narrative explanation.) a , peTACKeD FOR Pre

A. . Interpretation of the Zoning Local Law is requested because:

 

Ne from Decision of Town Official because:

So
—

ee,

 

 

 

 

wr,
we

C. A Special Permit under" / Zoning Local Law is requested pursuant to
Chapter 290-11-A, Table Seo 3, Item A. ___, of the Zoning

Local Law, because
ee

SS
oN
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 274 of 372
alld

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 275 of 372

the Special Permit applied for (without filing of performance
conducive to any dangerous or objectionable elements affecting
area such as creation of objectionable noise, vibration, —
ir pollution, radioactivity, electrical disturbance, glare, or
ithe breeding of rodents, vermin, or insects? (Must be
if the answer is “yes,” please explain fully)

SN
Ss
=

44. Other factors | / we wish the Board to contin this case are:
A
~“.
SS
D. USE VARIANCE BG KOCte |

Strict application of the Zoning Local Law would produce UNNECESSARY
HARDSHIP in the use of the land as zoned because:

 
  
    
 
 
 
 

standard)
the surroundi
smoke, dust, odor;
condition supportive
answered “yes” or “no,” a

 

 

 

 

 

 

NOTE: Proof of unnecessary hardship, which must be related to the property
and not the individual owner, must be provided and must be demonstrated for

_each and every permitted use under the Zoning regulations for the particular
district where the property is located.

All Applicants for a use variance must ariswer the following:

4. The amount paid for the entire parcel is

 

 

2. The date of purchase of the property is

 

 

3. The present value of the entire property

 

 

 
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 276 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 277 of 372

10.

7
Oo prarened

The value of the parcel which is the subject of this application is (also
explain how value is determined)

 

 

 

 

 

 

 

The monthly expenses attributed to maintenance of the property are.

 

 

 

 

The amount of taxes'on the property are

 

 

The current income from the land in issue is

 

 

The amount of motigages and other encumbrances on the property in
question is (date, monthly payments, balance due, interest rate, etc.)

 

 

 

 

-'This_ property cannot be used for any uses currently permitted in this

zone because -

 

 

 

 

The problem with this property is due to unique circumstances and not
to the general. conditions of the neighborhood in. that

 

 

 

 
Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Page 278 of 372 _
lt

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 279 of 372

row F

LAC a
G 41, The use requested by this variance request will not alter the essential
character of the locality in that

 

 

 

 

12. The alleged hardship has not beén self-created, since

 

 

 

 

13. Other factors | / we wish the Board to consider in this case are

 

 

 

 

 

 

‘e  AREA VARIANCE |
Ss, .
_— What benefits will be derived from the granting of the variance? —-

“

s,
~

os,

wg

aw
Will there be, a detriment to the health, safety and welfare of the

neighborhood Bathe granting of this variance?

 

 

 

7

SN
—

me
- All Applicants for an area variance must anewerthe following:

4. Is the variance as requested the minimal necessary? (State how)
Ss

*s,

NS
\
Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Page 280 of 372
i

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 281 of 372

10

—.. 8. Al governmental services are (or if not, explain in detail) available to
° this property and the granting of this variance will not affect the health,
‘safety or welfare.of the neighborhood, in that

 

 

 

 

‘NX -

9, Will the effect, if this variance is allowed, of the increased population
density thus produced on available governmental facilities and services
be small on great? (State how)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All Applicants must attest to the following:

State the name and address, nature and extent of the interest of any
_State, County, or Town of Clarkstown Officer or employee, pursuant to
the provisions of Section 809 of the General Municipal Law of the State.

of New York in this property. «0 nN ¢

 

 
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 282 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 283 of 372

13

STATE OF NEW YORK)
‘ . 8S.!
COUNTY OF ROCKLAND)

Sworn to this__ 8 _ day of [Nae 20 7

 

 

v2, en signature

‘bon EILEEN MARIE OCONNELL

(Notary Public) Notary Public, State of New York
. No, 01066383228
Qualified in Rockland County

Affidavit of Ownershi Gommission Expires January 17, 2024

 

 
   

 

Nae CaM, a aS LOUK
jn the County of ‘Nott in the State of =o A

that he / she is the owner in fee of all that certain lot, piece or parcel of.
land situated, lying and being in the Town of Clarkstown aforesaid and
that he / she hereby authorizes -
as agent/s to act on their behalf and that the statements of fact
contained in said application are true.

deposes. that he ishe rosides a

 

 

_ STATE OF NEW YORK).
SS.
COUNTY OF ROCKLAND)

~ Sworn to this s day of Med

 
 

 

&

“Owner's signature

(Notary’ Public)

EILEEN MARIE OCONNELL
tary Public, State of New. York
Ne VN 0. 01 8365228 unty
‘quatited in Rockiand Go
Commission Expires January 17, 2021
Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Page 284 of 372 __
Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Page 285 of 372

TOWN OF CLARKSTOWN
OFFICE OF THE BUILDING INSPECTOR
40 MAPLE AVE. * NEW CITY, NY 10956 * (645) 639-2100

APPLICATION FOR BUILDING * OCCUPANCY * DEMOLITION PERMIT

{Applicant to completes numbered items)

4. TAX me 2 | i | o ZONING DISTRICT

"BLOCK re Be cer PERMIT NO...

 

  

 

 

 

LOT PEE (GO. FEEINGL)__ 8 BEM +

RENEWED

REMAPPED SBLI, eee =

VeniieD BY ASSESSORS OFICE: secede oe or UR
DATE BY | (TEMS 2:7 MUST BE COMPLETED "RECEIVED BY! _

won NOON _
BG 05" \-\e¢72-

 

 

 

 

 

 

 

 

 

2. DATE.

  
  
  

3. LOCATION: NO.

 

 

 

 

 

4, NAME AND: ADDRESS OF:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  

 

 

 

     

sae BAAN, N SUL
LESSEE BUSINESS NAME: ee TEL NO.: res
“AGENT OF OWNER/LESSEE: SO a TEL. NO.

5. ESTIMATED CONSTRUCTION VALUE: $ “{ ee VARS Be 26 O

6. E EXISTING ANDIOR PROPOSED use OF STRUCTURE OR LAND: 2A 5 SF Wok (Au Le wl (Tv +i
(iF COMMERCIAL PROPERTY. LIST NAME OF PRIOR USER): Ate & u Ua ADM p Met, ._f WTO. ee

7 DESCRIBE BRIEFLY. THE NATURE OF THE PROPOSED WORK OR use: [AV ee bs kt

C05 ST Ws oF LOC. cL ps0 nied finan

(complete maverse side) -

 

 

 

 

 

 

 

 

See “OFFICIAL USE ONLY Te ge oe
‘OCCUPANCY CLASS ne aa tn | CONSTRUCTION TYPE

 

 

 

‘PERWIT GRANTED FOR,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PATEL _ BUILDING INSPECTOR:

   

- “THIS PERMIT EXPIRES : 18 MONTHS ARTER DATE OF {ISSU,

A CERTIFICATE OF OCCUPANCY | IS REQUIRED PRIOR TO USE OR OCCUPANCY »
Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Page 286 of 372
A

8) BULK — Case 7:19-cv-11115-VB Dacument 4 Filed 12/04/19 Page. 55/01 372

     
   
 
    

 

~eu

‘

   

ha building inf
and inches per foot of distance
12. Maximum

3.

40). Name and address of person(s) responsible for the supervision of fhe work perform d pursuant. fo the State Uni
Zoning Ordinance. Ee re : Neg tP

 

4 ty AFFIDAVIT

__ TOWN OF GLARKSTOWN
COUNTY OF ROCKLAND. ~
STATE OF NEWYORK

 

that : Js the-ownar in fee ofthe piérrilses to which this. application applies; that he (the
applicant is daly authorized to make this application: and thaf the statements contained here are true to the best of his knowlédge and belief, and that the work
Will be performed in the manner set forth in the application and Ih the plans. arid specifications filed tiierewith, and In-accordance with the State Unifom Building

_ Code and alt other applicable laws, ordinances and regulations of ‘ihe Town of Clarkstown. The permit holder shalt immediately inform this office of any change
“occurring during the course ‘of the work. (I also deciare that the Structure or area described in this application will not be occupied or used unfit { have obtained a

 

 

 

   
 
 
 

“Certificate of Occupancy). af
a "Site of Splat”
Sworn to before me this
( EILEEN MARIE OGONNELt
a an Feo ey of. Hae. Za Z "Notary Public, State of New York
ayy asia gl VE po No, 01006363228
Qualified in Rockland County

-.Coramission Expires vanuary 17, 2021

_-DEFICE USE ONLY

ia on Spal Flood Hazard Area - Zone... ace

 

 

 

 

 

 
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 288 of 372
a

 

Dated -

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 289 of 372

14

NOTE: TO BE MADE OUT IN DUPLICATE, ORIGINAL TO BE SERVED ON
BUILDING INSPECTOR, DUPLICATE FILED WITH APPEAL.

Appeal No.

NOTICE TO BUILDING INSPECTOR OF APPEAL TO
BOARD OF APPEALS [Town Law §267-a(5)(b)}

—_ Inthe matter of the petition of:
~NAME_M Aithew Brenna

ADDRESS. CS GeeHondS eed
Nu CX¥

mapetee - S-!9  ivamMar SS. piock 8S _, Lor 2d

 

Building Inspector
Town of Ciarkstown
County of Rockland, New York -

 

 

Dear Sir: . ee ——

Attention of Mr. Frid clio _ _ Building Inspector.
This is to give notice that ee ___ has/have
appealed to the Zoning Board of Appeals of the Town of Clarkstown, County of
Rockland, New York from your decision order dated ,20

 

. disapproving /approving (strike one)
application for alteration, erection, maintenance or use of a

 

 

The grounds on which this appeal js based are as follows:
ISEB. Rerun. TRA os/ aut

 

 

 

 

All applicants please note the following amendment to Clarkstown Town Code Section A295-14,
Filing of Appeal: , oe

The appellant shall be notified in writing by certified letter, by the Board of Appeals, of any other _
paper, document, map. or information that must be submitted in connection with the original notice ©
of appeal. If appellant fails to submit the additional materials within thirty (30) days after mailing of
said notice, the appeal shall be denied without further action of the Board of Appeals. Upon
written application of the appellant, the Board of Appeals may grant an extension of time to
submit said information for good cause shown not to exceed an additionat 15 days.

 

 
Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Page 290 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 291 of 372

Page 4 question 5 Reason for Appeal
A. Interpretation of the Zoning Local Law is requested because
I seek a use variance from R-22 zoning in order that my house can officially be converted from a
215-single family with a convenience apartment to a 290- two family house in order we can live
in the smaller area and have other occupants in the larger portion.
No construction other than minor work required to accomplish this.

Page 6 D USE VARIANCE

Strict application of the Local Zoning Law would produce UNNECESSARY HARDSHIP in the
use of the land as zoned because: ;
23 Germonds Road is incapable of earning a reasonable return on total investments to
date.
93 Germonds Road has been on the market for over a decade both being listed with real
estate brokers and For Sale By Owner. Underwater with mortgage balances and broker .
commission to sell higher than market value, OCWEN holds the first mortgage and Chase

Manhattan holds the second mortgage. Both have failed to grant a Short Sale.

Currently the owner’s primary source of income is from his employment as a Nuclear
Security Responder at the Indian Point Nuclear power plant. The NYS Governor has recently
announced a deal with Entergy Corporation, the Indian Point Energy Center’s owner, to close
this plant in the near future which will terminate the property owner’s main source of income
creating an UNNECESSARY HARDSHIP where he will no longer be able make mortgage, tax,
and insurance payments on this his primary home.

_ This house already has an approved Accessory Apartment with a Certificate of -
Occupancy granted in 2012. Ifa USE VARIANCE is granted allowing this to be a two family

- -home.the owner will be able to live in the accessory apartment while allowing occupants in the

larger portion of the home to contribute to tax, mortgage, and insurance expenses.
Currently the home owner is on track for the UNNECESSARY HARDSHIP of losing

both his job and home in the community he has lived in for six decades.

1. The amount paid for the entire home to date is approximaiely $1.25 million considering
twenty years of mortgage, tax, and insurance payments. 7

This home on a 2/3 acre lot was originally built in 1950 as an 1800 square foot two
bedroom ranch from blue prints published by Popular Mechanics Magazine. The current owner
is a former Marine who served a Far East tour during the Viet Nam Era which made him. eligible
to purchase this home with a Veteran Administration loan in 1997 for $185k. However after
002 in order to raise a family of four daughters it was expanded. into a 3984 square foot

_ Colonial according to the town assessment. It should be noted the 2012 permit for an accessory

apartment had square footage being 4500.

The construction was financed through an Indy Mac Bank construction loan and the total
outstanding balance became $500k with $395k currently outstanding. In the following decade
outstanding short term. credit demands required the creation of a second mortgage of $75k which

is now held by Chase Manhattan Bank with $68k outstanding.

2 ‘The original date of property purchase occurred in 1997.
Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Page 292 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 293 of 372

3 Clarkstown Assessor’s Office has a $648,421 market value as of 7/ 1/2015.

The Ocwen appraisal from 12/6/16 is for $520 k with $395k is left on OCWN first mortgage.
The present value of the property can only be estimated to be $475k because even though it has
been listed at a higher sale price there have been no offers to purchase the property and that
would be the minimum required to cover both outstanding mortgages.

4 Clarkstown Assessor’s Office has a $648,421 market value as of 7/1/2015.

The Ocwen appraisal from 12/6/16 is for $520 K.

However the purchasing power calculator and it’s accounting for inflation has $648k in
9015 worth $494k in 2002 dollars when the house was expanded and worth $446k in 1998.
dollars when purchased.

5 The monthly expense attributed to maintenance of the property cannot be estimated
because homeowner performs all landscaping duties, snow shoveling, and repairs equipment as
required.

az

6 The amounts of taxes on the property are $519k a year

7° The current income from the land in issue is a moot point because it is not a commercial
property. :
8 The amount of mortgages and other encumbrances on the property in question is (date,

monthly payments, balance due, interest rate, etc.
—_ | Monthly outstanding —_ yearly

Mortgage, Taxes, and Insurance OCWEN 0555 4600 395,000 55,200
Second Mortgage Chase Manhattan Bank 6289 300 68,000 -6,000
9 This property in the near future cannot be used for any uses currently permitted in this R-

22 zone because owner’s future income will not be enough to cover mortgage, tax and insurance

payments.

10 The problem with this property is due to unique circurnstances and not to the general
conditions of the neighborhood.

This property is being affected by unique or at least highly uncoramon circumstances
because at 3984 square feet on 30,000 square feet of property it is the largest homestead in this
zone. The owner did not realize it at the time and unintentionally created one of the largest
houses in this R-22 zone.

93 Germonds Road is also unique because it is on a flat 2/3 acre comer lot with Rockland
County Road 27 as it’s front yard and a town road on it’s side yard which creates two separate
frontages each with pre-existing separate driveways, uncommon for other houses.

Right now because of the long term, short term debt created by owning this property and
raising four girls in the Clarkstown School District over the past two decades there are unusual
circumstances which will subsequently be explained. Currently this property is incapable of
earning any return on investment.
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 294 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 295 of 372

ll The use requested by this variance request will not alter the essential character of the
neighborhood.

The dominant word in definition of neighborhood especially that of a suburban
residential neighborhood is vicinity. To answer that question we will examine in depth the
approximate one mile radius surrounding 23 Germonds Road, New City which is located in an
R-22 zone. This zone has a basic property requirement of a 22,000 square feet lot size and this
lot at 2/3 acre is approximately 30,000 twice the 15,000 required to have a two family house in

an in an R-10 zone which are only located in the south west corner of Clarkstown.
Basically Germonds Road is the dividing line between Bardonia and New City.

Very significantly affecting the character of this neighborhood are the major highways
and their rate of vehicle flow per day obtained from the NYS Department of Transportation
website.

NY State Highway 304; 30,372 and 29,074

Palisades Parkway; 72,104

Rockland County Road 33 Little Tor; 19,378

Rockland County Road 27 Germonds; 8,972.

These numbers add up to @131,000 vehicles a day in this neighborhood without even.
counting those on the residential side streets.

Just outside the mile perimeter is the New York State Thraway with 137,644 vehicles per
day!
Over 270,000 vehicles per day probably makes this area the most intense vehicle

~ _ pollution area in Clarkstown.

A comparable traffic flow area would be the Long Island Expressway just west of the
Cross Island Parkway with only a 148,605 vehicle flow per day.

Also included in this neighborhood is the entire several mile long Route 304 Business
Shopping District where residentially zoned property is allowed to convert into conmercial
office space simply with a Special Permit.

A quote from the 2009 Clarkstown Comprehensive Plan.

“The Town currently allows by Special Permit the conversion of existing buildings,
which are residential in appearance, to professional and business offices along Route 304
between New City/Congers Road and Ludvigh Road. It is the intent of the Special Permit to
have these businesses act as a transition between the heavily trafficked State Route and the
‘adjacent single-family residential areas behind them. Zoning in this area will be further studied
with the State Route Corridor Analysis described in the plan.”

Also within the mile radius is the former Chestnut Elementary School which is now the
headquarters of the Clarkstown Central School district which is a Commercial Property 612-
School consisting of 7.6 acres and the Albertus Magnus Catholic High School also a Commercial
Property 612- School consisting of 21.6 acres.

Nearby. 39-46 Germonds Road is 16.93 acres with the one hundred and fifty year old
- Germonds Church, graveyard, woman’s shelter, and day care center classified as Commercial
Property Class 620 Religious.

If we expand the definition of this neighborhood to one and one-half miles that puts us
into the one mile long New City Hamlet Zone with its H-4 zoning that permits two family
housing without a Special Permit or variance.

A more specific examination of this neighborhood is as follows.
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 296 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 297 of 372

To the north there are numerous single family homes located along several residential
town streets until reaching Kings Highway where the zoning changes to R-15 with a 15,000
square foot lot size which continues to Virginia Street. .

To the west on South Little Tor Road, which becomes Middletown Road at the
Germonds Road intersection, there is much commercial property built on lots too small to be
approved for new commercial construction today.

Park Evangelical Free Church and grave yard 4 Roosevelt (2.23 acres)
Commercial Property 620-Religious ,

Cropsey Community Farm 220-230 South Little Tor Road (23.8 acres)
Commercial Property 590-Parks

Red Hill Nursery and Café at 241 South Little Tor Road (5.36 acres)
Commercial Property 170 - Nursery and Greenhouse

Italianas Restaurant and six store strip mall 253-271. South Little Tor Road (6.46 acres)
Commercial Property 452 - Area or Neighborhood Shopping Center

~ Key Bank 270 South Little Tor Road a (.85 acres)

- Commercial Property 461 - Standard Bank/Single Occupancy

‘Bastone Family Store 7 New Valley Road (.2 acre)
~ Commercial Property 484 - 1 story small Structure

- Gulf Gas Station, Auto Repair and Mini-Mart 297 South Little Tor Road (42 acre)
- Commercial Property 432 - Service & Gas Stations

Office Building 300 South Little Tor Road ~ (.37 acre)
_ Commercial Property 464 - Office Building

Vacant lot 303.South Little Tor Road. (.2 acres)
Commercial Property 330 - Vacant Land in commercial area ,

Carpet Store and Hair Salon 315 South Little tor Road (.32 acre)
Commercial Property 484 - 1 Story Small Structure

Don Tracy law Office 317 South Little tor Road | (21 acre)
Commercial Property 465 - Professional Building oe

Shell Gas Station 320 South Little tor Road . (.67 acre)

Commercial Property 432 - Service & Gas Stations

_ Nanuet Hebrew Center 411 § Little Tor Road — (3.5 acres)
Commercial Property 620 - Religious
Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Page 298 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 299 of 372

Palisades Parkway Exit Ten is a four lane divided highway with a heavily trafficked

cloverleaf traffic pattern.

Dentist Office and ten story cell phone tower 354 North Middletown Road (.2 acre)

Commercial Property 465 - Professional Building

Commercial Building 326 North Middletown Road
Commercial Property 464-Office Building

Office Building 259 North Middletown Road
Commercial Property 465 - Professional Building

Orange and Rockland 200 North Middletown Road .
Commercial Property 870 - Electric and Gas

Buckingham Apartment complex 249 North Middletown Road
Commercial Property 411- Apartments

Camp Venture 136 Notth Middletown Road
Commercial Property 630-Welfare

Rockland County Northern Manor 199 North Middletown Road
‘Commercial Property 642 - All Other Health F acilities

. (.97 acre)

(.16 acre)

(.56 acre)

— 3.84 acre)

(.39 acre).

(8.7 acres)

Directly south of 23 Germonds: Road also in the R-22 zone is the largest collection of —

__ streets in the known universe with the postfix lyn; WestLyn, Eastlyn, Parklyn, etc.

At Rennert Lane and continuing south until Ludvigh Road R-15 becomes the zoning.
In the southeast portion and continuing north within the eastern side of the one mile

radius there is much commercial development along NY State Highway 304.

United Water 270 Route 304
Commercial Property 822 - Waiter Supply

Palisades Professional Offices 275 Route 304
Commercial: Property 465 ~ Professional Building

United Water 294 Route 304
Commercial Property 822- Water Supply

Strip mall 295 Route 304 .
Commercial Property 452 - Area or Neighborhood Shopping Centers

Commercial Building 298-304 Route 304
Commercial Property 452 - Area or Neighborhood Shopping Centers

(.26 acre)
(-76acre)
(3.63 acre) |
(.93 acre)

(.43 acre)
Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Page 300 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 301 of 372

Strip mall 301 Route 304

Commercial Property 452 - Area or Neighborhood Shopping Centers.

American Compressed Gases 316 Route 304
Commercial Property 485 - 1 Story small structure multi-occupancy

52 Millspaugh vacant lot
Commercial Property 311- vacant land

23 Ludvigh 1212 square feet

Commercial Property 483- converted

Office Building 208 Ludvigh Road
Commercial Property 464- Office Building

Bank 35 Bardonia Road
Commercial Property 461-Standard Bank

Bardonia Elementary School 31 Bardonia Road
Coramercial Property 612-Schools

Clarkstown Park 35 Rammiler
Commercial Property 590-Park.

Strip Mall 53-73 Bardonia Road

Commercial Property 452-Area or Neighborhood shopping center

CVS 330 Route 304

‘Commercial Property 452 - Area or Neighborhood shopping center

_Dry Cleaner 345 Route 304

Commercial Property 484 - 1 Story Small Structure.

365 Route 304
Commercial Property 464 - Office Building

385 Route 304

Commercial Property 483 - Converted Residence

One story building 424 Route 304

Commercial Property 465 - Professional Building

Orange and Rockland Utilities 440 Route 304

~ Commercial Property 870 - Electric and Gas

(.42 acre)

(.58 acre)

(.57 acre)

(.39 acre)

(17 acre)

(.88 acre)

(14.2 acres)

(3 acres)
(1.6 acre)
(1.73 acre)
(.29 acre)
(1.63 acre)
(.86 acre)
(.25acre)

(.71 acres)
Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Page 302 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 303 of 372

Professional Offices 445 Route 304 (1.1 acre)
Commercial Property 465 - Professional Building .

Bard Professional Office building 446 Route 304 (1.7 acres)
Commercial Property 465 - Professional Building

Insurance Office 455 Route 304 _ (35 acre)
Commercial Property 464 - Office Building

Professional Office 490 Route 304 . | (1.1 acres)
Commercial Property 465 - Professional Building

3 Furphy Vacant Lot | . (.38 acre)
Commercial Property 311- Vacant Lot o
Commercial Building 532 Route 304 (.62 acre)
Commercial Property 465 ~ Professional Building

Two Story House 538 Route 304 | (49 acre)
Commercial Property 464 - Office Building
Clemente Dentist 603 Route 304 . + (1,20 acre)
Commercial Property 464 - Office Building
Office Building 627 Route 304 (1.4 acre)
Commercial Property 464 - Office Building

632 Route 304 a (.51 acre)
Commercial Property 464 - Office Building . oo

Clarkstown Park 221 Pineview (12.7 acres)
Commercial Property 590-Park

United Water Supply 5 Northlyn (3.67 acres)

Commercial Property 822- Water supply

Lambiance Complex consists of twenty-four units of High Density Housing
Commercial Property 210 Zoned MF-1 for one family residence allowing 4 to 8 units per acre

1-113 High Density Housing Units Monterey Senior Garden complex
Commercial Property 630 — Welfare zoned MF-3 for 14-18 units per acre

Germonds Village 30 High Density Units condominium complex
Commercial Property 210 Zoned MF-3 for one family residence allowing 14-18 units per acre
Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Page 304 of 372
aN &.

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 305 of 372

Greater Hudson Savings Bank 715 Route 304
Commercial Property 461 - Standard Bank/Single Occupancy

Albertus Magnus High School 796 Route 304
Commercial Property 612 - School

33 Germonds Road.
Commercial Property 483-Converted residence

Dinoto Strip Mall 48 Germonds
Commercial Property 452 - Area or Neighborhood shopping center

Liquor store and Hard Wok café 720- 732 under development
Commercial. Property 421-Restaurant,

Converted house 632 Route 304
Commercial Property 464 - Office Building

Commercial Building 627 route 304

Commercial Property 464 - Office Building

Vacant lot 4 Ralphs Avenue
Commercial Property 311- Residential Vacant Land

2 Clearview 2215 square feet
Commercial Property 483-Converted Residence

5 Baldwin
Commercial Property 312

29 Kings Germonds Presbyterian
Commercial Property 620 Religious

Water Supply 104 Popular

~ Commercial Property 822- Water Supply

Clemente Dental Associates, LLC 603 Route 304
Commercial Property 464 - Office Building riew city

684 Route 304 New City
Property Class 620-Religious

560 Route 304 New City
Commercial Property 311- Vacant Land

(.99 Acre)
(21.6 acres)
(.95 acre)
(.69 acre)
(3.49 acres)
(.51 acre)
(1.4-acres)
(.41 acre)
(.38 acre)
(.18 acre)
(52 acre)
(.57 acre)
(1.29 actes) .

(.71 acre)

(.5 acre)
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 306 of 372 .
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 307 of 372

521 Route 304 New City (.93 acre)
Commercial Property 483-Converted Residence

Dentist and Psychiatry 475 Route 304 New City (.63 acre)
Commercial Property 464 - Office Building

Office Building 493 Route 304 New City(.41 acre)

Office Building 495 Route 304 New City (.41 acre)

Office Building 497 Route 304 New City (.41 acre)

Office Building 499 Route 304 New City (.41 acre _ (1.64 acres)
Commercial Property 464- Office Building .
An anomaly of four identical assessment records of adjacent buildings

Commercial Property 515 Route 304 New City (.95acres)
Property Class 465-Professional Building

510 Route 304 New City (.86 acre)
Commercial Property 465 - Professional Building

Global Financial Advisors A68- 470 Route 304 New City — (.79 acre)
Commercial Property 465 - - Professional Building

Also i in 1 the Neighborhood are the following approved two dozen two family residences -
with their 7/1/2015 assessed values for comparable value even though there are none that match
up to 23 Germonds Road with regards to square footage and property size.

636 Route 304 _ 1221 square feet $361,501 (.64 acre)
Residential property 220 - Two Family Residence

297 Middletown Road — 2382 square fect $401,218 (.6acres)
‘Residential Property 220- Two Family Residence -

376 Route 304 | 1919 square feet ——- $392,481 (.75 acre)
Residential Property 220- Two Family Residence ,

36 Germonds . 1221 square feet $445,714 (.59 acre)
Residential Property 280- Multi-Family

14 Germonds 2500 square feet $472,180 (.58acre) .
Residential Property 220- Two Family Residence

11 Kings 3494 Square feet $385,865 (.53 acre)
Residential Property 220- Two Family
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 308 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 309 of 372

37 Kings 2718 square feet $443,308 (.52 acre)
Residential Property 220- Two Family

8 Bittman 2342 square fect «$487,218 +52. acre)
Residential Property 220- Two Family

30 Jodi | 2984 square feet $471,278 ~— (54 acre)
Residential property 220- Two Family .

1 Theise Terrace 3372 square feet $568,722 (.81 acre)
Residential Property 220- Two Family .

9 Parklyn 2328 square feet $482,105 (A acre)
Residential Property 220 Two Family

6 Crimson - - 2670 square feet $494,135 (.49 acre)
Residential Property 220- Two Family

25 Cottonwood 2330 square feet $404,211 (.57 acre)
- Residental Property 220-Two Family .

11 Rinne - 2596 square feet $407,820 (.82 acre)
Residential Property 230-Three Family |

38 Poplar — | 2392 square feet $427,068 — (.68 acre)
Residential Property 220- Two Family

36 Millspaugh . 3336 square feet $446,617 —_(.66 acre)
- Residential Property 220- Two Family

56 Millspaugh 1684 square feet $355,188 (.74 acre)
Residential Property 280- Multi-Residence

2 Cranford - 2007 square feet $434,586 (.34 acre)
Residential Property 220- Two Family

51 Poplar - 2058 square feet $364,511 (39 acre)
Residential Property 220- Two Family

The following seventy plus homes in the neighborhood are One Family with Accessory
Apartment. Those of over 3500 square feet including One Family have 7/1/2015 assessed value
for comparable value. 9 Broward at $669,474 is most comparable with regards to square footage
and property size but of higher value because it is not located on a busy county road,

484 Route 304 Bardonia 1783 Square feet (.1 acre)
Residential Property 215- One Family year round accessory apartment
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 310 of 372
Me

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 311 of 372

16 Virginia . 2214 square feet
Residential Property 215- One Family year round accessory apartment

32 Leona . 2336 squate feet
Residential Property 215- One Family year round accessory apartment

83 Leona 2410 square feet

_ Residential Property 215- One Family year round accessory apartment

34 Loraine. 2542 square feet
Residential Property 21 5. One Family year round accessory apartment

13 Broward 3540 square feet $550,977
Residential Property 215- One Family year round accessory apartment

14 Broward — 2424 square feet
Residential Property 215- One Family year round accessory apartment

5 Broward _ 2718 square feet

- Residential Property 215- One F amily year round accessory apartment

6 Broward 2744 square feet
Residential Property 215- One Family year round accessory apartment

9 Broward 3902 square feet $669,474
Residential Property 2 15- One Family year round accessory apartment

2 Twin Peg 2364 square feet

- Residential Property 215- One Family year round accessory apartment

6 Twin Peg 4857 square feet $616,541
Residential Property 215- One Family year round accessory apartment

7 Twin Peg | ’ 3044 square feet
Residential Property 215- One Family year round accessory apartment

9 Clearview . 1777 square feet
. Residential Property 215- One Family year round accessory apartment

6 Stegmeyer 2463 square feet.
Residential Property 215- One Family year round accessory apartment

10 Kings Highway ~ 4436 square feet $855,038
Residential Property 210- One Family

(.34 acre)
(.33 acre)
(.52 acre)

(5 acre)

. (52 acre)

(53 acre)
(.53 acre)
(.58 acre)
(.66 acre)
(.55 acre)
(.66 acre)
(52 acre)
(45 acre)
(.34 acre)

(.58 acre)
Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Page 312 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 313 of 372

107 Kings Highway _ 2702 square feet
Residential Property 215- One Family year round accessory apartment

128 Kings Highway 3494 square feet
Residential Property 215- One Family year round accessory apartment

33 Kings Highway 2343 square feet
Residential Property 215- One Family year round accessory apartment

8 Kings Highway 4393 square feet $846,917
Residential Property 210- Single Family - .

215 Kings Highway 2029 square feet
Residential Property 215- One Family year round accessory apartment

19 Jodi 2112 square feet
Residential Property 215- One Family year round accessory apartment

26 Jodi 3416 square feet
Residential Property 215- One Family year round accessory apartment

23 Germonds 3984 square feet $648,421
Residential Property 215- One Family year round accessory apartment

1 Westlyn 3219 square feet
Residential Property 215- One Family year round accessory apartment

22 Westlyn 2054 square feet
Residential Property 215- One Family year round accessory apartment

6 Westlyn 2678 square feet
Residential Property 215- One Family year round accessory apartment

78 Westlyn 3264 square fect

Residential Property 215- One Family year round accessory apartment

143 Pineview 2544 square feet
Residential Property 215- One Family year round accessory apartment

195 Pineview --'2330 square feet -
Residential Property 215- One Family year round accessory apartment

22 Pineview . 3076 square feet
Residential Property 215- One Family year round accessory apartment

(.45 acre)
(.34 acre)
(.52 acre)
(.58 acre)
(.52 acre)
(.55 acre)
(.53 acre)
(.65 acre)
(41 acre)
(.34 acre)
(.38 acre)

(.35 acre)

‘(74 acre)

(35 acre)

(.52 acre)
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 314 of 372
M2:

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 315 of 372

32 Pineview — 3112 square feet

Residential Property 215- One Family year round accessory apartment

17Eastlya 3824 square fect $585,865
Residential Property 215- One Family year round accessory apartment.

6Brenda 3690 square feet $583,759
Residential Property 215- One Family year round accessory apartment .

23 So 2330 square feet
Residential Property 215-. Single Family with accessory apartment

3 Crimson | ee 1448 square feet

Residential Property 215- Single Family with accessory apartment —

18 Cottonwood 2676 square feet.-
Residential Property 215- Single Family with accessory apartment

112 Rennert:. .. 2292 square feet.

Residential Property 215- Single Family with accessory apartment

45 Rennert >. 2898 squate feet:

. Residential Property 215- Single Family with accessory apartment

99 Rennert ~ 2582 square feet.
Residential Property 215 Single Family. with accessory apartment

1 Furphy =: 2380 square feet .
Residential: Property 215+ Single Family with accessory. apartment

15 Millspaugh: © 2172 square feet: .
Residential Property 215- Single Family with accessory apartment

102 Poplar. 2080 square feet
Residential Property 215- Single Family with accessory apartment

35 Poplar. 2719 square feet.
Residential Property 215- Single Family with accessory apartment

42 Poplar. | 2160 square feet: .—

Residential Property 215- Single Family with accessory apartment -

44 Poplar. 2960 square feet .
Residential Property 215- Single Family with accessory apartment

(.52 acre)

- (35 acre) -

(.55 acre)

(.46 acre)

(.46acre) |
(.52 acre).

' (36 acre) ©

(.36 acre)

(47 acre)

(.26 acre)

(.32 acre)

(.35 acre)

(.35 acre)”

(.75 acre)

(.49 acre)
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 316 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 317 of 372

12 hickory 2509 square feet
Residential Property 215- Single Family with accessory apartment

12A Terrace 2640 square feet
Residential Property 215- Single Family with accessory apartment

28 Terrace 2632 square feet
Residential Property 215- Single Family with accessory apartment

121 Ludvigh 2400 square feet
Residential Property 215- Single Family with accessory apartment

18 Ludvigh 3030 square feet
Residential Property 215- Single Family with accessory apartment

3 Rob 2484 square feet
Residential Property 215- Single Family with accessory apartment

\ Victoria 3395 square feet
Residential Property 215- Single Family with accessory apartment

10 Beech 3481 square feet
Residential Property 215- Single Family with accessory apartment

1 Amarillo 2915 square feet
Residential Property 215- Single Family with accessory apartment

10 Amarillo 2696 square feet .
Residential Property 215- Single Family with accessory apartment

13 Amarillo | 2101 square feet
Residential Property 215- Single Family with accessory apartment

23 Amarillo 2141 square feet
Residential Property 215- Single Family with accessory apartment

A Amarillo 2133 square feet
Residential Property 483- Converted

6 Amarillo 2141 square feet
Residential Property 215- Single Family with accessory apartment

8 Amarillo 2886 square feet
Residential Property 215- Single Family with accessory apartment

(.35 acre)

(.37 acre)

(.35 acre)

(.37 acre)

(.37 acre)

(55 acre)

(.68 acre)
(.68 acre)
(.47 acre)
(.35 acre)
(.4 acre)

(.4 acre)

(.36 acre)
(.36 acre)

(.34 acre)
Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Page 318 0f372
escent

Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Page 319 of 372

9 Amarillo 1881 square feet (.43 acre)
Residential Property 215- Single Family with accessory apartment

.4 Meridan 3092 square feet (.34 acre)
Residential Property 215- Single Family with accessory apartment

9 Floral 3519 square feet «$480,301 (34 acre)
Residential Property 215- Single F amily with accessory apartment

57 Oakland 2332 square feet (.39 acre)
Residential Property 215- Single Family with accessory apartment

61 Oakland | . 2702 square feet | (.35 acre)
Residential Property 215- Single Family with accessory apartment =

65 Oakland 2418 square feet - (.34 acre)
Residential Property 215- Single Family with accessory apartment

73 Oakland 2260 square feet (.34 acre)
Residential Property 215- Single Family with accessory apartment

1 Cranford 2616 square feet (.34 acre)
Residential Property 215- Single Family with accessory apartment

: Neighborhood streets reviewed. included Little Tor, Middletown, NYS Route 304,
Virginia, Williams, Carolina, Glenn, Milich, Leona, Kent, Ann, Loraine, Winfield, Gandy,
Ralphs, Old Middletown, Kings Highway, Queens, Baldwin, Bittman, Jodi. Arden, Harmon,
Chestnut Grove Court, Broward,. Twin Peg, Clearview, Overlook, Broward, Central, Randy,
Blue Willow, Cider Mill, Stegmeyer, Danlyn, Jean, Germonds, Theise, Westlyn, Broadlyn,
Treelyn, Crownlyn, Pineview, Northlyn, Eastlynn, Brenda, White Oak, Crimson, Cottonwood,
Rennert, Basswood, Glen, Rammer, Oakwood, Furphy, Millspaugh, Cranford, Shady, Poplar,
Birch, Spruce, Oakland, Hickory, Terrace, Pigeon Hill, Ludvigh, Cedar, Rob, Victoria, Beech,
Brian, Buckingham, Amarillo, Spur, Rinne, Meridian, and Floral.

It was not until defining this neighborhood did I realize that there was so much -
commercial property within a mile radius.

This could be the most intense area in Clarkstown for commercial development.

Both the eastern and western sides of this neighborhood are very significant commercial
areas plus there are many locations of high density housing.

Another surprise was how much two family housing exists in this neighborhood along

__with single family homes with accessory apartments.

Granting a variance for my 2/3 acre property in order to allow my 3984 square foot single
family with convenience apartment on. 30,000 square feet to be changed into a two family
residence will definitely not change this neighborhood.

See attached photos of comparable properties.
Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Page 320 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 321 of 372

‘gol Aut ayeururr []14 WoTeIOds09 WISYINOS Sty} YIM [eop $ JOWIEAOH SAN 94L
‘WUIOg UeIPUT Sosoyo ABOU BOYM SINNY Avot OY} UL PUD [TIM gof Aur woHIppe Ul
‘eam ssoursng Joyog AjyuNOD sBueiK oy} pue “AowIOWY OMISIG Ayanog
aduvi¢Q seyoneyoey Auo |, Jerouen. Aowoyy eruopryen siey epeury “ord 1s9A\ UO OAD
BuO ydosor Yay soursissy sdesyOP] SOOTAIOG [BIOUBULY JO yuounsedac] 2219 YIOX MON
Ayaaq ‘f weydays “eououry Jo soyeys poylU Jerotien Aowoy “If Epo “H OFA ‘Amnseary, 94} JO
Areyaroag JoUyyIAD “yf Ayjoumry, ‘Amseory, ay} Jo ATepar9ag mMo'T “f qooel :osnvo Aus Suruordureyo
dU} JO 9UO JOU YIM O} SION] VoHUM oaey | sjdood pue sooyyo oy} are Soy} PIOSOT 9} JO
-_ Suey Tetoods,, aBvuvur 0} SUNLD OYM JOOLAIOS a8RB}IOUW! OY) “NAMLOO OF 242-1 popMoos{p
@ Je o3eByouI AUL plos yoRg IsoA\ SUD UONLOYIpour yey} SuyULIs Joye ApoyeIpowUtAy
‘sjoBy og} axe asoyy) nq Apred Ajid ve Stravy Ue [ O¥L] Woes O} JEM JOU OP |
“wed perouRUy JOY}
oy one yom Aur Zuisn yo sunenb ou pey savy oy suONNITsul Suppueg pue gjdoad snoueyou
JO WIHOLA ay} WaEq Savy | Jooyosed 0} yoouoked Surat] Wosred Supyiom prey Vsy
“OYBI ISOIOUI HZ B UOAIS U199q SABY P[NOd | %SLY"E JO Wes Mou oy} FO pwojsur asNBOSq SUAHIOAO
SUNFIOM Joy pozieued Aypenjoe seas | ‘ouroour Aur Jo %] ¢ UBT} SOUT oIB S}SO9 suisnoy Aw ysnoqy
UdAs] “souRIsIsse AUe NOYIIM Jos INO payyYy. pey | wy} yomsoded oy} Wo 97eI JSO.1O]U] JOMO]
2 ULM ROT UIEIBOIg VONVOLIPOY oIGepIOJFY SWOT] B OW ABB UOT] URE ISOM OUO
‘OU YIM JOBIOIUT JURE] 1S9A\, UG PIP esesyow Ava Surked poddoys | sayye ATUQ
. “QUIOOUT AU JO YE Wey) IOUT APM] OFOM-S]SOS Sursnoy
Ata yBnoy] woA9 payrTpout aq prom suvoy Inejop ATUO SuTIE}s IONS] WIJ oTqepeoruM Ue YAS
yueg 180, 9uC Aq poruep sem Jsanber UONVoTIpoUr Me] JUEpNIg ayy, yoeq Aovour Autre Qa to004
JOADU PINOM | “Burpuod jHs asvo Suoyeu sy) UL pommoosold Jos amos VOTO TPOUr Teo] ysoBIe]
UI SUTIOIA QOS*¢ Wosy UOT] S°¢ 1g Surpnexop YIM posieyo pue poysoxe oq Ayuanbesqns
Pnom sys pave astudioyuo [RUTUILIO sem M’T JUAPNI OUT OY} ye MOU JOU PIP T “UBT
wesSOIg UONLOLIPOY] s[GUPIOYY OWO}] & 198 0} JOPIO UT JoISssaIH vjoueg ASWIOWY Me'] EpNig
0} SIe][op puesnoyy moy pred | JwUp ayes ysorOJUT 1OMO] B OJ oyeIodsap OS SBM J ZIOZ UT
. . . Zwustyeqideo
URUNISD oTeIAqT 07 JAed sTq pip Joujey AuA yey) pnoad oq J pynoys “WeIa}eA udreduie) ApueMnioN,
OM], IBA, PHOA BJO WOS OU} se ‘AWTS WeUJaL) JofeUur v si yUR_ BYOS}NEC] SOULS
“JOT 9IQITYO sem UBSTIOUTY JoyjO AI9AD Je} weidoid
2 Wo our Apryenbstp 07 Avo JuoUNsSaAuT ue se UBO] AUT TySNOG YUU UBTOIOJ v WY %ST7'9 JO
aJRI SOLO] JULIIQIOXS OY} 1” YSU poos & Yons sem | Tey} sem uOHENIIs ou} Jo AN[BOT OY,
‘suoy oR Apay parmbow yueg 3soA\ SU YORAM JopuN suoHIpUod at} 0} AreI}09 Ayreapo
SOM YOTYM HOVOTIPOUL NB JSUT UB 0} Poy}US JOU sem J yet FO osnBvoIq Ajpeorroods
pue oroyyiod yusuNsaaut jeUOLeUIeyUT wy) Jo Jed se (consne Fo quourjredag Aq WOTTITG pI¢
powy Apuonbesqns) yueg ayostnaq 0} pjos pue poypung useq pey ueoy Aur yey JFeIS SATNOOXS
YUNG 1SaAy, 9UO st} Jo YORI “IAL Woy ospopmouy oyj ou sAvs SUOTVOTEMLATOD Joy,
‘IOWA JO SULBU IST
ToWUIOD ay} fq S208 OYM [ODE IZ (HL6) AOTIEA Bung sari UTpasV 8 FO LO96ENO0OS P# TORO
eSereyg Josterddy oye1sq yeoy [EAUSPISOY POyTED SAN Aq aUOp sem yestesdde sry,
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 322 of 372

CS3 1 # STAN [ oseg
*Ayeuosiod nod woy yap
8 Joayjoo 0} jdimaye ue se popuoyUr jou sty -Ayedoid PooUAleyol OAGGR OY] UO Lal} posnoas smo Oo} presax tia Ajuo sasodind peucieuLOg ly
4oJ noX 0} paplaord Ajaind st uonrormnuruios Sq} ‘Aoydn.nyueg ysnompy paBreyosip usaq sett 10 aseo Aoydnayueg eAyou ue we st gap oy 41
Neaamory ‘asodind yey) 10g pasn 9q TH paureiqa uoneerrogur Aue ep ¥ pslpoo 04 Sundwoye 10199]]09 Jqop # Woy St UoReotMUTUtos sty yp,
CHES ET IIOC/90/C] “OdA/suoday Aadory 7607 178681 “SSSOBLIGIL

 

 

 

“Aved pau Aue oy Buisomsip

Jo Bupnpaidaz JIOWIM WaIsAS ANOA Woy sbeassaLu Si ajajap Aquaueiuad pue AQIBIPaULU] aseayd ‘Wueldioa. papualut 3) JOU

ade NOA JT “uONduUtaxe to abayaud “yb Aue jo ASAIEM @ SINHSUOS JOU [JeYys Juels Pepuequy oy] WEL] J9uN}0 WOSJed AUR Oo] BBessaut
SIU] JO Alaaleg ‘mel aiqeaydde 48PUN SINSOPSIP Lady JdiweEXxs 40/pue pabayaud “jyenuapyuos sj yeu3 HOWeUMOJUE UejuOD ABU pue
JO@IBY BOSSIPpe ayy Jo asn ayy Joy Ajajos papuajul are SJuswiyoewe Aue pue afessaul aUusses/etu-g sly] sBQNON AWjenUuapYUOD

ATALVIGIWWT STVTHALVIAN HLL SLITIG/AOULSIG ISVA Id ‘YONNS NT TVAWS/Xtl STHL FATIIIY NOA AT

«Pasonbar ned yuommnsop ong Jo Ado ay si posopouy,,

Adoy uonene a Avedorg sqoafans

Woo jor@™)oc gg [ueauaig :o7

SSSOBLIGIL saquinyy ueo'y

LLOCIEZ/E

 

 

 

 

 

9€6E-9bL (008) :991g [TOL wn /OCT Add YA SI SsoUMoaWorTy Sundar
COPEL Ta ‘Youag wyeg isoyy WOO NEAMOO' MMM
OL ‘AS ‘peoy uorTurypi04 p99] OTT ‘Stiorareg UBOTT TAMIO

 
ile.

Case 7:19-cv-11115-VB Documenti1 Filed 12/04/19

£

PVLESE
paidnoa9

uequngns
jeoidAy.
abelaay-Vv

ce

L

€

2d

ede

souapisey Ajjuue e/Suisg
voUldG peisuozey

00°009¢2S
g
PLES?
qUBUd |
ueqingns
yeardAy
abeloay-y
gS
L
€
Z
PSbE

souapisey Awe 36ulg
UdILIGG JOPUdA

Page 323 of 372

One ye
Jou Ul syLOYY eHelaay
8ZiS 107
Aguednoog
uoHeI07}
MOA
UCHPUCd
aby
(unoo) WeOUeg-HEH
(funoo) wooed
(yuNoD) WoOJpEg
vI2
edky Auedoid

 

YIND Np

GSGOSLLGLZ <P] UeOT

   

9S601 AN ‘ALIO MAN ‘PY SpuoUed ¢2

Maye ‘UeuLEg

gLOz/90/Z} *Hodey Jo e1eq

‘sSolppW

AeMOLOG

sISUNOS IRD HNO

S.INOSIV

*
Tiiseer™

ge

a

 

 
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 324 of 372

HOSEA] BLUES 84} O} OND SI SUL “OO0'OES $ Jo JuNOWE OU} Ut “OL 02/90/10 Pa}ep ‘anjea pemeines solid 94} WO aseoloep e618]
© SI SIUL JO"euU sjoaiqns ey) Aq peioddns you pue PO}PISIOAG G18 SEN|BA Ssou} JEU] ssaHHns yoiym {fas JOU pip yoalqns

SU} JOAAMOY UOHENIEA S,JaxO1q OU UWA OUT] UL SONjeA ye Aloysiy Guysy papuarxe soelgns ey) yn Bugye zg pue 19 uo.pedoRjd
UOHEJEPISUOd JSOLW O} aNp s] pue (o00‘0g9 $) sues onter SAS4O1G 40 PUB MO] OY} MOjaq S| UOIUM OOD‘OZS $ SI yolgns auy

10} ONjeA pemejaes ayy ‘enoge ay} UO peseg ‘Rale BuiAy s,joalqns au} Oy 1oNeU; ae IN UORESO) PUB LOWPUdS 0} se JoSiqns
OU} 0} JEHUYS JSOLU alam AoY} SB YWID eu} Woy (NOD UAjUMOLD OL) ZS pue (uoskuus! ZQL) LS 0] UaAIB sem WONEBJEpIsUaD
ISO|N| "SOdUNOS B}ep Sulu Ul PUNY ai8M soles aiqerediuoo PUe jUB0es BOW ON ‘JUNOD WOO! pue UOWe00] ‘UOHIPUCO

‘Baue Butalj uf joo{qns ayy oj septs are sdUuOO J@}01g ‘joalgns ay} jo ey | ULM payeao} sdusoo PAPlAosd Layo “paouenyUl
Ooy Anybys 51 jexseu sjoalqns ay) “SOUS OF’ aie % 70} 10.6} pue (apoo diz ‘gggo)) eeze yoyeur yoalqns ayy ut sBuysH
8b Ajuauno ese esau) smous Yorease! SUIUO JOU “4B@A Joud ay) UL Y,.J°% pasealou; puB Jepenb Joud ayy ul peBueuoun
POUIELUS. BABY senjeA Ayedo.d ay} ‘seounos EJEP SUIUO 18¢] ‘SABD OZL-06 Si Su) Bugeysew pue shuiisy Jo Ajddns-taa0
LOW OQ) B 8} aiauj Jey] ‘aseyd Buluroep eB UL OU S] Pua} JEU PooyoqyBieu yoolqns auy jeu) sayv}s Jayolg aul ‘(aond

1Si] JUB.LIND BU} O} SuofONpal oold MOY B UNM COO'B6S $ J Jeyoig 49d Bjep sq peUIBLIO 9102/80/90) OO0'SZS $ 10} » J09z9P

# STW jad 9jes Jo} paysi $1 efans aul yoda! seainos oyANd Suu “syjUOW ge jsed Ou} WUT Hoesues) UBUep-SUuB Ue Uy
BIOS JOU sBy P~alqns eu] “Op ¢ Si syedes so ys00 pa}euyse SdSy eus.‘O ¢47e sujedes jo ys00 BU} PAJLUNISS JAO1g “WIAD eUt LI
PEqLOSaP SEM YIM UOHIPUOD aBRIOAR |[2/8A0 Ul] aq Oo} sipadde pafgns eu ‘Auyqejeuew pue ONIBA UO JOeyo ue saBu Ae
yorum Aemybly & o} Ajuupxosd 880)9 Wt SI algng “yO Jo ay ayy souls joalqns ayy 0} suogeleye 10 suoMppe Jo suis snorago
Aue 8q 0} teadde jou S@0P dif] “sp1Oda! oQnd pazinn POOL US.UND OU} pue Jasieidde pasueoy e Aq peinseew Ajleuosied
SEM H SP W719 JOY UO palja1 Sem WO OU ‘LOHoadsuy JOUSIU! JUBIOJ JSOW BU] PBL Jayolq OU] se (@6eleae) uoHIpUOD Due

(2) JuN09 Wooped io Jdeoxe UO payed SEM UORduOsep sesjeudde yO SUL “VIND 8U} 0} Auepus joelgns ey} aquosep spioooL
x81 (7) JuNOD Wioo;paq pue (49 $86'6) W19 ‘(peysiuyun) jweweseg “(yg) eBe (ebeieAe) uoHpuoD ‘(z) saLoys 40} \daoxa
Aes palgns ayy SOqUOSEP WIAD SUL “9GGOL AN ‘AND mon ‘AuNOD puepooy ueqingns Ul JO] 2198 GO"C B UC BBeIe, ou
juewaseq paysiuy-ry yj ‘UORIPUOI POOB AIGA LW ‘SLAB "Eg ‘suIOOupaq 9 sey Jeu Souspisal AjuBy-alHuys 'AOjs-], 1S oz ‘e
‘plo 1e98 Ze Mou B se joalqns Sul SBqUOSEp ZO0/G0/90 Pelep (Ajuo sebed 2 J8U) NBA SOCAN Ul jesreidde uoeulBuo
SUL 000'0ZS $ <enjea poiedey sy Aeg 06 WAN ‘GAHUOSUT JOISEAU] Q ¢ :saredey jo 809 OON'NZS $ -OnleA 8] sy ABQ 06

    

 

AQUNOS IK UnoA

sonesnry
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 325 of 372

“payeoio-J]as

}OU ST AoygIp posoyye oY} pue WySsnos jyausq on} u1e1qQO 04 powjour JoyO OU ST soy],
‘sonrodoid Aqreau 0} JUOULYep yeyNOUTUOMAUA Jo peorskud Aue savy OU [IM souRLeA Y
“pommbez uorjonysuos sofeur ou yim poaordde st somerrea sty}
J! pornbor yom pewruru st oxoy) juouNrede Aiossoooe ue sey Apearye asnoy spy} sours
‘aay SUTAT] ONUT}UOS 0} ATessoooU
sjuourded souemsut pue ‘x} ‘oBeBj10U oy] proyye 0} 9TqQR 9q jOU [JIM | OSMOTIC
* we Au SMOUY OUOAIOAS OIOYM,, SUOTeZIURSIO UL SuNedionsed gym Suope
at dn maid I Ayano OU] Ut SULAT] ONUIPWOS 0} su0 MOTTE ppnow yuouede AIOSsa008 Ue YIM.
ouIOY Ayrutes-o13UIG-¢ Tz Jooy orenbs pRGE STYY Oo] oUBLIVA ATTUTET OMI-0ZZ B BUIURIH
‘PH MOUS B SB ISTXA 01 SY] PINoM YT ‘SurAp yim dn Mod | oydood sty Jo
PUB SIOUT 99S | sB DALY | UH Ayyyeoy @ JO sresd ar0uT Aueur MOY Jopuoas | SIOTUas [Te Sy]
‘OPV SMON TeUIMOs poyoeye ag
-odeureyy savy Sou} se UMO}SHL]D JOA0 SuLyw WO WoAord 0} Japso UT 9O1OY
SP} WowaoIoJUD SuIsnoy vB poyeolo sey Jostarodng UMOsyW]D oy) Jee} Yoo]g Suyo0Aa snordrjoa
UrR}I99 94} 0} Aysodord smu) [JOS 0} SABY oy ayey prnom | suoydo Aur oreyduusqu09 1sV

‘syuourded ut your B 37¢@) oaes prnom 1ES$ Jo 1Qap wAI9} LOYs Jyo Furheg

008°r OOF PIVUIS SAT]. ‘SOUIL] XIS SSOPOITAA WOZLO A,
007 007 . QUOY PU “WOISTASTO | JOUIOTUYT WOISTAITgRD
008°r 00P yospng pueppoy pue sduvi¢c |
OSL ¢9 YOSLG ourponboer oyvy oprmuoneny
00%'T ST NOSES MOMMY Br] oprmuoneN
000°r OSE WIg Moupeyy ar] sprmuonen,
00L'8 STL souemst] oy OpIMUONeN
000°1 001 Sus
000°€ OSI sors Ang ogy.
0¢ os [p9p AUD Joalig soourrddy pended aD.
00L°7 SZI HOGI BSIA SPUD»
000°r - val CL pT BSLA, aseU) x
O0E*E 00g = %02 0568 YRspyoagd esey x
000° 007 ; 6001 ssadxq UROTIOUTY ,.
000°9 OS ETPO Pen Uparg sug jended,.
00s'0I o0o‘og = SLB . JO] BPUOF{ E TOT WeOT epuo}y,,
000°09 0s9 aun ul Surpuad yop uo] Juered yuapnys JWOTARN
000°9 000°89 00S 6879 «| Yue ueyeyURpy oseyD o8eByaoy poses
00zss § —-000°00% 009% $550 NAMOO Souemsuy pue.‘soxvy, ‘odesy10p\[
Ayqea x, souRleg ATHUOW] - pooy se yons sosuadxe Joyo SuIpHyout yOu s{pIq proyssnozy

‘DJ SYOO] Jooys ssuadxo yUaLM AU YM ST SIT,

‘ode Ata ye gol soyour 393 0} SuNnduroye ooe|d yIOM oy} UL VONeUTUNTOSIp
ade oouy [[i J Ajyeousiyeas ‘Auedwiog any yonuen 9y3 YIM roByoNy JOLIOVU] Ue se
puodsex pue uyeuor 0) our sMOTIE YOR [eorshyd yenuur ue ssed 0} ySnoua Ayjpeay UoZIyO LOTS ©
B ure | ‘ysnow UDA *SdsO[o JulOg Welpuy usyAA pud ]TIM FaUseAAYSID pue “Appeo ‘Aoqg sng qnid
ANNO.) PooMIpEC B se SUIS sopeoop uaAss poutreds sey YOST “1ooreo Surypom APT
‘9SB9 SEY} Ul JOPISUOS 0} PABOET OU} YSIM | SIOPOLT 1OYIO €L
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 326 of 372

« JOR4N 189 PUB JoNUELY “eTUOpIe Jo sjoTtuRY om ING ye UT Sployasnoy ouosuy oypprut
Ulm oyqueduios seotad jeyuar ueipaur punoy Aprys ayy, ‘juopnad Appeosyy si wey) Sursnoy Joy
o1oul puods pure joyseur Suisnoy yepwor payuny ay} UO Ayor 0} poou Aypeonelooy) pynom. spyoyssnoy
Oso} SHY} “prgyye Ajqeuiosear 0] proyosnoy surooul ayppree v Joy Ysnowe-moy sod swOY werpout
SU SEM UMOISITE[D JO Bore ou Ul WVU} papnyouoo Joyjmy Apnys soyepossy edoqeIeg ayy,
, UMO], OY] JO AMeITA ot} 07 poy] Ajoorp st Fursnoy
JO SEIS OY} SB UMOJSTE]D JO UMOT, otf} Joy ApOLd ysiy e aq jsnuE syuOpIsor axNy pur JUSTMS
JO Spoatl Off} INS 0} s}sixa suoNdo SuIsnoy Jo osuer opin v jeyy Fuunsuy ‘wreuror 07 opqeun
oq [fia worjerndod s,ua.0} oy Jo suoniod ‘ojqenear’jou oe sodA SUTSNOT] SATION? T,,
: "5 8]800 SUTSNOY 0} SUICOTT
Hog Jo Uorjod salsuoyxe ue SuTNQLyUOCS sorTUNEY ooOPyIOM. JO Jaquine oBze] v osye st sdnos’
SsoH) HoSMIoY ‘Sioaleo SUTYsT|quiso urdeq Lou) se payteny suoydo Suisnoy story pury Avu suoszod
s98uN04 “NJO0ds OY} Jo pus soyJO Oty UD “souLOOTT poxTy Uo AyOr Ady SB poyoLyses suorjdo
Hoy} puly eur poe ‘sonronvauos Sarsnoy unpiim uso ‘ssouaptsar JoTpeuls yoos ABU spenprarpur
— TOp[O “popssu ore sadAy Sutsnoy mou ‘sede pue spuedxe uonemndad s;umoy, ou} SY,,
«¢ AIUMNUIULOS Jay}0q B Sa}BOI0 Ing “pas eB Sossouppe AyUO Jou yey} JouUeUTR UT sooeds FuNstxe sy
OFT PoywIFAPUL SOATJEUIO]e Susnoy Jo euex JOpIM B JOT opraosd wes UNG} of} “ated WIA,
: a ae _ .¢ pardnosount
Spurl Wey} 1oyer podojoaap Apearye seare Uo oL0UT snooy O1 pou j]LM Sonssr SUISHOY JUBLMO UJI
. SULeap JOY SHONNTOS PUR LIMO] OU) UTE doINOSaL oOIDS B SUIEIAq SEY PUL] |WROBA “OACIIOTAT
‘suondo Suisnoy ofqepioye pay] siayyo yoors Zuisnoy s wAKo} oY). “Wao sit Jo SuIsNOY
SUP[OS suysoq NOK 8 ,UMOIS TET) pue quatuemjor JOY SLISNOY MSU JopIstico sywApIso! JopTo
SV “projye 0} “enuajod pur jwermo tog ‘syuopiser [pe Joy yphouyIp axe yoryaa soon Bursnoy 0}
po] sey pue ‘Ajun0s pur wM0} ayy JO spuoH OLWOOUT oy} HI juoptao'st Ayedsoid yeuordayy,,
_ “Ysyduroaoe 0} a]qQe wosq JOU savy | Tey os Yor. yse} @ :pyos st Ayodosd siyy
[HUN Buysnoy sAj-AyIy I9A0 10 JOS Joy a}QIS1]9 9g 1OU [2M J 1eQ) paou'‘osye.og prnoys 4]
‘ssouppe djoy prhoas souvnwea sip jo Surpueid ayy yorum
SonSST Jv oue osayy, “AyonamTOS Aud 0) SuTsnoy a[qepioy7e SINGIYUOS OF o]qe Bulag YIM Suoye
TOYS YAN WoyUNJOA v “roTUOS @ se UOTYeENIES AUT squosep Jey Suisnoyy Fy UoKosg soanoolgg
pue sjeoy uely sarsuayaidutoc) - A ayy Woy sajonb yuourped May ev ore BuLAAOT[OF OU],
‘Ayradord peyoraurur09 o10UL 9jkOI9 LOpLAIOD ACMYSIY 9709S SI) BUIACL UO St snoOy amp Ssuisnoy
Ajfuey ony opnr puedxo of pog stnoy TO Apodoad jeruapiser Sursemoous Jo peosur jad Ayrodoud
' [RLOIOUUAO Jo Yor] e FuLus0U09 Ue SAISUSYOICLUOD UMOISHLE]-y GONT OY}-UT Prom ou 1OU
St OJoU} OSy “Joos | SOURLTEA SI} OU SuMUBIS Wo steaddy Jo preog Suru07 UMOPRW]D 94h
Saniquord prom uo jou st atop GOO paydope uelg oarsnayoiduog wao}syseyy aug Uy
moe a “9SO[9 0} PadIOF
9q [1h [OoYDs Areyuousje we yuTod oy) 0} JUSWFOINS SurMypoop urOY SUBETNS tosq sey POLSIC]
JOOYOS UMOISIIE] OU) Jeu} payou oq osye pynoys 11 UoIstosp sTyy SuDEUr spy Ospy
oO on noe ‘ron yedrouyid
ayy Adnoso Joumo oy) SuLNbes ut syuounjzede Ar0ssa00n suIpresal Z xaquMM ¢ 91921, W 11-067
~ MET FEOOT OF Wourpuotue 7] QZ a4} UL PeyTpod si.youM jaed JoBsey oy} UE OAT sroquiour ApaRy uoU
SABY PUB OSHOY oy Jo Jed ]jeUTS oy UT SAT] O} [Qe UTE {JOU Io JoMOUM: SL ONSST WVU OY],
“AUfeao] JO JojowseYo yeTPUSSSA OY} Jo BuLOVe ue 9g 10U T]IM Ot0t) pue soourjswnomo. onbran
0} onp stqysyd sip], ‘soueTeA 3Y} ]NOTITM UINjeI [eIoURUT, Atte JO Q{QeUOSBAI OU SI SI9Y],
“‘paquwss oq 0} OOUBLIEA STH} 10 JOpAO UI son ONO, dU) usAoid savy y wonouny ,jerorpnl
-isenb,, ¢ wuojied 8, yqZ [e290] porns sey speadde JO 1M05 SN oY] SB yey, Saiziusoooy
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 327 of 372

10u JI ‘syuRdnos0 SUTLMOTTe TM juoumpedy Alossao9y OU} UE SAT 0} STGP 94 [IM JOUMO dT}
uroy ATTUNRy OA B Og O} STU] SuIMOTTe poyUeIS ST DOUBLER A BS/) VJ ‘Z1OZ ut poyuvss Anguednoo¢}
Jo a7eoTFVIIZ) B YIM uouTedy ATOssa00V poaordde ue sey Apeorye asnoy STL
‘quoy Arewtad sty WO syuoursed souemMsul
pur ‘xey ‘oSeB}IOWw oyeUt apqe 9q JSUT OU ][TAs Off STOYM. diysprepy Aressooouuy) ue Suiyealo
SWOIUI JO SOMOS UTC S .kAUMO Ayradoid ayy ayeurunsoy ypIM Yor orgy reou ou ur juByd sty}
980] 0} “TAUMO SJoyUS_ ABIOUY JIC, UBIPUT SY} yorerodi0D AB1}U YM [kop B poounonur
Ajyaooal sey JOWIDAOD) SAN SUL, ‘youd somod swopony PIO, WeIpuy oy} 1B jopuodsay AIEMI0g§
IBOTORN & SB WOUIAO[UNS sty WO ST SWIODUT FO OIMOS Areurud s,19umo 9y} Auer)
‘g[BG LOY, B UBIS 0} poyres oAeY TION ‘ose SOUL
puooss oY} sppoy URyequR] oseyD pur aSeS our ISA 32 SPOU NAAKLOO “oayeAa JoyTeLY
wey} JoYySTY soourjeg sseBpIOW YIM JoyeMIopUs) “UMNO Agl s{eS JO pue sTayOIG oyeySe TROT YM
parsty Suroq YJOG apessp B JOAO JO} JOAwUT 9G} HO Taq SEY peoy spuoulloy ¢7 SOY AWN
(doz BuTLOy. UV V 94)
ysnoxmy pasodord useq ApuounNs sey yeu} Zuisnoy 9yeI JoseUL ATISOUL OU} Aq passouppe oq Jouko
yeu) Sursnoy s{qeproyye Bupjoes sxorues porpuny Noy Ayreau Jo Ist] B SPY WMO} SU ,,,
‘gigoo oso] odeosa 0] UoreNnpers ada{joo puke TOOYSS ysry wodn WMK0} OU}
jo jno SutAoUr ore ‘suONeZTORSI0 osoy). UT dryssoquIoUr 9AT}OB OU} jo uorjiod yeraejsqns & dn oxyeut
OYM ‘STENpIAIpUl JasUM0A “UOHIppe UT, UMO} OY} UT Bursnoy Jo ysoo Ysiy oy) Surpsoyze AyROWyIp
JuLavy ore sjuouredep Aoves1owlo pur any JooyUNJOA § UMOISY.RID JO SIaquiout AueyAL,,
_ SAUIOIUT POXI IO JOMOT UPA OSOY} PUL suosied soBunoA
JOT TPMOUJIP U0} OY} UT SULAT] SATCU ST UMOISATE],) Ul Butsnoy FO S09 poyeasfs ou ,,
_ SPOOYIOGYSIOU s UMOISITE]D JO ojoeTeYO SU} J9ye Ayjeryaajod_ pmnoo ssaoord sty} ‘Bursnoy
ayqeproyye Joy sexypmy.1zoddo mou vado seu spooylogysiou SUMO} oq} Ul syuounrede Aloss9008
JO} SULMOTTE PUB SIOUS Jo[LULY UT SossoutsNg oAoge S}fUn JeNuopises Bunuad oT A\,,
_sorisap os juvordde oy Jr stun ojqeplosye Suidojaaap
JOY SATJUSOUT sntiog AjIsuap e SoplAcd PUB WMO} Of} SSOIO" sqm 008 0} dn Fo ywaudoysaop ot}
JO} SMOTIV OUOZ BurBOYy IY], ‘UMOISHLE].) UT SISTXO JEP ummoods o0U099 arjUa ot} NoysnompP
uorendod paps BUIMOIs ay} JO SpsoU OY} SSOIPPE O} Ss] SUIIOZ YY V oy} JO Woyur oy],
‘SuISHOY Pa}OLTSas-o3e CC JaAo JO yuourdopaasp OU} FOF MOTE TIM yor ‘auoz QTY V) TeHUuspIsod
sanoy IAP oy} ‘ouoz Suneoy e@ poydope prog UMO TL, OU} ‘1007 UI “Twod Jad ssuruado
Aqua UeY) S89] YIM STUN [kIO} BLE Oplaord Apu. syuswidopoAsp SuIshoy Jofuas poztpisgns
JO] OSU], “OBEL[LA POOMOTPPIA] Pu sUSPILH Aamoquoyy ‘suaprer vorpenbg ye Sursnoy [epoL
aiqeplojye OF IST] SurpEm oy} Wo ore S]BOPISel OOV Ayoyeurrxordde ‘Aquiarm, *shoains Suisnoy
8007 PUB ZO0T 9t} Ut pa}oapfar sv SuHILYS SOW ST SuIsNoY JOIUAs a[qeproye JOF poou ot ],,,
. UMO], 34} 1OF puwwsop SuIsnoy oy} Fo aTeYs 9[GeZIS
8 OININSUOD 0} SNUTJUOD pynom suosred JoBUNOA IOF BUISNOY Jey) JsaBTns 0} W9s P[NOM SIoquNe
esey], ‘Surmmjor uodn WMO MSY} UO SAT 0} royord proms Aayy yey) poyeys osye ada[[oo Joye
UIMSI 0} pound OMA spHApHys so} Jo Yp'OL “98o] [00 Joye UMOISHIET 01 UMYOs OF suyuued
arom oy) yea) popuodsar %Z" ES ‘uoENpelds [OOYDS YSIY Jaye aBoj[oo pudye OF pouuryd Aoy}
yey} poyrodos oym suapMys Fo %E°L6 OY} JO “uoTyenpeld oBoT[oo puv yooyos ysiy Joye Sursnoy 1OF
sued ,squephys oy} UO WoLyeULOpU peIonso popraosd ose Aoams otf], “SUIODTOD PEPUOUTOILATS pue
asi ysed yedrorunur 0} uorjedrorjed so1Ar0s AnuaSrouro Josjunoa wos SuIBueI sonsst WO suorurdo
= Toy} pue omyng ou] soy sued Woy} OFT jyBtsuz onbrun v popraoad yorym “(AT WoHOeS xipusddy
90s) BANG AyUNUTWIOD TOPNG UMOISYLET JO UMOT, OU) pojaduros spooyss UMO}S AIL]
WOLF SHOPNys [OoYos YBrY operd WIZ] Pak TT OOE'T 2040 8007 Jo JoqUIM oy) SUL,
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 328 of 372

“duIsnoy 819eployye Jo Apyiqeyreae ot} Spayye srqy
TOYM Os ATferoadsa ozrg OMNIS 0} Sjusprsor Jo Jaqumu YOOMIOq UOHL]O1I09 B SurzTUBo0e1 snd
_ Apreney Jo suOHTUNSp yedroronu UMOp axYs 04 payeyisoy jou seq speaddy jo WMD SAN pur yano-
ouaidng *s"() oy ised oY} UL yey} SO(YT Mnpueiomay Je8a7] jrouno;) [erouen Jo SOTO s181g Jo

- SOUFO SAN 9Y1 0} Sipsosse pojou aq pynoys 3 SME] JBOO] asoyy Jo ApreA sup oj SpreSor TNA,
Lo "HNO [erapey 10 o7eIs v Ur passorppe
SHIS9U09 HOW Savy 07 pomojye oue AOU} poyejOrA wad SOABY SIYSLE TeUOLMESUOS Holy jared oy 0} smu
suruoz Jo uoryeredo SArssorddo yt Ysnoay Aytoujne aay} popasiedns sey Appediormnen [B90] @ Soaatjag
UOZtItS J yey uopOBI0y oq jou ISNT Ht ojdoad oy jo SISOIOUUT JSaq ay UT axByyorA [e1oued pure “Ajores

“Yfeoy ongnd yooyoud 0} St joalgo sy) rou, STORY SHLOH SAN toy Ayroyne [e8oy Sure
“SOUOY
NO Ul SAT] OUND pue wR oyM pue Apodord SeALd Mo YL op route Pur urd on yey sn

Sur[o} JuoUTIAAOF [Roo] ou Aq uoyyTEm JUSUUNDOD B ST IT ye sy vorenys ayy Jo Ayer oy
“dulsnoy S1Qepsoyye Fo youy ay} oY suonnyos

OU SIOJJO YOTYM UOISIA poztlonueuros perojsed v UTEWOS Soop jonpord OU} ISAQMOFT
. ‘soded jo SPUBSNOY) JO sIstsuOD prooor ou} pure ojdoad

‘sosuedxo sougmsut
pues “oSeS 100 “xr 0} SINQINLOS 0} oUOY om Fo vorod rosiey oy) un SAT] OF Aprumey syeTpouun
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 329 of 372
Wed €5°2 “LI/LIS G JOT

se Aye} peuyep pey UMo) aU. “(gZ6T) ZZZ 38 ‘997 PZ “A'N Sb PESISAUISH TON Jo UMOT SUT J
IUOZ JO Pseoy “A UOTE jos Gis ,“esodind pyea OU SAJos 0} Bq P[NOM eae [eyUspiso)
B WOY } SPNPPXe 03 puke ‘AjwiEy jeuNyeU eB JO JWA|PAINbA jenjoky PUB {EUIOPOLINY diy **, SEM USIP[yD pequngsip
Ajeuonjowa Usres pue squaied ajefo.uns omy JO GuNSISUOD SsnoY B ely puNoy sjpaddly Jo NOY at] “4aIe] SueVA INO!

, SUJAY JUSISUBR JO SQUAISURD JO} OMELUBY 8, eplAoid

JOU pip (p pue ‘,esnoy & BuLeys suapnys af9]100 Jo dnoiB eB aq pinom se yuswabuewe Guay Aietodiwey @, JaU Sem
0 tun Ajluey uaueWad pue ‘aiqeys ‘jeuuou Ajaaneau e ‘sesuaieadde pieajno je 01, sem (q Sqiun Buideaxjesnoy
ajbujs,, e Sem (e satwoy dno26 ap yey a1aM SSBd SU{Pig SILA aly UL LINO? SLQ O} sIvEYOdLU JO s10jRY

Cpr) ,’Aquuey Auequn AqeoiBojoig e Ul puy 03 Ajerxy] eq pinom

QUO SB Uedpplp JO JequNU siGeUdseal & 40) Bupeo Jepjoyesnoy @ Aq papesy dnoiB e si} ‘oUO SILA SB UOIs}jAold HuIUOZ
® JO 89} SU JOeUW! 07 JUBLWAHUe.UE jUNUILU *",, SUA JEU] PAePURIS B PSys|iqeise HNOD eu (OE Je "PI ,,"AlRUEY a/Gujs
® sj asuas jeaiBojolg @ yng Aare Uy] LIM, PjOYasnou eB apnpxe 0} AHLUEY Jo VONIULEp 94} LUI YI Aetu UO}IN.ASLICO
“JOU UOIsIAqUd Ssaidxe Aq JaJ9UI Ing "say Kyuey- 3p6Us Hurddnoro satfues agers Aq Asuednod0 09 auoz JeNuap|se.
2 JoLAseu ABLU SDURUINIO uly], {Pa}EIS UND al) “BLUOL 489S0) SL Pepnjoxe arey pinom yoiyM ‘sasnods pue

SOARe|O) POO|G 0} PayLUl] APLURY JO LOQIUYEp BANOLISAI & Payep|eAul PNO? sl) ,,“AjIWweJ,, 2 SINIWSUD 1647960] Pinos

. {UBJPAYD JeUORIPpe OMY Jo SUDJed jeINJeU aly Aq papeall ‘UAIPILYO teIsoJ Ud} LAIM auoY dhoJB e JeLp pyay sieaddy
JO UNOD OA MON OLA “(hZ6T) GbE BZ'S*A'N LSE ‘OOE PZ'A'N bE “TOUSI “A SUI SIUM JO AID Jo aseo Buy UT

‘saaiBap jejjiues Guowe suoQoUNsip eyeujLU}[e UOgjUYep ons Aue Jey) arinber 0] Ueas p[nom “ualy ‘ssa201d

BN "POS 12 “SN TE ,"UOnUBoDe! FEUOANINSUCD Jo Buresap Ajenbe pue ajqesouaa Ayjenbes sjoo! sel UaspHYs
pue sjuazed wim Buoje pjoyasnoy @ Gupleys syusded-puel6 Ajjepadse pue ‘suisnoa ‘squne ‘sapun Jo UoRIpe.A SUL,
‘JEY) PSIVSUWILUOD jfaMod sorsnr ‘Lo}UIdo pesy siy Ur ‘diysuP} Jo seoufep BuiAsen JO SaAnefe! Usanyag ayeAuesoyip
you Aew aaueuspio Bujuoz e ‘ssadoid anp Uy Buidaay Ut 2eL3 pral (ZZ61) P6b 'S'N TE PUBISAST IS8F

JOAR OW Ul “UnOD awaudns sayeIS paalun aul ‘sMayudau pue sedelu ‘sjune ‘sapun ‘suisnog se Uns ‘paysi}
AjssaJdxe JOU ase OM SiaqUual AjLUay BOIS $3] OY SpNJOXa 0} se @AROLASA OS |g JOU AeWw Aj Jo UORIULYSpP
aly “odwiexs Jo, ‘saljwue) Jo sadA} Ujeq92 JNO daay YIM ,A}WeY, JO SUONIUYEP aAfoLjsez papige Jou sAey synod

Sus uelinbeu ssodcud anp |euONMASUCD SyBOWW YoIyA AWE Jo UORIUYEp B Bunyero U} MO}OJ Ld seryIUINWLWOS

UsluM sysodapinB paysiuiny aaey ‘suojuido afauy UF “synod 8u3 ’BUIOp OS UT "}eUOPIpPey-UOU Sue 4O payeje.

AyjeoiGojotg JOU a42 UO]UM Saye; Jo Slaquuau ANUU2) Ue E2 apnfoxe 0} se UMBIp AjMOWEU OS SUB LOM , ApLUE3, JO
SUOMIUYAP BLUJUOZ UMODP aHLHS 0} PAJeYSAL| JOU aAeU sjeoddy Jo NOD OA MAN BY} pue UND swWadns ‘s'f au} WO

AWW,

Wa} Ol) ULM papnjaul aq Auedoid pjnoys oyMm suosiad epnjoxe Ayeuojserd0 SsuOIUYap asa ‘ApayeUNOJUN,
"sed POOLLOCYBIEU pa]UEMUN O} 2INGLNUOD JO |sned asiMAalO P|NOM OM SsSOLy INO daey 07 Hoye ue

UW ‘LoniUyep ,AMWeY,, 23 JealU JOU OP OM sdnoi6 JsuleBe suOIsiAoId eset] Bdu0JUS pue ‘sapoo Buspjing pue Ouj0z
AOL UIYUIM Ajitey Jo SUOHIUAp dAOLSE! PoIWeU SABLI ‘AlOJevaLy ‘SJUaLULUAADG jeso} AUR “stUa;go1d UO}SebuU0D
pur Jeqq ‘esiou ‘Bupyed asneo ues SuOHpLOD BUIAy Yong ‘seove Aue} SjGuls Up SUORIPLOD pepMoid Ul Jato}
Buiay squapnys BGayoo payejaiun jo sdnob J0yjo pus saqituayey JNOGe PelaIUD LEYO aie seqyediunuy ‘seose
Wosad Jo SUMO} SHaljoo ui ‘ajduvexa Jo4 “WLSsIp Apes ajGuls ayy apeiGap ‘panieoled sta ‘oUM sjenpIAlpU! Jo sdnoi6
aphioxa 03 AIRY, Jo SUORIUBap payjeue aAey sanyedoiunw AUeW “aye1eYo pooysoqubjau yeinb sity ensosoud Of,

‘asnep UoRoajo!d jenbe ayy payejoin 7 3ey) eGuayjeup e yswueGe Ajuey Jo UoRIUyap Guluoz 2 ‘euoRMASUOD se ‘preydn
YUM ased & (bZ61) 264 PZ PA 16€ ‘9EST IOS HG 6 ‘T 'S'N OTh BERIT A OUSL Sioa JO SDELA Uj NOD ewaidns
"S'N 8uj 0] Buiptonoe ,’spesu Awe) 0} passauppe joefoud asn-pue] e Ul seUuepInG ayewy69] s1e payayse sap|yoa
JO}OW pue ‘Maj aidoed ‘api aye spied azel s08]d yond Y,, ‘poowoquBieu Ajluey-ajGuls jeuogipe.y *snoauafowioy
2 BUIASIUDe Je PauE ae YIUM sUOREinGa! Buluoz Ul asodind ayeun!Soy @ punoy AueinBes eAey SunoD

“a|qeuoseol de

~-Ai{LU2J JO UOIUYAP B BS2D SILY UJ -- PUB JU} LBas OF paUBisap sUBSLE U3 JALEUM aZIUNMUOS OF padr0Id UBL ASL,
"BANOO |EIUSWWLLBACH aqewWH IG] & SIOUNY Pi J} 8as 0} panaiupe aq 07 3YGnos je0b auy sujWexe SUy ADU ‘AJe4aUES
‘uoHeinBar aug Aq paaaiyoe aq 0} qUbnos syeo5 ayy pue UoAEINGe1 Gulioz 24} Uaamyeq diusUONeia! ajqeiiosead SLUOS
40) paxoo} Ajinjaseo aAey suNoD ‘sisAjeue Jo Ujed jeuopIpe.g AlaA e pamojfoy Sey Sased LONUysp AyLUe) JO SUlj SILL

*suonoe yuewBpnt Arojerejpap

uf pue SBulpeazoid jUataztoJUa UL UOg ‘Ales Jo UORUYap BUA Jo LoRSsanb aif paulluexs aaey ‘sieeddy Jo zInoD
OA MEN JNO Buipnjut ‘syinoo ayeys Aueus pue ino> ewodns *s'n ely z|ET OF joRG Buneg ‘Ajiwuey Jo UORIUyap
B UIBILOO ISN OLNSIP GujoZ Apwey-ajBuis e lee pue 292949 03 SLodnd UYsiyM aluauos BLyuoZ |nysseqons ALY

DNINOZ

. “SMB] YONS JO JXOYUOD SU] UI UONULAp BUY Sassndsip LUNPURIOWOLU SILL “sMe] apod Gurpying
Jo Aqyiqeaydde oy} 0} pue sme] Guluozjo suandLosezd sn pub AsUap 0} dISeq 51 ,AjIWeY, JO UONIYap sjyedoidde uy

$4009 ONIGTING CNV MV1 ONINOZ NI .ATIWWd, 40 NOLLENIA3A0

 

HAY Cony/[sus/a08 Ausop' ama sy [ESUNOZ JRIBUIH Jo SOLO
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 330 of 372
Wed €S°2 “LU/LIS

» Yel) S40 JOU Jo “UoRdope Jo aBeLeU! ‘pooig Aq paleje asouy apryou! 03 peuyop sy AWE) B ‘apo UMOJ ou

Jepun *Aliuey 2 JOU PU JUBIsUe] aM SiVepise Bly vsneraq] Dujuoz Ajjuse) SfOWS BLY JO UOBEIOIA LE pasn Bulag sem
asnoy atin pabaye UMoy au ‘AltLuEy JO UOIUYep Buroz sumo) aly UO paged aly cdnouB e Woy s}IpoR Brup pure
SayoYOI[e OuLeAoga! Gun re Wod uojAaeg JO UMO_| Ol palUsABid Joy Bulsnop ey (eapay ayy JeUy papnyjouos {eEgT
‘A'N'@'S) GLTT “dcing ‘| 61g ‘WORE JO UROL “A SENSL PIGIKG Jo ase BUY ULLUNGO JOLASIp jesapes B “E66 T UL Zos|y

. *€ BIOU O62 18 Pe"S*A'N PbS ‘suOneinGet Buyuoz |290] BurLieauOD suolsipap

Sy] Uy ,Aquey (aUOPOLITY,, Jo JéS0u09 Bly UO Bupead OU pey SUORENBa! [OQUOD Wal sly Japun AntUe) Jo UOIUYSD
SU UO Udisjpep SY 1eUI payeys Ajssaudxs No all ‘suoRENGal UORIAT pue jar AWD HOA MON au JO SuOIsiAC.Id
UONAIAS-UOU BLY JO 2XeqUCD Bly ULM AfLURY, 2 ayn YSUOD pinoo JusweBbueue ay|-jesnods b uj JayyeGoy Guay)
voll JENX@SOLUOY OMG JeUY Paint sjeaddy Jo LINOD aLB.(6B6T) HEL DZ'S"A'N bhS TOR PZAN BL *SOTEPOSSY [BIS
ATUOSBIG Ly “ajduexe 40 ‘BuIUOZ oj payejaiuN smb} JOUIO JO VORB IUELUE|CUY BU JOaLje UD Aye) Jo LORILUAD ay

“Aquat 2 J0U ale CUM suOsied PRIEISILIN 40 scroi6 Huj[jo.jUOd Jo} payyel B penoidde sey nod ayeiedde ue “1038;

_ Paiou aq jm sy “Ajjwuey eB sIMQSUOD CUM sLOgEd Paybfe4Un JO payejel Jo JaquUNU ayy JoUISe4 JOU ABLE Aqedipiunuy
® ‘sasod.nd Builioz tof 4e2Uy sivadde y “(erdns) ‘PUBDASLY ET JO Ay WSIGOW Ly une sunoD aualdns *S'r au) Jo
3G] Ly UOTsI9ap 4aeg ain Bupeay ‘'SS890.1d BN ALIS PayelOlA B1OJo4ayy. pure “asodind Gujuioz syewNibay @ OF pagejay
Aigeuosee. 10U Sem UOhenualauD HONS “Ale JPUONIPE.] & Jo SzIS 3l) JOU ING Suosiad payepuun Jo AfWej JUBTRAINDS
Ajeuonouny @ Jo azis Sup payLIses y asheoeq asnep ssado.d anp ayeys Sl} PAyeoiA UORIUYap AILEY BLyy JEL] Pjou
sjreddy Jo qunog au ‘UoNdope Jo aBeieu ‘Poolq Aq parejas suosiad Jo JaquINU atp UO JILIY JeqUINU tefUIS B aapjd
JOU pip me] Hujuoz aly) “Ape e ainqgsuos pinod YUN Sudesyesnay aiuys @ se Jaleo, BuDjoo2 pue SulAy suosied
PAIealUN f WEL} SOW JOU IBY) papiActd DIUM “Me| BULIOZ §,UMO] al) GUABIOIA UUM alloz jeqUepisa! Ajiwued a[Buis

2 Ul peyeo0] asnoy & Uy JayjeGo3 Hulpisey uautom ALapia payejeuun (4) ady peBieyo UBAeyyoo!g Jo MO} aly “eeg UT

. “JOULES 3) JBL Pol} Sjeaddly Jo yno|

BUI (6861) FEZ PZ'S'A‘N ObS ‘Zb6 DEAN EZ “OR ALLP[OCI JO UMOT “A TSE UT 1OyIHO} aplsal oy suosiad powjes JO
“OqUINU Payuutun Ue BuMolie opym ‘Aju; jeINeU e Jo JUa|EAINbE feuoNDUNy aU) se Jaye] Bulay suosuad payejomin
JO ASQUUNG OL 231,059) UBD AYJed DINU B Jelyeya pasepistio sjeaddy Jo UN0> OUy “ULI BUIpIBp Jaye ODS

*SUORIURSIP

job} Buy aiuos Jo Bulmeip SU] SAJOAUI ABUL UDIYM BUD SESE] SUL ‘SUOMDSIOUd ssaD0Id aNp pspuayxXs BARY

SUNOS aly Woy oO} sdnéi6 ;euogipew-u0U Peuep-[fPM PUB SHUN Aue} ;EUORIPER Ujod WOLD UUTIM apN|Ul ANWUBY
JO SUORIUYSp SsAneutoye ein alnsua oO} A¥essagau si} ‘oigissiUlad AJEUORMABSUOD eq 0} ApWeY Jo UORRUap B 104

“TSS 3 PZ*A'N 99 "Mel JO Ssacoid anp ynouwM Ayadaid jo paaudap

Sq (PEYS Uosed OU JEL SaqUBlenG jeuORMSUOD a1eYs INO SAILJOIA SOUUIPJO BLA U! PSUIe]UOd AjWEy JO LONIUUEp
21HUe ty WaASMoY ‘aIqissiuied AjWeUORMASLCD SI uely ‘sabe tieth pue suosued paqejeyun Jo fequuinu dlp Oo] Se WOR
“DANOLYSAY BJO 5} 29UELIPO SILL UP PSLIUOD UORIULEP SAReuulaye Ajo Sly} asnedeg,, ‘a]L]S OF UO JUEM NOD BULL

“OSS Je PZ"A'N 99 ,,3983 diysuopeje.

l2UON ey 8Lp S}iey Snly pue ‘esnoy dnojg pure sulpig SLUM Uy PaAfOAU! SPjoyssnoy |uy se YoNs “‘pootwoquByeu Ayuey
~3)/6Ly5 [eUO Ape.) ay Jo WaIoeieUD aly BUNALasard JO {200 dlp 0} Jeadly OU esod OM sployssnoy AUeU! Sepnjoxe ’abe
Ule}a> B JO suasied payejeuLin omy AMO 0} 10 Londope Jo sBenwewu ‘poojg Aq payers. suosiad 0} SoUWOY Alfluey-a/5uis
Jo Anuednoc0 Gun Aq ‘aouBUIpIO SUL, “Afluey ajiuis e s} ouo jeribojoiq e ang esuas AleAa UE UDI pjolesnoy @
SpNPXS OY Ae, JO UONIULEp euL Bua Aq SPOOLJOqUBIeU AtLWey-d|5LYS Jo 4e]eeUD aun Buiesaud 40 saanoelqo
BeUNIGS}] Sf BABL OV 02 YaEs Jou ABW Aypeciowunul e yup uonsodosd SU} 10) (BIGNS) SUIBid SIRYAA PSO HMO Ou

(O5S-GrS 18 PZ'A'N 99) »'SLUBIGO1d Sen pue GLIpMOLDIeAD sNOLIESs Juaseld

0} payedxe eq [jam IYBIU OM pub JeULeLD JUBIS|P JSOU By AiO Ui payejai ale cum suosiad SAjamy 10 Lay Aq aLuOY
WOOpad-OMmy B Jo AQuUedn 320 JaWUOId 07 GuHIey Uy} SAISNSULEPUN PUL BOLIELIPIG Buy Jo sesoclind oly Ud}EaULA JOU

OP OUM ashoy WooJpadq-inos @ Buyddnsco woy aide papuewlin BUROA & ‘aiduiexa Jo) ‘Guniqiyold ul eaisnpouLaac
ANB) LOG St aay parodia Apusey Jo UORILYEp BUY ‘sNUL *syWednov0 sy! Jo JaqUUNU BU} PUB IO} BLY PUB Bujemp
ALA JO 82{s aly Uodn Alfeidueb Ing asnoy e Jo sjuednono aU] UzaMjaq SuOnele [BBs] Jo pes1Bojoiq au uodh jou
SPUBCEP JUBWIDAAILDE ay | “(pay yWwo SUOHEYN) soUleqLNgsip pue astou Bunuansid pue Aqjsuiap uoneindod Burjouos
‘suua}qoud oyje.g pue Bupued 6unpeu Jo sjeob 3uj 0} diysuonejsu elqeuoseal ou SLB SUBIGEYU! SH LeaMjaq
Sdiysuonela jeb9} Jo peaBojoiq aly UO Ajjeleuiab pased BSulsnoy Ajwues-ai6uls go Aouednooo BuNDLasa.! ‘AASOJIURL,,

‘UORIUYEP Bl) PaqepH|EAul sjeaddy Jo YneD aL ‘UoIsIap snOWWIUBUN e UT u48A0 10 aBe Jo suBad (Z9)
OMP-AIXs due WOUM JO UO’ payejai3oU suosied (2). omy Aufe],, Guraq se ,Ajtwuey,, 2 JO UOBILILSP BARBLLIEVe Buy LIM
4UNBy PUNO (SBE) BZT P2'S‘A'N BGP ‘PhS P2"A'N 99 “ABE TSISAQ JO UMOT "A UCIRDI Ut sjeadidy JO LINOD Sy ‘GRET UT

)SesiWwaid ay Uo Burpiser pue ‘IRAQ 10
abe jo sized (79) omy-AIXIs ale LOLI Jo ipod Qiun Buldasyasnoy WYoudLiOU ZajGuls B se doujebo} sesiwesd
Buy UO OUPjOOD pue BLiAy ‘uondope iefay Jo aberuew ‘pooiq Aq payeje jou suosuad (z) om AUy (q)

JO Wun Burdaayasnoy jyorduow ‘ajiuys @ se Aalye6o) saspuatd
Uj UO Bupjoos pue Guay ‘uondope jebaj to “abeumeut ‘poo(g Aq payee ‘suosted Jo saquunu Auy (e),,

‘se ,Ajiluey,, pauyap Aeg

JaqsiQ JO UMOL au? ‘SagET ety BuLnp ‘ajdwexe 40] “@bLIaYeY jeUORN SUED B SAAINS HIM Jeuy saquetend Jou seop
Ajlutey Jo UoRtuyap Bujuoz |u) Uy sus.ted parefauun 40) UOISIAO.I Jo UOISHPU! aly UsAe LonamoH ‘AjUBy e BIMNSUIOD

OUM SUOSJad pazejeuun jo sdno6 apnoul 07 seljiwey euYyap Isnut SonHedio}uNU ‘asnoL dois pue SUIBId SUA Jody

SOUILUB) [RUORIPE. $2 [JOM Se ‘SaTILUE) jeuNyeU Jo stuapeaInbe Jemoey pue (euoloury su) apnyaul Jsnw
SIUBWLUAAOG Je00} OLASIP Apwues a|HUls @ UL SpoalLoquBiau 3123S 10} Gulez ul Jeup paLyejdxe no ayL ‘saLoy
dnaiB adess sy Woy papnpxe Auadoidua oAlWWEY,, JO VORA aut 72U) Play sjeeddy Jo ney ‘uOIspep f-p B UT

n PlOYSsNoOY UOLULUOD & LH 19Y39H0) SAI}
ISN YM sep) JO s1atod. ‘sapleog (z) OM] UL ai0W ag jou ABU! @10LR WOU Lim “yun Buideayasnoy sjbuys
2 $2 pads BuiLWeM Jo Burjoo 40 Bulpses uondope feBaj to abeuwew “pootg Aq Payeies siosuad BLOW to (7) eulo],

§ JO 4

LENT CONIAsUO/AG? Au'sopm amy sany JOSUTLO”) [RIOUOL JO DOGO
Wd €:2 ‘Liss Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 331 of 372 cqo¢

PISY HnoD suudns 's"n oun “(sésT) Tos PE'PA'] TET ‘OLZT “IO'S STT ‘GZZ 'S'N HIG ‘SSOH PIORG “A SpUOUIpy JO
AID JO OSED BUA UT “JOY BuIsnoH wey a4] JO SUOISIACUd UIEWBD WOW Jdwaxe aq APL SUOOLASay AdUBdND90 LUNWIXeL|

, » Aquey, Butupep Lim payeposse suwwajqoid jeuo“NyySUCD Oy SplOAe }

Sulop os ur “asn suoispap ou Ife Yim ANB) B JO soueIRadde premyno puke “soUeIsUeg-UOU “AHIqeIS ‘aqUaUeLUEd

JO SJO}B} BL Sse!ppe OU Sep pue azis asnoy oy AISUap UOWeINdod salBiad BUY sf YOeOIdde ue LoNs Jo ebeyweApe

aU, ‘Quapises Jed eave JOY UaAl6 e Bulnbeu Jo ‘eale 10oy payloeds e@ 16) suosied Jo Jequuinu wnwixew e Bumes
Aq “6'9) paidno20 aunyanuys aty JO zis 3U] 0) SJUedNdz0 JO JAGUUNU ay} B}Ej2.U0D 0} Ss} ANbULIa} 4aUQOUY *Z

‘S]JOLJa BSou 07 Wioddns jeuOANIWSUOD spuds} ased siuy ‘aisdsayyBnod

JO AUD Buy Jo JeLR 07 UBPUNS Aj Jo suoiuysp Bundope Bupapjsuos aie Jo payIeUe SABY YIM Sepied|ajuNW esouy
Jo-j ‘Ajay e parep|suod sq Pinoys sjenplAipul payejeaun Jo sdnou6 sium Usiqeyse 0} uoiduwinse.d ajqeynda B asn
0} PIJPA SEM EU} PjaY PND sy) ‘asnej9 Sssadcdg SNC SYy payBIOIA I JeUy BOUayeUo e ysuleBe ,AjwE,, JO UOAIUYSp
meen SGEE YBN Jo AUD 9uy ppydn uO|sIAIG aleljaddy auy (pEET “dec puz) E8E PZ'S'A'N 209 “Sb PZ'A'Y 10Z
sfSaveYONGd JO ATS “A AUUIS [BS|DOOSUL, UOMESGIUA] Ur ‘sUunoD SUy UI SSsed9NS UM Jew Sey UdeoJdde Ue UONS

"a]geis pue qusuRuued s] “>

pue ‘sasuedxe pjoyasnoy Jayjo Jo sanyyn “ue. ‘pooy .ioy sasuadxa saieus *¢
yun Burdeayasnoy ajbuis e se ioyyjabo}] syood pue Saal *Z

“@SNOY BUHUe QU] SAJEUS *T

sdnoi6 aig 4ayq7eyM

Ie JOIe.ASUIWIPY BUUOZ aly Ag pasapISUOd dq ISN YDIUM s1O}DB} au LL ‘Ajiwey jBUOAIPey & JO JUOJBAINbe feucnouNYy
aU) 5] dnoi6 34) 781A JOLe.QSUIWpY BUJUOZ BUY SIUIALIOD OY squsoydde Joy Ayunpoddo ue sapiaoid soueUIpso auUL
“Aiey fBUOAIPey e JO JUs}eAINba fUOHOUNY BY] dINGASUOD Jou op Buljemp ajGuis e uy Huyaly suosued payejosun aoLw
Joy eR Uonduunssid ajqeqinqad e sLyPIUOD ,,“AlWEL, Jo uOnIUYSp sy Uy ‘SoUeUIPIO HujUuOz ajsdsaxyinod Jo Ay au}
B{dulexe Joy -Aywey BuIuyap Joy snbtuyse MalAal AreUORQUOSIp SIL paydope aAey OA MON Ul sanyedpiUNW Aue

; . "uo|sep jenjory e S| suosJed payejaiun

JO ,Ajuey,, & Buiuyap jeLy Hupesipul saseo aLy LIM JUAYs|SUOD S}-oeoudde ue uons ,Ajuey quapeainiba Ayeuonouny,,
2 ue JEU MOUS 0] sUOReINGaI Bupioz ayy LW UOJ Jas eLle]49 |Ly yaw Asuy Jeuy (Sjeadde jo pueog ety Jo

fefoyyo Buyuioz B se yons) AyRUe Jo |POUsO SAge.ASILUpe Ue 0} BujAo.d Jo Uaping au) sAeY pinom dinou6 aut ,,’Aiwuey,,
@ BNASUOD 0} S|ENPIAIPU! payejetun (p) snoy UeLY 4032816 Jo sdnoG 104 ,,A}jlues,, 2 BuANIGSUOD se sjenplAIpL
payeja.un jo Uinoj ~'6°3) Jaquunu oypeds e pue suosiad pareja je sauyap Ayiediotunuu 3uy ‘Yseoudde siu) 4epun

‘AWu2y B JO JUaleAinba jeuopouny
Uy ue ABU] 72U] SNSUS ©] Jaqwinu peypads e ueU} Jayeal6 suosiod pajereiun Jo sdnoi6 Jo maiAad Areuopaussip
Jo} Buipjaoid Aq SUOIs—pap Nod YAM AjdLuod 07 ,Ajtuey,, BUYSp 03 payduuay12 saey sonHediuNuU alos “ty

SUOAJUYEG Bulyesd sof sanbyuyoey "IT

(Q0E.12 PZ*A'N PE SUB; BYU\A) Ajuey ANeIUN AjjeorBojoiq B UL puYy Afa>e
2 PINOM SUO SB USJp||Yo JO JaqUUNU aiqeuoseal @ 40} Buped Japjoyasnoy e Aq pepeel dnaié ep

‘(payaye cue paddezipuey aly auaym ydeoxe) sjuawWweBUeLe Bul quaisueg Ue] Jeuje ‘ajqeys “¢
juawebuete Bulay jueueuued $83] 10 BIOL *Z
tun Buidsayasnoy ajBuls *f

‘BupMolfoy ay] Aq peouspine aq Aeuw! SUosed payejouun
JO Aiuey JeuoHpey e Jo 4uajeainba jeuOpOUNY PUB jeNyeJ, Uy IBY] PeqBoIPUI BABY SUOISIaP NOD *¢

‘(BINS ULI) ,POOLLOGUBIeu Ajtuey-aiHus
FEUON IPE. Buy Jo teq2eJeYo sy) SujAsasoud Jo jeo8 au3 0] yeailg ou sasod Yoiym,, Pjouesnoy e to {(esdns
“SUIEld @1UM) ,AlLuas 9jGuls e sf esuas feo!Bojoig e ynq Au@Ad Uf, YUM dnow6 e apnpxe jou Aew Gujuoz *Z

‘Bujuoz Jo asodind ayeuy|69] & SuPPLUA! Sete AjRLUGJ-D)BUIS JO 4A}DEILUD BU} JO LORAIOSIId ‘T

‘SPJBPUE}S J[GIssiled AjfeuOANyysUOD 0} se peuRa|b aq
AblU sauyapind awos ,’Apuiey, Buuyep Jo oalgns auy uo SUOISI8p FINOD jelapas pue BLS sNOJaLUNU auf) JO FYB UT

Aylwey Jo uoquyed e Suneiq 01 souyEpINy *]

,Woneoydde

Aveqiqae Bupiaut Aqaueuy ‘peoqieao sj ,asnoy Suypueod, Jo UoRIUYap aty * Ajwuey, Jo uoniuyep S aDIEUIDIO

Bujuoz ayy Jepun palyjuiied Ajssasdxe ApLuey @ sepnpul ,asnoy OHulp.eog, e ysuiebe uoiqiLjoid ayy asneveg, ispiom
SMNOD SU Ul ‘esnoy payuai e UF GulAyy Ayuuey Jo adéy Aue paquensid aAby pinOM yf PROG OS SEM wesnoy Bujpeog,,
JO LORUYap SUL ‘AYsU@p UOReINdod Buijo.qUOS pue swetqotd o\yye.n pue Buped Dutonpad yo sesodund aqeunyi6e)
SPOUEUIPIO at BuIAaiyoe 0] pazeja Aiqeuoseey JOU se ,asnoy Sulpseog, Jo UoAIUYap s,Ay Buy] UMOP YoNUYS Sjeaddy

JO UND OU {ZEET) 694 PZ'S'A'N £65 “Th PZ'A'N Te ‘UOUISA IW JO AID JO WAZ “A UOLLISA Jp Jo SISSUSH ul Ayeul

‘poddeajpuey ayy uo Joeduy Ao] BUILUPOSID JajeauB Yonw e peu

J] BOUIS ‘OSNOY PJOJXO JO SjUBpIsey at JO LORIIAS aA BuIAyNSNf yseuaqUl |EIUELULUOAOB UBPYNs B JOU SEM BIUCUIPIO
BUIUOZ $}} JO JUALUADIOJLI LUIOJJUN Li} IS@sBqU] SUMO] BU) IL PAUILUTAFEP N09 SUL *deo|puey 019 JO asNedaq

Waly ysujebe syeuluLosip pinom quewebue.ue Bujay dnosB auf Jo aunyeu jU@IsUeD Jo azIS Sut 0} anp squapise. esnoH
PHOIXE OLA DIAS OF ,AULUEY,, JO UOAUYEp BuUOZ s,UMoy oLy BuJAjdde ‘mai $2409 au] UT “OY aU) Jepun paddesipuey
PelOPISUOD B12 UO!DIppe joyoo[e /0 BNp wo Guerocdai sjenpiAipu! pue deoipuey Jo siseq uj Uo Buisnoy Jo-esn

{0 jEqUa “OjeS BU) Ul SIBURULOSIp 0] JU@LULLAAOB Joy jNJME|UN S13! TO Guysnoy We ALY epUPy ‘sJUapIsey Wajsuey

8 PUR ¢ LasMieq PayePOUWOSdE BSNOH PloyXO “pjoyasnoy JUajsues-Uou ‘ejqeys e Ul BUJAI] SfenpIAIPU! Payejaiun

ALY CQny/jstio/aod Aw'sopmmmy:sdny _ POSUMO?) [RIOUAH Jo s1jO
We 66:7 ‘Lits Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 332 of 372 6 JOH

OL SPU SUdSJed sou) BUOWe Jo eamyed ‘AUe Ji ‘disuOQele. aly ely 108) Uy saa SILL “NUN ayy GuyAdnovo
suosied 3ty Buowe Jo veamgag diysuoHele! Buy Jo eungeU 8ly 07 pueBey InoUM IU Buyfemp, & S| suosuad
BIOL 40 BUD OJ Sa)y9e8) GUA Juspuadapul ‘aqaidiuon sapincid Feu] ,JIUN, B ‘9pAD WUOJUT] ayy Jo sesodiind aug 404

(, Sapis ony Iseaj ye UG soORds Lado

UB PUB JOOJ Of UOREPUNOS WOY SoLIeyxXe HUN Yoee UDIYA Ul SHUN paloeye oi0ul 10 seuy3 Jo dnow6 @ LW payongsuoa
un Buljpemp Ajwes-2[buls 2, SB ,SSNOLLIMO,, LUIS} SUT SAIYAN OSE Z0Z § AIRS WCA May JO BDO  /eHUapISaY) ,, "NUN
Aupemp, pue ,Guyjamp, Jo SUCHILYSp (JeONUSp! JOU ING) AByILUIS SUIBIUOD ZO § AJLIS BWA MOA JO AOD JeQuapIsAy

, UoneHURS pue Bunjaod
‘Bunee ‘Buidaais ‘Buiny Jog suoisinqud qusuewuad Bupnout ‘suosuad a10W Jo UO Joy sanyes Buty JUepuadapul
‘syajduioo Buipiaoid yun ajGuls ®, se Z-OTe § aI WOK Mary Jo apo? Buping Wy pauyap S|, wun Buyjemp, twa} auL

, Sasocind

BUIAL 10) paitinoso oq 02 JNO pelt Jo 324 ‘paseoy ‘pajuas “pasn oq oy pauiisep Jo ‘pepuayy ‘pasn syuN Bumjamp omy 10
SUD SUJEIUOD RU) Bulpling e, se ,Bufamp, seuyep Uoilim 'Z0z § BAIS OA Maly fo apOD Buypyng ‘aiduexe 04 ‘aes
SPO) LWOsUN St Ul peuyap sy ,Buljjamp, WE ayy pur ,,/(@snoyumoy) Suyjeamp Ajuies aj6uis a{dyinuu,, 10 ,Auyjemp
Ajjuuey-OM] 10 -aU0, ase1Y Bu] Jo Lied se pasn SABM|E ISOUE St ALES, LU18} BUY ‘BPO WOU) SUI Uy} “EABMOH
*BPOD UUOJIUN Aj UF POUUEb 20L SP ANUS, We] 8Ly SpeepuT ‘smear GLuUOZ [Boot Jo UoqBada ath Oo] Ss! ai se apa
LUOJUN 803 JO JUSWSDIOJLS PUB LORR.QSIUILUPe oO] jeIHa QU! Se IOU 3} ,,ATWWES, JO JedU0d auy ‘apo ULOJIUP] aL Jo
SLIOISIAOZ JaL}O SMOJSWINU Ui pue “sAcge Oo} Pattayo! sUOIsIAO! BPO LOI] BUY U] pash S|, AILUBJ. pom SLB OUNA

ZLOTY MAIS YOK MAN Jo apo} JEQUEDISAY 935 AIEIG YOA MBAl JO APAD /egUapP/SEy OU “ZIA ‘apOD LUJOSUN BUI

JO SHUN-GNS JBL AO Bl JO BIO Aq PIBAOI SIOTOLU SIP ,,SS9.H9 Jo SUBSLU ayRiedes B LIM IUBGISY Ul SaLloys 8a1u) UPL
QOL! JOU (SASMOYUMOI) SBUYIeMp ANLUBJ-2(Buis aidAiNWW puke SOLyemp AjLURJ-on? PLIe ~8UIO palpeIap, Jo UO }OWsp
pue jPAoWEJ ‘UOHeI0I ‘AdUednoo0 pue asn 4Usuidinbs ‘ede. UoWeoeda! 4uawueBsejUe UaWaAcU ‘uope lege
“UOHIMUISUOS SUL ‘Z*LOT§ aIeIS WOA May fo apOD Bumping 99s," ** ‘ sseuBe jo sueaw ajeiedas um UBIy saLio}s
SoU UL BJU JOU (SasnoYyUMo}) séuyjomp Ajey sIBuIs aidan pue sGuremp AlWEJ-Ony PUB -aUIO PaLeIap,, ‘Bye
Jaquj \daoxe BSuIp[ing Alene Jo UOHIOWap PUB JBACLUs ‘adUBLIAUIBU fuoeno| ‘Aouednoze pur ash uewdinbe Anedeu
SUaWadRidot JUuaWebiele jueWeroW ‘UoHeIye ‘Uogan.ysuos aul 0} sade a7EIS WOK Many fo BDO Suiping

al) “ZIA ‘pop ULOsUN ay JO syuN-Gns aly Jo auo ‘ajduexe Jo ,“(asNOyUMe}) BUA}eMp Ajiuey ayBurs ajdiynus, & 0
ADUIJOMD AJB? ONY 10 ~BLIO, B JOU S| JO s} GLupyng SU} 49422UM UO “ed UL pusdep Aew “Bulpling ayy oy Ajdde apoo
ULIOJIUT) Ly] JO SUDISIACId YIM Jo UORBUIULIEIep OLA pue ‘BUpIING e yo UOBeOYIsse| Uy ‘sUORENYS Jo Jaqgunu 2 Uy

‘sapuRBdMIg

PUB Sesh SS0') Uj jUsisiji| SPiezey SAQE[O/ Sly Deyo. Jey) SpsepuRys Bupiaoid pue ‘saj~ouednoao pue sesn

tau 0} Bulpiosoe sBuipying GujAyssepo Ag suia0u0d Ajajes-Oay PUB LOAMYSUOD BUIplIng sesseippe spor WLIOyUN)

aut ‘Sapyod pur sasod.nd ayy Jo LoNeiepep Se.imje|siGe7y OUI UA IUAISISUOD ‘Tze § Me] BAHNDEXA 88g ‘UORoNASUOS
Suipying syenbapeuj pue aly Jo spuezey Wow ayers ayy yo aldoed ye 01 UonsaIoid jo faAe] WNWHUJW aISeq B SpIAdId 07
4apu0 U! ‘epoo ajBuls © ul SLu@dLIOS UoKUeAatd Suy PU UONONYSUOD BupIng ssauppe 03 papuayul si 9por> ULIOFIUP) ALLL

(9UZT Med) BAIS OA MANY JO BpOD aIUEUE{UIELy ALECOld
pue (G2ZT Hed) JENS WO MANY JO PAD aly

‘WEZT Wed) ALIS WOK MAY JO BAD SEO [and

NEZZT Led) AICS WOA MAN JO BPOD fedjUueLIaH!

2271 Wed) ALIS WOK MAN JO BDA) BUIGLUAId

“(TEZT LRd) AIEIS uO, mary Jo apo BuIpyng

OZZT Ld) SERS WUOA MAN JO OPO [PLLIODISOY

SHEq BSOU U] DAUa1aJe1 Aq pa}esocioaul Wea BABY UDIYM ‘suageayqnd Buymoljos BU UL PUB YADAN Buy

JO GT SAL JO O@ZT 08 O@ZT SHed UL puNoJ AQUauins oe sYUN-Gns Ssel1 ‘SYUN-Gns Jelanes pepnpul sey apo WHOUr
alp ‘goog ‘t Alenuer souls “(AID 240, MaN U! ydeoxa) aes ou] qnoyBnowug JOeya UW} S| pue ‘Me SANMOaXY Buy

JO BT apy 0} Juensind youNnaD apo> Buipjing pue UOQUaAaJd BY BLIS BUT Aq pajeBinwoid st apo> UWosun au

"(,2P0D WOJUN, Bt) apag Buypjing puke UOHUEAS!Y BIty WOU eIeIS

HOA MAN BUY) JO IxB{UOS Suy Uf ,AIWeJ, JO JdedUI0D BUY Sassalppe UONDS SILL ‘Ajyiqisuodsal Jo Baie BARDEdsal 4/OLN
OF ajqesidde me} uy Wea] 03 “Aja yEedas Jo LORBUIGUIOD LU Sapoo BuIpyng Hue suOMeMBe: BujUoZ Bupplojue JSujeyM
‘S]eouJO {B90} 10 JUeLOCLU] $1 37 ‘UOHE.ASILILUpe spor Bulpying pue Sujuoz JO syxeqUoa ayesedas ayy Joy SieHIE ,,AHWE),
JO J0S0U00 SU BUIWSLIOS Me] DLL “SeoAC/CWS 1G S1B9UIO JOLNO Jo Jequunu e ‘sdeusad BU OLYO JUSLUSDIOJUS
Buluoz ay “opedsui Gurpyng aiy Buowe papip aq APU! syse] JUSLUaDIOJLIO snOLeA at ‘senuedioiunua JaB1e] uz
‘suone|nBer payeja. ple sapoo Huyping jeoo| pue ayers ‘suone;nbei Bujuoz Bujssqjus UI pabieys aq ABW PUR ,S}EL,
jeless eam Aew ioyadsu Guipying ala ‘senyedioyunus AueU! Ur “loyadsu! BUID[NG je20] auB SI SUL JULY BLA UO
‘sM2) Buypling ple Buluoz Jo UeLde2/0JUS PLE VOMeASILIWPe SU} WIM PSLUEdUGD ale SUAaZHID PU sjeIDljo je00] AUBIA

3GO3 ONICTING CNY NOLLNSATad eld WYOSING SLW.LS MOA MAN

“vale Apwes-o[Bujs “alqels 2--SS10PUS SUOISIISp BUY YUM Jeu] Wal! ynsal aysoddo au oY
peay Ae yoeoidde aaneyquenb joys 2 ‘sonyedialunu AUeW 0} BANIBINe ave SUOHDLISE! ADUBdNODO LUNLUKeLU SHLAA

“UONCUOXS Ly Joy Ayyenb you op ‘ujeqUOD UBD

Sieenb GuIAG Syuednaco Jo JequuNU {2}0] AL] LO UBLY A Ue! POYasnoy Jo UOISoduUOD aL oy padey ‘poousoqubiau
2 JO JajoBIeYO Ajtuiy aur avtese.d of pauBjsep sajna “‘puey 48UY}0 au UO “Joy Bulsnoy ie4 BLY Jo sudis|AOid

ou] Woy Iduiexa O12 sain WLOIUN esaly) ‘Buipmosoieao Buquaneid Aq Arajes pue yyeay yajcud oO} $1 asodund
JlL ‘syn BuYyjEMp Ie Jo syuApisa ye oy AUOgIUN Afddle Ajeuipso suoNoLseu Bsa ‘SUIOOU JO addy pue Jecuuinu
alf JO soeds Joo) 0} purBa uj AyeodAy ‘Buyjemp Jad syuednado Jo taquunu auy deo suonousad AsUednoo0 LUALUXely

‘uonduaxa anjosqe

UB Payes9 3 YIM JO ‘SuoHoLgser AWedNoD0 LUNWIXBW pUe—Joy BUISOH we4 ay oO] Joalqns sue YOiyM--suOAeINBal
asn pug] jedijunu usamyaq uoNoUsip aun pezjuBooss ssai6uio> ‘Joy Bujsnoy wey au) BuRIeUa UT “Jy BUISNOH ey
SY} Woy ydiuexe UOROHIsal ADUedMo0 WINUIXBLU 8 JOU S} AWE), LU} oy] Jo UONUYEp apoo Buii0z SAND tn Ut

LUN ¢Quysuo/A08 su sopmamayysdny JOST") [BIAVaL JO SII
Case 7:19-cv-11115-VB Document1 Filed 12
maser “LUUS /04/19 Page 333 of 372 ¢ Jos

ART ples Jo ZO0P§ Ul paep se pue + WE'] UIESH ByGNd Oly JO Ob BPAY 03 quensund payeso

‘gquoned aaidsoy WYSte UY SiO JOU ING ONY UBL] BIOL O} 3129 Buipinoid yo esodind ayy Joy peyaisdo Buyjemp
AjlwieJ~oNg J0-aU0 (2), 0) Soydde ajeIs OA MAN JO aPC) Jequapisey 3) IeLR sapiaoud ,/sazuapise, 20!dSOH,
pangua ’Z°2’TOT § Bes HOA MaN.JO BPOD Jenuapised ‘(pappe siseydwa) ,Speq queged-uy edidsoy peyptes Ajenp
@pnypouy ABU YdIyM ‘oieo anidsoy uM syuened oajdsoy qyble Wel a1ouw jou JN suaped sofdsoy OM] UeLA B1OUW
HulpiAosd go asodind sup oy payeiedo pie ainqoris jeatsAUd pLle sayIB/EY9 Uf /2AUEPISE! S| SIUM wou payeiedo
aoldsoy B, Se ,eduUap|sel aojdsoy,, Ul} Lf] SBUYEP UDILM (MB UIESH ININd BY JO (q-2) ZOOP UONIES OSI 89S

7» SSBURUIPLO PU SME} |Bd0} JO sasodind ay io} Yun Away @ pewWeap aq {Jes SeLUOY o/ eo Ajjuuey

pue uoQoes Sip 3 Juensund peysiqeyss BouEp|se. AyluNUWOD (2), FEL sapiaoid Yum “be Th§ meq ausiBAH jeu
Jo GQ} UoIsinIpans yo syusWodInbad yy SJaYo! SILL 7» SOUIJEMP ATWUBJ-OM] JO ~BUO SB payissep oq |feus ssonucesid
jequaudojeneg pue UORep.eyey [BUeW JO SO"IO BU 40 UAH [UAW JO SWE 943 Aq eansUsd!] OF yosiqns Jo

Aq payeiedo ‘suosiad Pages ARqua Jamey 10 pT 40) SaoUap|ses AjunNWU0? “@7eIS YO MEN JO APOD /eauapIsSEy
un) Jo sesoclind at 40), JeR SapIAO!d T'Z'TOT § PAIS LOA Man JO BPOD jenuapisay ‘a\dwexe 104 "sagnjqeys
48U30 UNM BujAdWoo Jo asodind ou JOJ 9pO7} WOJIUN dty Ul] papnpul ee SUOREDYISSE|D JEUORIPPE VSELR Sued ASO
ALN JOJ *@pPOD WOJUN 84} Jo sasoaind au} 10J SBuNjaMp AjiUe)-OMy 10 -BUO Se Paljisse|) S1e SOUIPHNG 2U}O LIE}

‘suosied

 paqejauun yo sdnos6 Aq Jo ‘sayituey , euomper, Aq ‘suossad jenpiaipul Aq pajdnaso aq 0] papuazul 10 paidnase ale
sqjun ayy 4a4j@84M 03 pueBes INOUWM tssnoljunnos) sGuijemp Apwey spBuis ojdyinu,, @ s| (sapis Omg ySee} We UO aoeds
ado Sey pUR JOO! 0} LaJepuras WOY SPUBIXE Y!YM JO yora) syun BuyyEMp sous 10 PAY} SUIEIUOS yeu Guypiing 8 8
pue fsuosie
payeresun jo sdnoib Aq to ‘sayuey ,J2UORIPe A, Aq ‘suosuad jenpjaypul Aq paidnove aq 0} papuaqui Jo paydnooo aue
SUN aly JBYIBUM 07 P4seOes NOUN ,OueMp Apues-omy,, @ 5] SHUN Buyjomp avy supequos yeu Gujpying parperep e e
‘suosied payejagun jo dnowG @ Aq to ‘Ayes ,jeuonipet, & Aq ‘uosiad suo Ag peidnooo eq 0} papueyut Jo paidnov0 s|
= . Wun ayy JauyeyM 03 peBe. JnoWYM Sujamp Ajutel-9uo, es] jun Buijamp ojbuis @ SUjeqUOD. Jeu} Huipfing payeyep @ @
co ‘syosiad payejatun jo dno 2 Aq Jo “Apes ,J2UOPeA, ® Aq ‘uosiad au Aq pajdnosa aq 0} papuarul
JO paldnaso s} YUN Sy} JayJOYM 0} pieGas NOUWM AUN Guyjesap, e S| suosied aiouw 40 uo Joy CUOHeyUeS PUue Bupjooo
‘Gunee ‘Buideals UIA! 404 SuO}stAosd quaueuliad Bujpnyoul) semiioes Guay Juapuadapur ‘ayajduco sapiAoid Jey Wun e @

{apo} WHOHUN Buy JO sesocund au3 40J “3 aval
‘gpor) Woy elf) Aq passelppe aq 07 UBnos susedi0I Ajayes aly PUB UOfIN.QSUOD Bupting aly uo BuLesq

ULAY conyysua/Ao08 Acsop maanmy/-sdyy [@SUNOZ TRISUAL JO SOLO
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 334 of 372

$2028 ‘41 Arenup sande UOIssiLULIGS
NGO PUBDOOY U} paiiengy
BECESESIOLO “ON
5UOA MON 10 eMmg ‘HAN Arion
TINNOSO SW NSS US

(aunjeuBbig $ Je

ann

UH NG) (1G Asejon)

NOR] >= BP Hg >

E08 TAA Jo Ap

'SIY} OUI BloJaqg 0} WOME
ApS :

   
      

“SPE UleJey SuoHEjUasalda) ay}
uO Ajay UMOISEIS JO UMO] SU} 10 sweaddy to preog Buuoz ayy DUP UMO}SHIE|D JO UMO]
SU} 40 JO adsuy Buypyng 8Y}.JO Bolo ay) JEU} 8M jn} Buymouy Yiuued jeloads soy pue

RCRA Rete cet ay .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SOUBLIEA LO} ‘ON vonpayddy yons UUM UdSeuUOS uy! apeU si WADI sy L
a __.
CON IWIN COS) Re VED INNING
—_¢ VOW TAO Ae Qa NOOSA WERIG LS Nh oY]
LNOWISS FC co Oneal o A A SIN
COM OW UAL) Gre _ CAP EY IAG YON (7 —
—SOVOW OFS ee INNES
SONG UIA) Ze (SPO AUOW/ SULA TTY LIDCIND
SON IW CAS yz MOO TOOT Gal Acs
COMA EID cS JAOWD LNG HES ONS?
SAIN UWUAD OG WU ANTS WAV UNG OVEN]
. tal INISGIS Taye OTW
___ (Vt ¢F NLM WoaleT ang SANNA CF
WAL & 21 ANI OCU LTT RTE

 

WIAR | qv On Anda sed ONY FOTO
VRINY OH LOO? ARAN aNy HOVIT A

AAT WIC Ze awaiy ANGE D Guy HbSA Qh
MATIN | ANTS BASALT

Ssauady . " SIVN

 

 

 

 

WBnos si puued leloads 10 ‘gouRUeA OU} YOM 0} se sesnuoid
OU] JO Joa} 0 an UIUUM ALiacdoud 10 SIOUMO BY) Jo 1e O1e Buimoyo} euy ul

JOA MAN,
‘Ajunoy PURDON ‘UMG}syeH) JO UMO LS RAYS BN 40 Jojwey ayy uy

"2 pare90} Awd Raye uated rec Ue sso oy Sonne |

40 JOVWEW Buy UL JuBaydde 40} Aouwioye Jo JueBe ‘ueodde eu; S$! 8YS / BY yeun shes

pue sesodep WOoMms Ainp Buraq nat i Add - A MAL yal

CNVINOOY 4O ALNNOD
MYOA MAN JO FLVLS
NMOLSYYVIO IO NAO I

 

 

 

 
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 335 of 372

 

 

 

oo'ose$ Nd JONV WE ;SSeuIsng 1NOA 40) NOA yUeUL

‘JNOHd

 

(0078) CHATHOAY LISOdXd

o0°0sz$ “WLOL

“SLNTUd

G3YINOTY TW ONICNIONI dVW ASAUNS CSISLLYaD
| ddvdadd OL GAYINOIY SV HYOM FOId40 GNV C7AIS

 

 

 

 

LNnoWwy WWadd¥ “W'a'z -3u

 

 

9S60T AN ALID MAN
dvOu SGNOWYSD €¢
NVNN3Ye MAHLLV

L102 ‘6% Wad ‘ALVA WOOTIVADOSTdSOVeOSY “TIVE

90208 OY # SOIOANI © O88T-BE9-SP8 XE4 B6PT-BE9-GH8 OUOUd
9S60T AN ALID MAN

LaAULS NIV HLNOS SET
YOASAUNS GNV1 IWNOISSSAOUd

T AOVUOS "3 LYAGOU

 

na AOR Nh
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 336 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 337 of 372

we OMT
Ase peRe

O81 4200 7 APVSSO? YATE BT

SLONLLSIO MOHds ONVIOOHSG . . SNOISIARY dv

HOLES HO NAOD

RROLSRATID ZO RHAL

@ DANLYN COURT ®

58

og

'
j
:
g
i
Y

f

¢

alaor

HOVid NOWUVH ~

 
Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Page 338 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 339 of 372

EXHIBIT O
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 340 of 372 -
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 341 of 372

~ BOARD OF APPEALS

40 MAPLE AVE.
NEW CITY, NY 10956/5099
(845) 639-2066

FAX (845) 639-2071

 

 

 

 

 

 

 

 

November 2, 2017

 

Matthew Brennan
23 Germonds Road
New Gity, NY 10956

ECEIVE )

NOV ~ 9 201?

 

 

 

 

JUSTIN SWEET - TOWN CLERK
TOWN OF CLARKSTOWN

 

 

RE: Matthew Brennan
23 Germonds Road
New City, NY 10956
Appeal #4066

Map No. 51.18-3-19, fik/a Map 35-B-21.6

NOTICE OF DECISION

Dear Mr. Brennan,

Attached please find the Clarkstown Board of Appeals decision in the above matter.

Very truly yours,

 

Kevin Hobbs
Chairman
KH/cc
Attachment (1)
cc: Clarkstown Town Clerk Tax Map
Clarkstown Building Inspector ZBA File
ay Clarkstown Department of Environmental Control

Clarkstown Planning Department
Clarkstown Town Attomey

John Noto, Liaison Councilman
Clarkstown Assessor

Rockland County Planning

Rockland County Health Department
Rockland County Highway Department

 
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 342 of 372

BOARD OF APPEALS
TOWN OF CLARKSTOWN, COUNTY oF ROCKLAND
a X
Application of MATTHEW BRENNAN of 23 Germonds Road, New City,
NY for a variation from the requirements of Section 290 Attachment 20
Table 1 (Uses Permitted by Right — single family dwelling to two family APPEAL # 4066
dwelling) to convert an existing single family dwelling into a two family
dwelling. The premises affected are situate at 23 Germonds Road, New
Gity, NY in an R.92 zoning District and further identified on the Clarkstown

Tax Roll as Map 51 .18-3-19, fik/a Map 35-B-21.6.
x

The Applicant, MATTHEW BRENNAN, having been denied a building permit by the Building
inspector and having appealed to the Board of Appeals (“Board”) for a variation from the
requirements of Section 290 Attachment 20 Table 1 (Uses Permitted by Right) seeks a use
variance to legalize the use of the property at 23 Germonds Road, New City, NY as a two family
dwelling and the Board of Appeals held a public hearing on the 11° day of September 2017.

 

 

 

 

 

 

The following members of the Board were present and constituted a quorum:

Kevin F. Hobbs, Chair, Peter Bradley, Thomas Heim, Darcy Casteleiro, Mark Maraia, Gaetano U.
Massa and Edward Mistretta

The following member was absent: None

In addition, Deputy Town Attorney Leslie Kahn and Deputy Building Inspector Lawrence Kaye
were in attendance,

The following documents were presented:

e Memo from James Creighton, Senior Planner, Town of Clarkstown dated
September 5, 2017

@ Memo from K. Luke Kalarickal, P.E., P_L.S., Director Department of Environmental
Control, Town of Clarkstown dated September 7, 2017

 ¢ Letter from Douglas J. Schuetz, Acting Commissioner Rockland County

Department of Planning dated August 7, 2017

® Letter from Scott McKane, P.E.. Senior Public Health Engineer, Rockland County
Department of Planning dated June 26, 2017

* Letter from Joseph Arena, Senior Engineering Technician, Rockland County
Highway Department dated July 14, 2017

® Survey of the subject property dated April 25, 2017 made by Robert E. Sorace, PLS

® Photographs of the Subject property
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 343 of 372

Mr. Hobbs, made a motion to open the public hearing motion was seconded by Edward

Mistretta and carried unanimously.

Kevin F. Hobbs made a motion to adopt a negative declaration as this application is

_ considered an unlisted action under SEQRA which will not result in any significant adverse

environmental impacts, which was seconded by Edward Mistretta and carried unanimously.

TESTIMONY

Applicant MATTHEW BRENNAN testified in support of his application. He asked the Chair
to recuse himself because they have known one another since childhood. The Chair complied
and the meeting was run by Vice-Chair Gaetano Massa. He stated that he has lived at the subject
property since 1997 and raised his family in that home. He testified that he is a retired NYC police
officer and a Marine Veteran. He currently works in the security department at the indian Point |
Energy. Center in Montrose, New York. Due to the decommissioning of that plant, he will be out of
work in approximately 2 years. He has converted the home into a two family residence and
maintains an apartment for himself while renting the main home. He must do this because his
large mortgage and property taxes make it difficult to make ends meet. When he loses his job in
two years he will not be able to afford the house if he is not granted a variance to allow the
conversion to a two family home. He currently needs the rental income for household and living
expenses. He would like to be a “snowbird” upon retiring, and live in the South during the winter
months and return to New York and the Town where he grew up and raised his children during the

summer. lf he is not allowed to do this he will be forced to sell his home. Mr. Brennan testified that

" there are numerous homes in the vicinity and throughout Clarkstown that are taxed as multifamily

residences. The Assessor's records confirm that they are taxed this way, notwithstanding his
home and the others being classified as single family residences under Clarkstown zoning
regulations. In his neighborhood there are many such homes.’ if his home is illegal so are the -
other homes. It would-be appropriate for all of these homes to be classified as legal two family
homes because it is SO expensive to live in Clarkstown and it will make it easier for people to live
here. Further, the Applicant's home has numerous commercial properties nearby.

in response to this testimony, Edward Mistretta stated that it is very difficult for an |
applicant to meet the four criteria necessary to obtain this type of variance and asked the
Applicant to explain how this situation was not self-created. Mr. Brennan responded that his job is

 

 

" Applicant's narrative summary lists two dozen “two family” and seventy-plus one family with accessory apartment
units.
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 344 of 372

being eliminated at the Governor's direction, which is not a self-created situation. Edward
Mistretta responded that the ZBA cannot approve use variances because homeowners suffer job
losses. Darcy Casteleiro stated that it would not be appropriate to allow an exception to the Town
Code based on a single applicant’s personal situation. Doing so might encourage many
homeowners to make similar applications to change their homes from single family to a two family
to earn rental income. This could negatively impact neighborhoods and change the character of
the neighborhood.

Discussion ensued regarding differences between property classifications made by the
Town Assessor versus the Building Department. Leslie Kahn, Deputy Town Attorney inquired
whether Mr. Brennan had a Certificate of Occupancy (°C of O”) for an Accessory Apartment. Mr.
Brennan presented a 2012 "C of ©” for a “Second Kitchen with Interior Alterations”. Larry Kaye,
Deputy Building inspector testified that a “Second Kitchen with Interior Alterations” is not
considered an Accessory apariment.

Leslie Kahn inquired whether Mr. Kaye had ever issued a"C of ©” for an Accessory
Apartment to which he responded that he has never issued a “C of O” for an Accessory Apartment
as they are not allowed in Clarkstown. Mr. Kay added that when homeowners are granted a "C of
- O" for a “Second Kitchen with Interior Alterations’, they are required to sign an Affidavit stating
that there are no interior barriers preventing access throughout the home, only one meter will be
used for utilities and that all occupants will live as a family in the home.

PUBLIC COMMENTS .

Mr. Massa invited members of the public to comment on the application. Grace Matarese
of 2 Lariat Court testified that she has a “C of O” for a “Second Kitchen with interior Alterations”
and she doesn't rent it out because it is not allowed. She is Opposed io converting homes in the
area to two family residences and renting them out because she wants the area to remain a single
family neighborhood.

Linda Dunbar of 24 Germonds Road testified in opposition to the application and
acknowledged that the Code allows for a “mother/daughter’, but not a two family residence for
rental purposes. She stated that if certain homeowners are allowed to convert their homes, it
would give them an unfair financial advantage over the single family owners in the neighborhood.
AED

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 345 of 372

She wants her neighborhood to remain a single family neighborhood. She stated that if the Town
Code were to allow conversions to two family homes, she would consider converting her home to

enjoy the financial benefit.

Sandra Partridge of 319 West Nyack Road testified that her lot has two houses on it. She
is getting taxed on both structures as residences, but is not able to use the second structure as a

residence according to the Building Department.

Mr. Massa made a motion to close the public hearing which was seconded by Darcy

Casteliero and carried unanimously.

FINDINGS OF FACT

FIRST: The Applicant MATTHEW BRENNAN, of 23 Germonds Road, New City, New
York, is the owner of the property, which is the subject of this appeal.

SECOND: The Applicant's property is located at 23 Germonds Road, New City, New
York. The property is further identified on the Clarkstown Tax Roll as Map §1.18-3-19, fik/a Map
35-B-21.6 and is located within an R-22 Zoning District.

THIRD: The Applicant requests a use variance from the requirements of Section 290
Attachment 20 Table 1 (Uses Permitted by Right — single family dwelling to two family dwelling) to
legalize his conversion of his existing single family dwelling into a two family dwelling.

FOURTH: In evaluating the need for this variance, the Board considered those factors as

outlined in Section 267-b (3) of Town Law.
FIETH: The Applicant purchased the subject property in 1997.

SIXTH: The property has been converted by the Applicant into a two family dwelling
without the proper permits or “C of O”. The applicant testified that he occupies the smaller
dwelling unit and he rents out the larger dwelling unit to a family unrelated to him. The smaller
dwelling unit has been has been closed off from the main residence. The home has an overall size

of approximately 3984 sq. ft. and is one of the largest homes in that area.
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 346 of 372

SEVENTH: In évaluating the need for the relief requested, the Board considered those
factors as outlined in Section 267-b (2) of Town Law which provides that a use variance shall not
be granted unless there is a showing that the applicable zoning regulations and restrictions have
caused an unnecessary hardship. For the applicant to prove that an unnecessary hardship exists,
the applicant must demonstrate that for each and every permitted use where the property is
located:

(1) the applicant cannot realize a reasonable return, provided the lack of return is
substantial as demonstrated by competent financial evidence;

(2) that the alleged hardship relating to the broperty is unique, and does not apply to a
substantial portion of the district or neighborhood:

(3) that the requested variance, if granted, will not alter the essential character of the
neighborhood; and

(4) that the alleged hardship is not self-created.

All four conditions must be satisfied.

EIGHTH: Other than the Applicant's testimony that the only manner in which a reasonable
return can be made for this property is that it be utilized for two family residential purposes and his
application which showed his monthly expenses and costs of living, no other financial evidence
was submitted. His narrative states that the property is “under water” and that he has been trying
to sell the property for 10 years without success. No facts or figures in dollars and cents were
provided by the Applicant as to listing prices, duration of listings, asking price for private sale, or
anything more informative. Only conclusions were stated. :

NINTH: The applicant did not show that each and every permitted use for the subject
property would be unprofitable, and there was no competent financial evidence provided to

Support the alleged hardship.

TENTH: The alleged hardship is not unique to this property. Indeed the Applicant testified
that there were numerous similarly used homes in Clarkstown which should be considered two
family residences as well. Accordingly, the alleged hardship is not unique to the Applicant's

property,

ELEVENTH: There was no proof that the hardship was not self-created. In fact, the
Applicant testified that he built too large of a house and borrowed to do so. The cost to maintain
the home and to cover the mortgage and tax payments was more than he had anticipated and that
nec arent ETS

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 347 of 372

he had borrowed against the home to cover other expenses resulting in a significant obligation on

two mortgages which was self-created.

TWELFTH: As indicated by the comments of the Rockiand County Planning Department,
if this use variance was permitted it would alter the character of the neighborhood setting a
precedent that could also have a negative impact on the County highway if additional curb cuts

are allowed and could increase traffic as well.

THIRTEENTH: if the application was granted it would have a negative impact on the
neighborhood.

CONCLUSIONS OF LAW

FIRST: The Board of Appeals of the Town of Clarkstown pursuant to the provision of
Chapter 290-32(C)(1) of the Zoning Local Law of the Town of Clarkstown shall hear and
determine appeals from any order, requirement, decision or determination of the Building

Inspector.

SECOND: The Board of Appeals, pursuant to Chapter 290-32(C), (1), may grant a

variation in the strict application of any. provision of this ordinance.

THIRD: Applicant would require a use variance to legitimize the conversion of his single

family residence into a two family residence.

FOURTH: The Applicant has not established that he cannot realize a reasonable return
absent the granting of a use variance for a two family residence and has not demonstrated by

‘competent financial evidence that the alleged lack of financial return is substantial but for the

granting of such variance. —

FIFTH: The alleged hardship relating to the property is not unique and applies to a
substantial portion of the neighborhood where the property is located and to many other homes

throughout Clarkstown.

SIXTH: The requested variance, if granted, will alter the essential character of the

neighborhood.
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 348 of 372

SEVENTH: The alleged hardship is self-created. At the time the Applicant acquired the
property, two family dwellings were not permitted in the zone where the Applicant’s property is
located. Applicant, stated in his application that he enlarged the home and took out additional
mortgages to pay for the improvements.

EIGHTH: Even if the Applicant had otherwise satisfied the requirements for granting a use
| variance (which he has not) by his own testimony, the economic hardship he is concerned about
will not occur until he is left unemployed by the closure of the Indian Point Nuclear Facility which is
not-scheduled to happen until two years from now.

DECISION

The Board of Appeals sustains the decision of the Building Department to deny the
Applicant a building permit to legalize the conversion of his home from a single family to a two
family residence. The Applicant has not demonstrated by competent and credible evidence that a
substantial hardship exists which inhibits the Applicant's ability to realize a reasonable financial
return due to his inability to utilize the property for two family residential purposes. The Applicant
has not shown by dollars and cents proof, an inability to realize a reasonable return under the
existing permissible use for the property. The alleged hardship is self-created by the Applicant.
The alleged hardship is not unique to the subject property. Other homeowners in Clarkstown are
faced with escalating costs, making it difficult for them to keep their homes, especially for those
who have lost their jobs or who are on a fixed income. If granted, the character of the
neighborhood where the subject property is situated would be compromised as other persons
similarly situated could rely on the precedent. The neighborhood was not intended to be
populated by two family homes.

Accordingly, the Board of Appeals does hereby DENIES the Applicant’s appeal for a use

variance legalizing the conversion of his home into a two family dwelling.

RESOLUTIONS

 

In view of the foregoing and the testimony and documents presented it is’

RESOLVED by the Clarkstown Board of Appeals that the application for the use variance
is DENIED: and it is
me)

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 349 of 372

FURTHER RESOLVED, that such decision and the vote thereon shall become effective
and be deemed rendered on the date of the adoption by the Board of the minutes of which they

are a part.

& * ¥ ¥e * * *

A Motion to DENY the application for the requested use variance from the requirements of
Section 290 Attachment 20 Table 1 (Uses I Permitted by Right — single family dwelling to two family
dwelling) to convert an existing single family dwelling into a two family dwelling was presented

and moved by Gaetano U. Massa, seconded by Thomas Heim and carried as follows:

- On ROLL CALL the vote was as follows:

AYES: ~ ~ Mr. Gaetano U. Massa
Mr. Edward Mistretta
Mr. Thomas Heim
Mr. Peter Bradley
Ms. Darcy Casteleiro
Mr. Mark Maria

NAYS: None
ABSTENTIONS: Mr. Kevin F. Hobbs

DATED: September 11, 2017

~~ ZONING BOARD OF APPEALS
TOWN OF CLARKSTOWN

fade y MM aaa

By U. Massa, Vice- Chairman
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 350 of 372
alle.

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 351 of 372

EXHIBIT P
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 352 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 353 of 372

September 25, 2017

Matthew I. Brennan
23 Germonds Road
New City, New York 10956

Erik Asheim

Clarkstown Building Inspector
10 Maple Avenue

New York, New York 10956
(845)639-2100

Dear Sir,

This is to inform you that following the Clarkstown Zoning of Appeal filling
their findings from my hearing of September 11, 2017 with the Clarkstown Clerk I
will be initiating an Article 78 proceeding. According to NYS Town Law 267-C-1
Lam allowed thirty days following the filling to do this.

Sincerely, Doe
KO

Matthew I. Brennan

MB/mb
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 354 of 372
 

 

i
i
i
1
|

 
Case 7:19-cv-11115-VB Document 1 Filed 12/04/19 Page 356 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 357 of 372

EXHIBIT Q
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 358 of 372
 

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 359 of 372

Qlarkstown Tow Court
20 Maple Avenue

New City, NY 10956-5099
Craig E. Johns Phone: (845)639-5960
Clarkstown Town Justice Fax: (845)639-5910

December 6, 2017

CRIMINAL SUMMONS

Matthew Brennan
23 Germonds Rd
New City, NY 10956

People of the State of New York versus:

Martrttrew Brerdtan ~ 7 Case No: 17120235
23 Germonds Rd DOB: 11/16/1954

New City, NY 10956

 

TicketNo, Officer Statute/Section Charge Text
TO 109.6A FAILED TO OBTAIN C/O
TO 109.14 NON-COMPLIANCE
TO 290 USES PERMITTED/RIGHT

Arraignment date: 01/10/2018 Time: 10:00AM

Accusatory instruments filed with this court charge you with the
charge(s) shown above.

Therefore you are ordered to appear in person before this Court

for arraignment. Failure to appear on the arraignment date
shown will result in a warrant for your arrest.

Dated: December 6, 2017 S| HON. CRAIG E. JOHNS

 

Craig E. Johns, Justice

On the ss day: of 20 , a Police Officer, duly
authorized to serve the above Criminal Summons, delivered a true
copy personally to the defendant at in the
Town of Clarkstown.

 

 

 

DEPARTMENT OFFICER'S SIGNATURE
DLL How doko

 

—

Case 7:19-cv-IT1T5-VB~ Docurrérit t- Fret t2/641t9-Page 360-er372

JUSTICE COURT OF THE TOWN OF CLARKSTOWN
COUNTY OF ROCKLAND

sence nnn anaemic nenaetenceetuan neve x
PEOPLE OF THE STATE OF NEW YORK

 

 

 

~against- INFORMATION
Violation # 16-965

Matthew Brennan
23 Germonds Road [oe
New City, NY 10956 pe ay

Defendant.

 

STATE OF NEW YORK )
COUNTY OF ROCKLAND )ss:

 

The complainant, Raymond Francis, Code Enforcement Officer, for the Town of Clarkstown,
with offices at 10 Maple Avenue, New City, New York 10956, the herein, being duly sworn, deposes and
says:

Jam a Code Enforcement Officer, Building Department, for the Town of Clarkstown, County of
Rockland, State of New York, and | make this information upon my personal belief and knowledge.

On or about December 4, 2017, at 23 Germonds Road, New City, NY 10956, in the Town of
Clarkstown, County of Rockland, State of New York the defendant, Matthew Brennan, did commit
violation(s) of the following provisions of the Code of the Town of Clarkstown:

Section 109-6(A) ~ Certificate of Occupancy or Use
Section 109-14 ~ Noncompliance
Chapter 290-Attachment 20, Table 1- multifamily residences not permitted

Chapter 290-Attachment 20, Table 1, multifamily residences not permitted.

Section 109-6(A) — Certificated of Occupancy or Use ~ Certificates of occupancy or use required. A
certificate or use shall be required for any work which is the subject of a building permit and for all

' Structures, buildings, or portions thereof, which are converted from one use or occupancy

classification or subclassification to another, Permission to use or occupy a building or structure, or
portion thereof, for which a building permit was previously issued shall be granted only by issuance of
a certificate of occupancy or use.

Section 109-14 ~ Noncompliance ~ It is a violation of this chapter for any person (as defined in section
109-1) to construct, alter, repair, move, remove, demolish, equip, use, occupy or maintain any
building, structure, parcel of land or portion thereof in violation of any provision of this chapter or ina
manner not permitted by an approved building permit or certificate of occupancy. Failure in any
manner to comply with a notice, directive or order of any code enforcement personnel is a separate
and distinct violation of this chapter.
 

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 361 of 372

In that said defendant did commit the following acts and/or omissions and/or allowed or permitted the
following condition(s) to exist, which | personally observed.

The source of my information and belief are as follows:

| searched the official records kept by the Town of Clarkstown Building Department concerning property
located at 23 Germonds Road, New City, NY 10956 (Tax Map 51.18-3-19)(Old Tax Map 35-B-21.6) and
determined the owner to be Matthew Brennan. The records kept on file with the Town of Clarkstown
indicate said premises are a single family dwelling.

On or about Decemeber 9, 2016, | entered said premises with Jacqueline Brennan. | observed the
premises to be divided into two separate dwellings.

In December 2016, | spoke with an individual by the name of Jacob Roy who stated to me he was a
tenant at said premises and rented the main house. As of December 4, 2017, Jacob Roy is still residing
at 23 Germonds Road, New City, NY 10956.

! further reviewed the Clarkstown Zoning Board of Appeais decision filed on November 9, 2017 with the
Town Clerk of the Town of Clarkstown, Appeal # 4066, denying defendant’s application to convert his
one family dwelling into a two family dwelling. During the Zoning Board of Appeals hearing held on
September 11, 2017, defendant admitted to converting his home to a two family residence and
maintains an apartment for himself while renting the main home.

Upon information and belief, and a review of the Town of Clarkstown Building Department records, a
building permit or a certificate of occupancy has never been granted for the premises located at 23
Germonds Road, New City, NY 10956 to be converted from a one family dwelling to a two family
dwelling.

FALSE STATEMENTS MADE HEREIN IN THIS DOCUMENT ARE PUNISHABLE AS A CLASS A MISDEMEANOR
PURSUANT TO SECTION 210.45 OF THE PENAL LAW.

(Bf. SL? PL i~
ate

ip So

 

DEC 05 201?

Town of Cie

New City

 

 
 

 

rm DO LY, £2.22.
Payer veaoyers re

 

Case 7:19-cv-11115-VB” Déctimentt
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 363 of 372

 

Clarkstown Town Court Case Number: 17120235
Case History Report Printed: 11/14/2019 at: 11:34AM
Judge David M. Ascher Page 1 of 2
Name: MATTHEW BRENNAN DOB: 11/16/1954
23 GERMONDS RD Sex: M

NEW CITY, NY 10956

 

 

 

 

Crime: 12/04/2017 Arrest: 12/04/2017 Arraign: 06/13/2018
Adjudicate / / Sentence: / / Dispose: / /
Reference!

Ticket No. Stat/Sec Charge Text Disposition Fine CivilFee _Schg
TO
109.6A FAILED TO OBTAIN C/O 0.00 0.00 0.00
TO
109.14 NON-COMPLIANCE 0.00 0.00 0.00
TO
290 USES PERMITTED/RIGHT 0.00 0.00 0.00

Prosecuter: Attorney:

Police Officer:
Agency: CPD

Scheduled Appearances:

11/25/19 Town Code 10/02/19 Town Code 09/04/19 Town Code
07/25/19 Non-Jury Trial 04/17/19 Town Code 03/20/19 Town Code
12/21/18 Town Code 11/28/18 FTA Town Code 10/31/18 Town Code
10/03/18 Town Code 06/13/18 FTA Town Code 04/18/18 Town Code
02/07/18 Town Code 01/10/18 Town Code

Financial Transactions:
Bank Dt —_ Report Dt. Reason Bail Fine Civ-Fee  __Schg Other Rect/Ck# Jdg

Letters Sent:

12/05/2017 CRIMINAL SUMMONS (025) 12/06/2017 CRIMINAL SUMMONS (025)
01/10/2018 Adjournment Letter (023) 04/18/2018 Fail to Appear Criminal (041)
10/31/2018 Fail to Appear Criminal (011) 03/20/2019 Adjournment Letter (023)

07/25/2019 Adjournment Letter (023)
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 364 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 365 of 372

EXHIBIT R
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 366 of 372
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 367 of 372

 

Clarkstown Town Court Case Number: 17120235
Case History Report Printed: 11/14/2019 at: 11:34AM
Judge David M. Ascher Page 1 of 2
Name: MATTHEW BRENNAN DOB: 11/16/1954
23 GERMONDS RD Sex: M

NEW CITY, NY 10956

 

 

 

 

Crime: 12/04/2017 Arrest: 12/04/2017 Arraign: 06/13/2018
Adjudicate / / Sentence: / / Dispose: / /
Reference/

Ticket No. Stat/Sec Charge Text Disposition Fine CivilFee Schg
TO
109.6A FAILED TO OBTAIN C/O 0.00 0.00 0,00
TO
109.14 NON-COMPLIANCE 0.00 0.00 0.00
TO
290 USES PERMITTED/RIGHT 0.00 0.00 0.00

Prosecuter: Attorney:

Police Officer:
Agency: CPD

Scheduled Appearances:

 

11/25/19 Town Code 10/02/19 Town Code 09/04/19 Town Code
07/25/19 Non-Jury Trial 04/17/19 Town Code 03/20/19 Town Code
12/21/18 Town Code 11/28/18 FTA Town Code 10/31/18 Town Code
10/03/18 Town Code 06/13/18 FTA Town Code 04/18/18 Town Code
02/07/18 Town Code 01/10/18 Town Code

Financial Transactions:

Bank Dt Report Dt Reason Bail Fine Civ-Fee —_— Schg Other Rect/Ck# Jdg

Letters Sent:
12/03/2017 CRIMINAL SUMMONS (025) 12/06/2017 CRIMINAL SUMMONS (025)
01/10/2018 Adjournment Letter (023) 04/18/2018 Fail to Appear Criminal (011)
10/31/2018 Fail to Appear Criminal (011) 03/20/2019 Adjournment Letter (023)

07/25/2019 Adjournment Letter (023)
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 368 of 372
he

Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 369 of 372

EXHIBIT S
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 370 of 372
HLS.

] emeees—see Case 7:19-cv-11115-VB Document 1 ‘Filed 12/04/19 Page 371 of.37244 ‘ \

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

e
1
e “*
; . ‘ + ae | a
A. LAST NAME - FIRST NAME ~ MIDDLE NAME 2. SEX 3. SOCIAL SECURITY NUMBER A, YEAR MONTH DAY .
. . . DATE OF . i
BRENNAN, Matthew Ivan HK 129 | a4 | 5319) arta 54 11 16 .
5. DEPARTMENT, COMPONENT AND] BRANCH OF CLASS 6a. GRADE, RATE 0% RANK 1b AY ag] 7. YEAR MONTH DAY ;
at DATE OF . 7
USMG-11 Leb. B-3 fe | 74 1 99 fon ‘
eu. & SELECTIVE SERVICE LOCAL BOARD NUMBER, CITY, STATE HOME OF RECORD -AT TIME OF ENTRY {NTO ACTIVE - af
SELECTIVE Service mumeee AND ZIP CODE . “ service (Street, RFD, city, State and ZiP Code}
r329 N. Main St. - ,
jINKNOWN UNKNOWN 4New Citys NY 10956
f TYPE OF SEPARATION . b. STATION O8 INSTALLATION AT WHICH-EerecTeD” RUC=.022 0 6.
Transferred to Marine Corps Reserve SEPS/DRAFT BRA TSH HAAS MCAS ELS ‘ORO
¢, AUTHORITY AND REASON , . 4? ‘od DAT
- ‘ ~~ EFFECTIVE bs §
. pares, = <7 8 ET OB 27
#. CHARACTER OF SERVICE f TYPE OF CERTIFICATE ISSUED 10. REEHLISTBIENT CODE
HONORABLE ; N/A te
11, LAST DUTY ASSIGNMENT AND MAIOR COMMAND WTC So. 399 » MAC 38 12. COMMAND TO WHICH TRARSFEGRED ~
S3dMAW MCAS EL |TORO, CA : MCRFAA (CODE.AFR) -KS
33. TERMINAL, OSTE OF RESERVES 44, PLACE OF ENTRY (NTO CURRERT ACTIVE SERVICE (Cily, State and ZIP Code)
"year [MONTH  POAY . _ fem" Pmontn pony]. -
793 08 27 Los Angeles, CA 73k: 08. 28... . ; ‘
160. PRIMARY SPECIALTY NUMBER b. RELATED CIVILIAN OCCUPATION AND 18. : Ly
ANO TILE 0.0.7, HUMBER : RECORD OF SERVICE years | montHs | DAYS
2531 : 3 39. ° 3 68 (a) WET ACTIVE SERVICE THIS PERIOD 02%] 00 oa
FidRadOpe=« RadioDispatcher {b} eRtIOR ACTIVE SERVICE 00 a0 ‘
17a. SECoH MECIAL ’ . . " é ect
a gece “DARY SFECIALTY “oer &. RELATED CIVILIAN OCCUPATION ARD {co} YOYAL ACTIVE SERVICE fa + b) 0? 00 ono .
; fd) PRIOR IHACTIVE SERVICE oO OG 60
NONE NONE fe} TOTAL SERVICE FOR PAY ic +a) 02 00 re 00
if FOREIGN AND/OR SEA SERVICE THIS PERIOD! = (} 7 00 4. 20_1
19. IRDOCHINA OR KOREA SERVICE JSINCE AUGUST 5. 1964 20. HIGHEST EDUCATION LEVEL SUCCESSFULLY COMPLETED (in Years) ;
(7) ves ie . SECONDARY/HIGH SCHOOL 4.9 1WS I-12 grades) COLLEGE ¥RS
Beak yee 10ST (Preceding Teo ea. GATS ACCRUED 24. SERVICEMEA’S GROUP LIFE 24, DISABILITY SEVERANCE PAY 323. PERSORNEL SECURITY INVESTIGATION ° x
. vse wae g BEAVE PAID - INSURANCE COVERAGE i y .
[=Js15,000 «. ("}ss.000-~ ah mone [oJves fT x [BONE cour 4 jd
NONE fom ge ~ A j ZZ .
Hone Due rH839> Mem itet Ste” auouny ENTWAC 7 309 i
f
26. DECORATIONS, MEDALS, BADGES, COMMENDATIONS, CITATIONS AND CAMPAIGR RISGONS AWARDED or AUTHORIZED
Rifle Sharpshooter . f
| National Defenge Service Medal Meritorious Mast j
‘ 27. REMARKS
y "  -
a . :
Good Conduct Mddal Period Commenced: 730828(1stAwd) : f
FLDRADOPER fo i 4
j
t
“f
26. MAING ADORESS AFTER SEPARATION (Street, RFD, City, County, State, ZIP} 29. SIGMATURE OF PERSON BEING SEPARATED |
Ry, 1 i
See Item #8e Vina |i. |
30, TYPED NAME, GRAOE AND JITLE OF AUTHORIZING OFFICER y wpalzeo TO StGR / :
J, S, JOINER, CAPT, USMCR
OLC, JOINT RECEPTION CENTER “e7, :
FORM PREVIOUS EDITIONS OF T THIS IS AN IMPORTANT RECQRB = =©=REPORT OF SEPARATION
DD nov vad 1 4 McC Foam mae DESOLEre, nis SAFEGUARD IY, FROM ACTIVE DUTY (1900) INDIV |
SiN 0102-002-0001 :
bas dé,

 

 
Case 7:19-cv-11115-VB Document1 Filed 12/04/19 Page 372 of 372
